Exhibit 10.37

 

EXECUTION COPY

 

[Published CUSIP Number: 03234UAA3]

 

CREDIT AGREEMENT

 

Dated as of December 21, 2007

 

among

 

AMYLIN PHARMACEUTICALS, INC.
and certain of its Subsidiaries party hereto,
as the Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,
Collateral Agent and
L/C Issuer,

 

SILICON VALLEY BANK

and RBS ASSET FINANCE, INC.,

 as Syndication Agents,

 

COMERICA BANK

and BMO CAPITAL MARKETS FINANCING, INC.,

as Documentation Agents,

 

and

 

the LENDERS set forth
on Schedule 2.01 hereto

 

 

BANK OF AMERICA, N.A.,

 

as Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

 

 

 

 

 

1.02

 

Other Interpretive Provisions

 

28

 

 

 

 

 

1.03

 

Accounting Terms

 

29

 

 

 

 

 

1.04

 

Rounding

 

29

 

 

 

 

 

1.05

 

Times of Day

 

29

 

 

 

 

 

1.06

 

Letter of Credit Amounts

 

29

 

 

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

30

 

 

 

 

 

2.01

 

The Loans

 

30

 

 

 

 

 

2.02

 

Borrowings, Conversions and Continuations of Loans

 

30

 

 

 

 

 

2.03

 

Letters of Credit

 

32

 

 

 

 

 

2.04

 

Permitted FX Facility

 

40

 

 

 

 

 

2.05

 

Prepayments

 

42

 

 

 

 

 

2.06

 

Termination or Reduction of Commitments

 

44

 

 

 

 

 

2.07

 

Repayment of Loans

 

45

 

 

 

 

 

2.08

 

Interest

 

45

 

 

 

 

 

2.09

 

Fees

 

46

 

 

 

 

 

2.10

 

Computation of Interest and Fees

 

47

 

 

 

 

 

2.11

 

Evidence of Debt

 

47

 

 

 

 

 

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

47

 

 

 

 

 

2.13

 

Sharing of Payments by Lenders

 

49

 

 

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

50

 

 

 

 

 

3.01

 

Taxes

 

50

 

 

 

 

 

3.02

 

Illegality

 

52

 

 

 

 

 

3.03

 

Inability to Determine Rates

 

53

 

 

 

 

 

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

 

53

 

 

 

 

 

3.05

 

Compensation for Losses

 

55

 

 

 

 

 

3.06

 

Mitigation Obligations; Replacement of Lenders

 

55

 

 

 

 

 

3.07

 

Survival

 

56

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

56

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

56

 

 

 

 

 

4.02

 

Conditions to all Credit Extensions

 

61

 

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

61

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

61

 

 

 

 

 

5.02

 

Authorization; No Contravention

 

62

 

 

 

 

 

5.03

 

Governmental Authorization; Other Consents

 

62

 

 

 

 

 

5.04

 

Binding Effect

 

62

 

 

 

 

 

5.05

 

Financial Statements; No Material Adverse Effect

 

62

 

 

 

 

 

5.06

 

Litigation

 

63

 

 

 

 

 

5.07

 

No Default

 

63

 

 

 

 

 

5.08

 

Ownership of Property; Liens; Investments

 

63

 

 

 

 

 

5.09

 

Environmental Compliance

 

64

 

 

 

 

 

5.10

 

Insurance

 

65

 

 

 

 

 

5.11

 

Taxes

 

65

 

 

 

 

 

5.12

 

ERISA Compliance

 

65

 

 

 

 

 

5.13

 

Subsidiaries; Equity Interests; Loan Parties

 

66

 

 

 

 

 

5.14

 

Margin Regulations; Investment Company Act

 

67

 

 

 

 

 

5.15

 

Disclosure

 

67

 

 

 

 

 

5.16

 

FDA Regulations; Compliance with Laws

 

67

 

 

 

 

 

5.17

 

Solvency

 

68

 

 

 

 

 

5.18

 

Casualty, Etc

 

68

 

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

68

 

 

 

 

 

6.01

 

Financial Statements

 

68

 

 

 

 

 

6.02

 

Certificates; Other Information

 

69

 

 

 

 

 

6.03

 

Notices

 

72

 

 

 

 

 

6.04

 

Payment of Obligations

 

73

 

 

 

 

 

6.05

 

Preservation of Existence, Etc

 

73

 

 

 

 

 

6.06

 

Maintenance of Properties

 

73

 

 

 

 

 

6.07

 

Maintenance of Insurance

 

73

 

 

 

 

 

6.08

 

Compliance with Laws

 

73

 

 

 

 

 

6.09

 

Books and Records

 

74

 

ii

--------------------------------------------------------------------------------


 

6.10

 

Inspection Rights

 

74

 

 

 

 

 

6.11

 

Use of Proceeds

 

74

 

 

 

 

 

6.12

 

Covenant to Guaranty Obligations and Give Security

 

74

 

 

 

 

 

6.13

 

Compliance with Environmental Laws

 

77

 

 

 

 

 

6.14

 

San Diego Landlord Waivers

 

77

 

 

 

 

 

6.15

 

Further Assurances

 

77

 

 

 

 

 

6.16

 

Compliance with Terms of Leaseholds

 

77

 

 

 

 

 

6.17

 

Material Contracts

 

78

 

 

 

 

 

6.18

 

Cash and Cash Equivalents

 

78

 

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

78

 

 

 

 

 

7.01

 

Liens

 

78

 

 

 

 

 

7.02

 

Indebtedness

 

80

 

 

 

 

 

7.03

 

Investments

 

83

 

 

 

 

 

7.04

 

Fundamental Changes

 

85

 

 

 

 

 

7.05

 

Dispositions.

 

86

 

 

 

 

 

7.06

 

Restricted Payments

 

87

 

 

 

 

 

7.07

 

Change in Nature of Business

 

88

 

 

 

 

 

7.08

 

Transactions with Affiliates

 

88

 

 

 

 

 

7.09

 

Burdensome Agreements

 

89

 

 

 

 

 

7.10

 

Use of Proceeds

 

89

 

 

 

 

 

7.11

 

Amendments of Organization Documents

 

89

 

 

 

 

 

7.12

 

Accounting Changes

 

90

 

 

 

 

 

7.13

 

Prepayments, Etc. of Indebtedness

 

90

 

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

90

 

 

 

 

 

8.01

 

Events of Default

 

90

 

 

 

 

 

8.02

 

Remedies upon Event of Default

 

92

 

 

 

 

 

8.03

 

Application of Funds

 

93

 

 

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

94

 

 

 

 

 

9.01

 

Appointment and Authority

 

94

 

 

 

 

 

9.02

 

Rights as a Lender

 

95

 

 

 

 

 

9.03

 

Exculpatory Provisions

 

95

 

 

 

 

 

9.04

 

Reliance by Administrative Agent

 

96

 

iii

--------------------------------------------------------------------------------


 

9.05

 

Delegation of Duties

 

96

 

 

 

 

 

9.06

 

Resignation of Administrative Agent

 

96

 

 

 

 

 

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

97

 

 

 

 

 

9.08

 

No Other Duties, Etc

 

98

 

 

 

 

 

9.09

 

Administrative Agent May File Proofs of Claim

 

98

 

 

 

 

 

9.10

 

Collateral Matters

 

99

 

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

99

 

 

 

 

 

10.01

 

Amendments, Etc

 

99

 

 

 

 

 

10.02

 

Notices; Effectiveness; Electronic Communications

 

101

 

 

 

 

 

10.03

 

No Waiver; Cumulative Remedies

 

103

 

 

 

 

 

10.04

 

Expenses; Indemnity; Damage Waiver

 

103

 

 

 

 

 

10.05

 

Payments Set Aside

 

105

 

 

 

 

 

10.06

 

Successors and Assigns

 

106

 

 

 

 

 

10.07

 

Treatment of Certain Information; Confidentiality

 

110

 

 

 

 

 

10.08

 

Right of Setoff

 

110

 

 

 

 

 

10.09

 

Interest Rate Limitation

 

111

 

 

 

 

 

10.10

 

Counterparts; Effectiveness

 

111

 

 

 

 

 

10.11

 

Survival of Representations and Warranties

 

111

 

 

 

 

 

10.12

 

Severability

 

112

 

 

 

 

 

10.13

 

Replacement of Lenders

 

112

 

 

 

 

 

10.14

 

Governing Law; Jurisdiction; Etc

 

113

 

 

 

 

 

10.15

 

Waiver of Jury Trial

 

114

 

 

 

 

 

10.16

 

No Advisory or Fiduciary Responsibility

 

114

 

 

 

 

 

10.17

 

USA PATRIOT Act Notice

 

114

 

 

 

 

 

10.18

 

ENTIRE AGREEMENT

 

115

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

1.01

 

Excluded Collateral

 

 

 

 

 

1.01

A

Existing Letters of Credit

 

 

 

 

 

1.01

B

Permitted Ohio Financing Facility Subordination Agreement

 

 

 

 

 

2.01

 

Commitments and Applicable Percentages

 

 

 

 

 

5.08

(b)

Existing Liens

 

 

 

 

 

5.08

(c)

Owned Real Property

 

 

 

 

 

5.08

(d)(i)

Leased Real Property (Lessee)

 

 

 

 

 

5.08

(d)(ii)

Leased Real Property (Lessor)

 

 

 

 

 

5.08

(e)

Existing Investments

 

 

 

 

 

5.13

 

Subsidiaries and Other Equity Investments; Loan Parties

 

 

 

 

 

5.16

 

Required Phase 4 Trials

 

 

 

 

 

7.02

 

Existing Indebtedness

 

 

 

 

 

7.09

 

Certain Agreements

 

 

 

 

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

Form of

 

 

 

 

 

 

A

 

Committed Loan Notice

 

 

 

 

 

B

 

Term Note

 

 

 

 

 

C

 

Revolving Credit Note

 

 

 

 

 

D

 

Compliance Certificate

 

 

 

 

 

E

 

Assignment and Assumption

 

 

 

 

 

F

 

Pledge and Security Agreement

 

 

 

 

 

G

 

Mortgage

 

 

 

 

 

H

-1

Opinion Matters – Counsel to Loan Parties

 

 

 

 

 

H

-2

Opinion Matters – Local Counsel to Loan Parties

 

 

 

 

 

I

 

Covenant Triggering Event Certificate

 

 

 

 

 

J

 

Company’s Investment Policy

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 21, 2007
among AMYLIN PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), and
each of its subsidiaries listed on the Signature Page hereto (collectively,
together with the Company, the “Borrowers” and each, individually, a
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrowers have requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


 

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Account Control Agreements” has the meaning specified in the Security
Agreement.

 

“Acquisition” by any Person, means the purchase or acquisition in a single
transaction or a series of related transactions by any such Person, individually
or, together with its Affiliates, of (a) any Equity Interest of any other Person
(other than an existing Subsidiary of the Company) which are sufficient such
that such other Person becomes a direct or indirect Subsidiary of the Company or
(b) all or a substantial portion of the Property, including, without limitation,
all or a substantial portion of the property comprising a division, business
unit or line of business, of any other Person (other than a Subsidiary of the
Company), whether involving a merger or consolidation with such other Person.
“Acquire” has a meaning correlative thereto.

 

“Activation Event” has the meaning specified in Section 6.18.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent and collateral agent under any of the Loan Documents, or any successor
administrative agent and/or collateral agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term
Facility, the aggregate amount of the Term Loans, outstanding at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.

 

“Aggregate Basket Amount” means, as of any date of determination, the aggregate
amount of the following transactions if (i) entering into such transaction gave
rise to a Covenant Triggering Event or (ii) such transaction occurs during any
Covenant Trigger Period: (a) the aggregate amount (determined in accordance with
the penultimate sentence of the definition of “Guaranty”) of Guaranties made in
accordance with Section 7.02(i); (b) the aggregate principal amount of
Indebtedness incurred to finance insurance premiums in accordance with
Section 7.02(j); (c) the aggregate principal amount of Indebtedness in respect
of Capitalized Leases, Synthetic Lease Obligations and purchase money
obligations incurred in accordance with Section 7.02(k); (d) the aggregate
principal amount of unsecured Indebtedness incurred in accordance with
Section 7.02(l); (e) the aggregate principal amount of Indebtedness in respect
of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations incurred in accordance with Section 7.02(m); (f) the aggregate
amount (determined in accordance with the penultimate sentence of the definition
of “Guaranty”) of guaranties made in accordance with Section 7.02(q); (g) the
aggregate amount of advances to officers, directors and employees of the Company
and its Subsidiaries made in accordance with Section 7.03(c); (h) the aggregate
amount of Investments by any Loan Party in any Unrestricted Subsidiary in
accordance with Section 7.03(d)(iv); (i) the aggregate amount of purchases or
acquisitions made in accordance with Section 7.03(h), provided that such
amount(s) shall be calculated based upon the total cash and noncash
consideration (including the fair market value of all Equity Interests issued or
transferred to the sellers thereof, all indemnities, earnouts and other
contingent payment obligations (to the extent such amounts can reasonably be
estimated as of the date of such calculation) to, and the aggregate amounts paid
or to be paid under noncompete, consulting and other affiliated agreements with,
the sellers thereof and all assumptions of debt, liabilities and other
obligations in connection therewith) paid by or on behalf of the Company and its
Subsidiaries for any such purchase or other acquisition; (j) the aggregate
amount of Investments made in accordance with Section 7.03(i), provided that any
determination of the amount of such Investment shall include all cash and
noncash consideration (including the fair market value of all Equity Interests
issued or transferred to the sellers thereof, all indemnities, earnouts and
other contingent payment obligations (to the extent such amounts can reasonably
be estimated as of the date of such calculation) to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers thereof and all assumptions of debt, liabilities and other
obligations in connection therewith) paid by or on behalf of the Company

 

2

--------------------------------------------------------------------------------


 

and its Subsidiaries in connection with such Investment; and (k) the aggregate
amount of purchases of or payments in respect of Equity Interests of the Company
in accordance with Section 7.06(j).

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time.  If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means (a) in respect of the Term Facility, 1.75% per annum and
(b) in respect of the Revolving Credit Facility, 1.00% per annum.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to either the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time and (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Bank of America, in its capacity as sole lead arranger and sole
book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2006,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means in respect of the Revolving Credit Facility and the
Permitted F/X Facility, the period from and including the Closing Date to
earliest of (i) the Maturity Date for the Revolving Credit Facility, (ii) the
date of termination of the Revolving Credit Commitments pursuant to
Section 2.06, and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any Eurocurrency Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent (i) permitted by the Company’s Investment Policy as of the date acquired
and (ii) owned by the Company or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted under Section 7.01):

 

(a)           readily marketable obligations issued or directly and fully
guarantied or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than two years from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           marketable direct obligations issued by any state of the United
States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing not more than 365 days from the
date of acquisition thereof;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, (a) any Lender or (b) any other commercial bank that (i) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (d) of this definition and (iii) has combined
capital and surplus of at least $100,000,000 (or foreign currency equivalent
thereof), in each case with respect to clauses (a) and (b) with maturities of
not more than 365 days from the date of acquisition thereof;

 

(d)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated, at the time of acquisition
thereof, at least “Prime-1” (or the then equivalent grade) by Moody’s or at
least “A-1” (or the then equivalent grade) by S&P, in each case with maturities
of not more than 270 days from the date of acquisition thereof;

 

5

--------------------------------------------------------------------------------


 

(e)           Investments in money market investment programs that (i) have at
least 90% of their assets invested continuously in the types of investments
referred to in clauses (a) through (d) above and (ii) have net assets of not
less than $100,000,000;

 

(f)            all other Investments permitted by the Company’s Investment
Policy in effect as of the date hereof.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding the Loan
Parties, any employee benefit plan of the Company or its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

6

--------------------------------------------------------------------------------


 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties, except that in
no event shall Collateral include Excluded Collateral

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Account Control Agreements, each of the mortgages, collateral
assignments, Perfection Certificate Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Commitment Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, 0.25% per annum.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

7

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covenant Trigger Period” means (i) the period commencing on the date of the
initial Covenant Triggering Event, if any, and ending on the date such Covenant
Triggering Event is cured as set forth in the definition thereof or (ii) the
period commencing on the date of any subsequent Covenant Triggering Event and
ending on the Termination Date.

 

“Covenant Triggering Event” means the amount of Unrestricted Cash is less than
$400,000,000; provided, however, that if at any time after the initial Covenant
Triggering Event the amount of Unrestricted Cash is increased to $400,000,000 or
more, such initial Covenant Trigger Event shall be deemed cured and no Covenant
Triggering Event shall be deemed to be in effect until such time, if any,
thereafter as the amount of Unrestricted Cash is less than $400,000,000.

 

“Covenant Triggering Event Certificate” means a certificate substantially in the
form of Exhibit I.

 

“Credit Extension” means each of the following:  (a) a Borrowing, (b) an L/C
Credit Extension and (c) execution of a Secured Hedge Agreement under the
Permitted FX Facility.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

8

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans or participations in L/C Obligations
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Deferred Compensation Plan” means that certain Corporate Plan for Retirement
(Executive Plan), filed as Exhibit 10.42 to Form 10-K of the Company on
February 26, 2007, as the same may be amended from time to time, or any
successor retirement plan.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

9

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrowers or any ERISA Affiliate.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurocurrency Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which Dollar
deposits for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

 

10

--------------------------------------------------------------------------------


 

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term  Loan that
bears interest at a rate based on the Eurocurrency Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Collateral” means (i) the Equity Interests in any Subsidiary that is
not a wholly-owned Subsidiary, (ii) any Equity Interests in (A) Psylin
Neurosciences, Inc. (or any successor thereto), (B) the Persons set forth on
Schedule 1.01 hereto and (C) to the extent such Investment is otherwise
permitted under the Loan Documents, any other Person that is not a Subsidiary
and in which any Loan Party owns Equity Interests (valued in accordance with the
last sentence of the definition of “Investments”) representing a minority
interest in such Person in an aggregate amount not to exceed $25,000,000,
(iii) Intellectual Property, (iv) up to $20,000,000 from time to time deposited
to secure Swap Contracts, (v) cash in escrow in an amount up to $10,000,000 at
any time on deposit for the purpose of securing the Permitted Ohio Financing
Facility, (vi) that certain parcel of undeveloped real property located at 8835
Trade Port Drive, Hamilton, Ohio, 45011, (vii) the Ohio Sale/Leaseback Property
and (viii) any Equity Interests in, and assets held by, any Royalty-Backed
Financing Subsidiary to the extent such Royalty-Backed Financing Subsidiary is
created with respect to a Permitted Royalty-Backed Financing permitted
hereunder.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any Obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes) by (i) the United States or (ii) the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, provided
that this clause (a) shall have no application to taxes imposed by the United
States other than those imposed upon or measured by net income, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a).

 

“Existing Letters of Credit” means the letters of credit identified on Schedule
1.01A hereto; provided, that such letters of credit (i) may not be amended,
restated, increased or otherwise modified at any time without the express
written consent of the L/C Issuer and (ii) may not be replaced except by a
Letter of Credit issued under and in accordance with the Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

 

“FDA” means the United States Food and Drug Administration, an agency of the
United States Department of Health and Human Services.

 

“FDA Warning Letter” means, with respect to any Person, a Warning Letter to such
Person from the FDA or U.S. Department of Health and Human Services, as the case
may be.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the collective reference to (a) the summary of terms with
respect to the Term Loan Facility, dated October 5, 2007, between the Borrowers
and the Arranger and (b) the fee letter, dated December 20, 2007, among the
Borrowers, the Administrative Agent and the Arranger.

 

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Pharmaceutical Regulator” means the International Conference on
Harmonization or any foreign regulatory body substantially similar thereto or to
the FDA.

 

“Foreign Plan” has the meaning specified in Section 5.12(d).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

12

--------------------------------------------------------------------------------


 

“FX Facility Sublimit” means an amount equal to the lesser of the unused
Revolving Credit Commitments and $15,000,000.  The FX Facility Sublimit is part
of, and not in addition to, the Revolving Credit Commitments.

 

“FX Swap Value” means, as of any date of determination with respect to any
Secured Hedge Agreement under the Permitted FX Facility,  an amount equal to
(i) the amount determined as the mark-to-market value for such Swap Contract as
of such date, as determined by and in accordance with such Swap Contract plus
(ii) 10% of the notional amount of such Swap Contract.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty” means, as to any Person, any (a) obligation, contingent or otherwise,
of such Person guarantying or having the economic effect of guarantying any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien).  The amount of any Guaranty shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guarantying Person in good faith.  The term “Guaranty” as a
verb has a corresponding meaning.

 

13

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person relating to
the face amount of all letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, in
each case issued for the account of such Person or as to which such Person is
otherwise liable for reimbursement thereon;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 90 days after the date on
which such trade account was created);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest to the extent such obligations mature (excluding any maturity as
a result of an optional redemption by such Person) on or prior to the fourth
anniversary of the Closing Date; and

 

(h)           all Guaranties of such Person in respect of any of the foregoing.

 

14

--------------------------------------------------------------------------------


 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or similar legal entity)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Obligation thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Information Memorandum” means the information memorandum dated November 2007
used by the Arranger in connection with the syndication of the Term Loan
Commitments.

 

“Intellectual Property” means all of the Company’s and each other Loan Party’s
now owned and hereafter arising or acquired:

 

(a)           patents, patent rights, patent applications, copyrights, copyright
rights, works which are the subject matter of copyrights, copyright
registrations, trademarks, trade names, trade secrets, trade styles, trademark
and service mark applications, inventions, formulae, processes, compounds, gene
sequences, cell lines, assays, biological materials, drawings, designs,
blueprints, surveys, reports, manuals, operating standards, customer and other
lists in whatever form maintained, and licenses;

 

(b)           rights and licenses (whether in-bound or out-bound) to use any of
the property listed in subsection (a) above, rights in works of authorship, and
contract rights relating to computer software programs, in whatever form created
or maintained;

 

(c)           extensions, renewals, reissues, divisions, continuations,
continuations-in-part and goodwill of any of the property listed in subsections
(a) and (b) above; and

 

(d)           rights to sue for past, present and future infringement of any of
the foregoing.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued

 

15

--------------------------------------------------------------------------------


 

as a Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their Committed Loan Notice;
provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, excluding all
accounts receivables acquired in the ordinary course of business, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance (including, without limitation, calculation of the Aggregate Basket
Amount), the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Policy” means the Investment Policy of the Company attached as
Exhibit J hereto and any amendment, modification or replacement thereof in
effect from time to time.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable

 

16

--------------------------------------------------------------------------------


 

administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor or additional issuer of Letters of Credit
hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued only in
Dollars.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the date that is one year after the
Letter of Credit Maturity Date.

 

“Letter of Credit Maturity Date” means the date that is the Maturity Date then
in effect for the Revolving Credit Facility (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

17

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to the Revolving Credit
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Term Loan or a Revolving Credit Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter, (e) each Issuer Document, (f) each
Secured Hedge Agreement, (g) each Secured Cash Management Agreement, (h) the
Post Closing Agreement and (i) each other amendment or joinder with respect to
any of the foregoing entered into from time to time; provided that for purposes
of the definition of “Material Adverse Effect” and Articles IV through IX, “Loan
Documents” shall not include Secured Hedge Agreements or Secured Cash Management
Agreements.

 

“Loan Parties” means, collectively, the Borrowers and any other Subsidiaries of
the Company that become Loan Parties pursuant to Section 6.12(a).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Company or
the Company and its Subsidiaries taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, (i) each contract filed
as an exhibit to the Company’s Annual Report on Form 10-K for the fiscal year
ended on December 31, 2006 and each other contract that from time to time is
required to be included as an exhibit to the Company’s annual or quarterly
reports filed under the Securities Exchange Act of 1934, as amended, and
(ii) any other contract or agreement to which a Loan Party is a party if a
default by such Loan Party thereunder could give rise to an Event of Default
under Section 8.01(e) or otherwise could reasonably be expected to have a
Material Adverse Effect.

 

“Maturity Date” means three years from the Closing Date; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

 

18

--------------------------------------------------------------------------------


 

“Maximum Aggregate Basket Amount” means $25,000,000.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company or, if fewer than four consecutive
fiscal quarters of the Borrowers have been completed since the Closing Date, the
fiscal quarters of the Borrowers that have been completed since the Closing
Date.

 

“Minimum Unrestricted Cash Balance” means, as of any date of determination, an
amount of Unrestricted Cash on hand equal to 105% of the Total Outstandings as
of such date plus the aggregate unused Revolving Credit Commitments as of such
date.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 4.01(a)(iv).

 

“Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Ohio Sale/Leaseback Property” means electrical equipment, a housing structure
and related tangible property located at 8874 Tradeport Drive.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any

 

19

--------------------------------------------------------------------------------


 

agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent or the L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Perfection Certificate” has the meaning given such term in Section 1.03 of the
Security Agreement.

 

“Perfection Certificate Supplement” has the meaning specified in Section 1.03 of
the Security Agreement.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted FX Facility” means each foreign exchange Swap Contract(s) entered
into between the Company and Bank of America (or an affiliate thereof) in
accordance with Section 2.04; provided that the aggregate FX Swap Value shall
not exceed at any time the FX Facility Sublimit.

 

20

--------------------------------------------------------------------------------


 

“Permitted Ohio Financing Facility” means a loan or other financing facility
between the Company or another Loan Party, as the case may be, as borrower, and
the State of Ohio or Governmental Authority of the State of Ohio, as the case
may be, as lender, entered into in accordance with Section 7.02(c).

 

“Permitted Ohio Financing Facility Liens” means Liens upon the Collateral in
favor of the State of Ohio in connection with the Permitted Ohio Financing
Facility, which shall be permitted hereunder only so long as (a) immediately
before and after giving pro forma effect to the Permitted Ohio Financing
Facility, no Default shall have occurred and be continuing, (b) all such Liens
are subject and subordinate to the Liens of the Secured Parties under the Loan
Documents and (c) the State of Ohio or appropriate Governmental Authority of the
State of Ohio shall enter into a subordination agreement in favor of the Secured
Parties substantially in the form of Schedule 1.01B hereto and otherwise
reasonably satisfactory to the Administrative Agent.

 

“Permitted Ohio Sale/Leaseback” means a sale, and the subsequent lease by the
Company or any subsidiary, of the Ohio Sale/Leaseback Property, provided such
financing shall be permitted only so long as immediately before and after giving
effect to such transaction, no Covenant Triggering Event shall occur and no
Default shall have occurred and be continuing.

 

“Permitted Royalty-Backed Financing” means any financing transaction, including
any loan, note or bond issuance or sale, assignment or grant of royalty or
revenue interests, by a Royalty-Backed Financing Subsidiary, provided that
(i) immediately before and after giving effect to each such transaction, no
Covenant Triggering Event shall occur and no Default shall have occurred and be
continuing and (ii) if applicable, the average weighted maturity date for such
financing shall not be earlier than a date that is at least four years after the
Closing Date.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in Section 2.01(b) of the Security
Agreement.

 

“Pledged Equity” has the meaning specified in Section 2.01(a) of the Security
Agreement.

 

“Post Closing Agreement” means that certain Post Closing Agreement, dated as of
the date hereof, among the Borrowers and the Administrative Agent.

 

“Public Lender” has the meaning specified in Section 6.02.

 

21

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and (b) with respect to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Additional Term Lenders” means, as of any date of determination, Term
Lenders holding more than 50% of any Additional Term Facility on such date.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations) and (b) aggregate unused Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, senior vice president and any vice president subject to the
reporting requirements of Section 16 of the Securities Exchange Act of 1934 of a
Loan Party and, if the Loan Party is a limited liability company, any manager of
such Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

22

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b) and (b) purchase participations in L/C Obligations in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, (a) so long as the Revolving
Credit Commitments are outstanding, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have been
terminated or expired, any Lender that holds a Revolving Credit Loan, is party
to a Secured Hedge Agreement under the Permitted FX Facility or a holds a
participation in L/C Obligations at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C.

 

“Rights Agreement” means the Rights Agreement, dated June 17, 2002, between the
Company and American Stock Transfer & Trust Company, as amended.

 

“Royalty-Backed Financing Subsidiary” means a special purpose subsidiary of the
Loan Parties formed for the purpose of entering into a Permitted Royalty-Backed
Financing.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

23

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrowers and any Cash Management Bank.

 

“Secured Hedge Agreement” means the Permitted FX Facility and any interest rate
Swap Contract permitted under Article VI or VII that is entered into by and
between the Borrowers and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Senior 2004 Notes” means the 2.50% convertible senior notes of the Company due
2011 in an aggregate principal amount of $200,000,000 issued and sold on
April 6, 2004.

 

“Senior 2007 Notes” means the 3.00% convertible senior notes of the Company due
2014 in an aggregate principal amount of $575,000,000 issued and sold on June 8,
2007.

 

“Senior Notes” means the Senior 2004 Notes and the Senior 2007 Notes.

 

“Senior 2004 Notes Documents” means that certain Indenture between Amylin
Pharmaceuticals, Inc., a Delaware corporation, and J.P. Morgan Trust Company,
National Association, as trustee, dated as of April 6, 2004, the Senior 2004
Notes and all other agreements, instruments and other documents pursuant to
which the Senior 2004 Notes have been or will be issued or otherwise setting
forth the terms of the Senior 2004 Notes.

 

“Senior 2007 Notes Documents” means that certain Indenture between Amylin
Pharmaceuticals, Inc., a Delaware corporation, and The Bank of New York Trust
Company, N.A., a national banking association, as trustee, dated as of June 8,
2007, the Senior  2007 Notes and all other agreements, instruments and other
documents pursuant to which the Senior 2007 Notes have been or will be issued or
otherwise setting forth the terms of the Senior 2007 Notes.

 

“Senior Notes Documents” means the Senior 2004 Notes Documents and the Senior
2007 Notes Documents.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such

 

24

--------------------------------------------------------------------------------


 

Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital (provided, that, with respect to the Company and
its Subsidiaries, this clause (d) shall apply only to the Company and the
Company and its Subsidiaries on a consolidated basis), and (e) such Person is
able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward interest rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, interest rate or
foreign exchange rate cap, floor or collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any Master Agreement (as
defined below), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Obligations” means, in respect of any one or more Swap
Contracts of any Person, after taking into account the effect of any legally
enforceable netting agreement relating to such Swap Contracts, (a) for any date
on or after the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, the termination value(s) payable by
such Person to the counter party, and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, which will be the unrealized loss, if any, on
such Swap Contract of such Person, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

25

--------------------------------------------------------------------------------


 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP; provided, that with respect
to any Loan Party, “Synthetic Debt” shall exclude operating leases.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

 

“Term Loan” means an advance made by any Term Lender under the Term Facility.

 

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B.

 

“Termination Date” has the meaning specified in the Security Agreement.

 

26

--------------------------------------------------------------------------------


 

“Threshold Amount” means $30,000,000.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations plus the aggregate FX Swap Value
of all Secured Hedge Agreements under the Permitted FX Facility.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unrestricted Cash” means, with respect to the Company and the other Loan
Parties, the aggregate amount of Unrestricted Cash Equivalents in each case
subject to an Account Control Agreement in favor of the Administrative Agent,
for the benefit of the Secured Parties.

 

“Unrestricted Cash Equivalents” means all cash and Cash Equivalents of the Loan
Parties except:

 

(a)           as of any date of determination, Cash Equivalents described in
clause (b) of the definition thereof that are rated lower than “AA” by S&P and
“Aa” by Moody’s as of such date;

 

(b)           as of any date of determination, Cash Equivalents described in
clause (d) of the definition thereof that are rated lower than “A-1” by S&P and
“P-1” by Moody’s as of such date;

 

(c)           as of any date of determination, Cash Equivalents described in
clause (d) of the definition thereof that are rated at least “A-1” by S&P and
“P-1” by Moody’s as of such date (collectively, “Permitted Commercial Paper”)
issued by a single issuer in an amount equal to the excess of all such Permitted
Commercial Paper issued by such single issuer over 5% of the aggregate amount of
all Permitted Commercial Paper of all issuers as of such date;

 

27

--------------------------------------------------------------------------------


 

(d)           Cash Equivalents described in clause (e) of the definition thereof
that are not administered by financial institutions that have the highest rating
obtainable from either S&P or Moody’s;

 

(e)           Cash Equivalents described in clause (f) of the definition
thereof; and

 

(f)            cash that constitutes Excluded Collateral.

 

“Unrestricted Subsidiary” means any Royalty-Backed Financing Subsidiary and any
other Subsidiary of the Company that is not, and under the Loan Documents is not
required to become, a Loan Party.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

 

1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(A)   THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE SINGULAR AND
PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. 
THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE CONTEXT REQUIRES
OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS
REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN
DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE
SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND
“HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL
BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO
ARTICLES, SECTIONS, PRELIMINARY STATEMENTS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND PRELIMINARY STATEMENTS,
EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR,
(V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH LAW AND ANY
REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO
SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS
AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.

 

28

--------------------------------------------------------------------------------


 

(B)   IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER
SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO” AND
“UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

 

(C)   SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

1.03         Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE BORROWERS OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWERS SHALL NEGOTIATE IN GOOD
FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF
IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) THE BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO
SUCH CHANGE IN GAAP.


 

1.04         Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

1.06         Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

29

--------------------------------------------------------------------------------



 


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


 

2.01         The Loans.  (a)  The Term Borrowing.  Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a single
loan to the Borrowers in Dollars on the Closing Date in an amount not to exceed
such Term Lender’s Term Commitment.  The Term Borrowing shall consist of Term
Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Facility.  Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term Loans
may be Eurocurrency Rate Loans or Base Rate Loans, as further provided herein.

 


(B)           THE REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO
MAKE LOANS (EACH SUCH LOAN, A “REVOLVING CREDIT LOAN”) TO THE BORROWERS IN
DOLLARS FROM TIME TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD,
IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH
LENDER’S REVOLVING CREDIT COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING
EFFECT TO ANY REVOLVING CREDIT BORROWING, (I) THE TOTAL REVOLVING CREDIT
OUTSTANDINGS SHALL NOT EXCEED THE REVOLVING CREDIT FACILITY AND (II) THE
AGGREGATE OUTSTANDING AMOUNT OF THE REVOLVING CREDIT LOANS OF ANY REVOLVING
CREDIT LENDER, PLUS SUCH REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT
PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS PLUS THE AGGREGATE
FX SWAP VALUE OF ALL SECURED HEDGE AGREEMENTS (IF ANY) OF SUCH REVOLVING CREDIT
LENDER UNDER THE PERMITTED FX FACILITY SHALL NOT EXCEED SUCH REVOLVING CREDIT
LENDER’S REVOLVING CREDIT COMMITMENT.  WITHIN THE LIMITS OF EACH REVOLVING
CREDIT LENDER’S REVOLVING CREDIT COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND
CONDITIONS HEREOF, THE BORROWERS MAY BORROW UNDER THIS SECTION 2.01(B), PREPAY
UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.01(B).  REVOLVING CREDIT
LOANS MAY BE BASE RATE LOANS OR EUROCURRENCY RATE LOANS, AS FURTHER PROVIDED
HEREIN.


 

2.02         Borrowings, Conversions and Continuations of Loans.  (a) 
Borrowings, Conversions and Continuations Generally. Each Term Borrowing, each
Revolving Credit Borrowing, each conversion of Term Loans or Revolving Credit
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrowers’ irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans and (ii) on
the requested date of any Borrowing of Base Rate Loans.  Each telephonic notice
by the Borrowers pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrowers. 
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof.  Except as provided in Section 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice 
(whether telephonic or written) shall specify (i) whether the Borrowers are
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or

 

30

--------------------------------------------------------------------------------


 

Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which Type existing Term Loans or Revolving Credit
Loans are to be converted and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrowers fails to specify a Type of Loan
in a Committed Loan Notice or if the Borrowers fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.  Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans.  If the Borrowers requests a Borrowing of, conversion
to, or continuation of Eurocurrency Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 


(B)           NOTICE TO LENDERS AND FUNDING OF BORROWINGS. FOLLOWING RECEIPT OF
A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
LENDER OF THE AMOUNT OF ITS APPLICABLE PERCENTAGE UNDER THE APPLICABLE FACILITY
OF THE APPLICABLE TERM LOANS OR REVOLVING CREDIT LOANS, AND IF NO TIMELY NOTICE
OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE BORROWERS, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO
BASE RATE LOANS DESCRIBED IN SECTION 2.02(A).  IN THE CASE OF A TERM BORROWING
OR A REVOLVING CREDIT BORROWING, EACH APPROPRIATE LENDER SHALL MAKE THE AMOUNT
OF ITS LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE
INITIAL CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL
FUNDS SO RECEIVED AVAILABLE TO THE BORROWERS IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWERS ON THE
BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF
SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWERS; PROVIDED,
HOWEVER, THAT IF, ON THE DATE A COMMITTED LOAN NOTICE WITH RESPECT TO A
REVOLVING CREDIT BORROWING DENOMINATED IN DOLLARS IS GIVEN BY THE BORROWERS,
THERE ARE L/C BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH REVOLVING CREDIT
BORROWING, FIRST, SHALL BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C
BORROWINGS, AND SECOND, SHALL BE MADE AVAILABLE TO THE BORROWERS AS PROVIDED
ABOVE.


 


(C)           EUROCURRENCY RATE LOANS. EXCEPT AS OTHERWISE PROVIDED HEREIN, A
EUROCURRENCY RATE LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN
INTEREST PERIOD FOR SUCH EUROCURRENCY RATE LOAN.  DURING THE EXISTENCE OF A
DEFAULT, NO LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS EUROCURRENCY
RATE LOANS WITHOUT THE CONSENT OF THE REQUIRED LENDERS.


 


(D)           NOTICE OF INTEREST RATE. THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWERS AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY
INTEREST PERIOD FOR EUROCURRENCY RATE LOANS UPON DETERMINATION OF SUCH INTEREST
RATE.  AT ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE BORROWERS AND THE LENDERS OF

 

31

--------------------------------------------------------------------------------



 


ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN DETERMINING THE BASE RATE
PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


 


(E)           MAXIMUM INTEREST PERIODS. AFTER GIVING EFFECT TO ALL TERM
BORROWINGS, ALL CONVERSIONS OF TERM LOANS FROM ONE TYPE TO THE OTHER, AND ALL
CONTINUATIONS OF TERM LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN 5
INTEREST PERIODS IN EFFECT IN RESPECT OF THE TERM FACILITY.  AFTER GIVING EFFECT
TO ALL REVOLVING CREDIT BORROWINGS, ALL CONVERSIONS OF REVOLVING CREDIT LOANS
FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF REVOLVING CREDIT LOANS AS
THE SAME TYPE, THERE SHALL NOT BE MORE THAN 5 INTEREST PERIODS IN EFFECT IN
RESPECT OF THE REVOLVING CREDIT FACILITY.


 


(F)            LENDER OBLIGATIONS. THE FAILURE OF ANY LENDER TO MAKE ANY LOAN TO
BE MADE BY IT AS PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS LOAN ON THE DATE OF SUCH BORROWING,
BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE
ANY LOAN TO BE MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.


 

2.03         Letters of Credit.  (a)  The Letter of Credit Commitment.  (i) 
Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Revolving Credit Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Maturity Date, to issue Letters
of Credit for the account of any of the Borrowers or their respective
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrowers or their respective
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations
plus the aggregate FX Swap Value of all Secured Hedge Agreements (if any) of
such Revolving Credit Lender under the Permitted FX Facility shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrowers for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT IF:

 

32

--------------------------------------------------------------------------------


 

(A)                  subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance, unless the Required Revolving Lenders have approved such expiry date;
or

 

(B)                   the expiry date of such requested Letter of Credit after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date (provided, that any Letter of Credit outstanding after the Letter of
Credit Maturity Date shall be Cash Collateralized in accordance with
Section 2.03(g)).

 

(III)          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

 

(A)                  any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer
from issuing such Letter of Credit, or any Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)                   the issuance of such Letter of Credit would violate one or
more policies of the L/C Issuer applicable to letters of credit generally;

 

(C)                   except as otherwise agreed by the Administrative Agent and
the L/C Issuer, such Letter of Credit is in an initial stated amount less than
$50,000;

 

(D)                  such Letter of Credit is to be denominated in a currency
other than Dollars; or

 

(E)                   a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.

 

(IV)          THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 

33

--------------------------------------------------------------------------------


 

(VI)          THE L/C ISSUER SHALL ACT ON BEHALF OF THE REVOLVING CREDIT LENDERS
WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED
THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES
(A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS
TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS
OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C
ISSUER.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.  (I)  EACH LETTER OF CREDIT SHALL BE ISSUED OR
AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE BORROWERS DELIVERED TO THE
L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF
CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER
OF THE BORROWERS.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO
BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE
L/C ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO
THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE
CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF
CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C
ISSUER:  (A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH
SHALL BE A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF;
(D) THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL
TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY
DRAWING THEREUNDER; (G) THE PURPOSE AND NATURE OF THE REQUESTED LETTER OF
CREDIT; AND (H) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.  IN THE CASE
OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER
OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C
ISSUER (1) THE LETTER OF CREDIT TO BE AMENDED; (2) THE PROPOSED DATE OF
AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (3) THE NATURE OF THE
PROPOSED AMENDMENT; AND (4) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE. 
ADDITIONALLY, THE BORROWERS SHALL FURNISH TO THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH
REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER
DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REQUIRE.


 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE BORROWERS AND, IF NOT, THE L/C ISSUER WILL PROVIDE
THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS
RECEIVED WRITTEN NOTICE FROM ANY REVOLVING CREDIT LENDER, THE ADMINISTRATIVE
AGENT OR ANY LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE
OF ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE
APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE
REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWERS OR
ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH CASE IN
ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS PRACTICES. 
IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF

 

34

--------------------------------------------------------------------------------


 

CREDIT, EACH REVOLVING CREDIT LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION
IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH REVOLVING
CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE TIMES THE AMOUNT OF SUCH
LETTER OF CREDIT.

 

(III)          IF THE COMPANY SO REQUESTS IN ANY APPLICABLE LETTER OF CREDIT
APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, AGREE TO
ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH, AN
“AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION LETTER
OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE
IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER
OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN THE
DATE (THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE
AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED.  UNLESS OTHERWISE
DIRECTED BY THE L/C ISSUER, THE COMPANY SHALL NOT BE REQUIRED TO MAKE A SPECIFIC
REQUEST TO THE L/C ISSUER FOR ANY SUCH EXTENSION.  ONCE AN AUTO-EXTENSION LETTER
OF CREDIT HAS BEEN ISSUED, THE REVOLVING CREDIT LENDERS SHALL BE DEEMED TO HAVE
AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO PERMIT THE EXTENSION OF SUCH
LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT LATER THAN THE LETTER OF
CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C ISSUER SHALL NOT PERMIT
ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED THAT IT WOULD NOT BE
PERMITTED, OR WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH LETTER OF
CREDIT IN ITS REVISED FORM (AS EXTENDED) UNDER THE TERMS HEREOF (BY REASON OF
THE PROVISIONS OF CLAUSE (II) OR (III) OF SECTION 2.03(A) OR OTHERWISE), OR
(B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE OR IN WRITING) ON OR
BEFORE THE DAY THAT IS SEVEN BUSINESS DAYS BEFORE THE NON-EXTENSION NOTICE DATE
(1) FROM THE ADMINISTRATIVE AGENT THAT THE REQUIRED REVOLVING LENDERS HAVE
ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM THE ADMINISTRATIVE AGENT, ANY
REVOLVING CREDIT LENDER OR THE COMPANY THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED, AND IN EACH SUCH
CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH EXTENSION.

 

(IV)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE BORROWERS AND
THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.  (I)  UPON
RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY NOTICE OF A DRAWING
UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE BORROWERS AND THE
ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 11:00 A.M. ON THE DATE OF ANY
PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH DATE, AN “HONOR
DATE”), THE BORROWERS SHALL REIMBURSE THE L/C ISSUER THROUGH THE ADMINISTRATIVE
AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.  IF THE BORROWERS FAILS
TO SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER OF THE HONOR DATE, THE AMOUNT OF
THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH
REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF.  IN
SUCH EVENT, THE BORROWERS SHALL BE DEEMED TO HAVE REQUESTED A REVOLVING CREDIT
BORROWING OF BASE RATE LOANS TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT
EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES

 

35

--------------------------------------------------------------------------------



 


SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT
SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE REVOLVING CREDIT
COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN THE
DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE GIVEN BY THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY
TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN
IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF
SUCH NOTICE.


 

(II)           EACH REVOLVING CREDIT LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE UNREIMBURSED AMOUNT
NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH REVOLVING CREDIT LENDER THAT SO MAKES FUNDS AVAILABLE
SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE BORROWERS IN SUCH AMOUNT. 
THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE BORROWERS SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN
L/C BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO
REFINANCED, WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER
WITH INTEREST) AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH
REVOLVING CREDIT LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN
RESPECT OF ITS PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C
ADVANCE FROM SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER
THIS SECTION 2.03.

 

(IV)          UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS REVOLVING CREDIT LOAN
OR L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR
ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY
FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)           EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER
LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH
LENDER MAY HAVE AGAINST THE L/C ISSUER, THE BORROWERS OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR
(C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING; PROVIDED, HOWEVER, THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION
TO MAKE REVOLVING CREDIT LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO
THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWERS
OF A COMMITTED LOAN NOTICE ).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR
OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWERS TO REIMBURSE THE L/C ISSUER FOR
THE AMOUNT OF ANY

 

36

--------------------------------------------------------------------------------


 

PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER
SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE
AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE
DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY
AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE OVERNIGHT RATE,
PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE
L/C ISSUER IN CONNECTION WITH THE FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT
(WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S REVOLVING CREDIT LOAN INCLUDED IN THE RELEVANT REVOLVING CREDIT
BORROWING OR L/C ADVANCE IN RESPECT OF THE RELEVANT L/C BORROWING, AS THE CASE
MAY BE.  A CERTIFICATE OF THE L/C ISSUER SUBMITTED TO ANY REVOLVING CREDIT
LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS SECTION 2.03(C)(VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS.  (I)  AT ANY TIME AFTER THE L/C
ISSUER HAS MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY
REVOLVING CREDIT LENDER SUCH LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN
ACCORDANCE WITH SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE
ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED
AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM THE BORROWERS OR OTHERWISE,
INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE
AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE
REVOLVING CREDIT PERCENTAGE THEREOF IN DOLLARS IN THE SAME FUNDS AS THOSE
RECEIVED BY THE ADMINISTRATIVE AGENT.


 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH REVOLVING CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER ITS APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF ON
DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH
DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN EFFECT.  THE
OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL
OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWERS TO
REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO
REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

37

--------------------------------------------------------------------------------


 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWERS OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST
ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR
WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER
OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

 

(V)           ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY COLLATERAL, OR ANY
RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO THE DEPARTURE FROM ANY GUARANTY
OR ALL OR ANY OF THE OBLIGATIONS OF THE BORROWERS IN RESPECT OF ANY LETTER OF
CREDIT; OR

 

(VI)          ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWERS OR
ANY OF ITS SUBSIDIARIES.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)            ROLE OF L/C ISSUER.  EACH LENDER AND THE BORROWERS AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE L/C ISSUER,
THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE REVOLVING CREDIT LENDERS OR THE REQUIRED REVOLVING
LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS,
VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER
OF CREDIT OR ISSUER

 

38

--------------------------------------------------------------------------------



 


DOCUMENT.  THE BORROWERS HEREBY JOINTLY AND SEVERALLY ASSUME ALL RISKS OF THE
ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF
ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED
TO, AND SHALL NOT, PRECLUDE ANY BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS
IT MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER
AGREEMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN
CLAUSES (I) THROUGH (V) OF SECTION 2.03(F); PROVIDED, HOWEVER, THAT ANYTHING IN
SUCH CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM
AGAINST THE L/C ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWERS, TO
THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL
OR EXEMPLARY, DAMAGES SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVE WERE
CAUSED BY THE L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C
ISSUER’S WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE
PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND
CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF
CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE L/C ISSUER
MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, AND THE L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE
VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL.  IF, AS OF THE LETTER OF CREDIT MATURITY DATE,
(I) ANY L/C OBLIGATION FOR ANY REASON REMAINS OUTSTANDING OR (II) OR THE EXPIRY
DATE FOR ANY LETTER OF CREDIT OCCURS AFTER THE LETTER OF CREDIT MATURITY DATE,
THE BORROWERS SHALL IMMEDIATELY CASH COLLATERALIZE THE THEN OUTSTANDING AMOUNT
OF ALL L/C OBLIGATIONS.  SECTIONS 2.05 AND 8.02(C) SET FORTH CERTAIN ADDITIONAL
REQUIREMENTS TO DELIVER CASH COLLATERAL HEREUNDER.  FOR PURPOSES OF THIS
SECTION 2.03, SECTION 2.05 AND SECTION 8.02(C), “CASH COLLATERALIZE” MEANS TO
PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE L/C OBLIGATIONS, CASH
OR DEPOSIT ACCOUNT BALANCES PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH DOCUMENTS ARE
HEREBY CONSENTED TO BY THE LENDERS).  DERIVATIVES OF SUCH TERM HAVE
CORRESPONDING MEANINGS.  EACH BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, A SECURITY INTEREST IN
ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE
FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN BLOCKED, NON-INTEREST BEARING
DEPOSIT ACCOUNTS AT BANK OF AMERICA.  IF AT ANY TIME THE ADMINISTRATIVE AGENT
DETERMINES THAT ANY FUNDS HELD AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR
CLAIM OF ANY PERSON OTHER THAN THE ADMINISTRATIVE AGENT OR THAT THE TOTAL AMOUNT
OF SUCH FUNDS IS LESS THAN THE AGGREGATE OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS, THE BORROWERS WILL, FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE
AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AS
CASH COLLATERAL, AN AMOUNT EQUAL TO THE EXCESS OF (X) SUCH AGGREGATE OUTSTANDING
AMOUNT OVER (Y) THE TOTAL AMOUNT OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL
THAT THE ADMINISTRATIVE AGENT DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT
AND CLAIM.  UPON THE DRAWING OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON
DEPOSIT AS CASH COLLATERAL, SUCH FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAWS, TO REIMBURSE THE L/C ISSUER.


 

39

--------------------------------------------------------------------------------



 


(H)           APPLICABILITY OF ISP.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
L/C ISSUER AND THE BORROWERS WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING ANY
SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT), THE RULES OF THE ISP
SHALL APPLY TO EACH STANDBY LETTER OF CREDIT.


 


(I)            LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN
ACCORDANCE WITH ITS APPLICABLE REVOLVING CREDIT PERCENTAGE A LETTER OF CREDIT
FEE (THE “LETTER OF CREDIT FEE”) FOR EACH LETTER OF CREDIT EQUAL TO THE
APPLICABLE RATE FOR REVOLVING CREDIT LOANS TIMES THE DAILY AMOUNT AVAILABLE TO
BE DRAWN UNDER SUCH LETTER OF CREDIT.  FOR PURPOSES OF COMPUTING THE DAILY
AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH
LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  LETTER OF
CREDIT FEES SHALL BE (I) DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END
OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE
TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER ON DEMAND AND (II) COMPUTED ON A QUARTERLY BASIS
IN ARREARS.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER,
THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER EACH STANDBY LETTER OF CREDIT SHALL
BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD
DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF THE REQUIRED
REVOLVING LENDERS, WHILE ANY EVENT OF DEFAULT EXISTS, ALL LETTER OF CREDIT FEES
SHALL ACCRUE AT THE DEFAULT RATE.


 


(J)            DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO L/C ISSUER.  IN
ADDITION TO THE LETTER OF CREDIT FEES DESCRIBED IN CLAUSE (I) OF SECTION 2.03,
THE BORROWERS SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT THE
CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER
STANDARD COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS
FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES
ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.


 


(K)           CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 


(L)            LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES.  NOTWITHSTANDING THAT
A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY, THE BORROWERS SHALL BE
OBLIGATED TO REIMBURSE THE L/C ISSUER HEREUNDER FOR ANY AND ALL DRAWINGS UNDER
SUCH LETTER OF CREDIT.  THE BORROWERS HEREBY ACKNOWLEDGE THAT THE ISSUANCE OF
LETTERS OF CREDIT FOR THE ACCOUNT OF SUBSIDIARIES INURES TO THE BENEFIT OF THE
BORROWERS, AND THAT THE BORROWERS’ BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM
THE BUSINESSES OF SUCH SUBSIDIARIES.


 

2.04         Permitted FX Facility.  (a)   During the Availability Period, Bank
of America at its discretion may enter into one or more Secured Hedge Agreements
under the Permitted FX Facility with the Borrowers.

 


(B)           BANK OF AMERICA SHALL NOT BE OBLIGATED TO PERMIT THE BORROWERS TO
ENTER INTO ANY SECURED HEDGE AGREEMENT UNDER THE PERMITTED FX FACILITY IF,
IMMEDIATELY BEFORE OR AFTER GIVING EFFECT THERETO, (I) THE FX SWAP VALUE WOULD
EXCEED THE FX FACILITY SUBLIMIT OR

 

40

--------------------------------------------------------------------------------



 


(II) THE TOTAL REVOLVING CREDIT OUTSTANDINGS WOULD EXCEED THE REVOLVING CREDIT
FACILITY; PROVIDED, THAT IF AT ANY TIME THE FX SWAP VALUE EXCEEDS THE FX
FACILITY SUBLIMIT, THE BORROWERS SHALL CASH COLLATERALIZE THE PERMITTED FX
FACILITY IN ACCORDANCE WITH SECTION 2.05(D).  BANK OF AMERICA SHALL DETERMINE
THE FX SWAP VALUE OF ALL SECURED HEDGE AGREEMENTS UNDER THE PERMITTED FX
FACILITY MONTHLY, ON THE DATE OF ANY REQUEST FOR A NEW TRANSACTION UNDER THE
PERMITTED FX FACILITY AND ON THE DATE OF ANY COMMITTED LOAN NOTICE AND SHALL
PROMPTLY NOTIFY THE COMPANY OF EACH SUCH DETERMINATION.


 


(C)           THE BORROWERS SHALL PAY BANK OF AMERICA ON DEMAND BANK OF
AMERICA’S THEN STANDARD PERMITTED FX FACILITY FEES FOR EACH CONTRACT.


 


(D)           THE BORROWERS SHALL ENTER INTO A MASTER AGREEMENT AND ANY OTHER
RELATED DOCUMENTATION AS BANK OF AMERICA SHALL REASONABLY REQUEST, IN EACH CASE
IN FORM AND SUBSTANCE SATISFACTORY TO BANK OF AMERICA, WITH RESPECT TO EACH
TRANSACTION REQUESTED UNDER THE PERMITTED FX FACILITY.


 


(E)           NO SECURED HEDGE AGREEMENT UNDER THE PERMITTED FX FACILITY WILL
MATURE LATER THAN THE MATURITY DATE OF THE REVOLVING CREDIT FACILITY.


 


(F)            THE BORROWERS UNDERSTAND THE RISK OF, AND ARE FINANCIALLY ABLE TO
BEAR ANY LOSSES RESULTING FROM, ENTERING INTO SECURED HEDGE AGREEMENTS UNDER THE
PERMITTED FX FACILITY.  BANK OF AMERICA SHALL NOT BE LIABLE FOR ANY LOSS
SUFFERED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES AS A RESULT OF THE BORROWERS’
FOREIGN EXCHANGE TRADING. THE BORROWERS WILL ENTER INTO EACH SECURED HEDGE
AGREEMENT UNDER THE PERMITTED FX FACILITY IN RELIANCE ONLY UPON THEIR OWN
JUDGMENT.  THE BORROWERS ACKNOWLEDGE THAT IN ENTERING INTO SECURED HEDGE
AGREEMENTS UNDER THE PERMITTED FX FACILITY WITH THE BORROWERS, BANK OF AMERICA
IS NOT ACTING AS A FIDUCIARY.  THE BORROWERS UNDERSTAND THAT NEITHER BANK OF
AMERICA NOR ANY BORROWER HAS ANY OBLIGATION TO ENTER INTO ANY PARTICULAR SECURED
HEDGE AGREEMENT UNDER THE PERMITTED FX FACILITY WITH THE OTHER.


 


(G)           THE BORROWERS HEREBY REQUEST BANK OF AMERICA TO RELY UPON AND
EXECUTE THE COMPANY’S TELEPHONIC INSTRUCTIONS FOR EACH SECURED HEDGE AGREEMENT
UNDER THE PERMITTED FX FACILITY, AND THE BORROWERS AGREE THAT BANK OF AMERICA
SHALL INCUR NO LIABILITY FOR ITS ACTS OR OMISSIONS WHICH RESULT FROM
INTERRUPTION OF COMMUNICATIONS, MISUNDERSTOOD COMMUNICATIONS OR INSTRUCTIONS
FROM UNAUTHORIZED PERSONS, UNLESS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF BANK OF AMERICA OR ITS OFFICERS OR EMPLOYEES.  THE BORROWERS
JOINTLY AND SEVERALLY AGREE TO PROTECT BANK OF AMERICA AND HOLD IT HARMLESS FROM
ANY AND ALL LOSS, DAMAGE, CLAIM, EXPENSE (INCLUDING THE REASONABLE FEES OF
OUTSIDE COUNSEL) OR INCONVENIENCE, HOWEVER ARISING, WHICH BANK OF AMERICA
SUFFERS OR INCURS OR MIGHT SUFFER OR INCUR, BASED ON OR ARISING OUT OF SAID ACTS
OR OMISSIONS.


 


(H)           THE BORROWERS AGREE TO PROMPTLY REVIEW ALL CONFIRMATIONS SENT TO
THE COMPANY BY BANK OF AMERICA.  THE BORROWERS UNDERSTAND THAT THESE
CONFIRMATIONS ARE NOT LEGAL CONTRACTS BUT ONLY EVIDENCE OF THE VALID AND BINDING
ORAL CONTRACT WHICH THE BORROWERS HAVE ALREADY ENTERED INTO WITH BANK OF
AMERICA.  THE BORROWERS AGREE TO PROMPTLY EXECUTE AND RETURN TO BANK OF AMERICA
CONFIRMATIONS WHICH ACCURATELY REFLECT THE TERMS OF A SECURED HEDGE

 

41

--------------------------------------------------------------------------------



 


AGREEMENT UNDER THE PERMITTED FX FACILITY, AND IMMEDIATELY CONTACT BANK OF
AMERICA IF ANY BORROWER BELIEVES A CONFIRMATION IS NOT ACCURATE.  IN THE EVENT
OF A CONFLICT, INCONSISTENCY OR AMBIGUITY BETWEEN THE PROVISIONS OF THIS
AGREEMENT AND THE PROVISIONS OF A CONFIRMATION, THE PROVISIONS OF THIS AGREEMENT
WILL PREVAIL.


 


(I)            THE BORROWERS AGREE THAT BANK OF AMERICA MAY ELECTRONICALLY
RECORD ALL TELEPHONIC CONVERSATIONS WITH ANY BORROWER RELATING TO THE PERMITTED
FX FACILITY AND THAT SUCH TAPE RECORDINGS MAY BE SUBMITTED IN EVIDENCE TO ANY
COURT OR IN ANY OTHER PROCEEDINGS RELATING TO SUCH CONTRACTS.  THE BORROWERS
AGREE THAT IN THE EVENT OF A CONFLICT, INCONSISTENCY OR AMBIGUITY BETWEEN THE
TERMS OF A SECURED HEDGE AGREEMENT UNDER THE PERMITTED FX FACILITY AS REFLECTED
IN A TAPE RECORDING AND THE TERMS STATED ON A CONFIRMATION, THE TERMS REFLECTED
IN THE TAPE RECORDING SHALL CONTROL.


 


(J)            ANY SUM OWED TO BANK OF AMERICA UNDER THE PERMITTED FX FACILITY
MAY, AT THE OPTION OF BANK OF AMERICA, MAY BE CONVERTED TO A REVOLVING CREDIT
LOAN. IN SUCH EVENT, THE BORROWERS SHALL BE DEEMED TO HAVE REQUESTED A REVOLVING
CREDIT BORROWING OF BASE RATE LOANS TO BE DISBURSED IN AN AMOUNT EQUAL TO SUCH
SUM OWED TO BANK OF AMERICA UNDER THE PERMITTED FX FACILITY, WITHOUT REGARD TO
THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF
BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE
REVOLVING CREDIT COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER
THAN THE DELIVERY OF A COMMITTED LOAN NOTICE).


 


(K)           IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES WHICH BANK OF AMERICA
MAY HAVE UNDER THIS AGREEMENT OR OTHERWISE, UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, BANK OF AMERICA MAY:


 

(I)            SUSPEND PERFORMANCE OF ITS OBLIGATIONS TO THE BORROWERS UNDER ANY
PERMITTED FX FACILITY;

 

(II)           DECLARE ALL PERMITTED FX FACILITIES, INTEREST AND ANY OTHER
AMOUNTS WHICH ARE PAYABLE BY THE BORROWERS TO BANK OF AMERICA IMMEDIATELY DUE
AND PAYABLE; AND

 

(III)          WITHOUT NOTICE TO THE BORROWERS, CLOSE OUT ANY OR ALL FOREIGN
EXCHANGE CONTRACTS OR POSITIONS OF THE BORROWER WITH BANK OF AMERICA.

 

BANK OF AMERICA SHALL NOT BE UNDER ANY OBLIGATION TO EXERCISE ANY SUCH RIGHTS OR
REMEDIES OR TO EXERCISE THEM AT A TIME OR IN A MANNER BENEFICIAL TO THE
BORROWERS.  THE BORROWERS SHALL BE JOINTLY AND SEVERALLY LIABLE FOR ANY AMOUNTS
OWING TO BANK OF AMERICA AFTER EXERCISE OR ANY SUCH RIGHTS AND REMEDIES.

 

2.05         Prepayments.  (a)  Optional.  (i)  Revolving Credit Loans.  The
Borrowers may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay Revolving Credit Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three (3) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans and (2) on the

 

42

--------------------------------------------------------------------------------


 

date of prepayment of Base Rate Loans; (B) any prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the aggregate outstanding principal
amount of Revolving Credit Loans); and (C) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment, the Facility to which such prepayment shall apply and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the Revolving Credit Facility).  If such notice is
given by the Borrowers, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

 

(II)           TERM LOANS.  SUBJECT TO THE LAST SENTENCE OF THIS
SECTION 2.05(A)(II), THE BORROWERS MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT,
AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY TERM LOANS IN WHOLE OR IN
PART (A) PRIOR TO ONE (1) YEAR FROM THE CLOSING DATE, SUBJECT TO A PREPAYMENT
CHARGE OF THREE PERCENT (3%) OF THE AMOUNT PREPAID, AND (B)  AFTER ONE (1) YEAR
FROM THE CLOSING DATE, WITHOUT PREMIUM, CHARGE OR PENALTY; PROVIDED THAT
(X) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
2:00 P.M. AT LEAST FIFTEEN (15) DAYS PRIOR TO ANY DATE OF PREPAYMENT OF ANY TERM
LOANS; (Y) ANY PREPAYMENT OF EUROCURRENCY RATE LOANS SHALL BE IN A PRINCIPAL
AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF; AND
(Z) ANY PREPAYMENT OF BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000
OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE
ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE SHALL
SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT, THE FACILITY TO WHICH SUCH
PREPAYMENT SHALL APPLY AND THE TYPE(S) OF LOANS TO BE PREPAID AND, IF
EUROCURRENCY RATE LOANS ARE TO BE PREPAID, THE INTEREST PERIOD(S) OF SUCH
LOANS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT
OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S RATABLE PORTION OF SUCH
PREPAYMENT (BASED ON SUCH LENDER’S APPLICABLE PERCENTAGE IN RESPECT OF THE
RELEVANT FACILITY).  IF SUCH NOTICE IS GIVEN BY THE BORROWERS, THE BORROWERS
SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL
BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A
EUROCURRENCY RATE LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON THE
AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO
SECTION 3.05.  EACH PREPAYMENT OF THE OUTSTANDING TERM LOAN PURSUANT TO THIS
SECTION 2.05(A)(II) SHALL BE APPLIED TO THE TERM FACILITY AND TO THE PRINCIPAL
REPAYMENT INSTALLMENTS THEREOF IN INVERSE ORDER OF MATURITY, AND EACH SUCH
PREPAYMENT SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES IN RESPECT OF THE TERM FACILITY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE BORROWERS SHALL NOT BE PERMITTED
TO PREPAY THE TERM FACILITY PURSUANT TO THIS SECTION 2.05(A)(II) DURING THE
PERIOD FROM THE CLOSING DATE THROUGH THE DATE TEN BUSINESS DAYS THEREAFTER.

 

43

--------------------------------------------------------------------------------



 


(B)           REVOLVING CREDIT PREPAYMENTS. IF FOR ANY REASON THE TOTAL
REVOLVING CREDIT OUTSTANDINGS AT ANY TIME EXCEED THE REVOLVING CREDIT FACILITY
AT SUCH TIME, THE BORROWERS SHALL IMMEDIATELY PREPAY REVOLVING CREDIT LOANS AND
L/C BORROWINGS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS (OTHER THAN THE L/C
BORROWINGS) AND THE PERMITTED FX FACILITY IN AN AGGREGATE AMOUNT EQUAL TO SUCH
EXCESS.


 


(C)           APPLICATION OF PREPAYMENTS. PREPAYMENTS OF THE REVOLVING CREDIT
FACILITY MADE PURSUANT TO SECTION 2.05(A)(I) OR SECTION 2.05(B), FIRST, SHALL BE
APPLIED RATABLY TO THE L/C BORROWINGS, SECOND, SHALL BE APPLIED RATABLY TO THE
OUTSTANDING REVOLVING CREDIT LOANS, AND, THIRD, SHALL BE USED TO CASH
COLLATERALIZE THE REMAINING L/C OBLIGATIONS.  UPON THE DRAWING OF ANY LETTER OF
CREDIT THAT HAS BEEN CASH COLLATERALIZED, THE FUNDS HELD AS CASH COLLATERAL
SHALL BE APPLIED (WITHOUT ANY FURTHER ACTION BY OR NOTICE TO OR FROM THE
BORROWERS OR ANY OTHER LOAN PARTY) TO REIMBURSE THE L/C ISSUER OR THE REVOLVING
CREDIT LENDERS, AS APPLICABLE.


 


(D)           PERMITTED FX FACILITY. IF THE ADMINISTRATIVE AGENT RECEIVES NOTICE
FROM THE APPLICABLE HEDGE BANK THAT THE AGGREGATE FX SWAP VALUE OF THE SECURED
HEDGE AGREEMENTS UNDER THE PERMITTED FX FACILITY AT SUCH TIME EXCEEDS THE FX
FACILITY SUBLIMIT THEN IN EFFECT, THEN THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWERS THEREOF AND, WITHIN TWO BUSINESS DAYS AFTER RECEIPT OF SUCH
NOTICE, THE BORROWERS SHALL CASH COLLATERALIZE THE PERMITTED FX FACILITY IN AN
AGGREGATE AMOUNT SUFFICIENT TO REDUCE SUCH OUTSTANDING AMOUNT AS OF SUCH DATE TO
AN AMOUNT NOT TO EXCEED THE FX FACILITY SUBLIMIT THEN IN EFFECT; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE
PERMITTED FX FACILITY PURSUANT TO THIS SECTION 2.05(D) UNLESS AFTER PREPAYMENT
IN FULL OF THE REVOLVING CREDIT LOANS THE TOTAL REVOLVING CREDIT OUTSTANDINGS
WOULD EXCEED THE FX FACILITY SUBLIMIT THEN IN EFFECT.

 

2.06         Termination or Reduction of Commitments.  (a)  Optional.  The
Borrowers may, upon notice to the Administrative Agent, terminate the Revolving
Credit Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Credit Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrowers shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the FX Facility Sublimit if, after giving effect
thereto, the FX Swap Value of any portion of the Permitted FX Facility not fully
Cash Collateralized hereunder would exceed the FX Facility Sublimit, or (C) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit.

 


(B)           MANDATORY.  THE AGGREGATE TERM COMMITMENTS SHALL BE AUTOMATICALLY
AND PERMANENTLY REDUCED TO ZERO ON THE DATE OF THE TERM BORROWING.


 


(C)           AUTOMATIC REDUCTION OF SUBFACILITY. IF AFTER GIVING EFFECT TO ANY
REDUCTION OR TERMINATION OF REVOLVING CREDIT COMMITMENTS UNDER THIS
SECTION 2.06, THE LETTER OF CREDIT

 

44

--------------------------------------------------------------------------------



 


SUBLIMIT EXCEEDS THE REVOLVING CREDIT FACILITY AT SUCH TIME, THE LETTER OF
CREDIT SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.


 


(D)           APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF THE LETTER OF CREDIT SUBLIMIT OR THE REVOLVING CREDIT COMMITMENT
UNDER THIS SECTION 2.06.  UPON ANY REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS, THE REVOLVING CREDIT COMMITMENT OF EACH REVOLVING CREDIT LENDER
SHALL BE REDUCED BY SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH
REDUCTION AMOUNT.  ALL FEES IN RESPECT OF THE REVOLVING CREDIT FACILITY THAT
ACCRUE BUT ARE UNPAID ON OR BEFORE THE EFFECTIVE DATE OF ANY TERMINATION OF THE
REVOLVING CREDIT FACILITY SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH
TERMINATION.

 

2.07         Repayment of Loans.  (a)  Term Loans.  The Borrowers shall repay to
the Term Lenders the aggregate principal amount of all Term Loans outstanding on
each fiscal quarter after the Closing Date in the respective amounts equal to
the percentages of the Term Loans set forth below (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05):

 

Quarter

 

Amount

 

1

 

0

%

2

 

0

%

3

 

0

%

4

 

0

%

5

 

6.25

%

6

 

6.25

%

7

 

6.25

%

8

 

6.25

%

9

 

6.25

%

10

 

6.25

%

11

 

6.25

%

12

 

56.25

%

 

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.

 


(B)           REVOLVING CREDIT LOANS.  THE BORROWERS SHALL REPAY TO THE
REVOLVING CREDIT LENDERS ON THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY
THE AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING ON SUCH
DATE.

 

2.08         Interest.  (a)  Interest Rates. Subject to the provisions of
Section 2.08(b), (i) each Eurocurrency Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period
applicable thereto at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate for such Facility; and

 

45

--------------------------------------------------------------------------------


 

(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate.

 


(B)           DEFAULT RATE. (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT
PAID WHEN DUE (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT
STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR
INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY THE
BORROWERS UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

(III)          UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF
DEFAULT EXISTS, THE BORROWERS SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL
OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER ANNUM AT
ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

 

(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.

 


(C)           INTEREST PAYMENT DATE. INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND
BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

 

2.09         Fees.  In addition to certain fees described in Sections
2.03(i) and (j):

 


(A)           COMMITMENT FEE.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS
APPLICABLE REVOLVING CREDIT PERCENTAGE, A COMMITMENT FEE EQUAL TO THE COMMITMENT
FEE RATE TIMES THE ACTUAL DAILY AMOUNT BY WHICH THE REVOLVING CREDIT FACILITY
EXCEEDS THE SUM OF (I) THE OUTSTANDING AMOUNT OF REVOLVING CREDIT LOANS,
(II) THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS AND (III) THE FX SWAP VALUE OF
THE PERMITTED FX FACILITY.  THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING
THE AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE
CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE
LAST DAY OF THE AVAILABILITY PERIOD FOR THE REVOLVING CREDIT FACILITY.


 


(B)           OTHER FEES.  THE BORROWERS SHALL PAY TO THE ARRANGER AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND
AT THE TIMES

 

46

--------------------------------------------------------------------------------


 


SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND
SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

 

2.10         Computation of Interest and Fees.  (a)  All computations of
interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.11         Evidence of Debt.  (a)  Accounts and Records of Credit Extensions.
The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 


(B)           ACCOUNTS AND RECORDS OF PURCHASES AND SALES. IN ADDITION TO THE
ACCOUNTS AND RECORDS REFERRED TO IN SECTION 2.11(A), EACH LENDER AND THE
ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES BY SUCH LENDER OF
PARTICIPATIONS IN LETTERS OF CREDIT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND
RECORDS OF ANY LENDER IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.

 

2.12         Payments Generally; Administrative Agent’s Clawback.  (a) 
General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified

 

47

--------------------------------------------------------------------------------


 

herein.  Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected on computing interest or
fees, as the case may be.

 


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING OF EUROCURRENCY RATE LOANS (OR, IN THE
CASE OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF
SUCH BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED
BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWERS A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN
FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWERS SEVERALLY AGREE TO PAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWERS TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF
A PAYMENT TO BE MADE BY SUCH LENDER, THE OVERNIGHT RATE, PLUS ANY
ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE FOREGOING, AND (B) IN THE CASE OF A
PAYMENT TO BE MADE BY THE BORROWERS, THE INTEREST RATE APPLICABLE TO BASE RATE
LOANS.  IF THE BORROWERS AND SUCH LENDER SHALL PAY SUCH INTEREST TO THE
ADMINISTRATIVE AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY REMIT TO THE BORROWERS THE AMOUNT OF SUCH INTEREST PAID BY
THE BORROWERS FOR SUCH PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE
BORROWING TO THE ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE
SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.  ANY PAYMENT BY THE BORROWERS
SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWERS MAY HAVE AGAINST A LENDER
THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.


 

(II)           PAYMENTS BY BORROWERS; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWERS
PRIOR TO THE TIME AT WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER THAT THE BORROWERS WILL
NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWERS
HAVE MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, DISTRIBUTE TO THE APPROPRIATE LENDERS OR THE L/C ISSUER,
AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWERS HAVE NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE APPROPRIATE LENDERS OR THE L/C ISSUER,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE

 

48

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR THE L/C ISSUER, IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON,
FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE OVERNIGHT
RATE.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWERS BY THE ADMINISTRATIVE AGENT
BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN
ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE
ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


 


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE TERM LOANS AND REVOLVING CREDIT LOANS, TO FUND PARTICIPATIONS
IN LETTERS OF CREDIT AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE
SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY
SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE
REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING
OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO SO MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION
OR TO MAKE ITS PAYMENT UNDER SECTION 10.04(C).


 


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(F)            INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, L/C BORROWINGS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND L/C
BORROWINGS THEN DUE TO SUCH PARTIES.

 

2.13         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan

 

49

--------------------------------------------------------------------------------


 

Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations in respect of the Facilities then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Borrowers or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01         Taxes.  (a)  Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrowers shall
be required by applicable law to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i) unless such Tax is an Excluded Tax,
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the

 

50

--------------------------------------------------------------------------------


 

Borrowers shall make such deductions and (iii) the Borrowers shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 


(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWERS SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 


(C)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS SHALL, JOINTLY
AND SEVERALLY, INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C
ISSUER, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY
BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWERS BY A LENDER OR THE L/C ISSUER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER OR THE L/C ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWERS TO A GOVERNMENTAL AUTHORITY,
THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWERS ARE RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH
SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWERS (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWERS OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE BORROWERS OR THE ADMINISTRATIVE AGENT TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, if the Borrowers are resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

51

--------------------------------------------------------------------------------


 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of  Internal Revenue Service Form W-8BEN, or

 

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed,

 

in each case, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made, if any.

 


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWERS OR WITH RESPECT TO WHICH THE BORROWERS HAVE PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO THE BORROWERS AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY THE BORROWERS UNDER THIS SECTION WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE
MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE
BORROWERS, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWERS (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IF THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED
TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT
IT DEEMS CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER PERSON.

 

3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be

 

52

--------------------------------------------------------------------------------


 

suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03         Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits in Dollars are not
being offered to banks in the London interbank market for Dollars for the
applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan, or (c) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrowers and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04         Increased Costs; Reserves on Eurocurrency Rate Loans.  (a) 
Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

53

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
BORROWERS WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE
BORROWERS SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY
SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWERS SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWERS OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
SIX-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


 


(E)           RESERVES ON EUROCURRENCY RATE LOANS.  THE BORROWERS SHALL PAY TO
EACH LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR

 

54

--------------------------------------------------------------------------------


 


ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS (CURRENTLY
KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST ON THE UNPAID
PRINCIPAL AMOUNT OF EACH EUROCURRENCY RATE LOAN EQUAL TO THE ACTUAL COSTS OF
SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH
LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL BE
DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED
THE BORROWERS SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH A COPY TO
THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER.  IF A
LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT DATE,
SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM RECEIPT OF SUCH
NOTICE.

 

3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(A)   ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN OTHER THAN
A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD FOR
SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF ACCELERATION,
OR OTHERWISE);

 

(B)   ANY FAILURE BY THE BORROWERS (FOR A REASON OTHER THAN THE FAILURE OF SUCH
LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN OTHER
THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE BORROWERS; OR

 

(C)   ANY ASSIGNMENT OF A EUROCURRENCY RATE LOAN ON A DAY OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE BORROWERS
PURSUANT TO SECTION 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.  (a)  Designation
of a Different Lending Office.  If any Lender requests compensation under
Section 3.05, or the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such

 

55

--------------------------------------------------------------------------------


 

designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrowers hereby
jointly and severally agree to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.05, OR IF THE BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT
TO SECTION 3.01, THE BORROWERS MAY REPLACE SUCH LENDER IN ACCORDANCE WITH
SECTION 10.13.

 

3.07         Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01         Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(A)   DOCUMENTS, CERTIFICATES, OPINIONS AND OTHER INSTRUMENTS. SUBJECT TO THE
POST CLOSING AGREEMENT, THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING,
EACH OF WHICH SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS)
UNLESS OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF
THE SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF
CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE)
AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS:

 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT, SUFFICIENT IN NUMBER FOR
DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWERS;

 

(II)           A NOTE EXECUTED BY THE BORROWERS IN FAVOR OF EACH LENDER
REQUESTING A NOTE;

 

(III)          A PLEDGE AND SECURITY AGREEMENT, IN SUBSTANTIALLY THE FORM OF
EXHIBIT F (TOGETHER WITH EACH OTHER PLEDGE AND SECURITY AGREEMENT AND PERFECTION
CERTIFICATE SUPPLEMENT DELIVERED PURSUANT TO SECTION 6.12, IN EACH CASE AS
AMENDED, THE “SECURITY AGREEMENT”), DULY EXECUTED BY EACH LOAN PARTY, TOGETHER
WITH:

 

                (A)          certificates representing the Pledged Equity
referred to therein (to the extent such Pledged Equity is certificated)
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

 

56

--------------------------------------------------------------------------------


 

(B)           proper financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,

 

(C)           completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements filed
in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

 

(D)          evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby,

 

(E)           the Account Control Agreements referred to in the Security
Agreement and duly executed by the appropriate parties,

 

(F)           Copies of an appraisal of all equipment owned by the Loan Parties
located at 8814 and 8874 Trade Port Drive, Hamilton, Ohio 45011, and at the
Company’s headquarters in San Diego, California, specifying the aggregate fair
market value and orderly liquidation value of such equipment, which appraisal
shall be from a Person acceptable to the Lenders; and

 

(G)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements;

 

(IV)          DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES, IN
SUBSTANTIALLY THE FORM OF EXHIBIT G (WITH SUCH CHANGES AS MAY BE SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND ITS COUNSEL TO ACCOUNT FOR LOCAL LAW MATTERS) AND
COVERING THE PROPERTIES IDENTIFIED TO BE MORTGAGED ON SCHEDULE 5.08(C), AS
INDICATED BY AN ASTERISK ON EACH SUCH SCHEDULE (TOGETHER WITH THE ASSIGNMENTS OF
LEASES AND RENTS REFERRED TO THEREIN AND EACH OTHER MORTGAGE DELIVERED PURSUANT
TO SECTION 6.12, IN EACH CASE AS AMENDED, THE “MORTGAGES”), DULY EXECUTED BY THE
APPROPRIATE LOAN PARTY, TOGETHER WITH:

 

(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the

 

57

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid,

 

(B)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements and in amounts acceptable to the Administrative
Agent, issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and other Liens permitted
under the Loan Documents, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents, for
mechanics’ and materialmen’s Liens and for zoning of the applicable property)
and such coinsurance and direct access reinsurance as the Administrative Agent
may deem necessary or desirable,

 

(C)           American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no more than 30 days before the day of the initial Credit
Extension, certified to the Administrative Agent and the issuer of the Mortgage
Policies in a manner satisfactory to the Administrative Agent by a land surveyor
duly registered and licensed in the States in which the property described in
such surveys is located and acceptable to the Administrative Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Administrative Agent,

 

(D)          evidence of the insurance required by the terms of the Mortgages,

 

(E)           an appraisal of the all real property of any Loan Party subject to
the Mortgages, which appraisal shall be from a Person acceptable to the Lenders,
and

 

(F)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in the Mortgages has been taken;

 

58

--------------------------------------------------------------------------------


 

(V)           SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES (INCLUDING SPECIMEN SIGNATURES) AND/OR OTHER CERTIFICATES OF
RESPONSIBLE OFFICERS OF EACH LOAN PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE
EVIDENCING THE IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER
THEREOF AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS
TO BE A PARTY;

 

(VI)          SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT THE BORROWERS IS VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO
ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION
OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT
TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

 

(VII)         A FAVORABLE OPINION OF COOLEY GODWARD KRONISH LLP, COUNSEL TO THE
LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS TO THE
MATTERS SET FORTH IN EXHIBIT H-1 AND SUCH OTHER MATTERS CONCERNING THE LOAN
PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY REASONABLY REQUEST;

 

(VIII)        A FAVORABLE OPINION OF DINSMORE & SHOHL, LLP, LOCAL COUNSEL TO THE
LOAN PARTIES IN THE STATE OF OHIO, ADDRESSED TO THE ADMINISTRATIVE AGENT AND
EACH LENDER, AS TO THE MATTERS SET FORTH IN EXHIBIT H-2 AND SUCH OTHER MATTERS
CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY
REASONABLY REQUEST;

 

(IX)           A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH LOAN PARTY EITHER
(A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN
CONNECTION WITH THE LOAN DOCUMENTS AND THE EXECUTION, DELIVERY AND PERFORMANCE
BY SUCH LOAN PARTY AND THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS
SHALL BE IN FULL FORCE AND EFFECT, OR (B) STATING THAT NO SUCH CONSENTS,
LICENSES OR APPROVALS ARE SO REQUIRED;

 

(X)            A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWERS
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE
BEEN SATISFIED, (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE MARCH 31,
2007 THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, (C) THERE IS NO ACTION, SUIT,
INVESTIGATION OR PROCEEDING PENDING OR, TO THE KNOWLEDGE OF THE BORROWERS,
THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (D) A
CALCULATION OF UNRESTRICTED CASH AS OF THE CLOSING DATE;

 

59

--------------------------------------------------------------------------------


 

(XI)           AN ENVIRONMENTAL ASSESSMENT REPORT FROM AN ENVIRONMENTAL
CONSULTING FIRM ACCEPTABLE TO THE LENDERS, WHICH REPORT SHALL IDENTIFY EXISTING
AND POTENTIAL ENVIRONMENTAL CONCERNS AND SHALL QUANTIFY RELATED COSTS AND
LIABILITIES, ASSOCIATED WITH REAL PROPERTY OF THE COMPANY OR ANY OF ITS
RESPECTIVE SUBSIDIARIES THAT IS SUBJECT TO A MORTGAGE HEREUNDER, AND THE LENDERS
SHALL BE SATISFIED WITH THE NATURE AND AMOUNT OF ANY SUCH MATTERS AND WITH THE
BORROWERS’ PLANS WITH RESPECT THERETO;

 

(XII)          EVIDENCE THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT, TOGETHER WITH THE
CERTIFICATES OF INSURANCE AND THE RELATED ENDORSEMENTS, NAMING THE
ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, AS AN ADDITIONAL INSURED OR LOSS
PAYEE, AS THE CASE MAY BE, UNDER ALL INSURANCE POLICIES MAINTAINED WITH RESPECT
TO THE ASSETS AND PROPERTIES OF THE LOAN PARTIES THAT CONSTITUTES COLLATERAL;

 

(xv)         such environmental reports, asset appraisals, title insurance,
field audits, FDA Warning Letters, reviews of manufacturing safety and efficacy
data filed with the FDA, and such other reports, audits or certifications as the
Lenders may reasonably request; and

 

(xvi)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer or any Lender reasonably
may require.

 

(B)   LENDER FEES. (I) ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT
AND THE ARRANGER ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID AND (II) ALL
FEES REQUIRED TO BE PAID TO THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE
BEEN PAID.

 

(C)   COUNSEL FEES. UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE BORROWERS
SHALL HAVE PAID ALL REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT (DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE
ADMINISTRATIVE AGENT) TO THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE,
PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL
CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS
INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT
SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN
THE BORROWERS AND THE ADMINISTRATIVE AGENT).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

60

--------------------------------------------------------------------------------


 

4.02         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans of one Type to another Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(A)   REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWERS CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE
CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH
OR THEREWITH, SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH CREDIT
EXTENSION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS
5.05(A) AND (B) SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO SECTIONS 6.01(A) AND (B), RESPECTIVELY.

 

(B)   NO DEFAULT. NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED
CREDIT EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.

 

(C)   REQUEST FOR CREDIT EXTENSION. THE ADMINISTRATIVE AGENT AND, IF APPLICABLE,
THE L/C ISSUER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN ACCORDANCE
WITH THE REQUIREMENTS HEREOF.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES


 

Each of the Borrowers hereby represents and warrants to the Administrative Agent
and the Lenders that:

 

5.01         Existence, Qualification and Power.  Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

61

--------------------------------------------------------------------------------


 

5.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
created by the Loan Documents) under, or require any payment to be made under
(i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

5.03         Governmental Authorization; Other Consents.  Except as set forth on
Schedule 1.04 to the Perfection Certificate, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, or (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof), except such
authorizations, approvals, actions, notices and filings that, if not obtained,
taken, given or made, could not reasonably be expected to have a Material
Adverse Effect or materially impair the perfection of the Liens in favor of the
Secured Parties on any material Collateral or material portion of the
Collateral.

 

5.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by Debtor Relief Laws or by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.05         Financial Statements; No Material Adverse Effect.  (a)  Audited
Financial Statements. The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof required to be shown thereon in accordance with GAAP, including any
such liabilities for taxes, material commitments and Indebtedness.

 


(B)           UNAUDITED FINANCIAL STATEMENTS. THE UNAUDITED CONSOLIDATED BALANCE
SHEET OF THE COMPANY AND ITS SUBSIDIARIES DATED SEPTEMBER 30, 2007, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY
AND CASH FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT

 

62

--------------------------------------------------------------------------------


 

the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 


(C)           NO MATERIAL ADVERSE EFFECT. SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 


(D)           FORECASTED BALANCE SHEETS. THE CONSOLIDATED FORECASTED BALANCE
SHEET, STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES,
IF ANY, DELIVERED PURSUANT TO SECTION 6.01(C) WERE PREPARED IN GOOD FAITH ON THE
BASIS OF ESTIMATES AND ASSUMPTIONS BELIEVED BY THE COMPANY TO BE REASONABLE IN
LIGHT OF THE CIRCUMSTANCES WHEN MADE.

 


5.06         LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, CLAIMS OR
DISPUTES PENDING OR, TO THE KNOWLEDGE OF THE BORROWERS, THREATENED OR
CONTEMPLATED, AT LAW, IN EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL
AUTHORITY, BY OR AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AGAINST ANY
OF THEIR PROPERTIES OR REVENUES THAT (A) PURPORT TO AFFECT OR PERTAIN TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (B) EITHER INDIVIDUALLY OR IN THE
AGGREGATE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.07         NO DEFAULT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY THEREOF IS IN
DEFAULT UNDER OR WITH RESPECT TO, OR A PARTY TO, ANY CONTRACTUAL OBLIGATION THAT
COULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT.

 


5.08         OWNERSHIP OF PROPERTY; LIENS; INVESTMENTS.  (A)  TITLE. THE LOAN
PARTIES HAVE GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID
LEASEHOLD INTERESTS IN, ALL MATERIAL REAL PROPERTY, FREE AND CLEAR OF ALL LIENS
(OTHER THAN LIENS CREATED OR PERMITTED BY THE LOAN DOCUMENTS) NECESSARY OR USED
IN THE ORDINARY CONDUCT OF THEIR BUSINESS, EXCEPT FOR SUCH DEFECTS IN TITLE AS
COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


(B)           LIST OF LIENS.  THE PROPERTY OF THE LOAN PARTIES IS SUBJECT TO NO
LIENS, OTHER THAN LIENS SET FORTH ON SCHEDULE 5.08(B) OR AS OTHERWISE PERMITTED
BY SECTION 7.01.

 


(C)           OWNED REAL PROPERTY.  SCHEDULE 5.08(C) SETS FORTH A COMPLETE AND
ACCURATE LIST OF ALL REAL PROPERTY OWNED BY THE LOAN PARTIES AS OF THE DATE
HEREOF, SHOWING AS OF THE DATE HEREOF THE STREET ADDRESS, COUNTY OR OTHER
RELEVANT JURISDICTION, STATE, RECORD OWNER AND THE AGGREGATE APPRAISED VALUE
THEREOF.  EACH LOAN PARTY HAS TITLE TO THE REAL PROPERTY OWNED BY IT FREE AND
CLEAR OF ALL LIENS, OTHER THAN LIENS CREATED OR PERMITTED BY THE LOAN DOCUMENTS.

 


(D)           LEASED REAL PROPERTY. (I)  SCHEDULE 5.08(D)(I) SETS FORTH A
COMPLETE AND ACCURATE LIST OF ALL LEASES OF REAL PROPERTY FOR THE LOCATION AT
THE COMPANY’S HEADQUARTERS IN SAN DIEGO, CALIFORNIA AND FOR ANY OTHER REAL
PROPERTY COVERING IN EXCESS OF 10,000 SQUARE FEET THAT

 

63

--------------------------------------------------------------------------------


 

any Loan Party is the lessee as of the date hereof, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof.  To the best knowledge
of the Company, each such lease is the legal, valid and binding obligation of
the lessee thereof, enforceable in accordance with its terms (except as
enforceability may be limited by Debtor Relief Laws or by general equitable
principles (whether enforcement is sought by proceedings in equity or at law)).

 

(II)           SCHEDULE 5.08(D)(II) SETS FORTH A COMPLETE AND ACCURATE LIST OF
ALL LEASES OF REAL PROPERTY UNDER WHICH THE COMPANY OR ANY SUBSIDIARY OF A LOAN
PARTY IS THE LESSOR, SHOWING AS OF THE DATE HEREOF THE STREET ADDRESS, COUNTY OR
OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE, EXPIRATION DATE AND ANNUAL
RENTAL COST THEREOF.  TO THE BEST KNOWLEDGE OF THE COMPANY, EACH SUCH LEASE IS
THE LEGAL, VALID AND BINDING OBLIGATION OF THE LESSOR THEREOF, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS (EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY DEBTOR
RELIEF LAWS OR BY GENERAL EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY
PROCEEDINGS IN EQUITY OR AT LAW)).

 


(E)           INVESTMENTS. AS OF THE CLOSING DATE, SCHEDULE 5.08(E) SETS FORTH A
COMPLETE AND ACCURATE LIST OF ALL INVESTMENTS HELD BY THE LOAN PARTIES ON
DECEMBER 14, 2007, SHOWING AS OF THE DATE HEREOF THE AMOUNT, OBLIGOR OR ISSUER
AND MATURITY, IF ANY, THEREOF (OTHER THAN INVESTMENTS HELD PURSUANT TO THE
DEFERRED COMPENSATION PLAN AND INVESTMENTS PERMITTED BY SECTION 7.03(C) THROUGH
(G)).

 


5.09         ENVIRONMENTAL COMPLIANCE.  (A) GENERALLY.  THE COMPANY AND ITS
RESPECTIVE SUBSIDIARIES CONDUCT IN THE ORDINARY COURSE OF BUSINESS A REVIEW OF
THE EFFECT OF EXISTING ENVIRONMENTAL LAWS AND CLAIMS ALLEGING POTENTIAL
LIABILITY OR RESPONSIBILITY FOR VIOLATION OF ANY ENVIRONMENTAL LAW ON THEIR
RESPECTIVE BUSINESSES, OPERATIONS AND PROPERTIES, AND AS A RESULT THEREOF THE
BORROWERS HAVE REASONABLY CONCLUDED THAT SUCH ENVIRONMENTAL LAWS AND CLAIMS
COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


(B)           NO NPL OR CERCLIS LISTING. NONE OF THE PROPERTIES CURRENTLY OR
FORMERLY OWNED OR OPERATED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IS LISTED
OR PROPOSED FOR LISTING ON THE NPL OR ON THE CERCLIS OR ANY ANALOGOUS FOREIGN,
STATE OR LOCAL LIST.  EXCEPT WITH RESPECT TO ANY MATTERS THAT WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THERE ARE NO AND, TO
THE BEST KNOWLEDGE OF THE LOAN PARTIES, NEVER HAVE BEEN ANY UNDERGROUND OR
ABOVE-GROUND STORAGE TANKS OR ANY SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS,
SUMPS OR LAGOONS IN WHICH HAZARDOUS MATERIALS ARE BEING OR HAVE BEEN TREATED,
STORED OR DISPOSED ON ANY PROPERTY CURRENTLY OWNED OR OPERATED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR, TO THE BEST OF THE KNOWLEDGE OF THE LOAN PARTIES, ON
ANY PROPERTY FORMERLY OWNED OR OPERATED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES; AND, TO THE BEST KNOWLEDGE OF THE LOAN PARTIES, HAZARDOUS
MATERIALS HAVE NOT BEEN RELEASED, DISCHARGED OR DISPOSED OF ON ANY PROPERTY
CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN A MANNER THAT COULD GIVE RISE TO LIABILITY UNDER APPLICABLE
ENVIRONMENTAL LAWS.

 


(C)           NO HAZARDOUS MATERIALS. NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS UNDERTAKING, AND HAS NOT COMPLETED, EITHER INDIVIDUALLY OR
TOGETHER WITH OTHER POTENTIALLY

 

64

--------------------------------------------------------------------------------


 

responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by the Company or any of its Subsidiaries have been disposed
of in a manner not reasonably expected to result in material liability to the
Company or any of its Subsidiaries.

 


5.10         INSURANCE.  THE PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES ARE
INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT AFFILIATES
OF THE BORROWERS, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING SUCH RISKS
AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING
SIMILAR PROPERTIES IN LOCALITIES WHERE THE COMPANY OR THE APPLICABLE SUBSIDIARY
OPERATES.

 


5.11         TAXES.  THE COMPANY AND ITS SUBSIDIARIES HAVE FILED ALL FEDERAL,
STATE AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE FILED, AND HAVE
PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES, ASSESSMENTS, FEES AND OTHER
GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR THEIR PROPERTIES, INCOME OR
ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND FOR WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP.  THERE IS NO PROPOSED TAX
ASSESSMENT AGAINST THE COMPANY OR ANY SUBSIDIARY THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY THEREOF IS PARTY TO ANY TAX SHARING AGREEMENT.

 


5.12         ERISA COMPLIANCE.  (A)  GENERALLY. EACH PLAN IS IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND
OTHER FEDERAL OR STATE LAWS.  EACH PLAN THAT IS INTENDED TO QUALIFY UNDER
SECTION 401(A) OF THE CODE HAS EITHER (I) APPLIED FOR A FAVORABLE DETERMINATION
LETTER, PRIOR TO THE EXPIRATION OF THE REQUISITE REMEDIAL AMENDMENT PERIOD UNDER
APPLICABLE TREASURY REGULATIONS OR IRS PRONOUNCEMENTS, BUT HAS NOT YET RECEIVED
A RESPONSE; (II) OBTAINED AT LEAST ONE FAVORABLE DETERMINATION, NOTIFICATION,
ADVISORY AND/OR OPINION LETTER, AS APPLICABLE, ON WHICH THE BORROWERS ARE
ENTITLED TO RELY, AS TO ITS QUALIFIED STATUS FROM THE IRS; OR (III) STILL HAS A
REMAINING PERIOD OF TIME TO APPLY FOR SUCH A DETERMINATION LETTER FROM THE IRS
AND TO MAKE ANY AMENDMENTS NECESSARY TO OBTAIN A FAVORABLE DETERMINATION AND, TO
THE BEST KNOWLEDGE OF THE BORROWERS, NOTHING HAS OCCURRED WHICH WOULD PREVENT,
OR CAUSE THE LOSS OF, SUCH QUALIFICATION.  THE BORROWERS AND EACH ERISA
AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO
SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION
OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE
WITH RESPECT TO ANY PLAN.

 


(B)           NO CLAIMS. THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE
BORROWERS, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL
AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION
OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED
OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

65

--------------------------------------------------------------------------------


 


(C)           NO ERISA EVENT, UNFUNDED PENSION LIABILITIES, ETC. (I) NO ERISA
EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR; (II) NO PENSION PLAN HAS
ANY UNFUNDED PENSION LIABILITY; (III) NEITHER THE BORROWERS NOR ANY ERISA
AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER
TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND
NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER THE BORROWERS NOR ANY
ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND
NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF
ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA WITH
RESPECT TO A MULTIEMPLOYER PLAN; AND (V) NEITHER THE BORROWERS NOR ANY ERISA
AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR
4212(C) OF ERISA.


 


(D)           FOREIGN PLANS. WITH RESPECT TO EACH SCHEME OR ARRANGEMENT MANDATED
BY A GOVERNMENT OTHER THAN THE UNITED STATES (A “FOREIGN GOVERNMENT SCHEME OR
ARRANGEMENT”) AND WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN MAINTAINED OR
CONTRIBUTED TO BY THE COMPANY OR ANY SUBSIDIARY OF ANY LOAN PARTY THAT IS NOT
SUBJECT TO UNITED STATES LAW (A “FOREIGN PLAN”):


 

(i)            any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices;

 

(ii)           the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

 

(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.

 


5.13         SUBSIDIARIES; EQUITY INTERESTS; LOAN PARTIES.  AS OF THE DATE
HEREOF AND AS OF ANY DATE SCHEDULE 5.13 IS UPDATED, THE COMPANY HAS NO
SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED IN PART (A) OF
SCHEDULE 5.13 AS OF SUCH DATE, AND ALL OF THE OUTSTANDING EQUITY INTERESTS IN
SUCH SUBSIDIARIES HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE
AND ARE OWNED BY A LOAN PARTY IN THE AMOUNTS SPECIFIED ON PART (A) OF
SCHEDULE 5.13 FREE AND CLEAR OF ALL LIENS EXCEPT THOSE CREATED UNDER THE
COLLATERAL DOCUMENTS AND THOSE PERMITTED BY SECTION 7.01(M).  AS OF THE CLOSING
DATE, THE BORROWERS HAVE NO EQUITY INVESTMENTS IN ANY OTHER CORPORATION OR
ENTITY OTHER THAN THOSE SPECIFICALLY DISCLOSED IN PART (B) OF SCHEDULE 5.13. 
SET FORTH ON PART (C) OF SCHEDULE 5.13 IS A COMPLETE AND ACCURATE LIST OF ALL
LOAN PARTIES, SHOWING AS OF THE CLOSING DATE (AS TO EACH LOAN PARTY) THE
JURISDICTION OF ITS INCORPORATION, THE ADDRESS OF ITS PRINCIPAL PLACE OF
BUSINESS AND ITS U.S. TAXPAYER IDENTIFICATION NUMBER OR, IN THE CASE OF ANY
NON-U.S. LOAN PARTY THAT DOES NOT HAVE A U.S. TAXPAYER IDENTIFICATION NUMBER,
ITS UNIQUE IDENTIFICATION NUMBER ISSUED TO IT BY THE JURISDICTION OF ITS
INCORPORATION.  AS OF THE DATE HEREOF, THE COPY OF THE CHARTER OF EACH LOAN
PARTY AND EACH AMENDMENT THERETO PROVIDED PURSUANT TO

 

66

--------------------------------------------------------------------------------


 

Section 4.01(a)(vi) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

 

5.14         Margin Regulations; Investment Company Act.  (a)  The Borrowers are
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.

 


(B)           NO LOAN PARTY IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.

 

5.15         Disclosure.  The Company has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading at the time such statements were made; provided that, with
respect to any projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 

5.16         FDA Regulations; Compliance with Laws.

 


(A)           AS OF THE CLOSING DATE, OTHER THAN AS DISCLOSED ON SCHEDULE 5.16,
NO PRODUCT OF ANY LOAN PARTY THAT IS SUBJECT TO SECTION 8.01(M) IS THE SUBJECT
OF PHASE 4 TRIALS REQUIRED BY THE FDA THE RESULTS OF WHICH HAVE NOT BEEN
SUBMITTED TO THE FDA OR SIMILAR RESEARCH REQUIRED BY ANY FOREIGN PHARMACEUTICAL
REGULATOR. NO LOAN PARTY HAS RECEIVED A WARNING LETTER FROM THE FDA OR ANY
FOREIGN PHARMACEUTICAL REGULATORS THAT HAS NOT BEEN RESOLVED OR IS NOT BEING
RESOLVED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS. NO LOAN PARTY IS THE SUBJECT
OF ANY CLAIMS, LEGAL PROCEEDINGS OR JUDGMENTS WITH RESPECT TO ALLEGED VIOLATIONS
OF ANY U.S. FEDERAL, STATE OR FOREIGN PHARMACEUTICAL LAWS OR REGULATIONS OR
HEALTH CARE FRAUD AND ABUSE LAWS (INCLUDING, WITHOUT LIMITATION, THE FEDERAL
FALSE CLAIMS ACT, HIPPA, AND ANTI-BRIBING AND ANTI-KICKBACK LAWS AND
REGULATIONS) WHICH CLAIMS, PROCEEDINGS OR JUDGMENTS, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(B)           THE COMPANY AND EACH SUBSIDIARY THEREOF IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS,
INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO ITS PROPERTIES, EXCEPT IN SUCH
INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR
DECREE IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED OR (B) THE FAILURE TO COMPLY THEREWITH, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

67

--------------------------------------------------------------------------------


 

5.17         Solvency.  The Company is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.18         Casualty, Etc.  Neither the businesses nor the properties of the
Company or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 


ARTICLE VI
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than inchoate
indemnification obligations), or any Letter of Credit shall remain outstanding
and not Cash Collateralized, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary that is not an Unrestricted Subsidiary to:

 

6.01         Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders, each of the following:

 

(A)   ANNUAL FINANCIALS. AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, A CONSOLIDATED BALANCE SHEET
OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY
AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND
PREPARED IN ACCORDANCE WITH GAAP, AUDITED AND ACCOMPANIED BY A REPORT AND
OPINION OF ERNST & YOUNG OR ANOTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OF
NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS,
WHICH REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF
SUCH AUDIT, AND SUCH CONSOLIDATED STATEMENTS TO BE CERTIFIED BY THE CHIEF
EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER OF THE
BORROWERS TO THE EFFECT THAT SUCH STATEMENTS ARE FAIRLY STATED IN ALL MATERIAL
RESPECTS WHEN CONSIDERED IN RELATION TO THE CONSOLIDATED FINANCIAL STATEMENTS OF
THE COMPANY AND ITS SUBSIDIARIES.

 

(B)   QUARTERLY FINANCIALS. AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45
DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL
YEAR OF THE BORROWERS, A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH
FISCAL QUARTER AND FOR THE PORTION OF THE BORROWERS’ FISCAL YEAR THEN ENDED,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING
FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, CERTIFIED BY THE

 

68

--------------------------------------------------------------------------------


 

chief executive officer, chief financial officer, treasurer or controller of the
Borrowers as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

(C)   ANNUAL BUSINESS PLAN AND BUDGET. AS SOON AS AVAILABLE, BUT IN ANY EVENT AT
LEAST 60 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, AN ANNUAL
BUSINESS PLAN AND BUDGET OF THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS, INCLUDING FORECASTS PREPARED BY MANAGEMENT OF THE COMPANY, IN FORM
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, OF
CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF INCOME OR OPERATIONS AND CASH
FLOWS OF THE COMPANY AND ITS SUBSIDIARIES ON A QUARTERLY BASIS FOR THE
IMMEDIATELY FOLLOWING FISCAL YEAR (INCLUDING THE FISCAL YEAR IN WHICH THE
MATURITY DATE FOR THE TERM FACILITY OCCURS).

 

(D)   ADDITIONAL REPORTING.  AS SOON AS AVAILABLE (BUT NO LESS THAN 10 DAYS)
AFTER THE OCCURRENCE OF A COVENANT TRIGGERING EVENT, A COVENANT TRIGGERING EVENT
CERTIFICATE AND PROMPTLY UPON REQUEST AT ANY TIME DURING A COVENANT TRIGGER
PERIOD, SUCH OTHER FINANCIAL REPORTING AS THE ADMINISTRATIVE AGENT OR REQUIRED
LENDERS MAY REASONABLY REQUEST FROM TIME TO TIME.  AS SOON AS AVAILABLE (BUT NO
LESS THAN 10 DAYS) AFTER A CURE OF THE INITIAL COVENANT TRIGGER EVENT, IF ANY, A
CERTIFICATE (IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT AND EXECUTED ON BEHALF OF THE BORROWERS BY A RESPONSIBLE OFFICER OF THE
COMPANY) SETTING FORTH A CALCULATION OF THE AGGREGATE BASKET AMOUNT AS OF THE
LAST DAY OF SUCH COVENANT TRIGGER PERIOD.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrowers shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02         Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders, each of the following:

 

(A)   COMPLIANCE CERTIFICATE.  CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL
STATEMENTS REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE
CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER, OR ANY OTHER RESPONSIBLE
OFFICER OF THE COMPANY WITH FINANCIAL DUTIES.

 

(B)   AUDIT REPORTS, MANAGEMENT LETTERS AND RECOMMENDATIONS.  PROMPTLY AFTER ANY
REQUEST BY THE ADMINISTRATIVE AGENT OR ANY LENDER, COPIES OF ANY DETAILED AUDIT
REPORTS, MANAGEMENT LETTERS OR RECOMMENDATIONS SUBMITTED TO THE BOARD OF
DIRECTORS (OR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS) OF ANY LOAN PARTY
BY INDEPENDENT ACCOUNTANTS IN CONNECTION WITH THE ACCOUNTS OR BOOKS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY AUDIT OF ANY OF THEM.

 

69

--------------------------------------------------------------------------------


 

(C)   SECURITIES FILINGS.  PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH
ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION
SENT TO THE STOCKHOLDERS OF THE BORROWERS, AND COPIES OF ALL ANNUAL, REGULAR,
PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE COMPANY MAY
FILE OR BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, OR WITH ANY NATIONAL SECURITIES EXCHANGE, AND
IN ANY CASE NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
PURSUANT HERETO.

 

(D)   NOTEHOLDER REPORTS.  PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY
STATEMENT OR REPORT FURNISHED TO ANY HOLDER OF ANY SENIOR NOTES OR ANY OTHER
DEBT SECURITIES OF THE COMPANY OR OF ANY OF ITS SUBSIDIARIES PURSUANT TO THE
TERMS OF ANY INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT AND NOT OTHERWISE
REQUIRED TO BE FURNISHED TO THE LENDERS PURSUANT TO SECTION 6.01 OR ANY OTHER
CLAUSE OF THIS SECTION 6.02.

 

(E)   INSURANCE SUMMARY.  AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE BORROWERS, A REPORT SUMMARIZING THE
INSURANCE COVERAGE (SPECIFYING TYPE, AMOUNT AND CARRIER) IN EFFECT FOR THE
COMPANY AND ITS SUBSIDIARIES AND CONTAINING SUCH ADDITIONAL INFORMATION AS THE
ADMINISTRATIVE AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY
REASONABLY SPECIFY.

 

(F)    SEC CORRESPONDENCE.  PROMPTLY, AND IN ANY EVENT WITHIN TEN DAYS AFTER
RECEIPT THEREOF BY THE COMPANY OR ANY SUBSIDIARY THEREOF, COPIES OF EACH NOTICE
OR OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY
APPLICABLE NON-U.S. JURISDICTION) CONCERNING ANY INVESTIGATION OR POSSIBLE
INVESTIGATION OR OTHER INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR OTHER
OPERATIONAL RESULTS OF THE COMPANY OR ANY SUBSIDIARY THEREOF (OTHER THAN ROUTINE
COMMENT LETTERS).

 

(G)   REGULATORY CORRESPONDENCE.  PROMPTLY, AND IN ANY EVENT WITHIN FIVE
BUSINESS DAYS (I) AFTER A RESPONSIBLE OFFICER OF THE COMPANY HAS OR SHOULD HAVE
KNOWLEDGE OF RECEIPT THEREOF BY THE COMPANY OR ANY SUBSIDIARY THEREOF, COPIES OF
EACH (A) WARNING LETTER RELATING TO ANY PROPOSED SUSPENSION, TERMINATION OR
MATERIAL RESTRICTIONS REFERRED TO CLAUSE (C) BELOW, (B) NOTICE OF ANY REQUIRED
PHASE 4 INVESTIGATION DESCRIBED IN SECTION 5.16(A) OR SIMILAR REQUIRED FOREIGN
RESEARCH INVESTIGATION RELATING TO A JURISDICTION WHERE SALES OF THE APPLICABLE
PRODUCT CONSTITUTE MORE THAN FIVE PERCENT (5%) OF CONSOLIDATED GROSS REVENUES
OVER THE IMMEDIATELY PRECEDING 12 MONTH PERIOD,  OR (C) NOTICE FROM THE FDA, ANY
FOREIGN PHARMACEUTICAL REGULATOR OR ANY OTHER GOVERNMENTAL ENTITY THAT IT HAS OR
INTENDS TO SUSPEND, TERMINATE OR MATERIALLY RESTRICT THE RIGHT OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES TO MARKET BYETTA, SYMLIN OR ANY OTHER PRODUCTS, IN EACH
CASE THE SALE OF WHICH, IN THE APPLICABLE JURISDICTION, CONSTITUTES MORE THAN
FIVE PERCENT (5%) OF CONSOLIDATED GROSS REVENUES OVER THE IMMEDIATELY PRECEDING
12 MONTH PERIOD, AND (II) AFTER DELIVERY THEREOF BY THE COMPANY OR AN OF ITS
SUBSIDIARIES TO THE FDA OR ANY FOREIGN PHARMACEUTICAL REGULATOR, COPIES OF ALL
RESPONSES TO ANY OF THE FOREGOING.

 

(H)   CORRESPONDENCE.  NOT LATER THAN TEN DAYS AFTER RECEIPT THEREOF BY THE
COMPANY OR ANY OTHER LOAN PARTY THEREOF, COPIES OF ALL MATERIAL NOTICES,
REQUESTS AND OTHER DOCUMENTS (INCLUDING AMENDMENTS, WAIVERS AND OTHER
MODIFICATIONS) SO RECEIVED UNDER

 

70

--------------------------------------------------------------------------------


 

OR PURSUANT TO ANY INSTRUMENT, INDENTURE, LOAN OR CREDIT OR SIMILAR WITH RESPECT
TO ANY INDEBTEDNESS SUBJECT TO SECTION 8.01(E) AGREEMENT AND, FROM TIME TO TIME
UPON REQUEST BY THE ADMINISTRATIVE AGENT, SUCH INSTRUMENTS, INDENTURES AND LOAN
AND CREDIT AND SIMILAR AGREEMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST.

 

(I)    ENVIRONMENTAL NOTICES. PROMPTLY AFTER A RESPONSIBLE OFFICER OF THE
COMPANY OBTAINS OR SHOULD HAVE OBTAINED KNOWLEDGE OF THE ASSERTION OR OCCURRENCE
THEREOF, NOTICE OF ANY ACTION OR PROCEEDING AGAINST OR OF ANY NONCOMPLIANCE BY
THE COMPANY OR ANY OF LOAN PARTY WITH ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL
PERMIT THAT COULD (I) REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
OR (II) CAUSE ANY PROPERTY DESCRIBED IN THE MORTGAGES TO BE SUBJECT TO ANY
MATERIAL RESTRICTIONS ON OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY
ENVIRONMENTAL LAW.

 

(J)    SCHEDULE SUPPLEMENTS. AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90
DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, A REPORT SUPPLEMENTING
SCHEDULES 5.08(C), 5.08(D)(I), 5.08(D)(II) AND 5.13, INCLUDING AN IDENTIFICATION
OF ALL OWNED AND LEASED REAL PROPERTY DISPOSED OF BY ANY LOAN PARTY THEREOF
DURING SUCH FISCAL YEAR, A LIST AND DESCRIPTION (INCLUDING THE STREET ADDRESS,
COUNTY OR OTHER RELEVANT JURISDICTION, STATE, RECORD OWNER, BOOK VALUE THEREOF
AND, IN THE CASE OF LEASES OF PROPERTY, LESSOR, LESSEE, EXPIRATION DATE AND
ANNUAL RENTAL COST THEREOF) OF ALL REAL PROPERTY ACQUIRED OR LEASED DURING SUCH
FISCAL YEAR AND A DESCRIPTION OF SUCH OTHER CHANGES IN THE INFORMATION INCLUDED
IN SUCH SCHEDULES AS MAY BE NECESSARY FOR SUCH SCHEDULES TO BE ACCURATE AND
COMPLETE, SUCH REPORT TO BE SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY AND
TO BE IN A FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(K)   ADDITIONAL REPORTING. PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE
BUSINESS, FINANCIAL, LEGAL OR CORPORATE AFFAIRS OF THE COMPANY OR ANY SUBSIDIARY
THEREOF, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrowers’ behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.

 

71

--------------------------------------------------------------------------------


 

Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Borrowers shall be under no Obligation to
mark any Borrower Materials “PUBLIC”.

 

6.03         Notices.  Promptly notify the Administrative Agent and each Lender:

 

(A)   OF THE OCCURRENCE OF ANY DEFAULT;

 

(B)   OF ANY MATTER THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT;

 

(C)   OF THE OCCURRENCE OF ANY ERISA EVENT;

 

(D)   OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL REPORTING
PRACTICES BY THE COMPANY OR ANY SUBSIDIARY THEREOF (UNLESS REQUIRED BY GAAP);
AND

 

(E)   OF ANY EVENT OF DEFAULT OR EVENT, THAT WITH THE PASSAGE OF TIME OR GIVING
OF NOTICE OR BOTH, WOULD GIVE RISE TO AN EVENT OF DEFAULT UNDER ANY SENIOR NOTE
DOCUMENT AND ANY OTHER INDEBTEDNESS SUBJECT TO SECTION 8.01(E).

 

72

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and
proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its material obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness subject to Section 8.01(e), as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

 

6.05         Preservation of Existence, Etc.  (a)  Preserve, renew and maintain
in full force and effect their legal existence and good standing under the Laws
of the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material tangible properties and equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrowers, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.

 

6.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

6.09         Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of the FDA, each Foreign Pharmaceutical
Regulator and any other Governmental Authority having regulatory jurisdiction
over the Company or such Subsidiary, as the case may be.

 

6.10         Inspection Rights.  Not more than once per calendar year, permit
representatives and independent contractors of the Administrative Agent and each
Lender to conduct a field exam or otherwise visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of the Borrowers and at such reasonable times during
normal business hours, upon reasonable advance notice to the Borrowers;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the reasonable expense of the
Borrowers at any time during normal business hours and without advance notice.

 

6.11         Use of Proceeds.  Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document.

 

6.12         Covenant to Guaranty Obligations and Give Security.  (a)  Formation
or Acquisition of New Subsidiary. Upon the formation or acquisition of any new
direct or indirect wholly-owned Subsidiary (other than any Royalty-Backed
Financing Subsidiary and any CFC or a Subsidiary that is held directly or
indirectly by a CFC) by any Loan Party, then the Borrowers shall, at the
Borrowers’ expense:

 

(I)            WITHIN 15 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT
HAS NOT ALREADY DONE SO), TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT A JOINDER AGREEMENT, PURSUANT TO WHICH SUCH OTHER LOAN PARTY SHALL JOIN
THIS CREDIT AGREEMENT AS A BORROWER AND PLEDGE A SECURITY INTEREST IN AND TO ALL
OF ITS ASSETS (OTHER THAN EXCLUDED COLLATERAL AND SUBJECT TO THE LIMITATION THAT
SOLELY 65% OF THE EQUITY INTERESTS IN ANY CFC TO BE PLEDGED) IN SUPPORT OF SUCH
JOINDER IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE SECURITY AGREEMENT,

 

(II)           WITHIN 15 DAYS AFTER SUCH FORMATION OR ACQUISITION, FURNISH TO
THE ADMINISTRATIVE AGENT A DESCRIPTION OF THE REAL AND PERSONAL PROPERTIES OF
SUCH SUBSIDIARY, IN DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT,

 

(III)          WITHIN 30 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
SUBSIDIARY AND EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT
ALREADY DONE SO) TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT DEEDS
OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES, PERFECTION CERTIFICATE
SUPPLEMENTS AND OTHER SECURITY AND PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE

 

74

--------------------------------------------------------------------------------


 

AGENT (INCLUDING DELIVERY OF ALL PLEDGED DEBT AND PLEDGED EQUITY (IF
CERTIFICATED) IN AND OF SUCH SUBSIDIARY, AND OTHER INSTRUMENTS OF THE TYPE
SPECIFIED IN SECTION 4.01(A)(III)), SECURING PAYMENT OF ALL THE OBLIGATIONS OF
SUCH SUBSIDIARY OR SUCH PARENT, AS THE CASE MAY BE, UNDER THE LOAN DOCUMENTS AND
CONSTITUTING LIENS ON ALL SUCH COLLATERAL SUBJECT THERETO,

 

(IV)          WITHIN 30 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
SUBSIDIARY AND EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT
ALREADY DONE SO) TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES,
THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF
NOTICES AND THE ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR
ADVISABLE IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE
ADMINISTRATIVE AGENT (OR IN ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT
DESIGNATED BY IT) VALID AND SUBSISTING LIENS ON THE PROPERTIES PURPORTED TO BE
SUBJECT TO THE DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES,
PERFECTION CERTIFICATE SUPPLEMENTS AND SECURITY AND PLEDGE AGREEMENTS DELIVERED
PURSUANT TO THIS SECTION 6.12, ENFORCEABLE AGAINST ALL THIRD PARTIES IN
ACCORDANCE WITH THEIR TERMS EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY DEBTOR
RELIEF LAWS OR BY GENERAL EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY
PROCEEDINGS IN EQUITY OR AT LAW),

 

(V)           WITHIN 60 DAYS AFTER SUCH FORMATION OR ACQUISITION, DELIVER TO THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN
PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO (A) THE DUE ORGANIZATION
AND GOOD STANDING OF SUCH SUBSIDIARY, (B) THE DUE AUTHORIZATION, EXECUTION AND
DELIVERY BY SUCH SUBSIDIARY OF SUCH LOAN DOCUMENTS, (C) THE ENFORCEABILITY OF
SUCH LOAN DOCUMENTS AGAINST SUCH SUBSIDIARY, AND (D) AS TO SUCH OTHER MATTERS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND

 

(VI)          AS PROMPTLY AS PRACTICABLE AFTER SUCH FORMATION OR ACQUISITION,
DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, TO
THE ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED BY
THE ENTITY THAT IS THE SUBJECT OF SUCH FORMATION OR ACQUISITION, TITLE REPORTS
AND, IN THE CASE OF REAL PROPERTY VALUED AT $10,000,000 OR MORE, SURVEYS AND
ENGINEERING, SOILS AND OTHER REPORTS, AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH
IN SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED,
HOWEVER, THAT TO THE EXTENT THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL
HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING ITEMS WITH RESPECT TO SUCH REAL
PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE RECEIPT THEREOF, BE DELIVERED TO
THE ADMINISTRATIVE AGENT.

 


(B)           ACQUISITION OF PROPERTY. UPON THE ACQUISITION OF ANY PROPERTY BY
ANY LOAN PARTY, IF SUCH PROPERTY, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT,
SHALL NOT ALREADY BE SUBJECT TO A PERFECTED FIRST PRIORITY SECURITY INTEREST IN
FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES, THEN
THE BORROWERS SHALL, AT THE BORROWERS’ EXPENSE:

 

75

--------------------------------------------------------------------------------


 

(I)            WITHIN 15 DAYS AFTER SUCH ACQUISITION, FURNISH TO THE
ADMINISTRATIVE AGENT A DESCRIPTION OF THE PROPERTY SO ACQUIRED IN DETAIL
SATISFACTORY TO THE ADMINISTRATIVE AGENT,

 

(II)           WITHIN 15 DAYS AFTER SUCH ACQUISITION, CAUSE THE APPLICABLE
SUBSIDIARY (OTHER THAN ANY CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR
INDIRECTLY BY A CFC) OF THE COMPANY TO DULY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT,
MORTGAGES, PERFECTION CERTIFICATE SUPPLEMENTS AND OTHER SECURITY AND PLEDGE
AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, SECURING PAYMENT OF ALL THE OBLIGATIONS OF SUCH SUBSIDIARY
UNDER THE LOAN DOCUMENTS AND CONSTITUTING LIENS ON ALL SUCH COLLATERAL SUBJECT
THERETO,

 

(III)          WITHIN 30 DAYS AFTER SUCH ACQUISITION, CAUSE EACH SUBSIDIARY
(OTHER THAN ANY CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR INDIRECTLY BY A
CFC) OF THE COMPANY TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF
MORTGAGES, THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE
GIVING OF NOTICES AND THE ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE
NECESSARY OR ADVISABLE IN THE OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE
ADMINISTRATIVE AGENT (OR IN ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT
DESIGNATED BY IT) VALID AND SUBSISTING LIENS ON SUCH PROPERTY, ENFORCEABLE
AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH THEIR TERMS EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY DEBTOR RELIEF LAWS OR BY GENERAL EQUITABLE
PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW)

 

(IV)          WITHIN 60 DAYS AFTER SUCH ACQUISITION, DELIVER TO THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN
PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO (A) THE DUE ORGANIZATION
AND GOOD STANDING OF SUCH SUBSIDIARY, (B) THE DUE AUTHORIZATION, EXECUTION AND
DELIVERY BY SUCH SUBSIDIARY OF SUCH LOAN DOCUMENTS, (C) THE ENFORCEABILITY OF
SUCH LOAN DOCUMENTS AGAINST SUCH SUBSIDIARY, AND (D) AS TO SUCH OTHER MATTERS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND

 

(V)           AS PROMPTLY AS PRACTICABLE AFTER ANY ACQUISITION OF A REAL
PROPERTY, DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH REAL PROPERTY TITLE
REPORTS AND, IN THE CASE OF  REAL PROPERTY VALUED AT $10,000,000 OR MORE,
SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, AND ENVIRONMENTAL ASSESSMENT
REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT THE COMPANY OR ANY OF ITS
SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING ITEMS WITH
RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE RECEIPT
THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT,

 


(C)           FURTHER ASSURANCES GENERALLY. AT ANY TIME UPON REQUEST OF THE
ADMINISTRATIVE AGENT, PROMPTLY EXECUTE AND DELIVER ANY AND ALL FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH OTHER ACTION AS THE ADMINISTRATIVE
AGENT MAY DEEM NECESSARY OR DESIRABLE IN OBTAINING THE FULL BENEFITS OF, OR (AS
APPLICABLE) IN PERFECTING AND PRESERVING THE

 

76

--------------------------------------------------------------------------------



 

Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, Perfection Certificate Supplements and other security and pledge
agreements.


 

6.13         Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

6.14         San Diego Landlord Waivers.  Use commercially reasonable efforts to
obtain landlord consent agreements from each landlord of leased space at the
Company’s San Diego headquarters not later than 60 days after the Closing Date.

 

6.15         Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document with respect to the
Collateral or the Lien upon or security interests of the Secured Parties in the
Collateral or in the execution, acknowledgment, filing or recordation thereof,
and (b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject the Company’s or
any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party is or is to be a party, and cause each of its Subsidiaries that is
not an Unrestricted Subsidiary to do so.

 

6.16         Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Company or any Subsidiary that is not an Unrestricted Subsidiary is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries (other
than Unrestricted Subsidiaries) to do so, except, in any case, where the failure
to do so, either individually or in the aggregate, could not be reasonably
likely to have a Material Adverse Effect.

 

77

--------------------------------------------------------------------------------


 

6.17         Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it and
maintain each such Material Contract in full force and effect except, in any
case, where the failure to do so, either individually or in the aggregate, could
not be reasonably likely to have a Material Adverse Effect.

 

6.18         Cash and Cash Equivalents.  Maintain, at all times, the Minimum
Unrestricted Cash Balance; provided, that if for any reason, the aggregate
amount of Unrestricted Cash at any time shall be less than $280,000,000 at any
other time (an “Activation Event”), the Borrowers immediately shall notify the
Administrative Agent and the Administrative Agent shall promptly upon receipt of
such notice shall give instructions or issue orders under each Account Control
Agreement.

 


ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than inchoate indemnification obligations) shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
but not Cash Collateralized, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Company or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

 

(A)   LIENS PURSUANT TO ANY LOAN DOCUMENT;

 

(b)   Permitted Encumbrances and other Liens existing on the date hereof and
listed on Schedule 5.08(b) and any renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased after the occurrence of a Covenant Triggering
Event except as contemplated by Section 7.02(g), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby after the occurrence
of a Covenant Triggering Event is permitted by Section 7.02(g);

 

(C)   LIENS FOR TAXES (I) NOT YET DUE OR (II) WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;

 

(D)   CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S OR OTHER
LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS (I) WHICH ARE NOT OVERDUE
FOR A PERIOD OF MORE THAN 30 DAYS OR (II) WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON;

 

78

--------------------------------------------------------------------------------


 

(E)   PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH
WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;

 

(F)    DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND LEASES
(OTHER THAN INDEBTEDNESS), REGULATORY OR STATUTORY OBLIGATIONS, SURETY AND
APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED
IN THE ORDINARY COURSE OF BUSINESS;

 

(G)   LIENS CONSTITUTING ENCUMBRANCES IN THE NATURE OF RESERVATIONS, EXCEPTIONS,
ENCROACHMENTS, EASEMENTS, RIGHTS OF WAY, COVENANTS RUNNING WITH THE LAND, AND
OTHER SIMILAR TITLE EXCEPTIONS OR ENCUMBRANCES AFFECTING ANY REAL PROPERTY;
PROVIDED THAT (I) AS OF THE CLOSING DATE, NO SUCH LIENS SHALL EXIST WITH RESPECT
TO ANY REAL PROPERTY SUBJECT TO A MORTGAGE EXCEPT PERMITTED ENCUMBRANCES AND
(II) WITH RESPECT TO ANY PARCEL OF REAL ESTATE, ALL SUCH LIENS DO NOT IN THE
AGGREGATE MATERIALLY DETRACT FROM THE VALUE THEREOF OR MATERIALLY INTERFERE WITH
THE USE OF SUCH PARCEL IN THE ORDINARY CONDUCT OF THE COMPANY’S OR SUCH
SUBSIDIARY’S BUSINESS;

 

(H)   LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT CONSTITUTING AN
EVENT OF DEFAULT UNDER SECTION 8.01(H);

 

(I)    LIENS SECURING INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES, SYNTHETIC
LEASE OBLIGATIONS AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL ASSETS;
PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN
THE PROPERTY FINANCED BY SUCH INDEBTEDNESS, (II) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST (IF A PORTION OF SUCH INDEBTEDNESS WILL BE
APPLIED TO ANY IMPROVEMENTS TO SUCH PROPERTY, INCLUDING THE LESSER OF (X) THE
COST OF SUCH IMPROVEMENTS AND (Y) THE ESTIMATED FAIR MARKET VALUE OF SUCH
PROPERTY AFTER COMPLETION OF SUCH PROPOSED IMPROVEMENTS) OR FAIR MARKET VALUE
(OR, IF A PORTION OF SUCH INDEBTEDNESS WILL BE APPLIED TO ANY IMPROVEMENTS TO
SUCH PROPERTY, THE ESTIMATED FAIR MARKET VALUE OF SUCH PROPERTY UPON COMPLETION
OF PROPOSED IMPROVEMENTS), WHICHEVER IS LOWER, OF THE PROPERTY BEING ACQUIRED ON
THE DATE OF ACQUISITION AND (III) AFTER THE OCCURRENCE OF A COVENANT TRIGGERING
EVENT, SUCH INDEBTEDNESS IS PERMITTED UNDER SECTION 7.02(K);

 

(J)    LIENS ON THE PROPERTY OF ANY UNRESTRICTED SUBSIDIARY WHICH INDIVIDUALLY
OR IN THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT;

 

(K)   LIENS ON PROPERTY OF A PERSON EXISTING AT THE TIME SUCH PERSON IS MERGED
INTO OR CONSOLIDATED WITH THE COMPANY OR ANY OTHER LOAN PARTY OR WHEN SUCH
PERSON BECOMES A SUBSIDIARY OF THE COMPANY OR ANY OTHER LOAN PARTY; PROVIDED
THAT SUCH LIENS WERE NOT CREATED IN CONTEMPLATION OF SUCH MERGER, CONSOLIDATION
OR INVESTMENT AND DO NOT EXTEND TO ANY ASSETS OTHER THAN THOSE OF THE PERSON
MERGED INTO OR CONSOLIDATED WITH THE COMPANY OR SUCH LOAN PARTY OR ACQUIRED
THEREBY, AS THE CASE MAY BE, AND, AFTER THE OCCURRENCE OF A COVENANT TRIGGERING
EVENT, THE APPLICABLE INDEBTEDNESS SECURED BY SUCH LIEN IS PERMITTED UNDER
SECTION 7.02(H) OR 7.02(I), AS APPLICABLE;

 

79

--------------------------------------------------------------------------------


 

(L)    UNIFORM COMMERCIAL CODE FINANCING STATEMENTS FILED FOR NOTICE PURPOSES
WITH RESPECT TO LEASED PROPERTY NOT OWNED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES;

 

(M)  LIENS ON EXCLUDED COLLATERAL;

 

(N)   LEASES AND SUBLEASES OF REAL PROPERTY WITH ANNUAL RENT PAYMENTS, IN THE
AGGREGATE OF $5,000,000 OR LESS;

 

(O)   PERMITTED OHIO FINANCING FACILITY LIENS;

 

(P)   ANY OPTION OR OTHER AGREEMENT WITH RESPECT TO A DISPOSITION PERMITTED
UNDER SECTION 7.05; AND

 

(Q)   LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW PROVISION OR
GRANTED TO BANKS IN THE ORDINARY COURSE OF BUSINESS RELATING TO BANKER’S LIENS,
RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND REMEDIES AS TO DEPOSIT ACCOUNTS OR OTHER
FUNDS MAINTAINED WITH A CREDITOR DEPOSITORY INSTITUTION; PROVIDED, THAT ANY SUCH
LIENS WITH RESPECT TO ANY ACCOUNT SUBJECT TO AN ACCOUNT CONTROL AGREEMENT SHALL
BE LIMITED AS SET FORTH IN AND OTHERWISE SUBJECT TO SUCH ACCOUNT CONTROL
AGREEMENT.

 

7.02         Indebtedness.  Create, incur, assume or suffer to exist (A) any
Indebtedness secured by any Lien other than a Lien permitted under
Section 7.01(a), (i), (j), (k), (m) or (o), as the case may be, (B) any
unsecured Indebtedness in an aggregate principal amount in excess of the
Threshold Amount with a final maturity date before the date that is four years
from the Closing Date, (C) any Indebtedness (other than Indebtedness permitted
by Section 7.01(i), 7.01(j) or 7.01(o) or the Permitted Ohio Sale-Leaseback)
containing negative or financial covenants (other than covenants relating to the
collateral for such Indebtedness) applicable to the Loan Parties that on the
whole are materially more burdensome than the covenants set forth in the Loan
Documents (provided, that for the avoidance of doubt, any requirement to cash
collateralize all or any portion of any Indebtedness, other than cash collateral
permitted under Section 7.01(m), shall be deemed to be materially more
burdensome), or (D) any Indebtedness if, immediately before or after giving pro
forma effect thereto, a Default would occur and be continuing, or, at any time
after the occurrence of any Covenant Triggering Event, create, incur, assume or
suffer to exist any Indebtedness whatsoever, except:

 

(A)   OBLIGATIONS (CONTINGENT OR OTHERWISE) EXISTING OR ARISING UNDER (I) THE
PERMITTED FX FACILITY AND (II) ANY OTHER SWAP CONTRACT, PROVIDED WITH RESPECT TO
CLAUSE (II) THAT (X) SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO BY SUCH PERSON
IN THE ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING RISKS
ASSOCIATED WITH FLUCTUATIONS IN INTEREST RATES OR FOREIGN EXCHANGE RATES,
(Y) SUCH SWAP CONTRACT DOES NOT CONTAIN ANY PROVISION EXONERATING THE
NON-DEFAULTING PARTY FROM ITS OBLIGATION TO MAKE PAYMENTS ON OUTSTANDING
TRANSACTIONS TO THE DEFAULTING PARTY AND (Z) THE AGGREGATE SWAP TERMINATION
OBLIGATIONS OF ALL SUCH SWAP CONTRACTS SHALL NOT EXCEED $20,000,000;

 

(B)   INDEBTEDNESS EVIDENCED BY THE SENIOR NOTES;

 

80

--------------------------------------------------------------------------------


 

(C)   INDEBTEDNESS UNDER ANY PERMITTED OHIO FINANCING FACILITY, PROVIDED THAT
(I) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH PERMITTED OHIO FINANCING FACILITY
SHALL NOT EXCEED $27,000,000 AT ANY TIME OUTSTANDING, (II) IMMEDIATELY BEFORE
AND AFTER GIVING PRO FORMA EFFECT TO SUCH PERMITTED OHIO FINANCING FACILITY, NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND (III) THE PERMITTED OHIO
FINANCING SHALL NOT RESULT IN ANY LIENS ON THE COLLATERAL EXCEPT PERMITTED OHIO
FINANCING LIENS;

 

(D)   INDEBTEDNESS OF THE COMPANY TO ANY LOAN PARTY AND INDEBTEDNESS OF A
SUBSIDIARY OF THE COMPANY OWED TO THE COMPANY OR ANOTHER LOAN PARTY, WHICH
INDEBTEDNESS SHALL (I) IN THE CASE OF INDEBTEDNESS OWED TO A LOAN PARTY,
CONSTITUTE “PLEDGED DEBT” UNDER THE SECURITY AGREEMENT AND OTHERWISE BE ON TERMS
(INCLUDING SUBORDINATION TERMS) REQUIRED UNDER THE SECURITY AGREEMENT AND
(II) BE OTHERWISE PERMITTED UNDER THE PROVISIONS OF SECTION 7.03;

 

(E)   INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

 

(F)    INDEBTEDNESS OF ANY UNRESTRICTED SUBSIDIARY TO ANY PERSON, WHICH
INDEBTEDNESS, INDIVIDUALLY AND IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(G)   INDEBTEDNESS OUTSTANDING ON THE CLOSING DATE AND LISTED ON SCHEDULE 7.02
AND ANY OTHER INDEBTEDNESS OUTSTANDING IMMEDIATELY PRIOR TO A COVENANT
TRIGGERING EVENT (SO LONG AS SUCH INDEBTEDNESS WAS OTHERWISE PERMITTED UNDER THE
LOAN DOCUMENTS PRIOR TO SUCH COVENANT TRIGGERING EVENT) AND ANY REFINANCINGS,
REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF ENTERED INTO PRIOR TO THE DATE OF
SUCH COVENANT TRIGGERING EVENT;

 

(H)   GUARANTIES OF THE COMPANY OR ANY SUBSIDIARY IN RESPECT OF INDEBTEDNESS
OTHERWISE PERMITTED HEREUNDER OF THE COMPANY OR ANY LOAN PARTY;

 

(I)    SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY
SUCH GUARANTY (WHETHER SUCH GUARANTY GIVES RISE TO OR IS ENTERED INTO AFTER THE
OCCURRENCE OF A COVENANT TRIGGERING EVENT), THE AGGREGATE BASKET AMOUNT AS OF
SUCH DATE IS LESS THAN OR EQUAL TO THE MAXIMUM AGGREGATE BASKET AMOUNT,
GUARANTIES OF THE COMPANY OR ANY SUBSIDIARY IN RESPECT OF INDEBTEDNESS OTHERWISE
PERMITTED HEREUNDER OF ANY UNRESTRICTED SUBSIDIARY; PROVIDED, THAT NO GUARANTIES
IN EFFECT PRIOR TO THE DATE OF THE COVENANT TRIGGERING EVENT SHALL BE EXTENDED,
MODIFIED, AMENDED, RENEWED OR REPLACED, WHETHER OR NOT THE UNDERLYING
INDEBTEDNESS SHALL BE REFINANCED, INCREASED, MODIFIED, REFUNDED, RENEWED,
EXTENDED OR REPLACED, AT ANY TIME AFTER THE OCCURRENCE OF A COVENANT TRIGGERING
EVENT;

 

(J)    SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY
SUCH INDEBTEDNESS (WHETHER THE INCURRENCE OF SUCH INDEBTEDNESS GIVES RISE TO OR
OCCURS AFTER THE OCCURRENCE OF A COVENANT TRIGGERING EVENT), THE AGGREGATE
BASKET AMOUNT AS OF SUCH DATE IS LESS THAN OR EQUAL TO THE MAXIMUM AGGREGATE
BASKET AMOUNT, INDEBTEDNESS INCURRED TO FINANCE INSURANCE PREMIUMS IN THE
ORDINARY COURSE OF BUSINESS;

 

81

--------------------------------------------------------------------------------


 

(k)   so long as immediately before and after giving pro forma effect to any
such Indebtedness (whether the incurrence of such Indebtedness gives rise to or
occurs after the occurrence of a Covenant Triggering Event), the Aggregate
Basket Amount as of such date is less than or equal to the Maximum Aggregate
Basket Amount, Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i);

 

(L)    SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY
SUCH INDEBTEDNESS (WHETHER THE INCURRENCE OF SUCH INDEBTEDNESS GIVES RISE TO OR
OCCURS AFTER THE OCCURRENCE OF A COVENANT TRIGGERING EVENT), THE AGGREGATE
BASKET AMOUNT AS OF SUCH DATE IS LESS THAN OR EQUAL TO THE MAXIMUM AGGREGATE
BASKET AMOUNT, UNSECURED INDEBTEDNESS NOT SUBJECT TO ANY OTHER PROVISION OF THIS
SECTION 7.02 (INCLUDING, WITHOUT LIMITATION, CONVERTIBLE SUBORDINATED
INDEBTEDNESS); PROVIDED, HOWEVER, THAT NO SUCH UNSECURED INDEBTEDNESS INCURRED
BEFORE A COVENANT TRIGGERING EVENT MAY BE PREPAID, REFINANCED, INCREASED,
MODIFIED, REFUNDED, RENEWED, EXTENDED OR REPLACED AT ANY TIME AFTER THE
OCCURRENCE OF A COVENANT TRIGGERING EVENT;

 

(M)  SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY SUCH
INDEBTEDNESS (WHETHER THE INCURRENCE OF SUCH INDEBTEDNESS GIVES RISE TO OR
OCCURS AFTER THE OCCURRENCE OF A COVENANT TRIGGERING EVENT), THE AGGREGATE
BASKET AMOUNT AS OF SUCH DATE IS LESS THAN OR EQUAL TO THE MAXIMUM AGGREGATE
BASKET AMOUNT, INDEBTEDNESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IN RESPECT
OF PERFORMANCE BONDS, BID BONDS, APPEAL BONDS, SURETY BONDS AND SIMILAR
OBLIGATIONS PROVIDED IN THE ORDINARY COURSE OF BUSINESS TO SUPPORT THE
OBLIGATIONS OF THE COMPANY AND ITS SUBSIDIARIES;

 

(N)   INDEBTEDNESS INCURRED PURSUANT TO A PERMITTED ROYALTY-BACKED FINANCING
ENTERED INTO BEFORE THE OCCURRENCE OF A COVENANT TRIGGERING EVENT; PROVIDED,
HOWEVER, THAT NO PERMITTED ROYALTY-BACKED FINANCING MAY BE PREPAID, REFINANCED,
INCREASED, MODIFIED, REFUNDED, RENEWED, EXTENDED OR REPLACED AT ANY TIME AFTER
THE OCCURRENCE OF A COVENANT TRIGGERING EVENT;

 

(O)   INDEBTEDNESS INCURRED PURSUANT TO A PERMITTED OHIO SALE/LEASEBACK ENTERED
INTO BEFORE THE OCCURRENCE OF A COVENANT TRIGGERING EVENT; PROVIDED, HOWEVER,
THAT ANY PERMITTED OHIO SALE/LEASEBACK MAY NOT BE PREPAID, MODIFIED, INCREASED,
REFINANCED, REFUNDED, RENEWED, EXTENDED OR REPLACED AT ANY TIME AFTER THE
OCCURRENCE OF A COVENANT TRIGGERING EVENT;

 

(P)   INDEBTEDNESS IN RESPECT OF NETTING SERVICES, OVERDRAFT PROTECTIONS AND
OTHER SIMILAR AND CUSTOMARY SERVICES IN CONNECTION WITH DEPOSIT ACCOUNTS;
PROVIDED, THAT ANY SUCH INDEBTEDNESS WITH RESPECT TO ANY ACCOUNT SUBJECT TO AN
ACCOUNT CONTROL AGREEMENT SHALL BE LIMITED AS SET FORTH IN AND OTHERWISE SUBJECT
TO SUCH ACCOUNT CONTROL AGREEMENT;

 

(Q)   SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY
SUCH GUARANTY (WHETHER ENTERING INTO SUCH GUARANTY GIVES RISE TO OR OCCURS AFTER
THE OCCURRENCE OF A COVENANT TRIGGERING EVENT), THE AGGREGATE BASKET AMOUNT AS
OF SUCH DATE IS LESS THAN OR EQUAL TO THE MAXIMUM AGGREGATE BASKET AMOUNT,
GUARANTIES IN THE ORDINARY

 

82

--------------------------------------------------------------------------------


 

COURSE OF BUSINESS OF THE OBLIGATIONS OF SUPPLIERS, CUSTOMERS AND LICENSEES OF
THE COMPANY AND ITS SUBSIDIARIES; AND

 

(R)    AFTER THE OCCURRENCE OF THE INITIAL COVENANT TRIGGERING EVENT (BUT IN NO
EVENT AFTER THE OCCURRENCE OF ANY SUBSEQUENT COVENANT TRIGGERING EVENT), SO LONG
AS IMMEDIATELY AFTER GIVING EFFECT TO SUCH INDEBTEDNESS, THE INITIAL COVENANT
TRIGGERING EVENT IS CURED, UNSECURED INDEBTEDNESS CONSISTING OF A CONVERTIBLE
NOTES FINANCING OR OTHER PUBLIC DEBT ISSUANCE.

 

7.03         Investments.  Make or hold any Investments (A) in violation of
Applicable Law or (B) if immediately before or after giving pro forma effect to
such Investment a Default would occur and be continuing or, after the occurrence
of a Covenant Triggering Event, make or hold any Investments whatsoever, except:

 

(A)   INVESTMENTS HELD BY THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATE OF
SUCH COVENANT TRIGGERING EVENT (COLLECTIVELY, THE “EXISTING INVESTMENTS”);

 

(B)   INVESTMENTS HELD BY THE COMPANY AND ITS SUBSIDIARIES IN THE FORM OF CASH
EQUIVALENTS;

 

(C)   SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY
SUCH ADVANCES (WHETHER THE MAKING OF SUCH ADVANCES GIVES RISE TO OR OCCURS AFTER
THE OCCURRENCE OF A COVENANT TRIGGERING EVENT), THE AGGREGATE BASKET AMOUNT AS
OF SUCH DATE IS LESS THAN OR EQUAL TO THE MAXIMUM AGGREGATE BASKET AMOUNT,
ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF THE COMPANY AND SUBSIDIARIES
FOR TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY BUSINESS PURPOSES;

 

(D)   (I) INVESTMENTS BY THE COMPANY AND ITS SUBSIDIARIES IN THEIR RESPECTIVE
SUBSIDIARIES OUTSTANDING ON DATE OF SUCH COVENANT TRIGGERING EVENT,
(II) ADDITIONAL INVESTMENTS BY THE COMPANY AND ITS SUBSIDIARIES IN LOAN PARTIES,
(III) ADDITIONAL INVESTMENTS BY UNRESTRICTED SUBSIDIARIES IN LOAN PARTIES OR
OTHER UNRESTRICTED SUBSIDIARIES AND (IV) INVESTMENTS BY ANY LOAN PARTY IN ANY
UNRESTRICTED SUBSIDIARY, PROVIDED THAT (X) IMMEDIATELY BEFORE AND AFTER GIVING
PRO FORMA EFFECT TO EACH SUCH INVESTMENT, NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AND (Y) IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY
INVESTMENTS DESCRIBED IN SUBCLAUSE (IV) (WHETHER THE MAKING OF SUCH INVESTMENT
GIVES RISE TO OR OCCURS THE OCCURRENCE OF A COVENANT TRIGGERING EVENT), THE
AGGREGATE BASKET AMOUNT AS OF SUCH DATE IS LESS THAN OR EQUAL TO THE MAXIMUM
AGGREGATE BASKET AMOUNT;

 

(E)   INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF ACCOUNTS
RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT IN THE
ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR PARTIAL
SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE EXTENT
REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;

 

(F)    GUARANTIES PERMITTED BY SECTION 7.02;

 

83

--------------------------------------------------------------------------------


 

(G)   SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY
SUCH INVESTMENT (WHETHER THE MAKING OF SUCH INVESTMENT GIVES RISE TO OR OCCURS
AFTER THE OCCURRENCE OF A COVENANT TRIGGERING EVENT), THE AGGREGATE BASKET
AMOUNT AS OF SUCH DATE IS LESS THAN OR EQUAL TO THE MAXIMUM AGGREGATE BASKET
AMOUNT, INVESTMENTS BY THE BORROWERS IN SWAP CONTRACTS PERMITTED UNDER
SECTION 7.02(A);

 

(H)   SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY
SUCH INVESTMENT (WHETHER THE MAKING OF SUCH INVESTMENT GIVES RISE TO OR OCCURS
AFTER THE OCCURRENCE OF A COVENANT TRIGGERING EVENT), THE AGGREGATE BASKET
AMOUNT AS OF SUCH DATE IS LESS THAN OR EQUAL TO THE MAXIMUM AGGREGATE BASKET
AMOUNT, THE PURCHASE OR OTHER ACQUISITION OF ALL OF THE EQUITY INTERESTS IN, OR
ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF, ANY PERSON THAT, UPON THE
CONSUMMATION THEREOF, WILL BE WHOLLY-OWNED DIRECTLY BY THE COMPANY OR ONE OR
MORE OF THE OTHER LOAN PARTIES (INCLUDING AS A RESULT OF A MERGER OR
CONSOLIDATION AND THE ACQUISITION OF ANY INVESTMENTS HELD BY SUCH PERSON AS A
RESULT THEREOF); PROVIDED THAT, WITH RESPECT TO EACH PURCHASE OR OTHER
ACQUISITION MADE PURSUANT TO THIS SECTION 7.03(H):

 

(I)            ANY SUCH NEWLY-CREATED OR ACQUIRED WHOLLY-OWNED SUBSIDIARY SHALL
COMPLY WITH THE REQUIREMENTS OF SECTION 6.12;

 

(II)           THE LINES OF BUSINESS OF THE PERSON TO BE (OR THE PROPERTY OF
WHICH IS TO BE) SO PURCHASED OR OTHERWISE ACQUIRED SHALL BE PERMITTED PURSUANT
TO SECTION 7.07;

 

(III)          (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION, THE COMPANY AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH THE COVENANT SET FORTH IN SECTION 6.18, SUCH COMPLIANCE TO BE
DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST RECENTLY DELIVERED TO
THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO SECTION 6.01(A) OR (B) AS
THOUGH SUCH PURCHASE OR OTHER ACQUISITION HAD BEEN CONSUMMATED AS OF THE FIRST
DAY OF THE FISCAL PERIOD COVERED THEREBY; AND

 

(IV)          THE BORROWERS SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND
EACH LENDER, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE ON WHICH ANY SUCH
PURCHASE OR OTHER ACQUISITION IS TO BE CONSUMMATED, A CERTIFICATE OF A
RESPONSIBLE OFFICER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, CERTIFYING THAT ALL OF THE
REQUIREMENTS SET FORTH IN THIS CLAUSE (H) HAVE BEEN SATISFIED OR WILL BE
SATISFIED ON OR PRIOR TO THE CONSUMMATION OF SUCH PURCHASE OR OTHER ACQUISITION;
AND

 

(I)    SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY
SUCH INVESTMENT (WHETHER SUCH INVESTMENT GAVE RISE TO OR IS MADE AFTER THE
OCCURRENCE OF A COVENANT TRIGGERING EVENT) THE AGGREGATE BASKET AMOUNT AS OF
SUCH DATE IS LESS THAN OR EQUAL TO THE MAXIMUM AGGREGATE BASKET AMOUNT,
INVESTMENTS BY THE COMPANY AND ITS

 

84

--------------------------------------------------------------------------------


 

SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.03; PROVIDED THAT,
WITH RESPECT TO EACH INVESTMENT MADE PURSUANT TO THIS SECTION 7.03(I):

 

(I)            SUCH INVESTMENT SHALL BE IN PROPERTY THAT IS PART OF, OR IN LINES
OF BUSINESS PERMITTED UNDER SECTION 7.07; AND

 

(II)           (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION, THE COMPANY AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH THE COVENANT SET FORTH IN SECTION 6.18, SUCH COMPLIANCE TO BE
DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST RECENTLY DELIVERED TO
THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO SECTION 6.01(A) OR (B) AS
THOUGH SUCH INVESTMENT HAD BEEN CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL
PERIOD COVERED THEREBY; AND

 

(J)    INVESTMENTS MADE UNDER AND PURSUANT TO THE DEFERRED COMPENSATION PLAN AS
IN EFFECT ON THE DATE OF SUCH COVENANT TRIGGERING EVENT (BUT SUBJECT TO ANY
AMENDMENTS REQUIRED AFTER SUCH COVENANT TRIGGERING EVENT IN ORDER TO COMPLY WITH
APPLICABLE LAW).

 

7.04         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(A)   ANY SUBSIDIARY MAY MERGE WITH (I) THE COMPANY, PROVIDED THAT THE COMPANY
SHALL BE THE CONTINUING OR SURVIVING PERSON, (II) ANY OTHER LOAN PARTY, PROVIDED
THAT THE SURVIVING PERSON SHALL BE OR SHALL BECOME A LOAN PARTY OR (III) ANY ONE
OR MORE OTHER SUBSIDIARIES, PROVIDED THAT WHEN ANY WHOLLY-OWNED SUBSIDIARY IS
MERGING WITH ANOTHER SUBSIDIARY, SUCH WHOLLY-OWNED SUBSIDIARY SHALL BE THE
SURVIVING PERSON;

 

(B)   ANY LOAN PARTY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON
VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE COMPANY OR TO ANOTHER LOAN PARTY;

 

(C)   ANY UNRESTRICTED SUBSIDIARY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL ITS
ASSETS (INCLUDING ANY DISPOSITION THAT IS IN THE NATURE OF A LIQUIDATION) TO
(I) ANOTHER UNRESTRICTED SUBSIDIARY, (II) TO A LOAN PARTY OR (III) TO ANY OTHER
PERSON; PROVIDED, IN THE CASE OF CLAUSE (III), THAT IMMEDIATELY BEFORE AND AFTER
GIVING PRO FORMA EFFECT TO ANY SUCH DISPOSITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND NO COVENANT TRIGGERING EVENT SHALL HAVE OCCURRED;

 

(D)   IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER SECTION 7.03, ANY
SUBSIDIARY OF THE COMPANY MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR
PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT; PROVIDED THAT
(I) THE PERSON SURVIVING SUCH MERGER SHALL BE A WHOLLY-OWNED SUBSIDIARY OF THE
BORROWERS, (II) IN THE CASE OF ANY SUCH MERGER TO WHICH ANY LOAN PARTY IS A
PARTY, THE SURVIVING PERSON IS OR

 

85

--------------------------------------------------------------------------------


 

SHALL BECOME A LOAN PARTY AND (III) AFTER THE OCCURRENCE OF ANY COVENANT
TRIGGERING EVENT, THE PERSON SURVIVING SUCH MERGER SHALL BE A LOAN PARTY;

 

(E)   SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO ANY SUCH MERGER
OR CONSOLIDATION NO DEFAULT HAS OCCURRED AND IS CONTINUING, THE COMPANY MAY
MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO
MERGE INTO OR CONSOLIDATE WITH IT; PROVIDED, HOWEVER, THAT IN EACH CASE,
IMMEDIATELY AFTER GIVING EFFECT THERETO, THE COMPANY IS THE SURVIVING
CORPORATION; AND

 

(F)    SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO ANY SUCH MERGER
OR CONSOLIDATION NO DEFAULT HAS OCCURRED AND IS CONTINUING, ANY LOAN PARTY THAT
IS A SUBSIDIARY OF THE COMPANY MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER
PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT;
PROVIDED, HOWEVER, THAT IN EACH CASE, IMMEDIATELY AFTER GIVING EFFECT THERETO,
THE SURVIVING PERSON SHALL BE OR SHALL BECOME A LOAN PARTY (OR, IF TWO LOAN
PARTIES MERGE, ONE OF THE LOAN PARTIES IS THE SURVIVING CORPORATION).

 

7.05         Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(A)   DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;

 

(B)   DISPOSITIONS OF INVENTORY AND ACCOUNTS RECEIVABLE IN CONNECTION WITH
COLLECTION, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(C)   DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY (EXCLUDING REAL PROPERTY
SUBJECT TO A MORTGAGE IN ACCORDANCE HEREWITH) TO THE EXTENT THAT (I) SUCH
PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;

 

(D)   DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO THE COMPANY OR TO ANY OTHER
LOAN PARTY;

 

(E)   DISPOSITIONS PERMITTED BY SECTION 7.04;

 

(F)    LICENSES OF, AND ROYALTY-SHARING AND REVENUE-SHARING AGREEMENTS WITH
RESPECT TO, INTELLECTUAL PROPERTY;

 

(G)   ANY DISPOSITION OF THE OHIO SALE/LEASEBACK PROPERTY TO THE STATE OF OHIO
OR A PUBLIC UTILITY OR OTHER GOVERNMENTAL AUTHORITY OF THE STATE OF OHIO
PURSUANT TO A PERMITTED OHIO SALE/LEASEBACK;

 

(H)   DISPOSITIONS OF PROPERTY BY ANY UNRESTRICTED SUBSIDIARY THAT COULD NOT
REASONABLY BE EXPECTED INDIVIDUALLY OR IN THE AGGREGATE TO HAVE A MATERIAL
ADVERSE EFFECT;

 

86

--------------------------------------------------------------------------------


 

(I)    DISPOSITIONS OF INTELLECTUAL PROPERTY TO A ROYALTY-BACKED FINANCING
SUBSIDIARY IN ACCORDANCE WITH A PERMITTED ROYALTY-BACKED FINANCING, PROVIDED
THAT SUCH DISPOSITION OCCURS PRIOR TO THE DATE OF ANY COVENANT TRIGGERING EVENT;

 

(J)    SO LONG AS IMMEDIATELY BEFORE AND AFTER GIVING PRO FORMA EFFECT TO SUCH
DISPOSITION NO COVENANT TRIGGERING EVENT HAS OCCURRED AND NO DEFAULT HAS
OCCURRED AND IS CONTINUING, DISPOSITIONS OF PROPERTY BY THE COMPANY OR ANY OTHER
LOAN PARTY NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.05 IN AN AGGREGATE
AMOUNT NOT TO EXCEED $10,000,000 IN ANY FISCAL YEAR;

 

(K)   DISPOSITION OF CASH AND CASH EQUIVALENTS IN THE ORDINARY COURSE OF
BUSINESS; PROVIDED, THAT AFTER THE OCCURRENCE OF AN ACTIVATION EVENT,
DISPOSITIONS OF CASH OR CASH EQUIVALENTS HELD IN AN ACCOUNT SUBJECT TO AN
ACCOUNT CONTROL AGREEMENT SHALL BE GOVERNED BY SUCH ACCOUNT CONTROL AGREEMENT;

 

(L)    DISPOSITION OF CONDEMNED PROPERTY BY TRANSFER TO THE APPLICABLE
GOVERNMENTAL AUTHORITY (WHETHER BY DEED IN LIEU OF CONDEMNATION OR OTHERWISE)
AND TRANSFER OF PROPERTY SUBJECT TO A CASUALTY TO THE APPLICABLE INSURER OF SUCH
PROPERTY OR ITS DESIGNEE IN CONNECTION WITH AN INSURANCE SETTLEMENT; AND

 

(M)  LEASES AND SUBLEASES OF REAL PROPERTY PERMITTED BY SECTION 7.01(O);

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(f), Section 7.05(j), Section 7.05(k) and Section 7.05(m) shall be
for fair market value.

 

7.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(A)   EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE COMPANY AND ANY OTHER
PERSON THAT OWNS A DIRECT EQUITY INTEREST IN SUCH SUBSIDIARY, RATABLY ACCORDING
TO THEIR RESPECTIVE HOLDINGS OF THE TYPE OF EQUITY INTEREST IN RESPECT OF WHICH
SUCH RESTRICTED PAYMENT IS BEING MADE;

 

(B)   THE COMPANY AND EACH SUBSIDIARY MAY DECLARE AND MAKE DIVIDEND PAYMENTS OR
OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON STOCK OR OTHER COMMON EQUITY
INTERESTS OF SUCH PERSON;

 

(C)   THE COMPANY AND EACH UNRESTRICTED SUBSIDIARY MAY PURCHASE, REDEEM OR
OTHERWISE ACQUIRE ITS EQUITY INTERESTS WITH THE PROCEEDS RECEIVED FROM THE
SUBSTANTIALLY CONCURRENT ISSUE OF NEW EQUITY INTERESTS;

 

(D)   ANY FOREIGN SUBSIDIARY MAY ISSUE DIRECTOR’S QUALIFYING SHARES OR SIMILAR
EQUITY INTERESTS TO THE EXTENT REQUIRED BY APPLICABLE LAW;

 

87

--------------------------------------------------------------------------------


 

(E)   THE COMPANY MAY ISSUE (I) COMMON EQUITY INTERESTS AND STOCK OPTIONS,
(II) SERIES A JUNIOR PARTICIPATING PREFERRED STOCK IN ACCORDANCE WITH THE RIGHTS
AGREEMENT (SO LONG AS SUCH ISSUANCE WOULD NOT RESULT IN A CHANGE OF CONTROL),
AND (III) SO LONG AS NO COVENANT TRIGGERING EVENT HAS OCCURRED OR WOULD OCCUR AS
A RESULT THEREOF, ANY OTHER FORM OF EQUITY INTERESTS;

 

(F)    THE COMPANY MAY REDEEM OR EXCHANGE RIGHTS ISSUED PURSUANT TO THE RIGHTS
AGREEMENT (SO LONG AS SUCH ISSUANCE WOULD NOT RESULT IN A CHANGE OF CONTROL);

 

(G)   ANY SUBSIDIARY MAY ISSUE EQUITY INTERESTS TO ANY LOAN PARTY;

 

(H)   PAYMENTS OR REDEMPTIONS OF THE SENIOR NOTES AND ANY OTHER INDEBTEDNESS
CONSISTING OF CONVERTIBLE NOTES TO THE EXTENT PERMITTED UNDER SECTION 7.13;

 

(I)    ANY SUBSIDIARY MAY ACCEPT CAPITAL CONTRIBUTIONS MADE IN CONNECTION WITH
ANY INVESTMENT PERMITTED UNDER SECTION 7.03; AND

 

(J)    THE COMPANY MAY PURCHASE SHARES OF, OR MAKE PAYMENTS IN RESPECT OF, ITS
EQUITY INTERESTS FROM, TO OR ON BEHALF OF ITS DIRECTORS, EMPLOYEES AND
CONSULTANTS BY NET EXERCISE OR OTHERWISE PURSUANT TO THE TERMS OF ANY EMPLOYEE
STOCK OPTIONS, RESTRICTED STOCK OR INCENTIVE STOCK PLAN THAT HAS BEEN FILED WITH
THE SEC; PROVIDED, THAT AFTER THE OCCURRENCE OF A COVENANT TRIGGERING EVENT, THE
COMPANY MAY MAKE SUCH PURCHASES (OTHER THAN BY NET EXERCISE) ONLY IF IMMEDIATELY
BEFORE AND AFTER GIVING PRO FORMA EFFECT TO ANY SUCH PURCHASE (WHETHER THE
MAKING OF SUCH PURCHASE GIVES RISE TO OR OCCURS AFTER THE OCCURRENCE OF A
COVENANT TRIGGERING EVENT), THE AGGREGATE BASKET AMOUNT AS OF SUCH DATE IS LESS
THAN OR EQUAL TO THE MAXIMUM AGGREGATE BASKET AMOUNT.

 

7.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto, which shall include any business in the
pharmaceutical and biotechnology industries.

 

7.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Unrestricted Subsidiary, or, after the occurrence of a Covenant
Triggering Event, enter into any transaction of any kind with any other
Affiliate of the Company or any other Loan Party, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Company or such Subsidiary as would be obtainable by the
Company or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Unrestricted Subsidiary or other Affiliate, as the
case may be; provided that the foregoing restriction shall not apply to (i) any
transactions among Loan Parties, (ii) existing related party transactions
described in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2006 or in the Company’s Definitive Proxy for its 2007 Annual
Meeting of Stockholders, (iii) any Restricted Payment permitted pursuant to
Section 7.06, and (iv) any payments or other transaction pursuant to any tax
sharing agreement between the Company and any other Person with which the
Company files a consolidated tax  return or with which the Company is part of a
consolidated group for tax purposes.

 

88

--------------------------------------------------------------------------------


 

7.09         Burdensome Agreements.  (a) Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (i) limits the ability (A) of any Subsidiary (other than an Unrestricted
Subsidiary) to Guaranty the Indebtedness of the Loan Parties or (B) of the Loan
Parties or any Subsidiary to create, incur, assume or suffer to exist Liens on
the Collateral; provided, however, that this clause (B) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.02(c) or (k) solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (ii) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, other than any such
Contractual Obligation under the Permitted Ohio Financing with respect to
Permitted Ohio Financing Liens.

 

(b)           Enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of any
Subsidiary (other than any Unrestricted Subsidiary) to make Restricted Payments
to the Loan Parties or to otherwise transfer property to or invest in the Loan
Parties, except for (A) any agreement in effect on (1) the Closing Date and set
forth on Schedule 7.09, or (2) at the time any Subsidiary becomes a Subsidiary
of the Company, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Company, (B) any
agreement providing for the Disposition of property or assets, provided that
(1) such prohibitions or limitations apply solely to the property being Disposed
and (2) Disposal of such property or assets is permitted under Section 7.05, or
(C) customary non-assignment provisions in leases, subleases, licenses and
sublicenses.

 

7.10         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11         Amendments of Organization Documents.  Amend any of its
Organization Documents in any manner that could reasonably be expected to impair
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document or the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party or that could otherwise reasonably be
expected to have a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

7.12         Accounting Changes.  Make any change in fiscal year or, at any time
after a Covenant Triggering Event, make any change in accounting policies or
reporting practices, except as required by GAAP.

 

7.13         Prepayments, Etc. of Indebtedness.  If a Covenant Triggering Event
has occurred or any prepayment, redemption, purchase, defeasance or satisfaction
would, on a pro forma basis, result in a Covenant Triggering Event or Default,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment

 

89

--------------------------------------------------------------------------------


 

in violation of any subordination terms of, any Indebtedness, except the
prepayment of the Credit Extensions in accordance with the terms of this
Agreement.

 


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


 

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:

 

(A)   NON-PAYMENT.  THE BORROWERS OR ANY OTHER LOAN PARTY FAIL TO (I) PAY WHEN
AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN OR ANY
L/C OBLIGATION OR DEPOSIT ANY FUNDS AS CASH COLLATERAL IN RESPECT OF L/C
OBLIGATIONS, OR (II) PAY WITHIN THREE DAYS AFTER THE SAME BECOMES DUE, ANY
INTEREST ON ANY LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE DUE HEREUNDER, OR
(III) PAY WITHIN FIVE DAYS AFTER THE SAME BECOMES DUE, ANY OTHER AMOUNT PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR

 

(B)   SPECIFIC COVENANTS.  THE BORROWERS FAIL TO PERFORM OR OBSERVE ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.01, 6.03, 6.05(A), 6.11,
6.18 OR ARTICLE VII; OR

 

(C)   OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY OTHER
COVENANT OR AGREEMENT (NOT SPECIFIED IN SECTION 8.01(A) OR (B) ABOVE) CONTAINED
IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH FAILURE
CONTINUES FOR 30 DAYS AFTER THE EARLIER OF (I) THE DATE ON WHICH A RESPONSIBLE
OFFICER OF THE COMPANY KNOWS OR SHOULD HAVE KNOWN ABOUT SUCH FAILURE AND
(II) THE DATE THE ADMINISTRATIVE AGENT OR ANY LENDER DELIVERS NOTICE THEREOF TO
THE COMPANY; OR

 

(D)   REPRESENTATIONS AND WARRANTIES.  ANY WRITTEN REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWERS OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE INCORRECT OR
MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR

 

(E)   CROSS-DEFAULT.  (I) THE OCCURRENCE OF ANY EVENT OF DEFAULT UNDER ANY
SENIOR NOTE DOCUMENT OR ANY OTHER INDEBTEDNESS CONSISTING OF A CONVERTIBLE NOTE
INDENTURE; (II) ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF (A) FAILS TO MAKE ANY
PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS OR GUARANTY
(OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP CONTRACTS) HAVING
AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS
AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED
CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE
OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR
GUARANTY OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR
OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
OR THE BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTY (OR A TRUSTEE OR AGENT ON

 

90

--------------------------------------------------------------------------------


 

BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH
THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME
DUE OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTY TO
BECOME PAYABLE OR CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR
(III) THERE OCCURS UNDER ANY SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED
IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP
CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY THEREOF IS THE DEFAULTING
PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO
DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY
THEREOF IS AN AFFECTED PARTY (AS SO DEFINED) AND, IN EITHER EVENT, THE SWAP
TERMINATION OBLIGATIONS OWED BY SUCH LOAN PARTY OR SUCH SUBSIDIARY AS A RESULT
THEREOF IS GREATER THAN THE THRESHOLD AMOUNT; OR

 

(F)    INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY INSTITUTES OR CONSENTS TO
THE INSTITUTION OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE
APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS
PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT THE APPLICATION OR CONSENT
OF SUCH PERSON AND THE APPOINTMENT CONTINUES UNDISCHARGED OR UNSTAYED FOR 60
CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW RELATING TO ANY
SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF ITS PROPERTY IS INSTITUTED WITHOUT
THE CONSENT OF SUCH PERSON AND CONTINUES UNDISMISSED OR UNSTAYED FOR 60 CALENDAR
DAYS, OR AN ORDER FOR RELIEF IS ENTERED IN ANY SUCH PROCEEDING; OR THE
OCCURRENCE OF ANY OF THE FOREGOING WITH RESPECT TO AN UNRESTRICTED SUBSIDIARY
WHICH RESULTS IN A MATERIAL ADVERSE EFFECT; OR

 

(G)   INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY LOAN PARTY BECOMES UNABLE OR
ADMITS IN WRITING ITS INABILITY OR FAILS GENERALLY TO PAY ITS DEBTS AS THEY
BECOME DUE, OR (II) ANY WRIT OR WARRANT OF ATTACHMENT OR EXECUTION OR SIMILAR
PROCESS IS ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL PART OF THE PROPERTY OF
ANY SUCH PERSON AND IS NOT RELEASED, VACATED OR FULLY BONDED WITHIN 30 DAYS
AFTER ITS ISSUE OR LEVY, (III) OR THE OCCURRENCE OF ANY EVENT DESCRIBED IN THE
FOREGOING CLAUSES (I) OR (II) WITH RESPECT TO ANY UNRESTRICTED SUBSIDIARY
RESULTING IN A MATERIAL ADVERSE EFFECT; OR

 

(H)   JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF (I) ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN AN
AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS) EXCEEDING THE THRESHOLD
AMOUNT (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE AS TO
WHICH THE INSURER IS RATED AT LEAST “A” BY A.M. BEST COMPANY, HAS BEEN NOTIFIED
OF THE POTENTIAL CLAIM AND DOES NOT DISPUTE COVERAGE), OR (II) ANY ONE OR MORE
NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR COULD REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT AND, IN EITHER CASE,
(A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR
ORDER, OR (B) THERE IS A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH A STAY OF
ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT
IN EFFECT; OR

 

91

--------------------------------------------------------------------------------


(I)             ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN
OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWERS UNDER TITLE IV OF ERISA TO THE PENSION
PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE
THRESHOLD AMOUNT, OR (II) THE BORROWERS OR ANY ERISA AFFILIATE FAILS TO PAY WHEN
DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT
PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA
UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT; OR

 

(J)             INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF
ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR
ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY PROVISION OF ANY LOAN DOCUMENT, OR
PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT
(EXCEPT AS EXPRESSLY PERMITTED IN ACCORDANCE WITH SUCH LOAN DOCUMENT); OR

 

(K)          CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL; OR

 

(L)             COLLATERAL DOCUMENTS.  ANY COLLATERAL DOCUMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 4.01 OR 6.12 SHALL FOR ANY REASON (OTHER THAN
PURSUANT TO THE TERMS THEREOF) CEASE TO CREATE A VALID AND PERFECTED FIRST
PRIORITY LIEN (SUBJECT TO LIENS PERMITTED BY SECTION 7.01) ON THE COLLATERAL
PURPORTED TO BE COVERED THEREBY; OR

 

(M)       SUSPENSION OR TERMINATION OF PRODUCTION RIGHTS. THE FDA, ANY FOREIGN
PHARMACEUTICAL REGULATOR OR ANY OTHER GOVERNMENTAL AGENCY HAVING JURISDICTION
OVER ANY LOAN PARTY SUSPENDS, TERMINATES OR MATERIALLY RESTRICTS THE RIGHT OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES TO, OR THE COMPANY OR ANY OF ITS
SUBSIDIARIES VOLUNTARILY WITHDRAWS OR CEASES TO, MARKET BYETTA, SYMLIN OR ANY OF
ITS OTHER PRODUCTS IN EACH CASE THE SALE OF WHICH CONSTITUTE, IN THE APPLICABLE
JURISDICTION, CONSTITUTES MORE THAN FIVE PERCENT (5%) OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARY’S CONSOLIDATED GROSS REVENUES OVER THE IMMEDIATELY
PRECEDING 12 MONTH PERIOD.

 

8.02                           Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(A)          DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS, ANY OBLIGATION
OF BANK OF AMERICA TO ENTER INTO SECURED HEDGE AGREEMENTS UNDER THE PERMITTED FX
FACILITY AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO
BE TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

 

(B)         DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT,

 

92

--------------------------------------------------------------------------------


 

DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY THE BORROWERS;

 

(C)          REQUIRE THAT THE BORROWERS CASH COLLATERALIZE (I) THE L/C
OBLIGATIONS (IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF) AND
(II) THE OUTSTANDING SECURED HEDGE AGREEMENTS UNDER THE PERMITTED FX FACILITY;
AND

 

(D)         EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUER ALL
RIGHTS AND REMEDIES AVAILABLE TO IT, THE LENDERS AND THE L/C ISSUER UNDER THE
LOAN DOCUMENTS;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans, any obligation of
Bank of America to enter into Secured Hedge Agreements under the Permitted FX
Facility and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations and Secured Hedge Agreements under the Permitted FX Facility as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                           Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations and Secured Hedge
Agreements under the Permitted FX Facility have automatically been required to
be Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and

 

93

--------------------------------------------------------------------------------


 

Secured Cash Management Agreements, ratably among the Lenders, the L/C Issuer,
the Hedge Banks and the Cash Management Banks in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer and Bank of
America, as party to any Secured Hedge Agreements under the Permitted FX
Facility, to Cash Collateralize (a) that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit and (b) the FX Swap Value of
outstanding Secured Hedge Agreements under the Permitted FX Facility; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after (i) all Letters of Credit
have either been fully drawn or expired or (ii) any Cash Collateralized Secured
Hedge Agreement under the Permitted FX Facility has been terminated and the
obligations of the Borrowers thereunder paid and performed in full, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 


ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                           Appointment and Authority.  (a)  Each of the
Lenders and the L/C Issuer hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Borrowers shall not have rights as a third party beneficiary of any of such
provisions.

 


(B)                                 THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS
THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS
CAPACITIES AS A LENDER, POTENTIAL HEDGE BANK AND POTENTIAL CASH MANAGEMENT BANK)
AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE
AGENT TO ACT AS THE AGENT OF SUCH LENDER AND THE L/C ISSUER FOR PURPOSES OF
ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY
OF THE LOAN PARTIES TO SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS
AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE
ADMINISTRATIVE AGENT, AS “COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.05
FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS
AND REMEDIES THEREUNDER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT), SHALL BE
ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX AND ARTICLE XI
(INCLUDING SECTION 10.04(C), AS THOUGH SUCH

 

94

--------------------------------------------------------------------------------



 


CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER
THE LOAN DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


 

9.02                           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                           Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(A)          SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)         SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE
ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS EXPRESSLY
CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE ADMINISTRATIVE AGENT
IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH
OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR
HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE ADMINISTRATIVE AGENT
SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS OPINION OR THE OPINION OF
ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO LIABILITY OR THAT IS
CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

 

(C)          SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWERS OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or

 

95

--------------------------------------------------------------------------------


 

other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04                           Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                           Delegation of Duties.  The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                           Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrowers.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;

 

96

--------------------------------------------------------------------------------


 

provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07                           Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

97

--------------------------------------------------------------------------------


 

9.08                           No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, Documentation
Agents or Syndication Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09                           Administrative Agent May File Proofs of Claim. 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(A)          TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL AND
INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL OTHER
OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE
NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND
ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT
UNDER SECTIONS 2.03(I) AND (J), 2.09 AND 10.04) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND

 

(B)         TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10                           Collateral Matters.  The Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(A)          TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS)

 

98

--------------------------------------------------------------------------------


 

AND THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT, (II) THAT DISPOSED
OF OR TO BE DISPOSED OF AS PART OF OR IN CONNECTION WITH ANY DISPOSITION
PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III)  IF APPROVED,
AUTHORIZED OR RATIFIED IN WRITING IN ACCORDANCE WITH SECTION 10.01; AND

 

(B)         TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 7.01(I) OR UNDER ANY MORTGAGE WITH RESPECT
TO EASEMENTS OR OTHER LIENS ARISING IN CONNECTION WITH THE PERMITTED OHIO
SALE/LEASEBACK AND/OR THE DUKE POWER EASEMENT (AS DEFINED IN THE MORTGAGE).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property.  In each case
as specified in this Section 9.10, the Administrative Agent will, at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item in
accordance with the terms of the Loan Documents and this Section 9.10.

 


ARTICLE X
MISCELLANEOUS


 

10.01                     Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrowers or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrowers or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(A)          WAIVE ANY CONDITION SET FORTH IN SECTION 4.01 (OTHER THAN
SECTION 4.01(B)(I) OR (C)), OR, IN THE CASE OF THE INITIAL CREDIT EXTENSION,
SECTION 4.02, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(B)         WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, WAIVE ANY
CONDITION SET FORTH IN SECTION 4.02 AS TO ANY CREDIT EXTENSION UNDER A
PARTICULAR FACILITY WITHOUT THE WRITTEN CONSENT OF THE REQUIRED REVOLVING
LENDERS OR THE APPLICABLE REQUIRED TERM LENDERS, AS THE CASE MAY BE;

 

(C)          EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER OR EXTEND OR INCREASE THE AGGREGATE COMMITMENTS AS OF THE CLOSING
DATE WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

99

--------------------------------------------------------------------------------


 

(D)         POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
FOR  ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL, INTEREST, FEES
OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER SUCH
OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER ENTITLED TO SUCH
PAYMENT;

 

(E)          REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (II) OF THE SECOND PROVISO
TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER ENTITLED TO SUCH
AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWERS TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE;

 

(F)            CHANGE (I) SECTION 2.13 OR SECTION 8.03 IN A MANNER THAT WOULD
ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN
CONSENT OF EACH LENDER OR (II) THE ORDER OF APPLICATION OF ANY REDUCTION IN THE
COMMITMENTS OR ANY PREPAYMENT OF LOANS AMONG THE FACILITIES FROM THE APPLICATION
THEREOF SET FORTH IN THE APPLICABLE PROVISIONS OF SECTION 2.05(C) OR 2.06(B),
RESPECTIVELY, IN ANY MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE LENDERS
UNDER A FACILITY WITHOUT THE WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM
FACILITY, THE REQUIRED TERM LENDERS AND (II) IF SUCH FACILITY IS THE REVOLVING
CREDIT FACILITY, THE REQUIRED REVOLVING LENDERS;

 

(G)         CHANGE (I) ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER (OTHER THAN
THE DEFINITIONS SPECIFIED IN CLAUSE (II) OF THIS SECTION 10.01(G)), WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (II) THE DEFINITION OF “REQUIRED REVOLVING
LENDERS” OR “REQUIRED TERM LENDERS” WITHOUT THE WRITTEN CONSENT OF EACH LENDER
UNDER THE APPLICABLE FACILITY;

 

(H)         RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;

 

(I)             IMPOSE ANY GREATER RESTRICTION ON THE ABILITY OF ANY LENDER
UNDER A FACILITY TO ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM FACILITY, THE REQUIRED
TERM LENDERS AND (II) IF SUCH FACILITY IS THE REVOLVING CREDIT FACILITY, THE
REQUIRED REVOLVING LENDERS; OR

 

(J)             WAIVE ANY CONDITION SET FORTH IN SECTION 6.18 OR CONSENT TO ANY
AMENDMENT OF THE DEFINITIONS OF “ACTIVATION EVENT,” “COVENANT TRIGGERING EVENT,”
“MAXIMUM AGGREGATE BASKET AMOUNT,” “MINIMUM UNRESTRICTED CASH BALANCE,”
“UNRESTRICTED CASH” OR “UNRESTRICTED CASH EQUIVALENTS” WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit

 

100

--------------------------------------------------------------------------------


 

issued or to be issued by it; and (ii) the Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

 

10.02                     Notices; Effectiveness; Electronic Communications. 
(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(I)                                     IF TO THE BORROWERS, THE ADMINISTRATIVE
AGENT OR THE L/C ISSUER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

 

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER OR THE L/C ISSUER PURSUANT TO ARTICLE II IF SUCH LENDER OR THE L/C
ISSUER, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENT OR THE BORROWERS MAY, IN ITS DISCRETION, AGREE TO
ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

 

101

--------------------------------------------------------------------------------


 

intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWERS,
ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE BORROWERS’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWERS, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE L/C ISSUER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER
FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE L/C ISSUER.  IN ADDITION, EACH
LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE
THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT
NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH
NOTICES AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS
FOR SUCH LENDER.  FURTHERMORE, EACH PUBLIC LENDER AGREES TO CAUSE AT LEAST ONE
INDIVIDUAL AT OR ON BEHALF OF SUCH PUBLIC LENDER TO AT ALL TIMES HAVE SELECTED
THE “PRIVATE SIDE INFORMATION” OR SIMILAR DESIGNATION ON THE CONTENT DECLARATION
SCREEN OF THE PLATFORM IN ORDER TO ENABLE SUCH PUBLIC LENDER OR ITS DELEGATE, IN
ACCORDANCE WITH SUCH PUBLIC LENDER’S COMPLIANCE PROCEDURES AND APPLICABLE LAW,
INCLUDING UNITED STATES FEDERAL AND STATE SECURITIES LAWS, TO MAKE REFERENCE TO
BORROWER MATERIALS THAT ARE NOT MADE AVAILABLE THROUGH THE “PUBLIC SIDE
INFORMATION” PORTION OF THE PLATFORM AND THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION WITH RESPECT TO THE BORROWERS OR ITS SECURITIES FOR PURPOSES OF
UNITED STATES FEDERAL OR STATE SECURITIES LAWS.


 


(E)           THE COMPANY AS AGENT FOR NOTICE FOR THE BORROWERS.  EACH BORROWER
HEREBY APPOINTS THE COMPANY AS ITS AGENT FOR DELIVERY AND RECEIPT OF ALL NOTICES
REQUIRED HEREUNDER AND OTHER THE OTHER LOAN DOCUMENTS.  EACH BORROWER HEREBY
ACKNOWLEDGES AND

 

102

--------------------------------------------------------------------------------


 


AGREES THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) THE DELIVERY
BY THE ADMINISTRATIVE AGENT, L/C ISSUER OR ANY LENDER TO THE COMPANY OF ANY
NOTICE REQUIRED OR PERMITTED TO BE DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL CONSTITUTE AND BE DEEMED TO BE DELIVERY TO ALL THE BORROWERS AND
(II) DELIVERY BY THE COMPANY OF ANY NOTICE REQUIRED TO BE DELIVERED HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT SHALL CONSTITUTE AND SHALL BE DEEMED TO BE
DELIVERED FOR AND ON BEHALF OF ALL OF THE BORROWERS, AND EACH BORROWER SHALL BE
DEEMED TO HAVE CONSTRUCTIVE NOTICE OF THE DELIVERY OR RECEIPT OF AND THE
CONTENTS OF EACH SUCH NOTICE.


 


(F)            RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES)
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS EVEN IF (I) SUCH NOTICES WERE
NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR
FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. 
THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C ISSUER, EACH
LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES
AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS.  ALL TELEPHONIC NOTICES TO
AND OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE
RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


 

10.03       No Waiver;  Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04       Expenses; Indemnity; Damage Waiver.  (a)  Costs and Expenses.  The
Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder,

 

103

--------------------------------------------------------------------------------


 

including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 


(B)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND
SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES
AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY
THE BORROWERS OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF)
AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF
THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE COMPANY
OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE
BORROWERS OR ANY OTHER LOAN PARTY OR ANY OF THE BORROWERS’ OR SUCH LOAN PARTY’S
DIRECTORS, SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF WHETHER ANY INDEMNITEE
IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWERS OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR
BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, IF THE BORROWERS OR SUCH LOAN PARTY HAS OBTAINED A FINAL
AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION.


 


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWERS FOR
ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE
AGENT (OR ANY SUB-AGENT THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF
THE FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT
(OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY
BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C
ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE
FOREGOING ACTING FOR THE

 

104

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN CONNECTION WITH
SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE
SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWERS SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY
SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR
DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


 


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.

 

10.05       Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrowers are made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06       Successors and Assigns.  (a)  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrowers may

 

105

--------------------------------------------------------------------------------


 

assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT(S) AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B), PARTICIPATIONS IN L/C
OBLIGATIONS) AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL
BE SUBJECT TO THE FOLLOWING CONDITIONS:


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

106

--------------------------------------------------------------------------------


 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)  the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

(B)   the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

(C)   the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Borrowers.  No such assignment shall be made to
the Company or any of the Company’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under

 

107

--------------------------------------------------------------------------------


 

this Agreement (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, the Borrowers (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d) (to the extent such assignment or transfer complies with
Section 10.06(d)).

 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWERS OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE COMPANY OR ANY OF THE
COMPANY’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS
SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT
TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT
MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT,
AGREE TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST
PROVISO TO SECTION 10.01 THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO SUBSECTION
(E) OF THIS SECTION, THE BORROWERS AGREES THAT EACH PARTICIPANT SHALL BE
ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04 AND 3.05 TO THE SAME EXTENT AS
IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
SECTION 10.06(B).  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL
BE ENTITLED TO THE BENEFITS OF SECTION 10.08 AS THOUGH IT WERE A LENDER,
PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.13 AS THOUGH IT WERE
A LENDER.


 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE

 

108

--------------------------------------------------------------------------------


 


BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE BORROWERS’ PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A
FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF
SECTION 3.01 UNLESS THE BORROWERS ARE NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWERS, TO
COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A LENDER.


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           [RESERVED.]


 


(I)            RESIGNATION AS L/C ISSUER AFTER ASSIGNMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK OF AMERICA
ASSIGNS ALL OF ITS REVOLVING CREDIT COMMITMENT AND REVOLVING CREDIT LOANS
PURSUANT TO SECTION 10.06(B), BANK OF AMERICA MAY, UPON 30 DAYS’ NOTICE TO THE
BORROWERS AND THE LENDERS, RESIGN AS L/C ISSUER.  IN THE EVENT OF ANY SUCH
RESIGNATION AS L/C ISSUER, THE BORROWERS SHALL BE ENTITLED TO APPOINT FROM AMONG
THE LENDERS A SUCCESSOR L/C ISSUER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE
BY THE BORROWERS TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF
BANK OF AMERICA AS L/C ISSUER.  IF BANK OF AMERICA RESIGNS AS L/C ISSUER, IT
SHALL RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE L/C ISSUER
HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE
DATE OF ITS RESIGNATION AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT
THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR
FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)). 
UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER, (A) SUCH SUCCESSOR SHALL SUCCEED
TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF
THE RETIRING L/C ISSUER AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE LETTERS OF
CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING AT THE
TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO BANK OF
AMERICA TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BANK OF AMERICA WITH RESPECT TO
SUCH LETTERS OF CREDIT.


 

10.07       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Arranger, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed

 

109

--------------------------------------------------------------------------------


 

(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and its obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

10.08       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan

 

110

--------------------------------------------------------------------------------


 

Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10       Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith

 

111

--------------------------------------------------------------------------------


 

negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13       Replacement of Lenders.  If (i) any Lender requests compensation
under Section 3.04, (ii) the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender is a Defaulting Lender or (iv) a
Lender refuses to consent to a proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of each Lender and
that has been approved by at least the Required Lenders, then the Borrowers may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(A)   THE BORROWERS SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT
FEE SPECIFIED IN SECTION 10.06(B);

 

(B)   SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS);

 

(C)   IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 3.01,
SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS
THEREAFTER;

 

(D)   SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS; AND

 

(E)   WITH RESPECT TO ANY ASSIGNMENT PURSUANT TO CLAUSE (IV), SUCH AMENDMENT,
WAIVER, CONSENT OR RELEASE CAN BE EFFECTED AS A RESULT OF SUCH ASSIGNMENT
(TOGETHER WITH ANY OTHER ASSIGNMENTS MADE PURSUANT TO CLAUSE (IV)).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

112

--------------------------------------------------------------------------------


 

10.14       Governing Law; Jurisdiction; Etc.  (a) GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 


(B)           SUBMISSION TO JURISDICTION.  THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND THEIR PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


 


(C)           WAIVER OF VENUE.  THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW


 

10.15       Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS

 

113

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger are arm’s-length commercial transactions between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Arranger, on the other hand, (B) the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and the
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger has any obligation to the Borrowers or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrowers or any of their
respective Affiliates.  To the fullest extent permitted by law, the Borrowers
hereby waive and release any claims that they may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17       USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

 

10.18       ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES

 

114

--------------------------------------------------------------------------------


 

AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

 

115

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

AMYLIN PHARMACEUTICALS, INC.

 

 

 

By:

               /s/ Mark G. Foletta

 

Name:

          Mark G. Foletta

 

Title:

   Senior Vice President, Finance, and

 

 

 Chief Financial Officer

 

 

 

AMYLIN OHIO LLC

 

 

 

By:

Amylin Pharmaceuticals, Inc.,

 

 

Sole Manager of Amylin Ohio LLC

 

 

 

By:

               /s/ Mark G. Foletta

 

Name:

          Mark G. Foletta

 

Title:

   Senior Vice President, Finance, and

 

 

 Chief Financial Officer

 

 

 

AMYLIN INVESTMENTS LLC

 

 

 

By:

Amylin Pharmaceuticals, Inc.,

 

 

Sole Manager of Amylin Investments LLC

 

 

 

By:

               /s/ Mark G. Foletta

 

Name:

          Mark G. Foletta

 

Title:

   Senior Vice President, Finance, and

 

 

 Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

              /s/ Brenda H. Little

 

Name:

         Brenda H. Little

 

Title:

           Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Revolving Credit

 

Lender and L/C Issuer

 

 

 

By:

              /s/ Karin S. Barnes

 

Name:

         Karin S. Barnes

 

Title:

           Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANC OF AMERICA LEASING & CAPITAL,

 

LLC, as a Term Lender

 

 

 

By:

              /s/ Annemarie L. Warren

 

Name:

         Annemarie L. Warren

 

Title:

           Vice President

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK, as a Term Lender

 

 

 

By:

       /s/ Any Pelletier

 

Name:

  Andy Pelletier

 

Title:

  Senior Relationship Manager

 

--------------------------------------------------------------------------------


 

 

RBS ASSET FINANCE, INC., as a Term Lender

 

 

 

By:

    /s/ Marybeth Corrente

 

Name:

 Marybeth Corrente

 

Title:

 Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Term Lender

 

 

 

By:

    /s/ Greg Park

 

Name:

 Greg Park

 

Title:

 Vice President

 

--------------------------------------------------------------------------------


 

 

BMO CAPITAL MARKETS FINANCING,

 

INC., as a Term Lender

 

 

 

By:

    /s/ Jay Sepanski

 

Name:

 Jay Sepanski

 

Title:

 Director

 

--------------------------------------------------------------------------------


 

 

FIRST BANK, as a Term Lender

 

 

 

By:

    /s/ Robert A. Jondall

 

Name:

 Robert A. Jondall

 

Title:

 Senior Vice President

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., as a

 

Term Lender

 

 

 

By:

            /s/ L. D. Hart

 

Name:

       L. D. Hart

 

Title:

         Vice President

 

--------------------------------------------------------------------------------


EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                        ,             ,

 

To:         Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of
December [      ], 2007 (the “Agreement”; the terms defined therein being used
herein as therein defined), among Amylin Pharmaceuticals, Inc., a Delaware
corporation (the “Company”),  and each of its wholly-owned domestic subsidiaries
party thereto (collectively, with the Company, the “Borrowers”), each lender
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Collateral Agent and L/C Issuer.

 

The undersigned hereby requests on behalf of the Borrowers (select one):

 

o  A Borrowing of Loans                                                       o 
A conversion or continuation of Loans

 

1.             On                                                               
(a Business Day).

 

2.                                       In the amount of
$                          .

 

3.                                       Class of Loan requested:

 

[Revolving Loan, Term Loan]

 

4.                                       Comprised of
                                                  .

 

[Type of Loan requested:  Base Rate Loan or Eurocurrency Rate Loan]

 

5.                                       For Eurocurrency Rate Loans:  with an
Interest Period of                      months.

 

The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01(b) of the Agreement.

 

AMYLIN PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


EXHIBIT B

 

FORM OF NOTE FOR TERM LOANS

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby jointly and
severally promise to pay to [                                          ] or its
registered assigns permitted by the Agreement (as hereinafter defined) (the
“Lender”), in accordance with the provisions of the Agreement, the principal
amount of                          DOLLARS ($                    ), such
principal amount being equal to the amount of a Term Loan made by the Lender to
the Borrowers under that certain Credit Agreement, dated as of December [    ],
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among the Borrowers, the Lender, the other lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

 

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Term Loan from the date of such Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also secured by
the Collateral.  If one or more of the Events of Default specified in the
Agreement occurs and is continuing, all amounts then remaining unpaid on this
Term Note shall become under certain circumstances, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Term Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

 

The Borrowers, for themselves and their respective successors and assigns,
hereby waive diligence, presentment, protest and demand and notice of protest,
demand, dishonor and non-payment of this Term Note.

 

 

[Signature Page Follows]

 

B-1

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

AMYLIN PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

AMYLIN OHIO LLC,

 

a Delaware limited liability company

 

 

 

By:

Amylin Pharmaceuticals, Inc., its sole
manager

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

AMYLIN INVESTMENTS LLC,

 

a Delaware limited liability company

 

 

 

By:

Amylin Pharmaceuticals, Inc., its sole
manager

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Term Note
Signature Page

 

--------------------------------------------------------------------------------


 

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Term Loan
Made

 

Amount of Term Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT C

 

FORM OF NOTE FOR REVOLVING LOANS

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby jointly and
severally promise to pay to [                                          ] or its
registered assigns permitted by the Agreement (as hereinafter defined) (the
“Lender”), in accordance with the provisions of the Agreement, the principal
amount of each Revolving Credit Loan from time to time made by the Lender to the
Borrowers under that certain Credit Agreement, dated as of December [    ], 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among the Borrowers, the Lender, the other lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
and L/C Issuer.

 

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Revolving Credit Loan from the date of such Revolving
Credit Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Agreement.  All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office. 
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also secured by the Collateral.  If one or more of the Events of
Default specified in the Agreement occurs and is continuing, all amounts then
remaining unpaid on this Revolving Credit Note shall become under certain
circumstances, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Revolving Credit
Loans and payments with respect thereto.

 

The Borrowers, for themselves and their respective successors and assigns,
hereby waive diligence, presentment, protest and demand and notice of protest,
demand, dishonor and non-payment of this Revolving Credit Note.

 

 

[Signature Page Follows]

 

C-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

AMYLIN PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

AMYLIN OHIO LLC,

 

a Delaware limited liability company

 

 

 

By:

Amylin Pharmaceuticals, Inc., its sole
manager

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

AMYLIN INVESTMENTS LLC,

 

a Delaware limited liability company

 

 

 

By:

Amylin Pharmaceuticals, Inc., its sole
manager

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Revolving Credit Note
Signature Page

 

--------------------------------------------------------------------------------


 

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Revolving
Loan Made

 

Amount of
Revolving
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                       ,          

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December [    ],
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;”. the terms defined therein being
used herein as therein defined), among Amylin Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), each of the Company’s wholly owned domestic
subsidiaries party thereto (collectively, with the Company, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Collateral Agent and L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrowers, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Company has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company and its Subsidiaries ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Company has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company and its Subsidiaries ended as of the above date.  Such consolidated
financial statements fairly present the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by such financial statements.

 

3.             A review of the activities of the Borrowers during such fiscal
period has been made under the supervision of the undersigned with a view to

 

D-1

--------------------------------------------------------------------------------


 

determining whether during such fiscal period the Borrowers performed and
observed all of their  Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period each
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Covenant Triggering Event, Activation Event
or Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
[Covenant Triggering Event] [Activation Event]  [Default] and its nature and
status:]

 

4.             Attached as an exhibit hereto is a true and correct listing of
Unrestricted Cash Equivalents and calculation of Unrestricted Cash as of
[DATE](1).

 

5.             [Use for certificate delivered in connection with fiscal year-end
financial statements ] As of the date hereof, the Company is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.

 

 6.            [Use for certificate delivered in connection with fiscal year-end
financial statements ] Attached as an exhibit hereto is the insurance summary
required under Section 6.02(e) of the Agreement.

 

7.             [Use for certificate delivered in connection with fiscal year-end
financial statements] Attached as an exhibit hereto are the Schedule Supplements
required under Section 6.02(j) of the Agreement.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

(1) No more than five (5) Business Days before the date of this certificate.

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
all the Borrowers as of
                                         ,                            .

 

 

AMYLIN PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page
Compliance Certificate

 

--------------------------------------------------------------------------------


EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities and the Collateral securing
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3) Select as appropriate.

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

E-1

--------------------------------------------------------------------------------


 

 

2.             Assignee[s]:                                         [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender](5)]

 

3.             Borrowers:       Amylin Pharmaceuticals, Inc., a Delaware
corporation, and certain of its wholly owned domestic subsidiaries

 

4.             Administrative Agent:  Bank of America, N.A., as the
administrative agent and collateral agent under the

 

Credit Agreement

 

5.             Credit Agreement:            The Credit Agreement, dated as of
December [    ], 2007, among Amylin Pharmaceuticals, Inc., a Delaware
corporation, each of its wholly owned domestic subsidiaries party thereto
(collectively, the “Borrowers”), the lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Collateral Agent and L/C Issuer.

 

6.             Assigned Interest:

 

 

Assignor[s](6)

 

Assignee[s](7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment/
Loans
for all Lenders(9)

 

Amount
of
Commitment
/ Loans
Assigned

 

Percentage
Assigned of
Commitment
/
Loans(10)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

(5) Select as applicable.

(6) List each Assignor, as appropriate.

(7) List each Assignee, as appropriate.

(8) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).

(9) Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(10) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

E-2

--------------------------------------------------------------------------------


 

[7.            Trade Date:                               ](11)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-3

--------------------------------------------------------------------------------


 

[Consented to and](12) Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent, L/C Issuer and Swing Line Lender

By:

 

 

 

Name:

 

Title:

 

[Consented to:](13)

 

AMYLIN PHARMACEUTICALS, INC.

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(12) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(13) To be added to the extent the consent of the Borrowers and/or other parties
(e.g. L/C Issuer) is required by the terms of the Credit Agreement.

 

E-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

AMYLIN CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby, and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any Collateral
thereunder, (iii) the financial condition of the Borrowers, any of the
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrowers, any of the
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not

 

E-5

--------------------------------------------------------------------------------


 

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-6

--------------------------------------------------------------------------------


EXHIBIT F

 

 

 

PLEDGE AND SECURITY AGREEMENT

 

Dated as of December 21, 2007,

 

among

 

 

AMYLIN PHARMACEUTICALS, INC.,
and
CERTAIN OF ITS WHOLLY OWNED DOMESTIC SUBSIDIARIES
party hereto from time to time,
as Grantors,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS

1

 

 

 

 

1.01

 

Credit Agreement Definitions and Constructions

1

 

 

 

 

1.02

 

UCC Definitions

1

 

 

 

 

1.03

 

Other Defined Terms

1

 

 

 

 

ARTICLE II

 

PLEDGED COLLATERAL

7

 

 

 

 

2.01

 

Pledged Collateral

7

 

 

 

 

2.02

 

Delivery of the Pledged Collateral

8

 

 

 

 

2.03

 

Agreements of Issuers

8

 

 

 

 

2.04

 

Representations, Warranties and Covenants with respect to Pledged Collateral

9

 

 

 

 

2.05

 

Voting Rights; Dividends and Interest, etc

10

 

 

 

 

2.06

 

Registration in Nominee Name; Denominations

11

 

 

 

 

ARTICLE III

 

SECURITY INTERESTS IN PERSONAL PROPERTY

12

 

 

 

 

3.01

 

Security Interest

12

 

 

 

 

3.02

 

Filing Authorization

14

 

 

 

 

3.03

 

Continuing Security Interest; Transfer of Credit Extensions

14

 

 

 

 

3.04

 

Grantors Remain Liable

14

 

 

 

 

3.05

 

Security Interest Absolute

15

 

 

 

 

3.06

 

Waiver of Subrogation

15

 

 

 

 

3.07

 

Release; Termination

16

 

 

 

 

ARTICLE IV

 

COVENANTS; REPRESENTATION AND WARRANTIES

16

 

 

 

 

4.01

 

Perfection of Security Interest

16

 

 

 

 

4.02

 

Representations and Warranties

19

 

 

 

 

4.03

 

Covenants

19

 

 

 

 

ARTICLE V

 

REMEDIES

21

 

 

 

 

5.01

 

Remedies upon Default

21

 

 

 

 

5.02

 

Application of Proceeds

23

 

 

 

 

5.03

 

Securities Act, etc

23

 

 

 

 

ARTICLE VI

 

MISCELLANEOUS

24

 

 

 

 

6.01

 

Notices

24

 

 

 

 

6.02

 

Amendments, etc.; Additional Grantors; Successors and Assigns

24

 

 

 

 

6.03

 

Survival of Agreement

24

 

 

 

 

6.04

 

Administrative Agent Appointed Attorney-in-Fact

25

 

 

 

 

6.05

 

Waivers

25

 

 

 

 

6.06

 

Severability

25

 

 

 

 

6.07

 

Counterparts, Integration, Effectiveness

26

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

 

Page

 

 

 

 

6.08

 

Headings

26

 

 

 

 

6.09

 

GOVERNING LAW; JURISDICTION; ETC

26

 

 

 

 

6.10

 

WAIVER OF JURY TRIAL

27

 

 

 

 

6.11

 

ENTIRE AGREEMENT

27

 

 

 

 

6.12

 

Mortgages

27

 

Exhibits

 

 

 

 

 

 

 

Exhibit A

 

Form of Perfection Certificate

 

 

ii

--------------------------------------------------------------------------------


 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT dated as of December 21, 2007 (this
“Agreement”), among AMYLIN PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”),  each of the Company’s wholly owned domestic subsidiaries identified
on the signature pages hereof (collectively, with the Company, the “Borrowers”)
and each Subsidiary of the Company that hereafter becomes a party hereto from
time to time pursuant to Section 6.02 (all such Subsidiaries, together with the
Borrowers, hereinafter collectively referred to as the “Grantors”, and each
individually as a “Grantor”) and BANK OF AMERICA, N.A., as administrative and
collateral agent (in such capacity, the “Administrative Agent”) for the Secured
Parties.

 

RECITALS

 

WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Grantors from time to time party thereto, the Lenders
from time to time party thereto, and the Administrative Agent, and the other
Loan Documents referred to therein, the Lenders, the L/C Issuer and the other
Secured Parties have agreed to make certain credit extensions to or for the
benefit of the Borrowers;

 

WHEREAS, the obligations of the Lenders to make such Credit Extensions under the
Credit Agreement are conditioned upon, among other things, the execution and
delivery of this Agreement by each Grantor; and

 

WHEREAS, to obtain such benefits, each Grantor is willing to grant a Lien on the
Collateral of such Grantor in favor of the Administrative Agent for the benefit
of the Secured Parties as collateral security for its Obligations as hereinafter
provided;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor hereby agrees, for the benefit of
each Secured Party, as follows:

 

ARTICLE I

DEFINITIONS

 

1.01                        Credit Agreement Definitions and Constructions. 
(a)  Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in Section 1.01 of the Credit Agreement.

 

(b)                                 The rules of construction specified in
Sections 1.02 through 1.06 of the Credit Agreement also apply to this Agreement.

 

1.02                        UCC Definitions.  All terms defined in the UCC and
not defined in this Agreement have the meanings specified therein.

 

1.03                        Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Account” means a right to payment of a monetary obligation, whether or not
earned by performance (and shall include invoices, contracts, rights, accounts
receivable, notes, refunds, indemnities, interest, late charges, fees,
undertakings, and all other obligations and amounts owing to any Grantor from
any Person):  (a) for property that has been or is to be sold, leased, licensed,
assigned or otherwise disposed of; (b) for services rendered or to be rendered;
(c) for a policy of insurance issued or to be issued; (d) for a secondary
obligation incurred or to be incurred; (e) for energy provided or to be

 

--------------------------------------------------------------------------------


 

provided; or (f) arising out of the use of a credit or charge card or
information contained on or for use with the card.

 

“Account Control Agreement” means an account control agreement in substantially
the form of Exhibit C-1 or C-2 to the Perfection Certificate, as applicable, or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent, entered into among a Grantor, the Administrative Agent and the bank or
Securities Intermediary where a Deposit Account or Securities Account,
respectively, of such Grantor is maintained.

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto (and shall include any successor acting in the capacity as successor
administrative agent and collateral agent for the Secured Parties pursuant to
Section 9.06 of the Credit Agreement).

 

“Chattel Paper” means a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.

 

“Collateral” has the meaning provided in Section 3.01.

 

“Commercial Tort Claim” means a claim arising in tort with respect to which the
claimant is a Grantor.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor, (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.

 

“Credit Agreement” has the meaning specified in the recitals hereto.

 

“Deposit Account” means a demand, time, savings, passbook, or similar account
(including all bank accounts, collection accounts and concentration accounts,
together with all funds held therein and all certificates and instruments, if
any, from time to time representing or evidencing such accounts) maintained with
a bank.

 

“Designated Event of Default” means an Event of Default described under Sections
8.01(a), (f) or (g) of the Credit Agreement and, following written notice
thereof from the Administrative Agent at the request of the Required Lenders,
any other Event of Default.

 

“Documents” means a document of title or a receipt of the type described in
Section 7-201(2) of the UCC.

 

2

--------------------------------------------------------------------------------


 

“Electronic Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information stored in an electronic medium.

 

“Entitlement Holder” means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary.  If a person acquires a Security Entitlement by virtue of
Section 8-501(b)(2) or (3) of the UCC, such person is the Entitlement Holder.

 

“Equipment” means all machinery, equipment in all its forms (including without
limitation all “Equipment” as defined in the UCC), wherever located, including,
without limitation, all laboratory research equipment, all repair equipment,
office equipment, motor vehicles, furniture and furnishings, all other property
similar to the foregoing (including tools, parts and supplies of every kind and
description), components, parts and accessories installed thereon or affixed
thereto and all parts thereof, and all Fixtures and all accessories, additions,
attachments, improvements, substitutions and replacements thereto and therefor.

 

“Federal Securities Laws” has the meaning specified in Section 5.03.

 

“Financial Asset” means:

 

(a)                                  a Security;

 

(b)                                 an obligation of a Person or a share,
participation or other interest in a Person or in property or an enterprise of a
Person, which is, or is of a type, dealt with in or traded on financial markets,
or which is recognized in any area in which it is issued or dealt in as a medium
for investment; or

 

(c)                                  any property that is held by a Securities
Intermediary for another person in a Securities Account if the Securities
Intermediary has expressly agreed with the other Person that the property is to
be treated as a Financial Asset under Article 8 of the UCC.  As the context
requires, the term Financial Asset shall mean either the interest itself or the
means by which a Person’s claim to it is evidenced, including a certificated or
uncertificated Security, a certificate representing a Security or a Security
Entitlement.

 

“Fixtures” means all items of Goods, whether now owned or hereafter acquired, of
any Grantor that become so related to particular real property that an interest
in them arises under any real property law applicable thereto.

 

“General Intangibles” means all “General Intangibles” as defined in the UCC,
including things in action and all other intangible personal property of any
Grantor of every kind and nature (other than Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Goods, Instruments, Investment
Property, Letter-of-Credit Rights, Letters of Credit, and money) now owned or
hereafter acquired by such Grantor, including corporate, limited liability
company, limited partnership or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Contracts and other agreements), Payment Intangibles and tax
refund claims.

 

“Goods” means all things that are movable when a security interest attaches
(including (a) Fixtures and (b) computer programs embedded in goods and any
supporting information provided in connection with a transaction relating to the
program if (i) the program is associated with the goods in such a manner that is
customarily considered part of the goods, or (ii) by becoming the owner of the
goods, a person acquires a right to use the program in connection with the
goods).

 

3

--------------------------------------------------------------------------------


 

“Grantors” has the meaning specified in the introductory paragraph hereto.

 

“Instrument” means a negotiable instrument or any other writing that evidences a
right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in ordinary course of business is
transferred by delivery with any necessary endorsement or assignment.

 

“Intercompany Note” means a promissory note evidencing Indebtedness for borrowed
money of the Company or any of its direct or indirect Subsidiaries to and in
favor of any Grantor.

 

“Inventory” means Goods, other than farm products, which:  (a) are leased by a
Person as lessor; (b) are held by a Person for sale or lease or to be furnished
under a contract of service; (c) are furnished by a Person under a contract of
service; or (d) consist of raw materials, work in process, or materials used or
consumed in a business, and includes, without limitation, (i) finished goods,
returned goods and materials and supplies of any kind, nature or description
which are or might be used in connection with the manufacture, packing,
shipping, advertising, selling or finishing of any of the foregoing, (ii) all
goods in which a Grantor has an interest in mass or a joint or other interest or
right of any kind (including goods in which a Grantor has an interest or right
as consignee), (iii) all goods which are returned to or repossessed by any
Grantor, and (iv) all accessions thereto, products thereof and documents
therefor.

 

“Investment Property” means all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Financial Assets,
commodity contracts and commodity accounts of each Grantor; provided, however,
that Investment Property shall not include any Securities constituting Pledged
Collateral and identified on Schedules 1.05 and 3.01 to the Perfection
Certificate as such Schedule may be supplemented from time to time.

 

“Joinder Agreement” means a joinder agreement, in form and substance
satisfactory to the Administrative Agent, entered into by any Subsidiary of the
Company from time to time in accordance with Section 6.12 of the Credit
Agreement.

 

“Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but excludes the right of a
beneficiary to demand payment or performance under a letter of credit.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor,  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

“Payment Intangible” means a general intangible under which the account debtor’s
principal obligation is a monetary obligation.

 

4

--------------------------------------------------------------------------------


 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit A completed by the Borrowers on behalf of each Grantor to include the
scheduled information contemplated by Exhibit A with respect to such Grantor, as
such certificate and such schedules may be supplemented from time to time by any
Perfection Certificate Supplement.

 

“Perfection Certificate Supplement” means a Supplement to the Perfection
Certificate executed by the Borrowers on behalf of each Grantor and delivered to
the Administrative Agent pursuant to Section 4.01(b) to supplement the scheduled
information contemplated by the Perfection Certificate for such Grantor,
including any additional Grantor who becomes a party to this Agreement by
executing a Joinder Agreement.

 

“Permitted Liens” means Liens permitted by Section 7.01 of the Credit Agreement.

 

“Pledged Collateral” has the meaning specified in Section 2.01.

 

“Pledged Debt” has the meaning specified in Section 2.01.

 

“Pledged Equity” has the meaning specified in Section 2.01.

 

“Pledged Securities” means any promissory notes (including Intercompany Notes),
stock certificates or instruments, certificates and other documents representing
or evidencing any of the Pledged Debt or Pledged Equity, as the case may be.

 

“Proceeds” means the following property:

 

(a)                                  whatever is acquired upon the sale, lease,
license, exchange, or other disposition of the Collateral;

 

(b)                                 whatever is collected on, or distributed on
account of, the Collateral;

 

(c)                                  rights arising out of the Collateral;

 

(d)                                 to the extent of the value of the
Collateral, claims arising out of the loss, nonconformity, or interference with
the use of, defects or infringement of rights in, or damage to, the Collateral;
and

 

(e)                                  to the extent of the value of the
Collateral and to the extent payable to the debtor or the secured party,
insurance payable by reason of the loss or nonconformity of, defects or
infringement of rights in, or damage to, the Collateral.

 

“Securities” means any obligations of an issuer or any shares, participations or
other interests in an issuer or in property or an enterprise of an issuer which

 

(a)                                  are represented by a certificate
representing a security in bearer or registered form, or the transfer of which
may be registered upon books maintained for that purpose by or on behalf of the
issuer;

 

(b)                                 are one of a class or series or by its terms
is divisible into a class or series of shares, participations, interests or
obligations; and

 

(c)                                  (i) are, or are of a type, dealt with or
traded on securities exchanges or securities markets or (ii) are a medium for
investment and by their terms expressly provide that they are a security
governed by Article 8 of the UCC.

 

5

--------------------------------------------------------------------------------


 

“Securities Account” shall mean an account to which a Financial Asset is or may
be credited in accordance with an agreement under which the Person maintaining
the account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset.

 

“Security Entitlements” means the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.

 

“Security Interest” has the meaning specified in Section 3.01.

 

“Security Intermediary” means:

 

(a)                                  a clearing corporation; or

 

(b)                                 a Person, including a bank or broker, that
in the ordinary course of its business maintains Securities Accounts for others
and is acting in that capacity.

 

“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program, not including a computer
program that is included in the definition of Goods.

 

“Supporting Obligation” means a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property, including, without
limitation, all security agreements, guaranties, leases and other contracts
securing or otherwise relating to any such Accounts, Chattel Paper, Documents,
General Intangible, Instruments or Investment Property, including Goods
represented by the sale or lease of delivery which gave rise to any of the
foregoing, returned or repossessed merchandise and rights of stoppage in
transit, replevin, reclamation and other rights and remedies of an unpaid
vendor, lien or secured party.

 

“Tangible Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information that is inscribed on a tangible medium.

 

“Termination Date” means the date on which the latest of the following events
occurs:  (i) the payment in full in cash of the Obligations (or, with respect to
Obligations consisting of outstanding Letters of Credit or Secured Hedge
Agreements under the Permitted FX Facility, Cash Collateralization of such
outstanding Letters of Credit and Secured Hedge Agreements) of all the Loan
Parties; (ii) the termination or expiration of the Availability Period;
(iii) the termination, expiration or Cash Collateralization of all Letters of
Credit; (iv) the termination or Cash Collateralization of the Permitted FX
Facility; and (v) the termination or Cash Collateralization of all Secured Hedge
Agreements to which a Hedge Bank is a party and all Secured Cash Management
Agreements to which a Cash Management Bank is a party.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor, (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings

 

6

--------------------------------------------------------------------------------


 

thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof, and all
extensions or renewals thereof, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

 

“Waiver Agreement” means a waiver agreement with a landlord or bailee of a
Grantor substantially in the form of Exhibit A to the Perfection Certificate or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent, entered into among such landlord or bailee, as the case may be, such
Grantor and the Administrative Agent, as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

ARTICLE II

PLEDGED COLLATERAL

 

2.01                        Pledged Collateral.  The Collateral pledged by each
Grantor under this Agreement shall include all of such Grantor’s right, title
and interest in, to and under the following Equity Interests and Indebtedness
now owned or hereafter acquired by such Grantor (collectively, the “Pledged
Collateral”):

 

(a)                                  (i) the shares of capital stock, membership
interests, limited partnership interests and other Equity Interests in any
Person owned by such Grantor on the Closing Date and listed opposite the name of
such Grantor on Schedule 1.05 to the Perfection Certificate, (ii) any other
Equity Interests of any Person obtained in the future by such Grantor and
identified on Schedule 1.05 to any Perfection Certificate Supplement, and
(iii) the certificates representing all such Equity Interests (collectively, the
“Pledged Equity”); provided, however, that the Pledged Equity of any Grantor
shall not include (A) more than 65% of the aggregate issued and outstanding
voting Equity Interests of any CFC owned by such Grantor, (B) the Excluded
Collateral, (C) Equity Securities held pursuant to the Deferred Compensation
Plan or (D) any Equity Interest in any Person which is evidenced by a Security
or a Security Entitlement which is maintained in a Securities Account which is
either (1) maintained with the Administrative Agent or (2) maintained with any
other Securities Intermediary; provided that, to the extent required by
Section 4.01(g), any such other Securities Intermediary shall have entered into
an Account Control Agreement with the Administrative Agent with respect to such
Securities Account.

 

(b)                                 (i) the promissory notes (including
Intercompany Notes) and debt securities of any other Person owned by such
Grantor on the Closing Date and the loans and advances for money borrowed made
by such Grantor to any other Person which are outstanding on the Closing Date,
in each case, which are listed opposite the name of such Grantor on Schedule
3.01 of the Perfection Certificate, (ii) any promissory notes (including
Intercompany Notes), debt securities, and loans or advances for money borrowed
in the future issued to or owed to such Grantor by any other Person and
identified on Schedule 3.01 to any Perfection Certificate Supplement, and
(iii) the promissory notes (including, Intercompany Notes) and any other
instruments as may hereafter be issued to evidence such loans or advances for
money borrowed (collectively, the “Pledged Debt”); provided, however, that the
Pledged Debt of any Grantor shall not include (A) the Excluded Collateral,
(B) any promissory notes, debt securities, loans or advances of any Person held
pursuant to the Deferred Compensation Plan or (C) any promissory notes
(including Intercompany Notes), debt securities, and loans or advances of any
Person which are evidenced by a Security or Security Entitlement which is
maintained in a Securities Account which is either (1) maintained with the
Administrative Agent or (2) maintained with any other Securities Intermediary;
provided that, to the extent required by Section 4.01(g), any such other
Securities Intermediary shall have entered into an Account Control Agreement
with the Administrative Agent with respect to such Securities Account.

 

7

--------------------------------------------------------------------------------


 

(c)                                  subject to Section 2.05, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of the items referred to in clauses (a) and
(b) above;

 

(d)                                 subject to Section 2.05, all rights and
privileges of such Grantor with respect to the securities, instruments and other
property referred to in clauses (a), (b) and (c) above; and

 

(e)                                  all Proceeds of any of the foregoing.

 

2.02                        Delivery of the Pledged Collateral.  (a)  Each
Grantor agrees promptly to deliver or cause to be delivered to the
Administrative Agent any and all Pledged Securities representing any Pledged
Equity or Pledged Debt, as the case may be, other than (i) any promissory notes
(other than Intercompany Notes), debt securities, and loans or advances in an
amount less than $500,000 and (ii) any Indebtedness for borrowed money (A) owed
to any Grantor by any other Grantor or (B) owed to any Grantor by any Subsidiary
of the Company other than a Grantor that individually or in the aggregate is in
excess of $5,000,000.

 

(b)                                 Each Grantor will cause any Indebtedness for
borrowed money owed to such Grantor by any other Grantor or by any other
Subsidiary of the Company, in each case, to be evidenced by a duly executed
Intercompany Note to be pledged and delivered to the Administrative Agent
pursuant to the terms hereof, other than any Indebtedness that is not required
to be delivered to Administrative Agent pursuant to Section 2.02(a).

 

(c)                                  Upon delivery to the Administrative Agent,
any Pledged Securities shall be accompanied by stock powers, bond powers or
other instruments of transfer reasonably satisfactory to the Administrative
Agent duly executed in blank by the applicable Grantor and such other
instruments and documents as the Administrative Agent may reasonably request.

 

(d)                                 At any time after the occurrence of an
Activation Event, at the request of the Administrative Agent, with respect to
any Pledged Equity owned by any Grantor that constitutes an uncertificated
security of a Subsidiary or Affiliate of such Grantor, such Grantor will cause
the issuer thereof (if, either individually or together with the Company and its
other Affiliates, it controls such issuer) or will use commercially reasonable
efforts to cause such issuer (if it does not so control such issuer) either
(i) to register the Administrative Agent as the registered owner of such Pledged
Equity or (ii) (A) to acknowledge the security interest of the Administrative
Agent in such Pledged Equity granted hereunder (to the extent not so
acknowledged pursuant to Section 2.03), (B) to confirm to the Administrative
Agent that it has not received notice of any other Lien in such Pledged Equity
(and has not agreed to accept instructions from any other Person in respect of
such Pledged Equity other than the Administrative Agent) (to the extent not so
acknowledged pursuant to Section 2.03) and (C) to agree in writing with such
Grantor and the Administrative Agent that such issuer will comply with
instructions with respect to such Pledged Equity originated by the
Administrative Agent without further consent of such Grantor, such agreement to
be in form and substance reasonably satisfactory to the Administrative Agent (to
the extent not so acknowledged pursuant to Section 2.03).

 

2.03                        Agreements of Issuers.

 

(a)                                  Each Grantor which is the issuer of any
Pledged Equity owned by any other Grantor, hereby (i) acknowledges the security
interest of the Administrative Agent in such Pledged Equity granted by such
other Grantor hereunder, (ii) confirms that it has not received notice of any
other Lien as of the Closing Date in such Pledged Equity (and has not agreed to
accept instructions from any other person in respect of such Pledged Equity
other than the Administrative Agent) (iii) agrees that it will comply with the
instructions with respect to such Pledged Equity originated by the
Administrative Agent

 

8

--------------------------------------------------------------------------------


 

without further consent of such other Grantor and (iv) otherwise agrees that it
will be bound by the terms of this Agreement relating to the Pledged Collateral
issued by it.

 

(b)                                 In the case of each Grantor which is a
partner in a partnership, limited liability company or other entity, such
Grantor hereby consents to the extent required by applicable Organization
Documents to the pledge by each other Grantor, pursuant to the terms hereof, of
the Pledged Equity in such partnership, limited liability company or other
entity, and upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Equity to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as the substituted partner or member in such limited partnership, limited
liability company or other entity with all rights, powers and duties of a
partner or a general partner or a limited member, as the case may be.

 

2.04                        Representations, Warranties and Covenants with
respect to Pledged Collateral.  The Grantors represent, warrant and covenant to
and with the Administrative Agent, for the benefit of the Secured Parties as of
the date hereof and as of the date of each Perfection Certificate Supplement,
that:

 

(a)                                  Pledged Collateral.  Schedules 1.05 and
3.01 of the Perfection Certificate (as supplemented from time to time by any
Perfection Certificate Supplement) accurately and completely set forth for each
Grantor the Pledged Equity and the Pledged Debt of such Grantor.

 

(b)                                 Due Authorization and Issuance.  All Pledged
Equity and Pledged Debt issued by any Subsidiary of the Company to any Grantor
has been, and to the extent that any Pledged Equity or Pledged Debt is hereafter
issued, such Pledged Equity or Pledged Debt will be, upon such issuance, duly
and validly issued by such issuer.  All such Pledged Equity is fully paid and
nonassessable.  All such Pledged Debt is the legal, valid and binding obligation
of the issuer thereof.

 

(c)                                  Title.  Each Grantor (i) is the owner,
beneficially and of record, of the Pledged Collateral listed on Schedules 1.05
and 3.01 of the Perfection Certificate (as supplemented from time to time by any
Perfection Certificate Supplement) opposite the name of such Grantor, (ii) holds
the same free and clear of all Liens, other than Liens created by this Agreement
and Permitted Liens, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than the Security Interest created by this
Agreement and other assignments and transfers permitted pursuant to the Credit
Agreement, and (iv) will defend its title or interest hereto or therein against
any and all Liens (other than the Security Interest created by this Agreement
and other Permitted Liens), however arising, of all Persons.

 

(d)                                 Transferability of Pledged Collateral. 
Except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or for consents required and obtained in connection
herewith, the Pledged Collateral is and will continue to be freely transferable
and assignable to the Administrative Agent, and none of the Pledged Collateral
is or will be subject to any option, right of first refusal, shareholders
agreement, provision of any Organization Document or contractual restriction of
any nature that might prohibit, impair, delay or otherwise affect the pledge of
such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Administrative Agent of rights and remedies
hereunder.

 

(e)                                  Validity of Security Interest.  By virtue
of the execution and delivery by each Grantor of this Agreement or a Joinder
Agreement, as the case may be, when all Pledged Securities evidencing any
Pledged Collateral of such Grantor are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent, for the benefit of
itself and the other Secured Parties, will obtain a valid and perfected first
priority lien, subject to Permitted Liens, upon and security interest in all
Pledged Collateral of such Grantor, other than Pledged Collateral not required
to be

 

9

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent pursuant to Section 2.02(a) as security
for the payment and performance of the Obligations of such Grantor.

 

(f)                                    Defaults.  Such Grantor is not in default
in the payment of any portion of any mandatory capital contribution, if any,
required to be made under any agreement to which such Grantor is a party
relating to the Pledged Equity pledged by it, and such Grantor is not in
violation of any other provisions of any such agreement to which such Grantor is
a party, or otherwise in default or violation thereunder.  No Pledged Equity
pledged by such Grantor is subject to any defense, offset or counterclaim, nor
have any of the foregoing been asserted or alleged against such Grantor by any
Person with respect thereto, and on and as of the Closing Date and as of the
date of each Perfection Certificate Supplement and Joinder Agreement, there are
no certificates, instruments, documents or other writings (other than the
Organization Documents and certificates (if any) delivered to the Administrative
Agent) which evidence any Pledged Equity of such Grantor.

 

(g)                                 Notices.  Each Grantor agrees to furnish to
the Administrative Agent promptly upon receipt thereof copies of all material
notices, requests and other documents received by such Grantor under or pursuant
to the Pledged Equity and any other contract or agreement related to the Pledged
Equity to which it is a party, and from time to time (i) furnish to the
Administrative Agent such information and reports regarding the Pledged Equity
as the Administrative Agent may reasonably request, and (ii) upon the reasonable
request of the Administrative Agent, make to any other party to the Pledged
Equity or any other contract or agreement related to the Pledged Equity such
demands and requests for information and reports or for action as the Grantor is
entitled to make thereunder.

 

(h)                                 Terminations, Modifications or Other Actions
with respect to Pledged Equity.  At any time after the occurrence and during the
continuation of an Event of Default, no Grantor of a Pledged Equity shall,
except as otherwise permitted by the Credit Agreement:  (i) cancel or terminate
any Pledged Equity or any other contract or agreement included in the Collateral
to which it is a party or consent to or accept any cancellation or termination
thereof; (ii) amend or otherwise modify any such or any such contract or
agreement or give any consent, waiver, or approval thereunder; (iii) waive any
default under or breach of any such Pledged Equity or any such other contract or
agreement; or (iv) take any other action in connection with any such Pledged
Equity or any such other contract or agreement the taking or omission of which
could reasonably be expected to impair the value of the interest or rights of
such Grantor thereunder or that would impair the interest or rights of the
Administrative Agent.

 

(i)                                     Amendments, Waivers or Other Actions
with respect to Pledged Debt.  At any time after the occurrence and during the
continuation of an Event of Default, no Grantor will, without the prior written
consent of the Administrative Agent:  (i) enter into any agreement amending,
supplementing, or waiving any provision of any Pledged Debt (including any
underlying instrument pursuant to which such Pledged Debt is issued) or
compromising or releasing or extending the time for payment of any obligation of
the maker thereof; or (ii) take or omit to take any action the taking or the
omission of which could result in any impairment or alteration of any obligation
of the maker of any Pledged Debt or other instrument constituting Collateral
related to the Pledged Debt.

 

2.05                        Voting Rights; Dividends and Interest, etc.  (a) 
Unless and until a Designated Event of Default shall have occurred and be
continuing, and thereafter:

 

(i)                                     Each Grantor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Collateral or any part thereof for any purpose consistent
with the terms of this Agreement, the Credit Agreement and the other Loan
Documents; provided that such rights and powers shall not be exercised in any
manner that could reasonably be expected to have a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  The Administrative Agent shall be deemed
without further action or formality to have granted to each Grantor all
necessary consents relating to voting rights and shall, if necessary, upon
written request of a Grantor and at the sole cost and expense of the Grantors,
from time to time execute and deliver (or cause to be executed and delivered) to
such Grantor all such instruments as Grantor may reasonably request in order to
permit such Grantor to exercise the voting and other rights which it is entitled
to exercise pursuant to subparagraph (i) above.

 

(iii)                               Each Grantor shall be entitled to receive,
retain, and to utilize free and clear of any Lien hereof, any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral, but only if and to the extent that such dividends,
interest, principal and other distributions are not otherwise prohibited by the
terms and conditions of the Credit Agreement, the other Loan Documents and
applicable Laws; provided that any noncash dividends, interest, principal or
other distributions that would constitute Pledged Equity or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Equity or received in
exchange for any Pledged Debt or any part thereof, or in redemption thereof, or
as a result of any merger, consolidation, acquisition or other exchange of
assets to which such issuer may be a party or otherwise, shall be and become
part of the Pledged Collateral, and, if received by any Grantor, shall not be
commingled by such Grantor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent and shall be forthwith delivered to the Administrative
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).

 

(b)                                 Upon the occurrence and during the
continuance of a Designated Event of Default, all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.05 shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.05(b) shall be held in trust for
the benefit of the Administrative Agent, shall be segregated from other property
or funds of such Grantor and shall be forthwith delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement).  Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this Section 2.05(b) shall be retained by
the Administrative Agent in an account to be established by the Administrative
Agent upon receipt of such money or other property and shall be applied in
accordance with the provisions of Section 5.02.

 

(c)                                  Upon the occurrence and during the
continuance of a Designated Event of Default, all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.05, and the obligations of the
Administrative Agent under paragraph (a)(ii) of this Section 2.05, shall cease,
and all such rights shall thereupon become vested in the Administrative Agent,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers.  If after the occurrence of a
Designated Event of Default, such Event of Default shall have been waived
pursuant to Section 10.01 of the Credit Agreement, each Grantor will again have
the right to exercise the voting and consensual rights and powers that such
Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above and the Administrative Agent shall again be subject to
the obligations under paragraph (a)(ii) of this Section 2.05.

 

2.06                        Registration in Nominee Name; Denominations.  The
Administrative Agent, on behalf of the Secured Parties, shall have the right to
hold as collateral the Pledged Collateral endorsed or

 

11

--------------------------------------------------------------------------------


 

assigned in blank or in favor of the Administrative Agent.  After the occurrence
and during the continuance of an Event of Default, the Administrative Agent, on
behalf of the Secured Parties, shall also have the right (in its sole and
absolute discretion) to hold the Pledged Collateral in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor.  At the request of the Administrative Agent, each Grantor
will promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor.  The Administrative Agent shall at all times have the
right to exchange the certificates or instruments (to the extent permitted by
the terms thereof) representing Pledged Securities for certificates or
instruments of smaller or larger denominations for any purpose consistent with
this Agreement.

 

ARTICLE III

SECURITY INTERESTS IN PERSONAL PROPERTY

 

3.01                        Security Interest.  Each Grantor hereby collaterally
assigns and pledges to the Administrative Agent, its successors and assigns, for
the ratable benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, as security for the payment or performance in full of the
Obligations of such Grantor, a security interest (the “Security Interest”) in
all right, title and interest of such Grantor in, to and under any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Collateral”):

 

(a)                                  all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all cash, Cash Equivalents and Deposit
Accounts;

 

(d)                                 all Documents;

 

(e)                                  all Equipment, including all Fixtures;

 

(f)                                    all General Intangibles;

 

(g)                                 all Instruments;

 

(h)                                 all Inventory;

 

(i)                                     all Investment Property;

 

(j)                                     all Pledged Collateral;

 

(k)                                  all Supporting Obligations;

 

(l)                                     all Commercial Tort Claims of such
Grantor described in the schedules to the Perfection Certificate in respect of
such Grantor (as such schedule may be supplemented from time to time pursuant to
any Perfection Certificate Supplement or otherwise);

 

(m)                               all other Goods;

 

(n)                                 all books and records pertaining to the
Collateral;

 

12

--------------------------------------------------------------------------------


 

(o)                                 all letter of credit rights;

 

(p)                                 all other assets, properties and rights of
every kind and description and interests therein, including all moneys,
securities and other property, now or hereafter held or received by, or in
transit to, any Grantor, the Administrative Agent or any other Secured Party,
whether for safekeeping, pledge, custody, transmission, collection or otherwise;
and

 

(q)                                 all Proceeds of any and all of the
foregoing;

 

provided, however, that notwithstanding anything to the contrary in clauses
(a) through (q) above:

 

(i)                                     any General Intangible, Chattel Paper,
Instrument or Account which by its terms prohibits the creation of a security
interest therein (whether by assignment or otherwise) shall be excluded from the
Lien of the Security Interest granted under this Section 3.01, and shall not be
included in the Collateral of such Grantor, except to the extent that Sections
9-406(d), 9-407(a) or 9-408(a) of the UCC are effective to render any such
prohibition ineffective; provided, however, that if any General Intangible,
Chattel Paper, Instrument or Account included in the Collateral contains any
term, restricting or requiring the consent of any Person (other than a Grantor)
obligated thereon to, any exercise of remedies hereunder in respect of, the
Security Interest therein granted under this Section 3.01, then the enforcement
of such Security Interest under this Agreement shall be subject to
Section 5.01(c) (but such provision shall not limit the creation, attachment or
perfection of the Security Interest hereunder);

 

(ii)                                  any permit, lease, license (including any
License) or franchise shall be excluded from the Lien of the Security Interest
granted under this Section 3.01, and shall not be included in the Collateral, to
the extent any Law applicable thereto is effective to prohibit the creation of a
Security Interest therein;

 

(iii)                               any Equipment (including  any Software
incorporated therein) owned by any Grantor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation or
Capitalized Lease permitted to be incurred pursuant to the provisions of the
Credit Agreement shall be excluded from the Lien of the Security Interest
granted under this Section 3.01, and shall not be included in the Collateral, to
the extent that the contract or other agreement in which such Lien is granted
(or the documentation providing for such purchase money obligation or
Capitalized Lease) validly prohibits the creation of any other Lien on such
Collateral; and

 

(iv)                              all Excluded Collateral shall be excluded from
the Collateral of such Grantor.

 

With respect to property described in clauses (i) through (iv) above to the
extent not included in the Collateral of such Grantor (the “Excluded Property”),
such property shall constitute Excluded Property only to the extent and for so
long as the creation of a Lien on such property in favor of the Administrative
Agent is, and remains, validly prohibited, and upon termination of such
prohibition (however occurring), such property shall cease to constitute
Excluded Property.  The Grantors may be required from time to time at the
request of the Administrative Agent to give written notice to the Administrative
Agent identifying in reasonable detail the Excluded Property (and stating in
such notice that such property constitutes Excluded Property) and to provide the
Administrative Agent with such other information regarding the Excluded Property
as the Administrative Agent may reasonably request.

 

13

--------------------------------------------------------------------------------


 

3.02        Filing Authorization.  (a)  Each Grantor hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Collateral or any part thereof and amendments
thereto that contain the information required by Article 9 of the UCC of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) if such Grantor is an organization, the type of organization and
any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Collateral relates and (iii) a
description of collateral that describes such property in any other manner as
the Administrative Agent may reasonably determine is necessary or advisable to
ensure the perfection of the security interest in the Collateral granted to the
Administrative Agent, including describing such property as “all assets except
the Excluded Collateral (as such term is defined in the Pledge and Security
Agreement between debtor and secured party)” or “all property except the
Excluded Collateral (as such term is defined in the Pledge and Security
Agreement between debtor and secured party).”  Each Grantor agrees to provide
such information to the Administrative Agent promptly upon request.

 

(b)           Each Grantor also ratifies its authorization for the
Administrative Agent to file in any relevant jurisdiction any such initial
financing statements or amendments thereto if filed prior to the date hereof.

 

3.03        Continuing Security Interest; Transfer of Credit Extensions.  This
Agreement shall create a continuing security interest in the Collateral of each
Grantor and shall remain in full force and effect with respect to each Grantor
until the Termination Date for such Grantor, be binding upon each Grantor, its
successors, transferees and assigns, and inure, together with the rights and
remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and each other Secured Party.  Without limiting the
generality of the foregoing, any Secured Party may assign or otherwise transfer
(in whole or in part) any Commitment or Loan held by it to any other Person, and
such other Person shall thereupon become vested with all the rights and benefits
in respect thereof granted to such Lender under any Loan Document (including
this Agreement) or otherwise, subject, however, to any contrary provisions in
such assignment or transfer, and to the provisions of Section 10.06 and
Article IX of the Credit Agreement.

 

3.04        Grantors Remain Liable.  Anything herein to the contrary
notwithstanding

 

(a)           each Grantor shall remain liable under the contracts and
agreements included in the Collateral (including the Material Contracts) to the
extent set forth therein, and shall perform all of its duties and obligations
under such contracts and agreements to the same extent as if this Agreement had
not been executed,

 

(b)           each Grantor will comply in all material respects with all Laws
relating to the ownership and operation of the Collateral, including all
registration requirements under applicable Laws, and shall pay when due all
taxes, fees and assessments imposed on or with respect to the Collateral, except
to the extent the validity thereof is being contested in good faith by
appropriate proceedings for which adequate reserves in accordance with GAAP have
been set aside by such Grantor,

 

(c)           the exercise by the Administrative Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under any such contracts or agreements included in the Collateral, and

 

(d)           neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any such contracts or agreements included
in the Collateral by reason of this Agreement, nor shall the Administrative
Agent or any other Secured Party be obligated to perform any of

 

14

--------------------------------------------------------------------------------


 

the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

3.05        Security Interest Absolute.  All rights of the Administrative Agent
and the security interests granted to the Administrative Agent hereunder, and
all obligations of each Grantor hereunder, shall be absolute and unconditional,
irrespective of any of the following conditions, occurrences or events:

 

(a)           any lack of validity or enforceability of any Loan Document;

 

(b)           the failure of any Secured Party to assert any claim or demand or
to enforce any right or remedy against the Borrowers, any other Grantor or any
other Person under the provisions of any Loan Document or otherwise or to
exercise any right or remedy against any other guarantor of, or collateral
securing, any Obligation;

 

(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations or any other extension, compromise
or renewal of any Obligation, including any increase in the Obligations
resulting from the extension of additional credit to any Grantor or any other
obligor or otherwise;

 

(d)           any reduction, limitation, impairment or termination of any
Obligation for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Obligation or otherwise;

 

(e)           any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of any Loan Document;

 

(f)            any addition, exchange, release, surrender or non-perfection of
any collateral (including the Collateral), or any amendment to or waiver or
release of or addition to or consent to departure from any guaranty, for any of
the Obligations; or

 

(g)           any other circumstances which might otherwise constitute a defense
available to, or a legal or equitable discharge of, the Borrowers, any other
Grantor or otherwise.

 

3.06        Waiver of Subrogation.  Until the Termination Date, no Grantor shall
exercise any claim or other rights which it may now or hereafter acquire against
any other Grantor that arises from the existence, payment, performance or
enforcement of such Grantor’s Obligations under this Agreement, including any
right of subrogation, reimbursement, exoneration or indemnification, any right
to participate in any claim or remedy against any other Grantor or any
collateral which the Administrative Agent now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including the right to take or receive from any other Grantor,
directly or indirectly, in cash or other property or by setoff or in any manner,
payment or security on account of such claim or other rights.  If any amount
shall be paid to any Grantor in violation of the preceding sentence, such amount
shall be deemed to have been paid for the benefit of the Secured Parties, and
shall forthwith be paid to the Administrative Agent to be credited and applied
upon the Obligations, whether matured or unmatured.  Each Grantor acknowledges
that it will receive direct and indirect benefits for the financing arrangements
contemplated by the Loan Documents and that the agreement set forth in this
Section is knowingly made in contemplation of such benefits.

 

15

--------------------------------------------------------------------------------


 

3.07        Release; Termination.

 

(a)           Upon any sale, transfer or other disposition of any item of
Collateral of any Grantor in accordance with Section 7.05 of the Credit
Agreement, the Administrative Agent will, at such Grantor’s expense and without
any representations, warranties or recourse of any kind whatsoever, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted hereby; provided, however, that (i) at the time of
such request and such release no Default shall have occurred and be continuing,
and (ii) such Grantor shall have delivered to the Administrative Agent, at least
ten Business Days prior to the date of the proposed release, a written request
for release describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a form of release for
execution by the Administrative Agent (which release shall be in form and
substance satisfactory to the Administrative Agent) and a certificate of such
Grantor to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Administrative Agent (or the
Required Lenders through the Administrative Agent) may reasonably request.

 

(b)           Upon the Termination Date for any Grantor, the pledge, assignment
and security interest granted by such Grantor hereunder shall terminate and all
rights to the Collateral of such Grantor shall revert to such Grantor.  Upon any
such termination, the Administrative Agent will, at the applicable Grantor’s
expense and without any representations, warranties or recourse of any kind
whatsoever, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination and deliver to such
Grantor all Pledged Securities, Instruments, Tangible Chattel Paper and
negotiable documents representing or evidencing the Collateral of such Grantor
then held by the Administrative Agent.

 

ARTICLE IV
COVENANTS; REPRESENTATION AND WARRANTIES

 

Each Grantor represents and warrants to the Administrative Agent and the Secured
Parties as of the date hereof and as of the date of each Perfection Certificate
Supplement, and agrees that:

 

4.01        Perfection of Security Interest.

 

(a)           Perfection Certificate.  The Perfection Certificate (as
supplemented from time to time by Perfection Certificate Supplement delivered
pursuant to subsection (b) of this Section 4.01) has been duly prepared and
completed and the information set forth therein for each Grantor, including the
exact legal name and jurisdiction of organization of such Grantor, is correct
and complete in all material respects.

 

(b)           Perfection Certificate Supplement.  Annually, at the time of
delivery of the Compliance Certificate required to be delivered in connection
with the annual financial statements delivered pursuant to Section 6.01(a) of
the Credit Agreement, the Borrowers shall deliver to the Administrative Agent a
duly completed Perfection Certificate Supplement, dated as of the date of such
Compliance Certificate, to supplement on behalf of each Grantor the scheduled
information about such Grantor contemplated by the Perfection Certificate (or in
lieu of any such Perfection Certificate Supplement, such Compliance Certificate
may instead include a statement confirming that there has been no material
change to the information in the Perfection Certificate, as previously
supplemented by any Perfection Certificate Supplements delivered prior to the
date of such Compliance Certificate, and that the information in the Perfection
Certificate, as so supplemented, remains correct and complete in all material
respects).  At the time any Grantor becomes a party to this Agreement pursuant
to a Joinder Agreement, the Borrowers shall deliver to the Administrative Agent
a duly completed Perfection Certificate

 

16

--------------------------------------------------------------------------------


 

Supplement, dated as of the date of such Joinder Agreement, to supplement on
behalf of such Grantor party to a Joinder Agreement the scheduled information
about such Grantor as contemplated by the Perfection Certificate.

 

(c)           UCC Filings.  Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations covering any material Collateral or material portion
of the Collateral reasonably requested by the Administrative Agent containing a
description of the Collateral have been prepared by the Grantors based upon the
information provided to the Administrative Agent in the Perfection Certificate
(as supplemented from time to time) and have been delivered to the
Administrative Agent for filing in each governmental office specified in
Schedule 1.04 to the Perfection Certificate, and constitute all the filings,
recordings and registrations that are necessary to publish notice of and protect
the validity of and to establish a valid and perfected security interest in
favor of the Administrative Agent (for the ratable benefit of the Secured
Parties) in all material Collateral or any material portion of the Collateral in
which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, re-filing,
recording, rerecording, registration or re-registration is necessary in any such
jurisdiction (except upon expiration of any financing statements under the
Uniform Commercial Code after five years), except as follows:

 

(i)            filings required to be made in or with the motor vehicle title
records of any applicable state in order to perfect the Security Interest in
Collateral consisting of motor vehicles registered in such state, including any
such filings required by subsection (e) of this Section 4.01; and

 

(ii)           filings with respect to Real Property Assets excluded from the
scope of UCC Article 9 pursuant to UCC Section 9-109.

 

(d)           [Reserved.].

 

(e)           Instruments and Tangible Chattel Paper.  If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any promissory note or other instrument, or if any Grantor shall at any time
hold or acquire any Instruments (other than any Instruments evidencing
Indebtedness for money borrowed comprising part of the Pledged Collateral which
has been delivered to the Administrative Agent pursuant to Section 2.02) or
Tangible Chattel Paper, at the request of the Administrative Agent, such Grantor
shall forthwith endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time reasonably request. 
At any time that no Event of Default has occurred and is continuing no such
request shall be made by the Administrative Agent with respect to Instruments
(other than any Pledged Collateral) or any Tangible Chattel Paper which
individually or in the aggregate is not in excess of $1,000,000.

 

(f)            Deposit Accounts.  As of the Closing Date, or the date that is no
more than 15 Business Days after the date on which a deposit account is opened
by a Grantor or the date of any Joinder Agreement, as the case may be, each
Grantor shall enter into an Account Control Agreement with each depositary bank
with which such Grantor from time to time opens or maintains a Deposit Account,
in each case to cause the depositary bank to agree to comply at any time with
instructions from the Administrative Agent to such depositary bank directing the
disposition of funds from time to time credited to such Deposit Account without
further consent of such Grantor or any other Person, pursuant to such Account
Control Agreement; provided, however, that any Grantor shall not be required to
deliver an Account Control Agreement in respect of any Deposit Account that
consists solely of Excluded Collateral.  The Administrative Agent hereby
acknowledges and agrees with each Grantor that the Administrative Agent shall
not give any such instructions pursuant to any Account Control Agreement,

 

17

--------------------------------------------------------------------------------


 

unless an Activation Event or Designated Event of Default has occurred and is
continuing.  No Grantor shall grant control of any Deposit Account to any Person
other than the Administrative Agent.

 

(g)           Investment Property.  As of the Closing Date or the date of any
Joinder Agreement, as the case may be, and, otherwise, within 15 Business Days
of the date that any Securities, other than any Pledged Equity issued by a
Grantor and pledged pursuant to Article II, whether certificated or
uncertificated, or other Investment Property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a Securities
Intermediary, such Grantor shall immediately notify the Administrative Agent
thereof and pursuant to an Account Control Agreement, cause such Securities
Intermediary to agree to comply with entitlement orders or other instructions
from the Administrative Agent to such Securities Intermediary as to such
Securities or other Investment Property, in each case without further consent of
any Grantor or such nominee; provided, however, that any Grantor shall not be
required to give notice to Administrative Agent or deliver an Account Control
Agreement in respect of any Securities or other Investment Property that is
subject to the Deferred Compensation Plan or is Excluded Collateral.  The
Administrative Agent hereby agrees with each of the Grantors that the
Administrative Agent shall not give any such entitlement orders or instructions
or directions to any such issuer or Securities Intermediary pursuant to any
Account Control Agreement, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Activation Event or a
Designated Event of Default has occurred and is continuing.

 

(h)           Electronic Chattel Paper and Transferable Records.  If any Grantor
at any time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Administrative Agent
thereof and, at the request of the Administrative Agent, shall take such action
as the Administrative Agent may reasonably request to vest in the Administrative
Agent control under UCC Section 9-105 of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record.  At any time that no Event of Default has occurred and is
continuing the Administrative Agent shall not deliver any such written request
with respect to Electronic Chattel Paper or “transferable” records of a single
obligor and its Affiliates with an aggregate stated amount not exceeding
$1,000,000.  The Administrative Agent agrees with such Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under UCC Section 9-105 or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing.

 

(i)            Letter-of-Credit Rights.  If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, such Grantor or the Company, on behalf of such Grantor, shall promptly
notify the Administrative Agent thereof and, at the written request and option
of the Administrative Agent, such Grantor shall, pursuant to an agreement in
form and substance reasonably satisfactory to the Administrative Agent, arrange
for the issuer and any confirmer of such letter of credit to consent to an
assignment to the Administrative Agent of the proceeds of any drawing under such
letter of credit with the Administrative Agent agreeing that the proceeds of any
drawing under such letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred and is continuing.  At any time that no
Event of Default has occurred and is continuing the Administrative Agent shall
not request that such Grantor enter into such an agreement with respect to
letters of credit issued for a single account party or its Affiliates with an
aggregate stated amount of less than $1,000,000.

 

18

--------------------------------------------------------------------------------


 

(j)            Commercial Tort Claims.  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim that it intends to pursue, the Grantor, by
itself or through the Company, shall promptly notify the Administrative Agent
thereof by including a summary description of such claim on Schedule 5.01 of the
next Perfection Certificate Supplement delivered to the Administrative Agent
pursuant to Section 4.01(b).

 

(k)           Equipment and Inventory Locations.  If requested by the
Administrative Agent, each Grantor shall, at its own expense, use commercially
reasonable efforts to cause any landlord from which any Grantor leases real
property to enter into a Waiver Agreement; provided, however, that at any time
that no Event of Default has occurred and is continuing the Administrative Agent
shall not request that such Grantor enter into such a Waiver Agreement with any
landlord other than the landlord(s) from which the Company leases its
headquarters in San Diego, California or unless such Grantor is leasing in
excess of 10,000 square feet from such landlord.  If requested by the
Administrative Agent, each Grantor shall, at its own expense, use commercially
reasonable efforts to cause any bailee, warehouseman or processor with control
over or with possession of any Equipment (including Fixtures) and Inventory of
such Grantor to enter into a Waiver Agreement; provided, however, that at any
time no Event of Default has occurred and is continuing the Administrative Agent
shall not request that such Grantor enter into such a Waiver Agreement with any
bailee, warehouseman or processor, housing Collateral valued lower than
$10,000,000.

 

4.02        Representations and Warranties.

 

(a)           Validity of Security Interest.  The Security Interest granted by
each Grantor constitutes (i) a legal and valid security interest in the
Collateral of such Grantor securing the payment and performance of the
Obligations of such Grantor and (ii) subject to the filings described in
Section 4.01(c), a perfected security interest in the Collateral (other than as
provided in such Section) in which a security interest may be perfected under
Article 9 of the UCC by filing, recording or registering a financing statement
or analogous document in the United States (or any political subdivision
thereof) and its territories and possessions pursuant to the UCC in such
jurisdictions.  The Security Interest is and shall be prior to any other Lien on
any of the Collateral, other than Permitted Liens.

 

(b)           Other Financing Statements.  The Collateral is owned by the
Grantors free and clear of any Lien, other than Permitted Liens.  None of the
Grantors has filed or consented to the filing of (i) any financing statement or
analogous document under the UCC or any other applicable Laws covering any
Collateral, other than in respect of Permitted Liens or (ii) any assignment in
which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

 

4.03        Covenants.  (a)  Change of Name, etc.  Each Grantor agrees to
provide at least 30 days prior written notice to the Administrative Agent of any
change (i) in its legal name, (ii) in its identity or type of organization or
corporate structure, (iii) in its Federal Taxpayer Identification Number or
organizational identification number or (iv) in its jurisdiction of
organization.  Each Grantor agrees to promptly provide the Administrative Agent
with certified organizational documents reflecting any of the changes described
in the immediately preceding sentence, to the extent applicable.  Each Grantor
agrees not to effect or permit any change referred to in the first sentence of
this paragraph (a) unless all filings have been made under the applicable UCC or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected first
priority security interest in all the Collateral subject to Permitted Liens.

 

19

--------------------------------------------------------------------------------


 

(b)           Maintenance of Records.  Each Grantor agrees to maintain, at its
own cost and expense, such complete and accurate records with respect to the
Collateral owned by it in accordance with reasonably prudent and standard
practices used in industries that are the same as or similar to those in which
such Grantor is engaged, and, at such time or times as the Administrative Agent
may reasonably request in respect of any material portion of any Collateral, to
prepare and deliver to the Administrative Agent a schedule or schedules in form
and detail reasonably satisfactory to the Administrative Agent showing the
identity, amount and location of any and all Collateral specified in any such
request.

 

(c)           Further Assurances.  (i)  Each Grantor shall, at its own expense,
take any and all commercially reasonable actions necessary to defend title to
all material Collateral against all Persons and to defend the Security Interest
of the Administrative Agent in all material Collateral and the priority thereof
against any Lien not expressly permitted to be prior to the Security Interest
pursuant to Section 7.01 of the Credit Agreement.

 

(ii)           If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person to secure payment and
performance of an Account, such Grantor shall promptly assign such security
interest to the Administrative Agent to the extent permitted by any effective
provision of the contracts or arrangements to which such property is subject. 
Such assignment need not be filed of public record unless necessary to continue
the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.  Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to or consisting part of the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless each Secured
Party from and against any and all liability for such performance (except to the
extent such liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Secured Party’s gross
negligence or willful misconduct).

 

(iii)          Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Administrative Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith.

 

(d)           Insurance.  The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with the requirements set forth in
Section 6.07 of the Credit Agreement.  Each Grantor irrevocably makes,
constitutes and appoints the Administrative Agent (and all officers, employees
or agents designated by the Administrative Agent) as such Grantor’s true and
lawful agent (and attorney-in-fact) for the purpose, during the continuance of
an Event of Default, of making, settling and adjusting claims in respect of
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto.  In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Administrative Agent may,
without waiving or releasing any obligation or liability of any Grantor
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Adminstrative Agent reasonably deems advisable. All sums
disbursed by the Administrative Agent in connection with

 

20

--------------------------------------------------------------------------------


 

this Subsection 4.03(d), including reasonable attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Administrative Agent and shall be additional Obligations
secured hereby.

 

(e)           Inspection Rights.  Without in any way limiting or expanding the
rights of any Lender or the Administrative Agent pursuant to Section 6.10 of the
Credit Agreement, not more than once per calendar year, the Administrative Agent
and such Persons as the Administrative Agent may reasonably designate shall have
the right, at the Grantors’ cost and expense, to inspect the Collateral, all
records related thereto (and to make extracts and copies from such records) and
the premises upon which any of the Collateral is located, at reasonable times
and intervals during normal business hours upon reasonable advance notice to the
respective Grantor, to discuss the Grantors’ affairs with the officers of the
Grantors and their independent accountants and to verify under reasonable
procedures, the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral, provided, however, that if
an Event of Default has occurred and is continuing, the Administrative Agent and
such Persons as the Administrative Agent may reasonably designate shall have the
right to do any of the foregoing at any time during regular business hours and
upon reasonable advance notice.  In the case of Accounts or Collateral in the
possession of any third person, at any time that an Event of Default has
occurred and is continuing, by contacting Account Debtors or the third person
possessing such Collateral for the purpose of making such a verification. 
Subject to Section 10.07 of the Credit Agreement, the Administrative Agent shall
have the right to share any information it gains from such inspection or
verification with any Secured Party.

 

(f)            Payment of Taxes.  At its option, the Administrative Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral (other than
Permitted Liens), and may pay for the maintenance and preservation of the
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and the Grantors agree to reimburse the
Administrative Agent on demand for any payment made or any reasonable expense
incurred by the Administrative Agent pursuant to the foregoing authorization and
shall be additional Obligations secured hereby; provided, however, that nothing
in this Section 4.03(f) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

 

ARTICLE V
REMEDIES

 

5.01        Remedies upon Default.  (a)  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver all or any
item of Collateral to the Administrative Agent on demand, and it is agreed that
the Administrative Agent shall have the right to take any of or all the
following actions at the same or different times:  (i) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Collateral and without liability for trespass to enter any
premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral; (ii) enforce compliance with and take
any and all action with respect to the Pledged Collateral and other Collateral
to the fullest extent as though the Administrative Agent were the absolute owner
thereof, including the right to receive distributions and other payments with
respect to the Pledged Collateral and the other Collateral; and (iii) generally
with respect to all Collateral, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable Law. 
Without limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as

 

21

--------------------------------------------------------------------------------


 

the Administrative Agent shall deem appropriate.  The Administrative Agent shall
be authorized at any such sale of securities (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers to Persons who will represent
and agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale of Collateral the Administrative Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of Law or statute
now existing or hereafter enacted.

 

(b)           The Administrative Agent shall give the Borrowers 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Administrative Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale.  At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine.  The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public (or, to the extent permitted by law, private) sale
made pursuant to this Section 5.01, any Secured Party may bid for or purchase
for cash, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full.  As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 5.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
UCC or its equivalent in other jurisdictions.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, if any enforceable term of any promissory note, contract, agreement,
permit, lease, license (including any License) or other General Intangible
included as a part of the Collateral requires the consent of the Person

 

22

--------------------------------------------------------------------------------


 

obligated on such promissory note or any Person (other than the applicable
Grantor) obligated on such lease, contract or agreement, or which has issued
such permit or license or other General Intangible (i) for the creation,
attachment or perfection of the Lien of this Agreement in such Collateral or
(ii) for the assignment or transfer thereof or the creation, attachment or
perfection of such Lien not to give rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination or other remedy
thereunder, then the receipt of any such necessary consent shall be a condition
to any exercise of remedies against such Collateral under this Section 5.01 (but
not to the creation, attachment or perfection of the Lien of this Agreement as
provided herein).

 

5.02        Application of Proceeds.  All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral of any Grantor may, in the
discretion of the Administrative Agent, be held, to the extent permitted under
applicable Law, by the Administrative Agent as additional collateral security
for all or any part of the Obligations of such Grantor, and/or then or at any
time thereafter shall be applied (after payment of any amounts payable to the
Administrative Agent pursuant to Section 10.04 of the Credit Agreement and
Section 4.03(f)) in whole or in part by the Administrative Agent for the ratable
benefit of the Secured Parties against all or any part of the Obligations of
such Grantor in accordance with Section 8.03 of the Credit Agreement.  Any
surplus of such cash or cash proceeds of any Grantor held by the Administrative
Agent and remaining on the Termination Date for such Grantor shall be paid over
to such Grantor or to whomsoever may be lawfully entitled to receive such
surplus.

 

5.03        Securities Act, etc.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral or any Investment Property permitted
hereunder.  Each Grantor understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Administrative Agent
if the Administrative Agent were to attempt to dispose of all or any part of the
Pledged Collateral or any Investment Property, and might also limit the extent
to which or the manner in which any subsequent transferee of any Pledged
Collateral or any Investment Property could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral or any Investment Property under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect.  Each Grantor
recognizes that in light of such restrictions and limitations the Administrative
Agent may, with respect to any sale of the Pledged Collateral or any Investment
Property, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral or any such Investment Property for their own
account, for investment, and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, when exercising remedies
on behalf of the Secured Parties after an Event of Default has occurred and is
continuing, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or Investment
Property or part thereof shall have been filed under the Federal Securities Laws
and (b) may approach and negotiate with a single potential purchaser to effect
such sale.  Each Grantor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.  In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Collateral or Investment Property at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.04 will apply notwithstanding the

 

23

--------------------------------------------------------------------------------


 

existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.

 

ARTICLE VI
MISCELLANEOUS

 

6.01        Notices.  All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopies
to each party hereto at the address set forth in Section 10.02 of the Credit
Agreement (with any notice to a Grantor other than the Borrowers being delivered
to such Grantor in care of the Company).  All such notices and other
communications shall be deemed to be given or made at the times provided in
Section 10.02 of the Credit Agreement.

 

6.02        Amendments, etc.; Additional Grantors; Successors and Assigns.

 

(a)           No amendment to or waiver of any provision of this Agreement nor
consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent and, with respect to any such amendment, by the Grantors, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

 

(b)           Upon execution and delivery by the Administrative Agent and any
Person of a Joinder Agreement, such Person shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein.  The
execution and delivery of any such Joinder Agreement shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

(c)           Upon the delivery by the Borrowers of each Perfection Certificate
Supplement certifying supplements to the Schedules to the Perfection Certificate
in respect of any Grantor pursuant to Section 4.01(b), such schedule supplements
shall be incorporated into and become a part of and supplement the Schedules to
the Perfection Certificate and the Administrative Agent may attach such schedule
supplements to such Schedules, and each reference to the Schedules to the
Perfection Certificate shall mean and be a reference to such Schedules, as
supplemented pursuant to any such Perfection Certificate Supplement.  For the
avoidance of doubt, the delivery of any Perfection Certificate Supplement shall
not effect any release of the security interest granted by any Grantor hereunder
unless and until such release shall be effective pursuant to Section 3.07.

 

(d)           This Agreement shall be binding upon each Grantor and its
successors, transferees and assigns and shall inure to the benefit of the
Administrative Agent and each other Secured Party and their respective
successors, transferees and permitted assigns; provided, however, that no
Grantor may assign its obligations hereunder without the prior written consent
of the Administrative Agent.

 

6.03        Survival of Agreement.  All covenants, agreements, representations
and warranties made by each Grantor in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent, the L/C Issuer or
any Lender may have had notice or knowledge of any Default or incorrect
representation or

 

24

--------------------------------------------------------------------------------


 

warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect until the Termination Date for such
Grantor or any earlier release of such Grantor hereunder pursuant to
Section 3.07.

 

6.04        Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default, with full power of substitution either
in the Administrative Agent’s name or in the name of such Grantor, (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (c) to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral, (d) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (e) to send verifications of Accounts to any Account Debtor, (f) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral, (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral, (h) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent, and (i) to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided, that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

6.05        Waivers.  No failure or delay by the Administrative Agent or any
other Secured Party in exercising any right, power or remedy hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights, powers and remedies of the Administrative Agent, the L/C
Issuer and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the L/C Issuer may have had notice or knowledge of such Default at the
time.  No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

 

6.06        Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to

 

25

--------------------------------------------------------------------------------


 

replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

6.07        Counterparts, Integration, Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

6.08        Headings.  Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.

 

6.09        GOVERNING LAW; JURISDICTION; ETC.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH GRANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERITES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,

 

26

--------------------------------------------------------------------------------


 

THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

6.10        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

6.11        ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
OR BY PRIOR OR CONTEMPORANEONS WRITTEN AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

6.12        Mortgages.  In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of Fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property covered
by such Mortgage, and the terms of this Agreement shall be controlling in the
case of all other Collateral.

 

[Signature Page Follows]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Grantors:

AMYLIN PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AMYLIN INVESTMENTS LLC

 

 

 

By:

Amylin Pharmaceuticals, Inc., its sole manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AMYLIN OHIO LLC

 

 

 

By:

Amylin Pharmaceuticals, Inc., its sole manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Signature page

Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

Administrative Agent:

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to Pledge and Security Agreement

 

PERFECTION CERTIFICATE

 

A-1

--------------------------------------------------------------------------------


EXHIBIT G

 

Prepared by and

Upon Recording return to:

 

Staci E. Rosche, Esquire

McGuireWoods LLP

100 North Tryon Street, Suite 2900

Charlotte, North Carolina  28202-4011

 

 

OPEN-END MORTGAGE, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

IN THE MAXIMUM PRINCIPAL AMOUNT OF $140,000,000

 

(This Document Serves as a Fixture Filing under Section 9-502 of the Ohio
Uniform Commercial Code.)

 

Mortgagor’s Organizational Identification Number:  DE-4070998

 

THIS OPEN-END MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND
FIXTURE FILING (this “Mortgage”) is made this 21st day of December, 2007, by
AMYLIN OHIO LLC, a Delaware limited liability company whose address is c/o
Amylin Pharmaceuticals, Inc., 9360 Towne Center Drive, Suite 110, San Diego,
California 92121 (“Mortgagor”), for the benefit of BANK OF AMERICA, N.A., a
national banking association whose address is 100 North Tryon Street, Charlotte,
North Carolina 28255 (together with its successors and assigns, “Mortgagee”).

 

RECITALS

 

A.           Mortgagor, Mortgagee and Amylin Pharmaceuticals, Inc., a Delaware
corporation (“Borrower”) have entered into that certain Credit Agreement dated
December 21, 2007 (the “Credit Agreement”) evidencing indebtedness in the
maximum principal amount of One Hundred Forty Million and No/100 Dollars
($140,000,000.00) (the “Loan”).

 

B.             To induce Mortgagee to enter into the Credit Agreement and
consummate the transactions contemplated therein, Mortgagor has agreed to
execute and deliver this Mortgage as security for the Obligations (as defined in
the Credit Agreeement).

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the matters set forth above and the sum of
Ten Dollars ($10.00) cash in hand paid to Mortgagor, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor agrees as follows:

 

ARTICLE 1

 


DEFINITIONS; GRANTING CLAUSES; SECURED INDEBTEDNESS

 

Section 1.1.  Amount Secured.  This Mortgage secures the aggregate principal
amount of the Loan plus other obligations as provided herein and such additional
amounts as Mortgagee may from time to time advance pursuant to the terms and
conditions of this Mortgage or for the protection of the lien of this Mortgage,
together with interest thereon.

 

Section 1.2. Definitions.  (a) In addition to other terms defined herein, each
of the following terms shall have the meaning assigned to it, such definitions
to be applicable equally to the singular and the plural forms of such terms and
to all genders:

 

“Borrower”:  Amylin Pharmaceuticals, Inc., a Delaware corporation, whose address
is 9360 Towne Center Drive, Suite 110, San Diego, California 92121, and its
permitted successors and assigns.

 

“Maturity Date”:  shall have the meaning set forth in the Credit Agreement.

 

“Mortgagee”:  Bank of America, N.A., a national banking association, its
successors and assigns, whose place of business is 100 North Tryon Street,
Charlotte, North Carolina 28255.

 

“Mortgagor”:  Amylin Ohio, LLC, a Delaware limited liabilty company, whose
address is c/o Amylin Pharmaceuticals, Inc., 9360 Towne Center Drive, Suite 110,
San Diego, California 92121, and its permitted successors and assigns.

 

“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement published by the International Swaps and Derivatives
Association, Inc., or any other master agreement, entered into prior to the date
hereof or any time after the date hereof, between Swap Counterparty and
Mortgagor (or its Affiliate (as defined in the Credit Agreement)), together with
any related schedule and confirmation, as amended, supplemented, superseded or
replaced from time to time.

 

“Swap Counterparty” means Mortgagee or its Affiliate, in its capacity as
counterparty under any Swap Contract.

 

“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate

 

2

--------------------------------------------------------------------------------


 

swap transaction, swap option, currency option, credit swap or default
transaction, T-lock, or any other similar transaction (including any option to
enter into the foregoing) or any combination of the foregoing, entered into
prior to the date hereof or anytime after the date hereof between Swap
Counterparty and Mortgagor (or its Affiliate) so long as a writing, such as a
Swap Contract, evidences the parties’ intent that such obligations shall be
secured by this Mortgage in connection with the Credit Agreement.

 

(b)           Any term used or defined in the Ohio Uniform Commercial Code, as
in effect from time to time, and not defined in this Mortgage has the meaning
given to the term in the Ohio Uniform Commercial Code, as in effect from time to
time, when used in this Mortgage; provided, however, if a term is defined in
Chapter 9 of the Ohio Uniform Commercial Code differently than in another
chapter of the Ohio Uniform Commercial Code, the term has the meaning specified
in Chapter 9.

 

(c)           Capitalized terms used but not defined in this Mortgage have the
respective meanings ascribed to them in the Credit Agreement, the provisions of
which are incorporated herein by this reference to the extent such provisions
are necessary to interpret this Mortgage.

 

Section 1.3. Granting Clause.

 

(a)           Mortgagor does hereby grant, bargain, sell, alien, remise,
release, convey, assign, transfer, mortgage,  hypothecate, pledge, deliver, set
over, warrant and confirm unto Mortgagee, its successors and assigns forever all
right, title and interest of Mortgagor in and to the following:  (a)  the real
property described in Exhibit A which is attached hereto and incorporated herein
by reference (the “Land”) together with: (i) any and all buildings, structures,
improvements, alterations or appurtenances now or hereafter situated or to be
situated on the Land (collectively the “Improvements”); and (ii) all right,
title and interest of Mortgagor, now owned or hereafter acquired, in and to
(1) all streets, roads, alleys, easements, rights-of-way, licenses, rights of
ingress and egress, vehicle parking rights and public places, existing or
proposed, abutting, adjacent, used in connection with or pertaining to the Land
or the Improvements; (2) any strips or gores between the Land and abutting or
adjacent properties; (3) all options to purchase the Land or the Improvements or
any portion thereof or interest therein, and any greater estate in the Land or
the Improvements; and (4) all water and water rights, timber, crops and mineral
interests on or pertaining to the Land (the Land, Improvements and other rights,
titles and interests referred to in this clause (a) being herein sometimes
collectively called the “Premises”); (b)  all fixtures, equipment, systems,
machinery, furniture, furnishings, appliances, inventory, goods, building and
construction materials, supplies, and articles of personal property, of every
kind and character, tangible and intangible (including software embedded
therein), now owned or hereafter acquired by Mortgagor, which are now or
hereafter attached to or situated in, on or about the Land or the Improvements,
or used in or necessary to the complete and proper planning, development, use,
occupancy or operation thereof, or acquired (whether delivered to the Land or
stored elsewhere) for use or installation in or on the Land or the Improvements,
and all renewals and replacements of, substitutions for and additions to the
foregoing (the properties referred to in this clause (b) being herein sometimes
collectively called the “Accessories,” all of which are hereby declared to be
permanent accessions to the Land); (c) all (i) plans and specifications for the
Improvements;

 

3

--------------------------------------------------------------------------------


 

(ii) Mortgagor’s rights, but not liability for any breach by Mortgagor, under
all commitments (including any commitment for financing to pay any of the
Secured Indebtedness, as defined below), insurance policies, (or additional or
supplemental coverage related thereto, including from an insurance provider
meeting the requirements of the Loan Documents or from or through any state or
federal government sponsored program or entity), Swap Contracts, contracts and
agreements for the design, construction, operation or inspection of the
Improvements and other contracts and general intangibles (including but not
limited to payment intangibles and goodwill but excluding trademarks, patents,
trade names, copyrights or other intellectual property) related to the Premises
or the Accessories or the operation thereof; (iii) deposits and deposit accounts
arising from or related to any transactions related to the Premises or the
Accessories (including but not limited to Mortgagor’s rights in tenants’
security deposits, deposits with respect to utility services to the Premises,
and any deposits, deposit accounts or reserves hereunder or under any other Loan
Documents for taxes, insurance or otherwise), rebates or refunds of impact fees
or other taxes, assessments or charges, money, accounts (including deposit
accounts), instruments, documents, promissory notes and chattel paper (whether
tangible or electronic) arising from or by virtue of any transactions related to
the Premises or the Accessories and any account or deposit account from which
Mortgagor may from time to time authorize Mortgagee to debit and/or credit
payments due with respect to the Loan or any Swap Contract, all rights to the
payment of money from Mortgagee under any Swap Contract, and all accounts,
deposit accounts and general intangibles, including payment intangibles,
described in any Swap Contract; (iv) permits, licenses, franchises,
certificates, development rights, commitments and rights for utilities, and
other rights and privileges obtained in connection with the Premises or the
Accessories; (v) leases, rents, royalties, bonuses, issues, profits, revenues
and other benefits of the Premises and the Accessories (without derogation of
Article 3 hereof); (vi) as-extracted collateral produced from or allocated to
the Land including, without limitation, oil, gas and other hydrocarbons and
other minerals and all products processed or obtained therefrom, and the
proceeds thereof; and (vii) engineering, accounting, title, legal, and other
technical or business data concerning the Premises which are in the possession
of Mortgagor or in which Mortgagor can otherwise grant a security interest; and
(d) all (i) accounts and proceeds (cash or non-cash and including payment
intangibles) of or arising from the properties, rights, titles and interests
referred to above in this Section 1.3, including but not limited to proceeds of
any sale, lease or other disposition thereof, proceeds of each policy of
insurance (or additional or supplemental coverage related thereto, including
from an insurance provider meeting the requirements of the Loan Documents or
from or through any state or federal government sponsored program or entity)
relating thereto, proceeds of the taking thereof or of any rights appurtenant
thereto, including change of grade of streets, curb cuts or other rights of
access, by condemnation, eminent domain or transfer in lieu thereof for public
or quasi-public use under any law, and proceeds arising out of any damage
thereto; (ii) all letter-of-credit rights (whether or not the letter of credit
is evidenced by a writing) Mortgagor now has or hereafter acquires relating to
the properties, rights, titles and interests referred to in this Section 1.3;
(iii) all commercial tort claims Mortgagor now has or hereafter acquires
relating to the properties, rights, titles and interests referred to in this
Section 1.3; and (iv) other interests of every kind and character which
Mortgagor now has or hereafter acquires in, to or for the benefit of the
properties, rights, titles and interests referred to above in this Section 1.3
and all property used or useful in connection therewith, including but not
limited to rights of ingress and egress and remainders, reversions and

 

4

--------------------------------------------------------------------------------


 

reversionary rights or interests; and if the estate of Mortgagor in any of the
property referred to above in this Section 1.3 is a leasehold estate, this
conveyance shall include, and the lien and security interest created hereby
shall encumber and extend to, all other or additional title, estates, interests
or rights which are now owned or may hereafter be acquired by Mortgagor in or to
the property demised under the lease creating the leasehold estate; provided,
however, the foregoing rights, interests and properties shall not included
(X) any of the Ohio/Sale Leaseback Property (as defined in the Credit Agreement)
from and after the consummation of the Permitted Ohio Sale/Leaseback (as defined
in the Credit Agreement) and (Y) any Excluded Collateral (as defined in the
Credit Agreement).

 

(b)           TO HAVE AND TO HOLD the foregoing rights, interests and
properties, together with all rights, estates, powers, privileges,
hereditaments, easements and appurtenances thereto (herein collectively called
the “Property”) to the Mortgagee and the Mortgagee’s successors and assigns to
secure and enforce the payment and performance of the following obligations,
indebtedness, duties and liabilities and all renewals, extensions, supplements,
increases and modifications thereof in whole or in part from time to time
(collectively, the “Secured Indebtedness”):  (A) the performance and observance
by Borrower and Mortgagor of all covenants and conditions contained in the
Credit Agreement, and any promissory notes given in substitution therefor or in
modification, supplement, increase, renewal or extension thereof, in whole or in
part, in this Mortgage, and in all other instruments securing the Credit
Agreement; and (B) all indebtedness, liabilities, duties, covenants, promises
and other obligations whether joint or several, direct or indirect, fixed or
contingent, liquidated or unliquidated, and the collection of all such amounts,
owed by Borrower and/or Mortgagor to Mortgagee now or hereafter incurred or
arising pursuant to or permitted by the provisions of the Credit Agreement, this
Mortgage, or any other document now or hereafter evidencing, governing,
guaranteeing, securing or otherwise executed in connection with the loans made
pursuant to the Credit Agreement, including but not limited to any loan or other
credit agreement, letter of credit or reimbursement agreement, tri-party
financing agreement, any Swap Contracts or other agreement between Mortgagor and
Mortgagee, or among Mortgagor, Mortgagee and any other party or parties,
pertaining to the repayment or use of the proceeds of the loans made pursuant to
the Credit Agreement (the Credit Agreement, this Mortgage, any Swap Contracts
and such other documents, as they or any of them may have been or may be from
time to time renewed, extended, supplemented, increased or modified, being
herein sometimes collectively called the “Loan Documents”); provided, however,
this Mortgage shall not secure any such other loan, advance, debt, obligation or
liability with respect to which Mortgagee is by applicable law prohibited from
obtaining a lien on real estate.

 

Section 1.4.  Security Interest.  Mortgagor hereby grants to Mortgagee a
security interest in all of the Property which constitutes personal property or
fixtures, all proceeds and products thereof, and all supporting obligations
ancillary to or arising in any way in connection therewith (herein sometimes
collectively called the “Collateral”) to secure the obligations of Borrower and
Mortgagor under the Credit Agreement and Loan Documents and all other
indebtedness and matters defined as Secured Indebtedness in Section 1.5 of this
Mortgage.  In addition to its rights hereunder or otherwise, Mortgagee shall
have all of the rights of a secured party under the Ohio Uniform Commercial
Code, as in effect from time to time, or under the Uniform Commercial Code in
force, from time to time, in any other state to the extent the same is
applicable law.  It is intended

 

5

--------------------------------------------------------------------------------


 

that as to the Collateral this Mortgage shall be effective as a financing
statement filed as a fixture filing from the date of its filing for record in
the real estate records of the county in which the Land is located.  Information
concerning the security interest created by this instrument may be obtained from
the Mortgagee as secured party or the Mortgagor as debtor at the addresses shown
herein.

 

ARTICLE 2

 

Representations, Warranties and Covenants

 

Section 2.1.  Mortgagor represents, warrants, and covenants as follows:

 

(a)  Payment and Performance.  Mortgagor will make (or cause Borrower to make,
as applicable) due and punctual payment of the Secured Indebtedness.  Mortgagor
will timely and properly perform and comply with all of the covenants,
agreements, and conditions imposed upon it by this Mortgage and the other Loan
Documents.  Time shall be of the essence in this Mortgage.

 

(b)  Title and Permitted Encumbrances.  Mortgagor has, in Mortgagor’s own right,
and Mortgagor covenants to maintain, lawful, good and marketable title to the
Property, is lawfully seized and possessed of the Property and every part
thereof, and has the right to convey the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for (i) the
matters, if any, shown as exceptions in the lender’s policy of title insurance
insuring the lien of this Mortgage, which are Permitted Encumbrances only to the
extent the same are valid and subsisting and affect the Property, (ii) the liens
and security interests evidenced or granted by this Mortgage, (iii) minor
imperfections of title that do not detract from the value or impair the use of
the Property, (iv) liens for taxes not yet due or for taxes that the Company is
contesting in good faith through appropriate proceedings, and the lien for any
assessments not yet due under any school, improvement or special district bonds
issued by any governmental authority where the proceeds are used to finance
public improvements and/or services; (v) covenants, conditions and restrictions
of general applicability to the use and occupancy of the Property and other
contiguous properties that evidence a common plan of development; (vi) utility,
storm drainage, access, landscaping, and other non-exclusive easements for use
of portions of a Property that do not detract from the value or impair the use
of the Property; (vii) mineral, water or patent rights reserved or granted by a
predecessor in interest to the United States of America or any successor in
interest; (viii) any Permitted Ohio Financing Facility Liens (as defined in the
Credit Agreement); (ix) easements, including exclusive easements and access
easements, granted to the State of Ohio or any governmental agency thereof or
utility for the purpose of building, operating and maintaining an electrical
substation and related equipment and electrical wires (collectively, the “Duke
Energy Easements”); and (x) liens permitted by Section 7.01(d), (f), (h), (i),
(l), (n), and (o) of the Credit Agreement (the matters described in the
foregoing clauses (i) through (x) being herein called the “Permitted
Encumbrances”).  Mortgagor, and Mortgagor’s successors and assigns, will warrant
generally and forever defend title to the Property, subject as aforesaid, to
Mortgagee and its successors or substitutes and assigns, against the claims and
demands of all persons claiming or to claim the same or any part thereof. 
Mortgagor will punctually pay, perform, observe in all material respects and
keep all material covenants, obligations and

 

6

--------------------------------------------------------------------------------


 

conditions in or pursuant to any Permitted Encumbrance and will not modify or
permit modification of any Permitted Encumbrance without the prior written
consent of Mortgagee, which consent shall not be unreasonably withheld,
conditioned or delayed.  Inclusion of any matter as a Permitted Encumbrance does
not constitute approval or waiver by Mortgagee of any existing or future
violation or other breach thereof by Mortgagor, by the Property or otherwise. 
If any right or interest of Mortgagee in the Property or any part thereof shall
be endangered or questioned or shall be attacked directly or indirectly,
Mortgagee (whether or not named as party to legal proceedings with respect
thereto), following notice to Mortgagor and after reasonable opportunity for
Mortgagor to cure in accordance with the Loan Documents, is hereby authorized
and empowered to take such steps as in its discretion may be proper for the
defense of any such legal proceedings or the protection of such right or
interest of Mortgagee, including but not limited to the employment of
independent counsel, the prosecution or defense of litigation, and the
compromise or discharge of adverse claims.  All expenditures so made of every
kind and character shall be a demand obligation (which obligation Mortgagor
hereby promises to pay) owing by Mortgagor to Mortgagee, and the Mortgagee shall
be subrogated to all rights of the person receiving such payment.  Upon the
request of Mortgagor, the lien of this Mortgage shall be subordinated to the
Duke Energy Easements.  Mortgagor agrees that it shall pay for all legal fees,
title insurance endorsement premiums and other expenses reasonably incurred by
Mortgagee in connection with the subordination of the lien of this Mortgage to
the Duke Energy Easements.

 

(c)  Taxes and Other Impositions.  Mortgagor will pay, or cause to be paid, all
taxes, assessments and other charges or levies imposed upon or against or with
respect to the Property or the ownership, use, occupancy or enjoyment of any
portion thereof, or any utility service thereto, as the same become due and
payable, including but not limited to all real estate taxes assessed against the
Property or any part thereof, and shall deliver promptly to Mortgagee such
evidence of the payment thereof as Mortgagee may require.

 

(d)  Insurance.  Mortgagor shall obtain and maintain at Mortgagor’s sole
expense: (1) property insurance with respect to the Premises and all permanently
installed fixtures and improvements against loss or damage by such hazards as
are presently included in an Insurance Services Office (ISO) Special Causes of
Loss Form CP 1030 or its equivalent, in an amount not less than 100% of the full
replacement cost, including the cost of debris removal, without deduction for
depreciation and sufficient to prevent Mortgagor and Mortgagee from becoming a
coinsurer, such insurance to be in “builder’s risk” completed value
(non-reporting) form during and with respect to any construction on the
Premises; (2) if and to the extent any portion of the Improvements is, under the
Flood Disaster Protection Act of 1973 (“FDPA”), as it may be amended from time
to time, in a Special Flood Hazard Area, within a Flood Zone designated A or V
in a participating community, a flood insurance policy in an amount required by
Mortgagee, but in no event less than the amount sufficient to meet the
requirements of applicable law and the FDPA, as such requirements may from time
to time be in effect; (3) commercial general liability insurance, on an
“occurrence” basis, against claims for “personal injury” liability, including
bodily injury, death or property damage liability, for the benefit of Mortgagor
as named insured and Mortgagee as additional insured with minimum coverage
limits of at least One Million Dollars ($1,000,000.000) combined single limit
per occurrence/aggregate; (4) statutory workers’

 

7

--------------------------------------------------------------------------------


 

compensation insurance covering all employees of Mortgagor employed at the
Premises (including employer’s liability insurance, if required by Mortgagee);
(5) during the course of any construction at the Premises, Mortgagor shall cause
each of its contractors and subcontractors to maintain (A) workers’ compensation
insurance required by law (including employer’s liability insurance, if required
by Mortgagee); and (B) commercial general liability insurance, including
products and completed operations coverage with minimum coverage limits of at
least Two Million Dollars ($2,000,000.00) combined single limit per
occurrence/aggregate, and otherwise meeting the same policy requirements as set
forth in (3) above but with Mortgagor and Mortgagee as additional insureds; and
(6) such other insurance on the Property and endorsements as may from time to
time be required by Mortgagee and against other insurable hazards or casualties
which at the time are commonly insured against in the case of premises similarly
situated, due regard being given to the height, type, construction, location,
use and occupancy of buildings and improvements.  All insurance policies shall
be issued and maintained by insurers, in amounts, with deductibles, limits and
retentions as are commercially available, and in forms satisfactory to
Mortgagee, and shall require not less than ten (10) days’ prior written notice
to Mortgagee of any cancellation for nonpayment of premiums, and not less than
thirty (30) days’ prior written notice to Mortgagee of any other cancellation or
any change of coverage.  All insurance companies must be licensed to do business
in the state in which the Property is located and must have an A.M. Best Company
financial and performance ratings of A-:IX or better.  All insurance policies
maintained, or caused to be maintained, by Mortgagor with respect to the
Property, except for general liability insurance, shall provide that each such
policy shall be primary without right of contribution from any other insurance
that may be carried by Mortgagor or Mortgagee and that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured.  Without limiting the
discretion of Mortgagee with respect to required endorsements to insurance
policies, all such policies for loss of or damage to the Property shall contain
a standard “loss payee” endorsement (form #438 BFU or equivalent), providing for
all loss proceeds under such policies to be payable to Mortgagee, such proceeds
to be held for application as provided in the Loan Documents.  True and complete
copies of the originals of each initial insurance policy (or to the extent
permitted by Mortgagee, such other evidence of insurance acceptable to
Mortgagee) shall be delivered to Mortgagee at the time of execution of this
Mortgage, with all premiums fully paid current, and a report summarizing the
insurance coverage shall be delivered to Mortgagee in accordance with the terms
and provisions of the Credit Agreement.  Mortgagor shall pay all premiums on
policies required hereunder as they become due and payable and promptly deliver
to Mortgagee, upon Mortgagee’s request, evidence satisfactory to Mortgagee of
the timely payment thereof.  If any loss occurs at any time when Mortgagor has
failed to perform Mortgagor’s covenants and agreements in this paragraph with
respect to any insurance payable because of loss sustained to any part of the
Property whether or not such insurance is required by Mortgagee, Mortgagee shall
nevertheless be entitled to the benefit of all insurance covering the loss and
held by or for Mortgagor, to the same extent as if it had been made payable to
Mortgagee.  Upon any foreclosure hereof or transfer of title to the Property in
extinguishment of the whole or any part of the Secured Indebtedness, all of
Mortgagor’s right, title and interest in and to the insurance policies referred
to in this Section (including unearned premiums) and all proceeds payable
thereunder shall thereupon vest in the purchaser at foreclosure or other such
transferee, to the extent permissible under such policies.  Upon a Default,
Mortgagee shall have the right (but not

 

8

--------------------------------------------------------------------------------


 

the obligation) to make proof of loss for, settle and adjust any claim under,
and receive the proceeds of, all insurance for loss of or damage to the Property
regardless of whether or not such insurance policies are required by Mortgagee,
and the expenses incurred by Mortgagee in the adjustment and collection of
insurance proceeds shall be a part of the Secured Indebtedness and shall be due
and payable to Mortgagee on demand.  Mortgagee shall not be, under any
circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to Mortgagor.  Any such proceeds received by
Mortgagee shall, after deduction therefrom of all reasonable expenses actually
incurred by Mortgagee, including attorneys’ fees, at Mortgagee’s option be
(1) released to Mortgagor, or (2) applied (upon compliance with such terms and
conditions as may be required by Mortgagee) to repair or restoration, either
partly or entirely, of the Property so damaged, or (3) applied to the payment of
the Secured Indebtedness in such order and manner as Mortgagee, in its sole
discretion, may elect, whether or not due.  In any event, the unpaid portion of
the Secured Indebtedness shall remain in full force and effect and the payment
thereof shall not be excused.  Mortgagor shall at all times comply with the
requirements of the insurance policies required hereunder and of the issuers of
such policies and of any board of fire underwriters or similar body as
applicable to or affecting the Property.

 

(e)  Reserve for Insurance, Taxes and Assessments.  Upon a Default, to secure
the payment and performance of the Secured Indebtedness, but not in lieu of such
payment and performance, Mortgagor, upon written demand by Mortgagee, will
deposit with Mortgagee a sum equal to real estate taxes, assessments and charges
(which charges for the purposes of this paragraph shall include without
limitation any recurring charge which could result in a lien against the
Property) against the Property for the current year and the premiums for such
policies of insurance for the current year, all as estimated by Mortgagee and
prorated to the end of the calendar month following the month during which
Mortgagee’s request is made, and thereafter will deposit with Mortgagee, on each
date when an installment of principal and/or interest is due as set forth in the
Credit Agreement, sufficient funds (as estimated from time to time by Mortgagee)
to permit Mortgagee to pay at least fifteen (15) days prior to the due date
thereof, the next maturing real estate taxes, assessments and charges and
premiums for such policies of insurance.  Mortgagee shall have the right to rely
upon tax information furnished by applicable taxing authorities in the payment
of such taxes or assessments and shall have no obligation to make any protest of
any such taxes or assessments.  Any excess over the amounts required for such
purposes shall be held by Mortgagee for future use, applied to any Secured
Indebtedness or refunded to Mortgagor, at Mortgagee’s option, and any deficiency
in such funds so deposited shall be made up by Mortgagor upon demand of
Mortgagee.  All such funds so deposited shall bear no interest, may be comingled
with the general funds of Mortgagee and shall be applied by Mortgagee toward the
payment of such taxes, assessments, charges and premiums when statements
therefor are presented to Mortgagee by Mortgagor (which statements shall be
presented by Mortgagor to Mortgagee a reasonable time before the applicable
amount is due).  The conveyance or transfer of Mortgagor’s interest in the
Property for any reason (including without limitation the foreclosure of a
subordinate lien or security interest or a transfer by operation of law) shall
constitute an assignment or transfer of Mortgagor’s interest in and rights to
such funds held by Mortgagee under this paragraph but subject to the rights of
Mortgagee hereunder.

 

9

--------------------------------------------------------------------------------


 

(f)  Condemnation.  Mortgagor shall notify Mortgagee immediately of any
threatened or pending proceeding for condemnation affecting the Property or
arising out of damage to the Property, and Mortgagor shall, at Mortgagor’s
expense, diligently prosecute any such proceedings.  If a Default shall have
occurred hereunder, Mortgagee shall have the right (but not the obligation) to
participate in any such proceeding and to be represented by counsel of its own
choice.  Mortgagee shall be entitled to receive all sums which may be awarded or
become payable to Mortgagor for the condemnation of the Property, or any part
thereof, for public or quasi-public use, or by virtue of private sale in lieu
thereof, and any sums which may be awarded or become payable to Mortgagor for
injury or damage to the Property.  Mortgagor shall, promptly upon request of
Mortgagee, execute such additional assignments and other documents as may be
necessary from time to time to permit such participation and to enable Mortgagee
to collect and receipt for any such sums.  All such sums are hereby assigned to
Mortgagee, and shall, after deduction therefrom of all reasonable expenses
actually incurred by Mortgagee, including attorneys’ fees, be (1) released to
Mortgagor to repair and restore the Property, or (2) if a Default shall then
exist and be continuing, at Mortgagee’s option, applied to the payment of the
Secured Indebtedness in such order and manner as Mortgagee, in its sole
discretion, may elect, whether or not due.  In any event the unpaid portion of
the Secured Indebtedness shall remain in full force and effect and the payment
thereof shall not be excused.  Mortgagee shall not be, under any circumstances,
liable or responsible for failure to collect or to exercise diligence in the
collection of any such sum or for failure to see to the proper application of
any amount paid over to Mortgagor.  Mortgagee is hereby authorized, in the name
of Mortgagor, to execute and deliver valid acquittances for, and to appeal from,
any such award, judgment or decree.  All costs and expenses (including but not
limited to attorneys’ fees) incurred by Mortgagee in connection with any
condemnation shall be a demand obligation owing by Mortgagor (which Mortgagor
hereby promises to pay) to Mortgagee pursuant to this Mortgage.

 

(g)  Compliance with Legal Requirements.  The Property and the use, operation
and maintenance thereof and all activities thereon do and shall at all times
comply in all material respects with all applicable Legal Requirements
(hereinafter defined).  The Property is not, and shall not be, dependent on any
other property or premises or any interest therein other than the Property to
fulfill any requirement of any Legal Requirement.  Mortgagor shall not, by act
or omission, permit any building or other improvement not subject to the lien of
this Mortgage to rely on the Property or any interest therein to fulfill any
requirement of any Legal Requirement.  No improvement upon or use of any part of
the Property constitutes a nonconforming use under any zoning law or similar law
or ordinance.  Mortgagor has obtained and shall preserve in force all requisite
zoning, utility, building, health, environmental and operating permits from the
governmental authorities having jurisdiction over the Property.

 

If Mortgagor receives a notice or claim from any person that the Property, or
any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Legal Requirement, Mortgagor will promptly furnish a copy of
such notice or claim to Mortgagee.  As used in this Mortgage:  (i) the term
“Legal Requirement” means any Law (hereinafter defined), agreement, covenant,
restriction, easement or condition (including, without limitation of the
foregoing, any condition or requirement imposed by any insurance or surety
company), as any of the same now

 

10

--------------------------------------------------------------------------------


 

exists or may be changed or amended or come into effect in the future, the
violation of which would reasonably be expected to have a material adverse
effect on the Mortgagor’s ordinary use or occupation of the Premises (such
material adverse effect, a “Material Adverse Effect”); and (ii) the term “Law”
means any federal, state or local law, statute, ordinance, code, rule,
regulation, license, permit, authorization, decision, order, injunction or
decree, domestic or foreign.

 

(h)  Maintenance, Repair and Restoration.  Mortgagor will keep the Property in
good order, repair and operating condition (ordinary wear and tear excepted),
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate in any material respect. 
Notwithstanding the foregoing, Mortgagor will not, without the prior written
consent of Mortgagee, (i) remove from the Property any fixtures or personal
property encumbered by this Mortgage except as permitted by the Credit
Agreement, or (ii) make any structural alteration to the Property or any other
alteration thereto which materially impairs the value thereof (except for
modifications contemplated by the Permitted Ohio Sale/Leaseback and the grant of
the Duke Energy Easements). If any act or occurrence of any kind or nature
(including any condemnation or any casualty for which insurance was not obtained
or obtainable) shall result in damage to or loss or destruction of the Property,
Mortgagor shall give prompt notice thereof to Mortgagee and Mortgagor shall
promptly, at Mortgagor’s sole cost and expense and regardless of whether
insurance or condemnation proceeds (if any) shall be available or sufficient for
the purpose, secure the Property as necessary and commence and continue
diligently to completion to restore, repair, replace and rebuild the Property as
reasonably necessary for the conduct of Mortgagor’s business operations.

 

(i)  No Other Liens.   Mortgagor will not, without the prior written consent of
Mortgagee, create, place or permit to be created or placed, or through any act
or failure to act, acquiesce in the placing of, or allow to remain, any
mortgage, voluntary or involuntary lien, whether statutory, constitutional or
contractual, security interest, encumbrance or charge, or conditional sale or
other title retention document, against or covering the Property, or any part
thereof, other than the Permitted Encumbrances, regardless of whether the same
are expressly or otherwise subordinate to the lien or security interest created
in this Mortgage, and should any of the foregoing become attached hereafter in
any manner to any part of the Property without the prior written consent of
Mortgagee, Mortgagor will cause the same to be promptly discharged and
released.  Mortgagor will not acquire any fixtures, equipment or other property
(including software embedded therein) forming a part of the Property pursuant to
a lease, license, security agreement or similar agreement, whereby any party has
or may obtain the right to repossess or remove same, without the prior written
consent of Mortgagee; provided, however, that the prohibition on acquisitions in
the foregoing sentence shall not apply unless there has been a Default.  Except
for Permitted Encumbrances, if Mortgagee consents to the voluntary grant by
Mortgagor of any mortgage, lien, security interest, or other encumbrance
(hereinafter called “Subordinate Lien”) covering any of the Premises or if the
foregoing prohibition is determined by a court of competent jurisdiction to be
unenforceable as to a Subordinate Lien, any such Subordinate Lien shall contain
express covenants to the effect that: (1) the Subordinate Lien is
unconditionally subordinate to this Mortgage and all Leases (hereinafter
defined); (2) if any action (whether judicial or pursuant to a

 

11

--------------------------------------------------------------------------------


 

power of sale) shall be instituted to foreclose or otherwise enforce the
Subordinate Lien, no tenant of any of the Leases (hereinafter defined) shall be
named as a party defendant, and no action shall be taken that would terminate
any occupancy or tenancy without the prior written consent of Mortgagee;
(3) Rents (hereinafter defined), if collected by or for the holder of the
Subordinate Lien, shall be applied first to the payment of the Secured
Indebtedness then due and expenses incurred in the ownership, operation and
maintenance of the Premises in such order as Mortgagee may determine, prior to
being applied to any indebtedness secured by the Subordinate Lien; (4) written
notice of default under the Subordinate Lien and written notice of the
commencement of any action (whether judicial or pursuant to a power of sale) to
foreclose or otherwise enforce the Subordinate Lien or to seek the appointment
of a receiver for all or any part of the Premises shall be given to Mortgagee
with or immediately after the occurrence of any such default or commencement;
and (5) neither the holder of the Subordinate Lien, nor any purchaser at
foreclosure thereunder, nor anyone claiming by, through or under any of them
shall succeed to any of Mortgagor’s rights hereunder without the prior written
consent of Mortgagee.  Mortgagor represents and warrants that no notices of
commencement (as identified in Ohio Revised Code Section 1311.04) as to the
Premises has been filed or will be filed prior to the filing for record of this
Mortgage and that Mortgagor shall promptly provide Mortgagee with a copy of all
notices of furnishing (as identified in Ohio Revised Code Section 1311.05)
received by Mortgagor.

 

(j)  Operation of Property.  Mortgagor will operate the Property in a good and
workmanlike manner and in accordance with all material Legal Requirements and
will pay all fees or charges of any kind in connection therewith, except for
such fees or charges for which the non-payment thereof could not reasonably be
expected to have a Material Adverse Effect.  Mortgagor will keep the Property
occupied so as not to impair the insurance carried thereon.  Mortgagor will not
use or occupy or conduct any activity on, or allow the use or occupancy of or
the conduct of any activity on, the Premises in any manner which violates any
Legal Requirement or which constitutes a public or private nuisance or which
makes void, voidable or cancelable, or increases the premium of, any insurance
then in force with respect thereto.  Mortgagor will not initiate or permit any
zoning reclassification of the Premises or seek any variance under existing
zoning ordinances applicable to the Premises or use or permit the use of the
Premises in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Legal
Requirement.  Mortgagor will not impose any easement, restrictive covenant or
encumbrance upon the Premises (except for Permitted Encumbrances), execute or
file any subdivision plat or condominium declaration affecting the Property or
consent to the annexation of the Property to any municipality, without the prior
written consent of Mortgagee.  Mortgagor will use commercially reasonable
efforts to preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to the Premises.  Without the prior written
consent of Mortgagee, there shall be no drilling or exploration for or
extraction, removal or production of any mineral, hydrocarbon, gas, natural
element, compound or substance (including sand and gravel) from the surface or
subsurface of the Land regardless of the depth thereof or the method of mining
or extraction thereof.  Mortgagor will cause all material debts and liabilities
of any character (including without limitation all debts and liabilities for
labor, material and equipment (including software embedded therein) and all
material debts and charges for utilities servicing the Property) incurred in the
construction, maintenance, operation and

 

12

--------------------------------------------------------------------------------


 

development of the Property to be promptly paid, except where such debts and
charges are being contested in good faith.

 

(k) [Reserved].

 

(l)  Status of Mortgagor; Suits and Claims; Loan Documents.  Mortgagor is not a
“foreign person” within the meaning of the Internal Revenue Code of 1986, as
amended, Sections 1445 and 7701 (i.e. Mortgagor is not a non-resident alien,
foreign corporation, foreign partnership, foreign trust or foreign estate as
those terms are defined therein and in any regulations promulgated thereunder). 
The Loan is solely for business and/or investment purposes, and is not intended
for personal, family, household or agricultural purposes.  Mortgagor further
warrants that the proceeds of the Credit Agreement shall be used for commercial
purposes and stipulates that the Loan shall be construed for all purposes as a
commercial loan.  Mortgagor’s exact legal name is correctly set forth at the end
of this Mortgage.  If Mortgagor is not an individual, Mortgagor is an
organization of the type and (if not an unregistered entity) is incorporated in
or organized under the laws of the state specified in the introductory paragraph
of this Mortgage.  Mortgagor will not cause or permit any change to be made in
its name, identity (including its trade name or names), or corporate or
partnership structure, unless Mortgagor shall have notified Mortgagee in writing
of such change at least 30 days prior to the effective date of such change, and
shall have first taken all action required by Mortgagee for the purpose of
further perfecting or protecting the lien and security interest of Mortgagee in
the Property.  In addition, Mortgagor shall not change its limited liability
company structure without first obtaining the prior written consent of
Mortgagee.  Mortgagor’s principal place of business and chief executive office,
and the place where Mortgagor keeps its books and records, including recorded
data of any kind or nature, regardless of the medium of recording including,
without limitation, software, writings, plans, specifications and schematics
concerning the Premises, has for the preceding four months (or, if less, the
entire period of the existence of Mortgagor) been and will continue to be
(unless Mortgagor notifies Mortgagee of any change in writing at least 30 days
prior to the date of such change) the address of Mortgagor set forth at the end
of this Mortgage.  Mortgagor’s organizational identification number, if any,
assigned by the state of incorporation or organization is correctly set forth on
the first page of this Mortgage.  Mortgagor shall promptly notify Mortgagee
(i) of any change of its organizational identification number, or (ii) if
Mortgagor does not now have an organization identification number and later
obtains one, of such organizational identification number.

 

(m)  Certain Environmental Matters.  Mortgagor shall comply with the terms and
covenants of that certain Environmental Indemnity Agreement dated of even date
herewith (the “Environmental Agreement”).

 

(n)  Further Assurances.  Mortgagor will, promptly on request of Mortgagee,
(i) correct any defect, error or omission which may be discovered in the
contents, execution or acknowledgment of this Mortgage or any other Loan
Document; (ii) execute, acknowledge, deliver, procure and record and/or file
such further documents (including, without limitation, further mortgages,
security agreements, and assignments of rents or leases) and do such further
acts as may be necessary, desirable or proper to carry out more effectively the
purposes of this Mortgage and the

 

13

--------------------------------------------------------------------------------


 

other Loan Documents, to more fully identify and subject to the liens and
security interests hereof any property intended to be covered hereby (including
specifically, but without limitation, any renewals, additions, substitutions,
replacements, or appurtenances to the Property) or as deemed advisable by
Mortgagee to protect the lien or the security interest hereunder against the
rights or interests of third persons; and (iii) provide such certificates,
documents, reports, information, affidavits and other instruments and do such
further acts as may be necessary, desirable or proper in the reasonable
determination of Mortgagee to enable Mortgagee to comply with the requirements
or requests of any agency having jurisdiction over Mortgagee or any examiners of
such agencies with respect to the indebtedness secured hereby, Mortgagor or the
Property.  Mortgagor shall pay all costs connected with any of the foregoing,
which shall be a demand obligation owing by Mortgagor (which Mortgagor hereby
promises to pay) to Mortgagee pursuant to this Mortgage.

 

(o)  Fees and Expenses.  Without limitation of any other provision of this
Mortgage or of any other Loan Document and to the extent not prohibited by
applicable law, Mortgagor will pay, and will reimburse to Mortgagee on demand to
the extent paid by Mortgagee: (i) all appraisal fees, filing, registration and
recording fees, recordation, transfer and other taxes, brokerage fees and
commissions, abstract fees, title search or examination fees, title policy and
endorsement premiums and fees, uniform commercial code search fees, judgment and
tax lien search fees, escrow fees, attorneys’ fees, architect fees, engineer
fees, construction consultant fees, environmental inspection fees, survey fees,
and all other costs and expenses of every character incurred by Mortgagor or
Mortgagee in connection with the preparation of the Loan Documents, the
evaluation, closing and funding of the loan evidenced by the Loan Documents, and
any and all amendments and supplements to this Mortgage, the Credit Agreement or
any other Loan Documents or any approval, consent, waiver, release or other
matter requested or required hereunder or thereunder, or otherwise attributable
or chargeable to Mortgagor as owner of the Property; and (ii) all costs and
expenses, including attorneys’ fees and expenses, incurred or expended in
connection with the exercise of any right or remedy, or the defense of any right
or remedy or the enforcement of any obligation of Mortgagor, hereunder or under
any other Loan Document.

 

(p)  Indemnification.

 

(i)  Mortgagor will indemnify and hold harmless Mortgagee from and against, and
reimburse it on demand for, any and all Indemnified Matters (hereinafter
defined).  For purposes of this paragraph (p), the term “Mortgagee” shall
include Mortgagee, and any persons owned or controlled by, owning or
controlling, or under common control or affiliated with Mortgagee and the
directors, officers, partners, employees, attorneys, agents and representatives
of Mortgagee.  Without limitation, the foregoing indemnities shall apply to each
indemnified person with respect to matters which in whole or in part are caused
by or arise out of the negligence of such (and/or any other) indemnified
person.  However, such indemnities shall not apply to a particular indemnified
person to the extent that the subject of the indemnification is caused by or
arises out of the gross negligence or willful misconduct of that indemnified
person.  Any amount to be paid under this paragraph (p) by Mortgagor to
Mortgagee shall be a demand obligation owing by Mortgagor (which Mortgagor
hereby promises to pay) to Mortgagee pursuant to this Mortgage. 

 

14

--------------------------------------------------------------------------------


 

Nothing in this paragraph, elsewhere in this Mortgage or in any other Loan
Document shall limit or impair any rights or remedies of Mortgagee (including
without limitation any rights of contribution or indemnification) against
Mortgagor or any other person under any other provision of this Mortgage, any
other Loan Document, any other agreement or any applicable Legal Requirement.

 

(ii)  As used herein, the term “Indemnified Matters” means any and all claims,
demands, liabilities (including strict liability), losses, damages (including
consequential damages), causes of action, judgments, penalties, fines, costs and
expenses (including without limitation, reasonable fees and expenses of
attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Mortgagee at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Mortgage or any other Loan Document, including but not
limited to any bodily injury or death or property damage occurring in or upon or
in the vicinity of the Property through any cause whatsoever at any time on or
before the Release Date (hereinafter defined) any act performed or omitted to be
performed hereunder or under any other Loan Document, any breach by Mortgagor of
any representation, warranty, covenant, agreement or condition contained in this
Mortgage or in any other Loan Document, any default as defined herein, any claim
under or with respect to any Lease (hereinafter defined) or arising under the
Environmental Agreement.  The term “Release Date” as used herein means the
earlier of the following two dates: (i) the date on which the indebtedness and
obligations secured hereby have been paid and performed in full and this
Mortgage has been released, or (ii) the date on which the lien of this Mortgage
is fully and finally foreclosed or a conveyance by deed in lieu of such
foreclosure is fully and finally effective, and possession of the Property has
been given to the purchaser or grantee free of occupancy and claims to occupancy
by Mortgagor and Mortgagor’s heirs, devisees, representatives, successors and
assigns; provided, that if such payment, performance, release, foreclosure or
conveyance is challenged, in bankruptcy proceedings or otherwise, the Release
Date shall be deemed not to have occurred until such challenge is rejected,
dismissed or withdrawn with prejudice.  The indemnities in this paragraph
(p) shall not terminate upon the Release Date or upon the release, foreclosure
or other termination of this Mortgage but will survive the Release Date,
foreclosure of this Mortgage or conveyance in lieu of foreclosure, the repayment
of the Secured Indebtedness, the termination of any and all Swap Contracts, the
discharge and release of this Mortgage and the other Loan Documents, any
bankruptcy or other debtor relief proceeding, and any other event whatsoever.

 

(q)  [Reserved].

 

(r)  Taxes on Credit Agreement or Mortgage.  Mortgagor will promptly pay or
cause to be paid all income, franchise and other taxes owing by Mortgagor and
any stamp, documentary, recordation and transfer taxes or other taxes (unless
such payment by Mortgagor is prohibited by law) which may be required to be paid
with respect to the Credit Agreement, this Mortgage or

 

15

--------------------------------------------------------------------------------


 

any other instrument evidencing or securing any of the Secured Indebtedness.  In
the event of the enactment after this date of any law of any governmental entity
applicable to Mortgagee, the Credit Agreement, the Property or this Mortgage
deducting from the value of property for the purpose of taxation any lien or
security interest thereon, or imposing upon Mortgagee the payment of the whole
or any part of the taxes or assessments or charges or liens herein required to
be paid by Mortgagor, or changing in any way the laws relating to the taxation
of mortgages or security agreements or debts secured by mortgages or security
agreements or the interest of the mortgagee or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to adversely
affect this Mortgage or the Secured Indebtedness or Mortgagee, then, and in any
such event, Mortgagor, upon demand by Mortgagee, shall pay such taxes,
assessments, charges or liens, or reimburse Mortgagee therefor.

 

(s)  [Reserved].

 

(t)  Letter-of-Credit Rights.  If, after the occurrence and during the
continuance of a Default hereunder or an Event of Default under the Credit
Agreement, Mortgagor is at any time a beneficiary under a letter of credit
(whether or not the letter of credit is evidenced by a writing) relating to the
properties, rights, titles and interests referred to in Section 1.3 of this
Mortgage now or hereafter issued in favor of Mortgagor, Mortgagor shall promptly
notify Mortgagee thereof and, at the request and option of Mortgagee, Mortgagor
shall, pursuant to an agreement in form and substance satisfactory to Mortgagee,
either (i) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to Mortgagee of the proceeds of any drawing under the
letter of credit or (ii) arrange for Mortgagee to become the transferee
beneficiary of the letter of credit, with Mortgagee agreeing, in each case, that
the proceeds of any drawing under the letter of credit are to be applied as
provided in Section 5.2 of this Mortgage.

 

(u)  Updated Appraisal.  After the occurrence and during the continuance of a
Default hereunder or an Event of Default under the Credit Agreement, Mortgagee
may obtain an appraisal of all or any part of the Property prepared in
accordance with written instructions from Mortgagee by a third-party appraiser
engaged directly by Mortgagee.  The appraiser and appraisal shall be
satisfactory to Mortgagee (including satisfaction of applicable regulatory
requirements).  The cost of any such appraisal shall be borne by Mortgagor, and
such cost is due and payable by Mortgagor on demand and shall be a part of the
Secured Indebtedness.

 

Section 2.2.  Performance by Mortgagee on Mortgagor’s Behalf.  Mortgagor agrees
that, if Mortgagor fails to perform any act or to take any action under this
Mortgage, then Mortgagee may, following notice to Mortgagor and after a
reasonable opportunity to cure in accordance with the Loan Documents, in
Mortgagor’s name or its own name, but shall not be obligated to, perform or
cause to be performed such act or take such action or pay such money, and any
expenses so incurred by Mortgagee and any money so paid by Mortgagee shall be a
demand obligation owing by Mortgagor to Mortgagee (which obligation Mortgagor
hereby promises to pay), shall be a part of the indebtedness secured hereby, and
Mortgagee, upon making such payment, shall be subrogated to all of the rights of
the person, entity or body politic receiving such payment.  Mortgagee and its
designees shall have the right to enter upon the Property at any time and from
time to time for any such purposes.  No such payment or performance by

 

16

--------------------------------------------------------------------------------


 

Mortgagee shall waive or cure any default or waive any right, remedy or recourse
of Mortgagee.  Any such payment may be made by Mortgagee in reliance on any
statement, invoice or claim without inquiry into the validity or accuracy
thereof.  Each amount due and owing by Mortgagor to Mortgagee pursuant to this
Mortgage shall bear interest, from the date such amount becomes due until paid,
at the rate per annum provided in the Credit Agreement for interest on past due
principal owed under the Credit Agreement but never in excess of the maximum
nonusurious amount permitted by applicable law, which interest shall be payable
to Mortgagee on demand; and all such amounts, together with such interest
thereon, shall automatically and without notice be a part of the indebtedness
secured hereby.

 

Section 2.3.  Absence of Obligations of Mortgagee with Respect to Property. 
Notwithstanding anything in this Mortgage to the contrary, including, without
limitation, the definition of “Property” and/or the provisions of Article 3
hereof, (i) to the extent permitted by applicable law, the Property is composed
of Mortgagor’s rights, title and interests therein but not Mortgagor’s
obligations, duties or liabilities pertaining thereto, (ii) Mortgagee neither
assumes nor shall have any obligations, duties or liabilities in connection with
any portion of the items described in the definition of “Property” herein,
either prior to or after obtaining title to such Property, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and (iii) Mortgagee may, at any time prior to or after the acquisition of title
to any portion of the Property as above described, advise any party in writing
as to the extent of Mortgagee’s interest therein and/or expressly disaffirm in
writing any rights, interests, obligations, duties and/or liabilities with
respect to such Property or matters related thereto.  Without limiting the
generality of the foregoing, except for the Permitted Ohio Sale/Leaseback (as
defined in the Credit Agreement) it is understood and agreed that Mortgagee
shall have no obligations, duties or liabilities prior to or after acquisition
of title to any portion of the Property, as lessee under any lease or purchaser
or seller under any contract or option unless Mortgagee elects otherwise by
written notification.

 

Section 2.4.          Authorization to File Financing Statements; Power of
Attorney.  Mortgagor hereby authorizes Mortgagee at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable law, required by Mortgagee
to establish or maintain the validity, perfection and priority of the security
interests granted in this Mortgage.  For purposes of such filings, Mortgagor
agrees to furnish any information requested by Mortgagee promptly upon request
by Mortgagee.  Mortgagor also ratifies its authorization for Mortgagee to have
filed any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Mortgage.  Mortgagor hereby
irrevocably constitutes and appoints Mortgagee and any officer or agent of
Mortgagee, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Mortgagor or in Mortgagor’s own name to execute in Mortgagor’s name any
such documents and to otherwise carry out the purposes of this Section 2.4, to
the extent that Mortgagor’s authorization above is not sufficient.  To the
extent permitted by law, Mortgagor hereby ratifies all acts said
attorneys-in-fact shall lawfully do, have done in the past or cause to be done
in the future by virtue hereof.  This power of attorney is a power coupled with
an interest and shall be irrevocable.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 3

 

Assignment of Rents and Leases

 

Section 3.1.  Assignment. Mortgagor hereby assigns to Mortgagee all Rents
(hereinafter defined) and all of Mortgagor’s rights in and under all Leases
(hereinafter defined).  So long as no Default (hereinafter defined) has
occurred, Mortgagor shall have a license (which license shall terminate
automatically and without further notice upon the occurrence of a Default) to
collect, but not prior to accrual, the Rents under the Leases and, where
applicable, subleases, such Rents to be held in trust for Mortgagee and to
otherwise deal with all Leases as permitted by this Mortgage.  Each month,
provided no Default has occurred, Mortgagor may retain such Rents as were
collected that month and held in trust for Mortgagee.  Upon the revocation of
such license, all Rents shall be paid directly to Mortgagee and not through
Mortgagor, all without the necessity of any further action by Mortgagee,
including, without limitation, any action to obtain possession of the Land,
Improvements or any other portion of the Property or any action for the
appointment of a receiver.  Mortgagor hereby authorizes and directs the tenants
under the Leases to pay Rents to Mortgagee upon written demand by Mortgagee,
without further consent of Mortgagor, without any obligation of such tenants to
determine whether a Default has in fact occurred and regardless of whether
Mortgagee has taken possession of any portion of the Property, and the tenants
may rely upon any written statement delivered by Mortgagee to the tenants.  Any
such payments to Mortgagee shall constitute payments to Mortgagor under the
Leases, and Mortgagor hereby irrevocably appoints Mortgagee as its
attorney-in-fact, after a Default, to collect Rents with or without suit and
applying the same, less expenses of collection, to any of the obligations
secured hereunder or to expenses of operating and maintaining the Property
(including reasonable reserves for anticipated expenses), at the option of the
Mortgagee, all in such manner as may be determined by Mortgagee, or at the
option of Mortgagee, holding the same as security for the payment of all
Obligations.  The curing of such Default, unless other Defaults also then exist,
shall entitle Mortgagor to recover its aforesaid license to do any such things
which Mortgagor might otherwise do with respect to the Property and the Leases
thereon and to again collect such Rents.  The powers and rights granted in this
paragraph shall be in addition to the other remedies herein provided for upon
the occurrence of a Default and may be exercised independently of or
concurrently with any of said remedies.  Nothing in the foregoing shall be
construed to impose any obligation upon Mortgagee to exercise any power or right
granted in this paragraph or to assume any liability under any Lease of any part
of the Property and no liability shall attach to Mortgagee for failure or
inability to collect any Rents under any such Lease.  The assignment contained
in this Section shall become null and void upon the release of this Mortgage. 
As used herein: (i) “Lease” means each existing or future lease, sublease (to
the extent of Mortgagor’s rights thereunder), or other agreement under the terms
of which any person has or acquires any right to occupy or use the Property, or
any part thereof, or interest therein, and each existing or future guaranty of
payment or performance thereunder, and all extensions, renewals, modifications
and replacements of each such lease, sublease, agreement or guaranty; and
(ii) “Rents” means all of the rents, revenue, income, profits and proceeds
derived and to be derived from the Property or arising from the use or enjoyment
of any portion thereof or from any Lease, including but not limited to the
proceeds from any negotiated lease termination or buyout of such lease,
liquidated damages following default under any such Lease, all proceeds payable
under any

 

18

--------------------------------------------------------------------------------


 

policy of insurance covering loss of rents resulting from untenantability caused
by damage to any part of the Property, all of Mortgagor’s rights to recover
monetary amounts from any tenant in bankruptcy including, without limitation,
rights of recovery for use and occupancy and damage claims arising out of Lease
defaults, including rejections, under any applicable Debtor Relief Law
(hereinafter defined), together with any sums of money that may now or at any
time hereafter be or become due and payable to Mortgagor by virtue of any and
all royalties, overriding royalties, bonuses, delay rentals and any other amount
of any kind or character arising under any and all present and all future oil,
gas, mineral and mining leases covering the Property or any part thereof, and
all proceeds and other amounts paid or owing to Mortgagor under or pursuant to
any and all contracts and bonds relating to the construction or renovation of
the Property.

 

Section 3.2.  Covenants, Representations and Warranties Concerning Leases and
Rents.  Mortgagor covenants, represents and warrants that Mortgagor has title to
and the right to assign the Leases and Rents to Mortgagee, and no other
assignment of the Leases or Rents has been granted.

 

Section 3.3.  [Reserved].

 

Section 3.4.  No Liability of Mortgagee.  Mortgagee’s acceptance of this
assignment shall not be deemed to constitute Mortgagee a “mortgagee in
possession,” nor obligate Mortgagee to appear in or defend any proceeding
relating to any Lease or to the Property, or to take any action hereunder,
expend any money, incur any expenses, or perform any obligation or liability
under any Lease, or assume any obligation for any deposit delivered to Mortgagor
by any tenant and not as such delivered to and accepted by Mortgagee.  Mortgagee
shall not be liable for any injury or damage to person or property in or about
the Property, or for Mortgagee’s failure to collect or to exercise diligence in
collecting Rents, but shall be accountable only for Rents that it shall actually
receive.  Neither the assignment of Leases and Rents nor enforcement of
Mortgagee’s rights regarding Leases and Rents (including collection of Rents)
nor possession of the Property by Mortgagee nor Mortgagee’s consent to or
approval of any Lease (nor all of the same), shall render Mortgagee liable on
any obligation under or with respect to any Lease or constitute affirmation of,
or any subordination to, any Lease, occupancy, use or option.

 

If Mortgagee seeks or obtains any judicial relief regarding Rents or Leases, the
same shall in no way prevent the concurrent or subsequent employment of any
other appropriate rights or remedies nor shall same constitute an election of
judicial relief for any foreclosure or any other purpose.  Mortgagee neither has
nor assumes any obligations as lessor or landlord with respect to any Lease. 
The rights of Mortgagee under this Article 3 shall be cumulative of all other
rights of Mortgagee under the Loan Documents or otherwise.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 4

 

Default

 

Section 4.1.  Events of Default.  The occurrence of any one of the following
shall be a default under this Mortgage (“default” or “Default”):

 

(a)  Failure to Pay Indebtedness.  Any of the Secured Indebtedness is not paid
when due in accordance with the Credit Agreement, regardless of how such amount
may have become due.

 

(b)  Nonperformance of Covenants.  Any covenant, agreement or condition herein
is not fully and timely performed, observed or kept, and such failure continues
for thirty (30) days after the earlier of (i) the date on which a Responsible
Officer (as defined in the Credit Agreement) knows or should have known about
such failure and (ii) the date the Mortgagee delivers notice thereof to the
Mortgagor.

 

(c)  Default Under Other Loan Documents.  The occurrence of an Event of Default
under the Credit Agreement.

 

(d)  Grant of Easement, Etc.  Without the prior written consent of Mortgagee,
Mortgagor grants any easement or dedication, files any plat, condominium
declaration, or restriction, or otherwise encumbers the Property (other than
Permitted Encumbrances), or seeks or permits any zoning reclassification or
variance, unless such action is expressly permitted by the Loan Documents or
does not affect the Property.

 

Section 4.2.  Notice and Cure.  If any provision of this Mortgage or any other
Loan Document provides for Mortgagee to give to Mortgagor any notice regarding a
default or incipient default, then if Mortgagee shall fail to give such notice
to Mortgagor as provided, the sole and exclusive remedy of Mortgagor for such
failure shall be to seek appropriate equitable relief to enforce the agreement
to give such notice and to have any acceleration of the maturity of the Loan and
the Secured Indebtedness postponed or revoked and foreclosure proceedings in
connection therewith delayed or terminated pending or upon the curing of such
default in the manner and during the period of time permitted by such agreement,
if any, and Mortgagor shall have no right to damages or any other type of relief
not herein specifically set out against Mortgagee, all of which damages or other
relief are hereby waived by Mortgagor.  Nothing herein or in any other Loan
Document shall operate or be construed to add on or make cumulative any cure or
grace periods specified in any of the Loan Documents.

 

ARTICLE 5

 

Remedies

 

Section 5.1.  Certain Remedies.  If a Default shall occur, Mortgagee may (but
shall have no obligation to) exercise any one or more of the following remedies,
without notice (unless notice is required by applicable statute):

 

20

--------------------------------------------------------------------------------


 

(a)  Acceleration.  Subject to the Credit Agreement, Mortgagee may at any time
and from time to time declare any or all of the Secured Indebtedness immediately
due and payable and may terminate any and all Swap Contracts.  Upon any such
declaration, such Secured Indebtedness shall thereupon be immediately due and
payable, and such Swap Contracts shall immediately terminate, without
presentment, demand, protest, notice of protest, notice of acceleration or of
intention to accelerate or any other notice or declaration of any kind, all of
which are hereby expressly waived by Mortgagor.  Without limitation of the
foregoing, upon the occurrence of a default described in clauses (A), (C) or
(D) of subparagraph (i) of paragraph (d) of Section 4.1, hereof, all of the
Secured Indebtedness shall thereupon be immediately due and payable, without
presentment, demand, protest, notice of protest, declaration or notice of
acceleration or intention to accelerate, or any other notice, declaration or act
of any kind, all of which are hereby expressly waived by Mortgagor.

 

(b)  Enforcement of Assignment of Rents.  In addition to the rights of Mortgagee
under Article 3 hereof, prior or subsequent to taking possession of any portion
of the Property or taking any action with respect to such possession, Mortgagee
may: (1) collect and/or sue for the Rents in Mortgagee’s own name, give receipts
and releases therefor, and after deducting all expenses of collection, including
attorneys’ fees and expenses, apply the net proceeds thereof to the Secured
Indebtedness in such manner and order as Mortgagee may elect; and (2) require
Mortgagor to transfer all security deposits and records thereof to Mortgagee
together with original counterparts of the Leases.

 

(c)  Foreclosure. Upon failure to pay the Secured Indebtedness in full at any
stated or accelerated maturity, the Mortgagee may foreclose the lien of this
Mortgage and sell, as an entirety or in separate lots or parcels, the Property,
under the judgment or decree of a court or courts of competent jurisdiction. 
Mortgagee shall take action either by such proceedings or by the exercise of its
powers with respect to entry or taking possession, or both, as the Mortgagee may
determine.  Mortgagee, at its option, is authorized to foreclose this Mortgage
subject to the rights of any tenants of the Property and the failure to make any
such tenants parties defendant to any such foreclosure proceedings and to
foreclose their rights will not be, nor be asserted by Mortgagor to be, a
defense to any proceedings instituted by Mortgagee to collect the sums secured
hereby or to collect any deficiency remaining unpaid after the foreclosure sale
of the Property.

 

(d)  Purchase by Mortgagee.  Upon any such foreclosure sale, Mortgagee may bid
for and purchase the Premises and, upon compliance with the terms of sale, may
hold, retain and possess and dispose of such property in its own absolute right
without further accountability.  Upon any such foreclosure sale, Mortgagee may,
if permitted by law, after allowing for the proportion of the total purchase
price required to be paid in cash and for the costs and expenses of the sale,
compensation and other charges, in paying the purchase price apply any portion
of or all sums due to Mortgagee under the Credit Agreement, this Mortgage or any
other instrument securing the Credit Agreement, in lieu of cash, to the amount
which shall, upon distribution of the net proceeds of such sale, be payable
thereon.

 

21

--------------------------------------------------------------------------------


 

(e)  Uniform Commercial Code.  Without limitation of Mortgagee’s rights of
enforcement with respect to the Collateral or any part thereof in accordance
with the procedures for foreclosure of real estate, Mortgagee may exercise its
rights of enforcement with respect to the Collateral or any part thereof under
the Ohio Uniform Commercial Code, as in effect from time to time (or under the
Uniform Commercial Code in force, from time to time, in any other state to the
extent the same is applicable law), and in conjunction with, in addition to or
in substitution for those rights and remedies: (1)  Mortgagee may enter upon
Mortgagor’s premises to take possession of, assemble and collect the Collateral
or, to the extent and for those items of the Collateral permitted under
applicable law, to render it unusable; (2) Mortgagee may require Mortgagor to
assemble the Collateral and make it available at a place Mortgagee designates
which is mutually convenient to allow Mortgagee to take possession or dispose of
the Collateral; (3) written notice mailed to Mortgagor as provided herein at
least five (5) days prior to the date of public sale of the Collateral or prior
to the date after which private sale of the Collateral will be made shall
constitute reasonable notice; provided that, if Mortgagee fails to comply with
this clause (3) in any respect, its liability for such failure shall be limited
to the liability (if any) imposed on it as a matter of law under the Ohio
Uniform Commercial Code, as in effect from time to time (or under the Uniform
Commercial Code, in force from time to time, in any other state to the extent
the same is applicable law); (4) any sale made pursuant to the provisions of
this paragraph shall be deemed to have been a public sale conducted in a
commercially reasonable manner if held contemporaneously with and upon the same
notice as required for the sale of the Property under power of sale as provided
in paragraph (c) above in this Section 5.1; (5) in the event of a foreclosure
sale, the Collateral and the other Property may, at the option of Mortgagee, be
sold as a whole; (6) it shall not be necessary that Mortgagee take possession of
the Collateral or any part thereof prior to the time that any sale pursuant to
the provisions of this Section is conducted and it shall not be necessary that
the Collateral or any part thereof be present at the location of such sale;
(7) with respect to application of proceeds from disposition of the Collateral
under Section 5.2 hereof, the costs and expenses incident to disposition shall
include the reasonable expenses of retaking, holding, preparing for sale or
lease, selling, leasing and the like and the reasonable attorneys’ fees and
legal expenses (including, without limitation, the allocated costs for in-house
legal services) incurred by Mortgagee; (8) any and all statements of fact or
other recitals made in any bill of sale or assignment or other instrument
evidencing any foreclosure sale hereunder as to nonpayment of the Secured
Indebtedness or as to the occurrence of any default, or as to Mortgagee having
declared all of such indebtedness to be due and payable, or as to notice of
time, place and terms of sale and of the properties to be sold having been duly
given, or as to any other act or thing having been duly done by Mortgagee, shall
be taken as prima facie evidence of the truth of the facts so stated and
recited; (9) Mortgagee may appoint or delegate any one or more persons as agent
to perform any act or acts necessary or incident to any sale held by Mortgagee,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of Mortgagee; (10) Mortgagee may comply with any applicable state
or federal law or regulatory requirements in connection with a disposition of
the Collateral, and such compliance will not be considered to affect adversely
the commercial reasonableness of any sale of the Collateral; (11) Mortgagee may
sell the Collateral without giving any warranties as to the Collateral, and
specifically disclaim all warranties including, without limitation, warranties
relating to title, possession, quiet enjoyment and the like, and all warranties
of quality, merchantability and fitness for a specific purpose, and this
procedure will

 

22

--------------------------------------------------------------------------------


 

not be considered to affect adversely the commercial reasonableness of any sale
of the Collateral; (12) Mortgagor acknowledges that a private sale of the
Collateral may result in less proceeds than a public sale; and (13) Mortgagor
acknowledges that the Collateral may be sold at a loss to Mortgagor, and that,
in such event, Mortgagee shall have no liability or responsibility to Mortgagor
for such loss.

 

(f)  Lawsuits.  Mortgagee may proceed by a suit or suits in equity or at law,
whether for collection of the indebtedness secured hereby, the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure hereunder or for
the sale of the Property under the judgment or decree of any court or courts of
competent jurisdiction.

 

(g)  Entry on Property.  Mortgagee is authorized, subsequent to the institution
of any foreclosure proceedings, to the fullest extent permitted by applicable
law, to enter upon the Property, or any part thereof.  In connection with any
action taken by Mortgagee pursuant to this Section, Mortgagee shall not be
obligated to perform or discharge any obligation, duty or liability of Mortgagor
arising under any lease or other agreement relating to the Property or arising
under any Permitted Encumbrance or otherwise arising.

 

(h)  [Reserved].

 

(i)  Termination of Commitment to Lend.  Mortgagee may terminate any commitment
or obligation to lend or disburse funds in accordance with the provisions of the
Credit Agreement.

 

(j)  Other Rights and Remedies.  Mortgagee may exercise any and all other rights
and remedies which Mortgagee may have under the Loan Documents, or at law or in
equity or otherwise.

 

Section 5.2.  Proceeds of Foreclosure.  The proceeds of any sale in foreclosure
of the liens and security interests evidenced hereby shall be applied in
accordance with the requirements of applicable laws and to the extent consistent
therewith, FIRST, to the payment of all necessary costs and expenses incident to
such foreclosure sale, including but not limited to all attorneys’ fees and
legal expenses, advertising costs, auctioneer’s fees, costs of title rundowns
and lien searches, inspection fees, appraisal costs, fees for professional
services, environmental assessment and remediation fees, all court costs and
charges of every character, and to the payment of the other Secured
Indebtedness, including specifically without limitation the principal, accrued
interest and attorneys’ fees due and unpaid on the Loan and the amounts due and
unpaid and owed to Mortgagee under this Mortgage and the amounts due and unpaid
and owed to Mortgagee (or its Affiliates) under any Swap Contracts, the order
and manner of application to the items in this clause FIRST to be in Mortgagee’s
sole discretion; and SECOND, the remainder, if any there shall be, shall be paid
to Mortgagor, or to Mortgagor’s heirs, devisees, representatives, successors or
assigns, or such other persons (including the holder or beneficiary of any
inferior lien) as may be entitled thereto by law; provided, however, that if
Mortgagee is uncertain which person or persons are so entitled, Mortgagee may
interplead such remainder in any court of competent jurisdiction, and the amount
of any attorneys’ fees, court costs and

 

23

--------------------------------------------------------------------------------


 

expenses incurred in such action shall be a part of the Secured Indebtedness and
shall be reimbursable (without limitation) from such remainder.

 

Section 5.3.  Mortgagee as Purchaser.  Mortgagee shall have the right to become
the purchaser at any sale by any receiver or public officer or at any public
sale, and Mortgagee shall have the right to credit upon the amount of
Mortgagee’s successful bid, to the extent necessary to satisfy such bid, all or
any part of the Secured Indebtedness in such manner and order as Mortgagee may
elect.

 

Section 5.4.  Remedies Cumulative.  All rights and remedies provided for herein
and in any other Loan Document are cumulative of each other and of any and all
other rights and remedies existing at law or in equity, and Mortgagee shall, in
addition to the rights and remedies provided herein or in any other Loan
Document, be entitled to avail itself of all such other rights and remedies as
may now or hereafter exist at law or in equity for the collection of the Secured
Indebtedness and the enforcement of the covenants herein and the foreclosure of
the liens and security interests evidenced hereby, and the resort to any right
or remedy provided for hereunder or under any such other Loan Document or
provided for by law or in equity shall not prevent the concurrent or subsequent
employment of any other appropriate right or rights or remedy or remedies.

 

Section 5.5.  Discretion as to Security.  Mortgagee may resort to any security
given by this Mortgage or to any other security now existing or hereafter given
to secure the payment of the Secured Indebtedness, in whole or in part, and in
such portions and in such order as may seem best to Mortgagee in its sole and
uncontrolled discretion, and any such action shall not in anywise be considered
as a waiver of any of the rights, benefits, liens or security interests
evidenced by this Mortgage.

 

Section 5.6.  Mortgagor’s Waiver of Certain Rights.  To the full extent
Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any time insist
upon, plead, claim or take the benefit or advantage of any law now or hereafter
in force providing for any appraisement, valuation, stay, extension or
redemption, homestead, moratorium, reinstatement, marshaling or forbearance, and
Mortgagor, for Mortgagor, Mortgagor’s heirs, devisees, representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Property, to the extent permitted by applicable law, hereby waives and
releases all rights of redemption, valuation, appraisement, stay of execution,
notice of intention to mature or declare due the whole of the Secured
Indebtedness, notice of election to mature or declare due the whole of the
Secured Indebtedness and all rights to a marshaling of assets of Mortgagor,
including the Property, or to a sale in inverse order of alienation in the event
of foreclosure of the liens and/or security interests hereby created.  Mortgagor
shall not have or assert any right under any statute or rule of law pertaining
to the marshaling of assets, sale in inverse order of alienation, the exemption
of homestead, the administration of estates of decedents, or other matters
whatsoever to defeat, reduce or affect the right of Mortgagee under the terms of
this Mortgage to a sale of the Property for the collection of the Secured
Indebtedness without any prior or different resort for collection, or the right
of Mortgagee under the terms of this Mortgage to the payment of the Secured
Indebtedness out of the proceeds of sale of the Property in preference to every
other claimant

 

24

--------------------------------------------------------------------------------


 

whatsoever.  Mortgagor waives any right or remedy which Mortgagor may have or be
able to assert pursuant to any provision of Ohio law pertaining to the rights
and remedies of sureties.  If any law referred to in this Section and now in
force, of which Mortgagor or Mortgagor’s heirs, devisees, representatives,
successors or assigns or any other persons claiming any interest in the Property
might take advantage despite this Section, shall hereafter be repealed or cease
to be in force, such law shall not thereafter be deemed to preclude the
application of this Section.

 

Section 5.7.  Delivery of Possession After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale, Mortgagor or
Mortgagor’s heirs, devisees, representatives, or successors as owners of the
Property are occupying or using the Property, or any part thereof, each and all
shall immediately become the tenant of the purchaser at such sale, which tenancy
shall be a tenancy from day to day, terminable at the will of purchaser, at a
reasonable rental per day based upon the value of the property occupied, such
rental to be due daily to the purchaser; and to the extent permitted by
applicable law, the purchaser at such sale shall, notwithstanding any language
herein apparently to the contrary, have the sole option to demand immediate
possession following the sale or to permit the occupants to remain as tenants at
will.  After such foreclosure, any Leases to tenants or subtenants that are
subject to this Mortgage (either by their date, their express terms, or by
agreement of the tenant or subtenant) and which tenants or subtenants are third
parties unrelated to Mortgagor, its subsidiaries or affiliates, shall, at the
sole option of Mortgagee or any purchaser at such sale, either (i) continue in
full force and effect, and the tenant(s) or subtenant(s) thereunder will, upon
request, attorn to and acknowledge in writing to the purchaser or purchasers at
such sale or sales as landlord thereunder, or (ii) upon notice to such effect
from Mortgagee, or any purchaser or purchasers, terminate within thirty (30)
days from the date of sale.  In the event the tenant fails to surrender
possession of the Property upon demand, the purchaser shall be entitled to
institute and maintain a summary action for possession of the Property (such as
an action for forcible detainer) in any court having jurisdiction.

 

ARTICLE 6

 

Miscellaneous

 

Section 6.1.  Scope of Mortgage.  This Mortgage is a mortgage of both real and
personal property, a security agreement, an assignment of rents and leases, a
financing statement and a collateral assignment, and also covers proceeds and
fixtures.

 

Section 6.2.  Effective as a Financing Statement.  This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
fixtures included within the Property and is to be filed for record in the real
estate records of each county where any part of the Property (including said
fixtures) is situated.  This Mortgage shall also be effective as a financing
statement covering as-extracted collateral (including oil and gas), accounts and
general intangibles under the Ohio Uniform Commercial Code, as in effect from
time to time, and the Uniform Commercial Code, as in effect from time to time,
in any other state where the Property is situated which will be financed at the
wellhead or minehead of the wells or mines located on the Property and is to be
filed for record in the real estate records of each county where any part of the
Property is situated.  This Mortgage shall also be effective as a financing
statement

 

25

--------------------------------------------------------------------------------


 

covering any other Property and may be filed in any other appropriate filing or
recording office.  The mailing address of Mortgagor and the Mortgagee are set
forth at the end of this Mortgage.  A carbon, photographic or other reproduction
of this Mortgage or of any financing statement relating to this Mortgage shall
be sufficient as a financing statement for any of the purposes referred to in
this Section.

 

Section 6.3.  Notice to Account Debtors.  In addition to the rights granted
elsewhere in this Mortgage, Mortgagee may at any time notify the account debtors
or obligors of any accounts, chattel paper, general intangibles, negotiable
instruments or other evidences of indebtedness included in the Collateral to pay
Mortgagee directly.

 

Section 6.4.  Waiver by Mortgagee.  Mortgagee may at any time and from time to
time by a specific writing intended for the purpose: (a) waive compliance by
Mortgagor with any covenant herein made by Mortgagor to the extent and in the
manner specified in such writing; (b) consent to Mortgagor’s doing any act which
hereunder Mortgagor is prohibited from doing, or to Mortgagor’s failing to do
any act which hereunder Mortgagor is required to do, to the extent and in the
manner specified in such writing; (c) release any part of the Property or any
interest therein from the lien and security interest of this Mortgage; or
(d) release any party liable, either directly or indirectly, for the Secured
Indebtedness or for any covenant herein or in any other Loan Document, without
impairing or releasing the liability of any other party.  No such act shall in
any way affect the rights or powers of Mortgagee hereunder except to the extent
specifically agreed to by Mortgagee in such writing.

 

Section 6.5.  No Impairment of Security.  The lien, security interest and other
security rights of Mortgagee hereunder or under any other Loan Document shall
not be impaired by any indulgence, moratorium or release granted by Mortgagee
including, but not limited to, any renewal, extension or modification which
Mortgagee may grant with respect to any Secured Indebtedness, or any surrender,
compromise, release, renewal, extension, exchange or substitution which
Mortgagee may grant in respect of the Property, or any part thereof or any
interest therein, or any release or indulgence granted to any endorser,
guarantor or surety of any Secured Indebtedness.  The taking of additional
security by Mortgagee shall not release or impair the lien, security interest or
other security rights of Mortgagee hereunder or affect the liability of
Mortgagor or of any endorser, guarantor or surety, or improve the right of any
junior lienholder in the Property (without implying hereby Mortgagee’s consent
to any junior lien).

 

Section 6.6.  [Reserved].

 

Section 6.7.  [Reserved].

 

Section 6.8.  Place of Payment.  All Secured Indebtedness which may be owing
hereunder at any time by Mortgagor shall be payable at the place designated in
the Credit Agreement (or if no such designation is made, at the address of
Mortgagee indicated at the end of this Mortgage).

 

Section 6.9.  Subrogation to Existing Liens; Vendor’s Lien.  To the extent that
proceeds of the Loan are used to pay indebtedness secured by any outstanding
lien, security interest, charge or

 

26

--------------------------------------------------------------------------------


 

prior encumbrance against the Property, such proceeds have been advanced by
Mortgagee at Mortgagor’s request, and Mortgagee shall be subrogated to any and
all rights, security interests and liens owned by any owner or holder of such
outstanding liens, security interests, charges or encumbrances, however remote,
irrespective of whether said liens, security interests, charges or encumbrances
are released, and all of the same are recognized as valid and subsisting and are
renewed and continued and merged herein to secure the Secured Indebtedness, but
the terms and provisions of this Mortgage shall govern and control the manner
and terms of enforcement of the liens, security interests, charges and
encumbrances to which Mortgagee is subrogated hereunder.  It is expressly
understood that, in consideration of the payment of such indebtedness by
Mortgagee, Mortgagor hereby waives and releases all demands and causes of action
for offsets and payments in connection with the said indebtedness.  If all or
any portion of the proceeds of the Loan or of any other secured indebtedness has
been advanced for the purpose of paying the purchase price for all or a part of
the Property, no vendor’s lien is waived; and Mortgagee shall have, and is
hereby granted, a vendor’s lien on the Property as cumulative additional
security for the Secured Indebtedness.  Mortgagee may foreclose under this
Mortgage or under the vendor’s lien without waiving the other or may foreclose
under both.

 

Section 6.10.  [Reserved].

 

Section 6.11.  [Reserved].

 

Section 6.12.  Releases.  If all of the Secured Indebtedness be paid as the same
becomes due and payable and all of the covenants, warranties, undertakings and
agreements made in this Mortgage are kept and performed, and all Swap Contracts
and all obligations, if any, of Mortgagee for further advances have been
terminated, then, and in that event only, all rights under this Mortgage shall
terminate (except to the extent expressly provided herein with respect to
indemnifications, representations and warranties and other rights which are to
continue following the release hereof) and the Property shall become wholly
clear of the liens, security interests, conveyances and assignments evidenced
hereby, and such liens and security interests shall be released by Mortgagee in
due form at Mortgagor’s cost.  Without limitation, all provisions herein for
indemnity of Mortgagee shall survive discharge of the Secured Indebtedness, the
termination of any and all Swap Contracts and any foreclosure, release or
termination of this Mortgage.

 

Section 6.13.  Notices.  All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder or under
any other Loan Document shall be in writing and given as provided in the Credit
Agreement.

 

Section 6.14.  Invalidity of Certain Provisions.  A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

 

27

--------------------------------------------------------------------------------


 

Section 6.15.  Gender; Titles; Construction.  Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision.  The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

 

Section 6.16.  Reporting Compliance.  Mortgagor agrees to comply with any and
all reporting requirements applicable to the transaction evidenced by the Credit
Agreement and secured by this Mortgage which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Mortgagee to furnish Mortgagee with evidence of
such compliance.

 

Section 6.17. Mortgagee’s Consent.  In any instance hereunder where the
approval, consent or the exercise of judgment of Mortgagee is required or
requested, (a) the granting or denial of such approval or consent and the
exercise of such judgment shall be within the reasonable discretion of Mortgagee
(provided, however, that following a Default hereunder or an Event of Default
under the Credit Agreement, the granting or denial of any such approval or
consent and the exercise of such judgment shall be within the sole discretion of
Mortgagee, and Mortgagee shall not, for any reason or to any extent, be required
to grant such approval or consent or exercise such judgment in any particular
manner, regardless of the reasonableness of either the request or Mortgagee’s
judgment), and (b) no approval or consent of Mortgagee shall be deemed to have
been given except by a specific writing intended for the purpose and executed by
an authorized representative of Mortgagee.

 

Section 6.18.  Mortgagor.  Unless the context clearly indicates otherwise, as
used in this Mortgage, “Grantor” means the Mortgagors named in Section 1.1
hereof or any of them.  The obligations of Mortgagor hereunder shall be joint
and several.  If any Mortgagor, or any signatory who signs on behalf of any
Mortgagor, is a corporation, partnership or other legal entity, Mortgagor and
any such signatory, and the person or persons signing for it, represent and
warrant to Mortgagee that this instrument is executed, acknowledged and
delivered by Mortgagor’s duly authorized representatives.  If Mortgagor is an
individual, no power of attorney granted by Mortgagor herein shall terminate on
Mortgagor’s disability.

 

Section 6.19.  Execution; Recording.  This Mortgage has been executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument.  The date or dates reflected in
the acknowledgments hereto indicate the

 

28

--------------------------------------------------------------------------------


 

date or dates of actual execution of this Mortgage, but such execution is as of
the date shown on the first page hereof, and for purposes of identification and
reference the date of this Mortgage shall be deemed to be the date reflected on
the first page hereof.  Mortgagor will cause this Mortgage and all amendments
and supplements thereto and substitutions therefor and all financing statements
and continuation statements relating thereto to be recorded, filed, re-recorded
and refiled in such manner and in such places as Mortgagee shall reasonably
request and will pay all such recording, filing, re-recording and refiling
taxes, fees and other charges.

 

Section 6.20.  Successors and Assigns.  The terms, provisions, covenants and
conditions hereof shall be binding upon Mortgagor, and the heirs, devisees,
representatives, successors and assigns of Mortgagor, and shall inure to the
benefit of Mortgagee and shall constitute covenants running with the Land.  All
references in this Mortgage to Mortgagor shall be deemed to include all such
heirs, devisees, representatives, successors and assigns of Mortgagor.

 

Section 6.21.  Modification or Termination.  The Loan Documents may only be
modified or terminated by a written instrument or instruments intended for that
purpose and executed by the party against which enforcement of the modification
or termination is asserted.  Any alleged modification or termination which is
not so documented shall not be effective as to any party.

 

Section 6.22.  No Partnership, Etc..  The relationship between Mortgagee and
Mortgagor is solely that of lender and borrower.  Mortgagee has no fiduciary or
other special relationship with Mortgagor.  Nothing contained in the Loan
Documents is intended to create any partnership, joint venture, association or
special relationship between Mortgagor and Mortgagee or in any way make
Mortgagee a co-principal with Mortgagor with reference to the Property. All
agreed contractual duties between or among Mortgagee and Mortgagor are set forth
herein and in the other Loan Documents and any additional implied covenants or
duties are hereby disclaimed.  Any inferences to the contrary of any of the
foregoing are hereby expressly negated.

 

Section 6.23.  Applicable Law.

 

(a)   THIS MORTGAGE, AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE
GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH AND
PURSUANT TO THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICT OF
LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW, EXCEPT THAT AT ALL
TIMES THE PROVISIONS OF THIS MORTGAGE PROVIDING FOR THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIEN CREATED PURSUANT TO THIS MORTGAGE SHALL BE GOVERNED BY
AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF OHIO, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAWS OF THE STATE OF OHIO, THE LAWS
OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND ENFORCEABILITY OF ALL
LOAN DOCUMENTS AND THE INDEBTEDNESS EVIDENCED THEREBY.

 

(b)   Mortgagor hereby irrevocably submits generally and unconditionally for
itself and in respect of its property to the non exclusive jurisdiction of any
New York or Ohio state court, or

 

29

--------------------------------------------------------------------------------


 

any United States federal court, sitting in the county where the Land is located
and in which the Secured Indebtedness is payable, over any suit, action or
proceeding arising out of or relating to this Mortgage or the Secured
Indebtedness.  Mortgagor hereby irrevocably waives, to the fullest extent
permitted by law, any objection that Mortgagor may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Mortgagor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any Ohio state court, or
any United States federal court, may be made by certified or registered mail,
return receipt requested, directed to Mortgagor at its address stated at the end
of this Mortgage, or at a subsequent address of Mortgagor of which Mortgagee
received actual notice from Mortgagor in accordance with this Mortgage.  Nothing
herein shall affect the right of Mortgagee to serve process in any manner
permitted by law or limit the right of Mortgagee to bring proceedings against
Mortgagor in any other court or jurisdiction.

 

Section 6.24.  Execution Under Seal.  Mortgagor agrees that this instrument is
executed under seal.  If Mortgagor is a corporation, the designation (“SEAL”) on
this instrument shall be as effective as the affixing of Mortgagor’s corporate
seal physically to this instrument.

 

Section 6.25.  Entire Agreement.  The Loan Documents constitute the entire
understanding and agreement between Mortgagor and Mortgagee with respect to the
transactions arising in connection with the Secured Indebtedness and supersede
all prior written or oral understandings and agreements between Mortgagor and
Mortgagee with respect to the matters addressed in the Loan Documents. 
Mortgagor hereby acknowledges that, except as incorporated in writing in the
Loan Documents, there are not, and were not, and no persons are or were
authorized by Mortgagee to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in the Loan Documents.

 

Section 6.26.  Greater Estate.  In the event that Mortgagor is the owner of a
leasehold estate with respect to any portion of the Property and, prior to the
satisfaction of the indebtedness and the cancellation of this Mortgage of
record, Mortgagor obtains a fee estate in such portion of the Property, then,
such fee estate shall automatically, and without further action of any kind on
the part of Mortgagor, be and become subject to the security lien of this
Mortgage.

 

Section 6.27.  [Reserved].

 

Section 6.28.  Certain Obligations Secured.  The Secured Indebtedness may
include interest which is deferred, accrued or capitalized.

 

Section 6.29.        State Specific Provisions.

 

(a)   OPEN-END MORTGAGE MAXIMUM PRINCIPAL AMOUNT.  This Mortgage is an open-end
mortgage made pursuant to Section 5301.232 of the Ohio Revised Code, and shall
secure the payment of all loan advances included within the term “Debt”,
regardless of the time such advances are made.  The making of such advances is
obligatory on the part of the Mortgagee subject to the terms and conditions
provided for in the Loan Documents.  The

 

30

--------------------------------------------------------------------------------


 

maximum amount of unpaid loan indebtedness, exclusive of interest thereon, which
may be outstanding at any time and secured hereby shall be the maximum principal
amount stated on the cover page of this Mortgage.  As permitted and provided in
Section 5301.233 of the Ohio Revised Code, this Mortgage shall also secure
unpaid balances of advances made with respect to the Property for the payment of
taxes, assessments, insurance premiums, or costs incurred for the protection of
the Property and other costs which Mortgagee is authorized by this Mortgage to
pay on Mortgagor’s, plus interest thereon, regardless of the time when such
advances are made.

 

(b)   OHIO REMEDIES.  Without limitation to the other terms and provisions of
this Mortgage, Mortgagee may, at its option, do all things provided or permitted
to be done by a mortgagee under Section 1311.14 of the Ohio Revised Code and any
amendment thereto, for the protection of Mortgagee’s interest in the Property.

 

(c)   CONFLICTING PROVISIONS.  The provisions of this Section are intended to
supplement, and not limit, the other provisions of this Mortgage; provided,
however, that in the event the provisions of this Section contradict any other
provision of this Mortgage, the provisions of this Section shall govern.

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has executed this instrument under seal as of the
date first written on page 1 hereof.

 

 

Mortgagor:

 

 

 

AMYLIN OHIO LLC,

 

a Delaware limited liability company

 

 

 

By:

AMYLIN PHARMACEUTICALS, INC.,

 

 

a Delaware corporation,

 

 

its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

STATE OF

)

 

 

)

SS.:

COUNTY OF

)

 

 

On the          day of             , 2007, before me, the undersigned, a Notary
Public in and for said State, personally appeared
                                   , known to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is/are subscribed to the within
instrument and acknowledged that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

Notary Public

 

 

 

My commission expires:                 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LAND

 

All those certain pieces or parcels of land, together with the improvements
thereon and appurtenances thereunto belonging, lying, situate and being in
Butler County, Ohio, being more particularly described as follows:

 

Parcel 1

 

Parcel No. M5620-008-000-041

 

Situated in Section 10, Town 2, Range 2, West Chester Township, Butler County,
Ohio and being a 10.910 acre tract of land being all of Lot 3 of Port Union
Distribution Center as set forth on plat filed January 10, 2001, in Plat
Envelope 3248, Pages A & B of the Butler County, Ohio Records, being further
described as follows:

 

Beginning at a point found by measuring from the southeast corner of
aforementioned Section 10, said point being in the centerline intersection of
Princeton-Glendale Road and Port Union Road, along the southerly line of said
section and along the centerline of Port Union Road, South 82° 35’ 30” West,
1070.40 feet; thence leaving said section line and said centerline North 07° 24’
30” West, 199.68 feet; thence along a 200.00 foot radius curve to the right an
arc length of 50.39 feet, a chord bearing of North 00° 11’ 24” West, a chord
distance of 50.26 feet; thence North 07° 01’ 43” East, 159.76 feet; thence along
a 200.00 foot radius curve to the left an arc length of 236.74 feet, a chord
bearing of North 26° 52’ 56” West, a chord distance of 233.16 feet; thence North
60° 47’ 34” West, 280.76 feet; thence along a 200.00 foot radius curve to the
left an arc length of 28.48 feet, a chord bearing of North 64° 52’ 20” West, a
chord distance of 28.46 feet; thence North 68° 57’ 07” West, 352.11 feet; thence
North 21° 02’ 53” East, 30.00 feet to the true point of beginning; thence from
the point of beginning thus found along a 68.00 foot radius curve to the left an
arc length of 64.18 feet, a chord bearing of South 84° 00’ 37” West, a chord
distance of 61.82 feet; thence North 33° 01’ 38” West, 159.78 feet; thence North
07° 11’ 40” West, 178.43 feet; thence North 13° 20’ 41” East, 611.93 feet;
thence South 60° 50’ 40” East, 741.26 feet; thence South 29° 12’ 26” West,
732.11 feet; thence North 68° 57’ 07” West, 279.03 feet to the point of
beginning, containing 475,239.60 square feet or 10.910 acres of land and being
subject to all easements, conditions, restrictions and right-of-ways of record,
including the Declaration of Protective Covenants, Agreements, Easement, Charges
and Liens recorded in Book 6533, Page 1960 of the Official Records of Butler
County, Ohio.

 

Together with appurtenant easements from drainage and utilities per Plat
Envelope 3248, Pages A & B and also shown in Deed Book 899, Page 551 of the
records of the Recorder of Butler County, Ohio.

 

The Plat of Survey from which the above description is prepared is recorded in
Volume 3248, Pages A & B of the Butler County, Ohio Records.

 

33

--------------------------------------------------------------------------------


 

Parcel 2

 

Parcel No. M5620-008-000-042

 

Situated in Section 10, Town 2, Range 2, West Chester Township, Butler County,
Ohio and being a 16.1560 acre tract of land being all of Lot 4 of Port Union
Distribution Center as set forth on plat filed January 10,. 2001, In Plat
Envelope 3248, Pages A & B of the Butler County, Ohio Records, being further
described as follows:

 

Together with appurtenant easements for drainage and utilities shown in Easement
Agreement recorded July 24, 2000 in Official Record Book 6496, Page 139 by and
between Board of County Commissioners Butler County, Ohio and Industrial
Developments International of the records of the Recorder of Butler County,
Ohio.

 

METES AND BOUNDS DESCRIPTION:

 

Situated in Section 10, Town 2, Range 2, West Chester, Township, Butler County,
Ohio and being Entire Lot #4 of Port Union Distribution Center as recorded in
Plat Envelope 3248, Page A-B of the Butler County records and being further
described as follows:



Beginning at the Southwest corner of aforementioned Lot #4, said point being in
the Northerly right-of-way of Trade Port Drive;

 

thence along the boundary of said Lot #4, North 29° 12’ 26” East, 732.11 feet;
thence South 60° 50’ 40” East, 419.35 feet to a found 3/8” iron pin; thence
South 51° 07’ 31” East 93.39 feet to a found 5/8” iron pin; thence South 52° 34’
37” East 98.68 feet to a found 5/8” iron pin; thence South 03° 49’ 48” West,
145.85 feet to a found iron pipe (bent); thence South 39° 45’ 30” East, 234.78
feet; thence South 04° 11’ 51” West, 310.81 feet to a found 5/8” iron pin;
thence South 51° 21’ 44” West, 111.00 feet to a found 5/8” iron pin; thence
South 82° 40’ 14” West, 283.78 feet to a set 5/8” iron pin; thence South 03° 47’
11” West, 276.69 feet to a point in the Northerly right-of-way line of Port
Union Road; thence along said Northerly right-of-way line South 61° 01’ 24”
West, 95.00 feet; thence South 82° 35’ 30” West, 34.38 feet; thence along a
curve to the right having a radius of 30.00 feet, through a central angle of 90°
00’ 00” an arc length of 47.12 feet, a chord bearing of North 52° 24’ 30” West,
a chord distance of 42.43 feet to a point in the Easterly right-of-way line of
Trade Port Drive; thence along said Easterly right-of-way, North 07° 24’ 30”
West, 119.68 feet; thence along a curve to the right, having a radius of 170.00
feet, through a central angle of 14° 26’ 13” an arc length of 42.83 feet, a
chord bearing of North 00° 11’ 24” West, a chord distance of 42.72 feet; thence
North 07° 01’ 43” East, 159.76 feet; thence along a curve to the left, having a
radius of 230.00 feet, through a central angle of 67° 49’ 17” an arc length of
272.25 feet, a chord bearing of North 26° 52’ 56” West, a chord distance of
256.63 feet to a point in the Northerly right-of-way line of Trade Port Drive;
thence along said Northerly right-of-way line, North 60° 47’ 34” West, 280.76
feet; thence along a curve to the left, having a radius of 230.00 feet, through
a central angle of 08° 09’ 33” an arc length of 32.75 feet, a chord bearing of
North 64° 52’ 20” West, a chord distance of 32.73 feet; thence North 68° 57’ 07”
West, 73.07 feet to the point of beginning containing 703,769.90 square feet or
16.156 acres of land and being subject to all easements and right-of-ways of
record.

 

34

--------------------------------------------------------------------------------


Exhibit H-1

 

GIAN-MICHELE A MARCA

(415) 693-2148

 

 

December 21, 2007

 

Bank of America, N.A., as Lender,

Administrative Agent and L/C Issuer

and the other Lenders identified on

Exhibit A hereto

 

RE:                        Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as counsel to Amylin Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), Amylin Ohio LLC, a Delaware limited liability company (“Amylin
Ohio”), and Amylin Investments LLC, a Delaware limited liability company
(“Amylin Investments” and together with Amylin Ohio and  the Company,
collectively, the “Borrowers”), in connection with the execution and delivery of
the Credit Agreement, dated as of December 21, 2007 (the “Credit Agreement”), by
and among the Company, Amylin Ohio, Amylin Investments, Bank of America, N.A.,
as Administrative Agent and L/C Issuer (“Administrative Agent”), and each of the
Lenders listed on Exhibit A hereto (each a “Lender” and collectively, the
“Lenders”). This opinion is furnished to you at the request and on behalf of the
Company pursuant to Section 4.01(a)(vii) of the Credit Agreement.  All
capitalized terms not otherwise defined herein shall have the meanings given to
them in the Credit Agreement.  For purposes of the opinions expressed herein, we
have examined the following documents, each dated as of the date hereof
(collectively, the documents referred to in (a) through (d) below being the
“Transaction Documents”):

 

(a)           the Credit Agreement and the Notes;

 

(b)           the Pledge and Security Agreement, by and among the Borrowers and
the Administrative Agent for the benefit of the Secured Parties;

 

(c)           the Deposit Account Control Agreements and Securities Account
Control Agreements listed on Exhibit B hereto;

 

(d)           the Mortgage listed on Exhibit B hereto; and

 

(e)           unfiled copies of financing statements on Form UCC-1 provided to
us by you or your counsel and attached hereto as Exhibit C naming each Borrower,
respectively, as debtor and the Administrative Agent as secured party (the
“Delaware Financing Statements”).

 

In addition, we have examined the following documents:

 

 

101 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94111-5800  T: (415)
693-2000  F: (415) 693-2222  WWW.COOLEY.COM

 

--------------------------------------------------------------------------------


 

 

(i)            Amended and Restated Certificate of Incorporation of the Company,
filed on January 25, 1992 and amended by filings with the Secretary of State of
the State of Delaware on May 29, 1998, March 23, 1999, November 16, 1999,
June 11, 2001, June 14, 2002, and May 23, 2007, and each as certified by the
Secretary of State of the State of Delaware on December 19, 2007;

 

(ii)           Bylaws of the Company certified to us by an officer of the
Company to be in full force and effect as of the date hereof;

 

(iii)          Resolutions of the Finance Committee of the Board of Directors of
the Company relating to the Transaction Documents and the transactions
contemplated thereby adopted by written consent on December 19, 2007 and
resolutions of the Board of Directors of the Company relating to the delegation
of authority to the Finance Committee adopted at a meeting held on May 16-17,
2006;

 

(iv)           Certificate of Formation of Amylin Ohio, filed on December 5,
2005, and certified by the Secretary of State of the State of Delaware on
December 19, 2007;

 

(v)            Limited Liability Company Agreement of Amylin Ohio certified to
us by the Sole Manager of Amylin Ohio to be in full force and effect as of the
date hereof;

 

(vi)           Resolutions of the sole member and the sole manager of Amylin
Ohio relating to the Transaction Documents and the transactions contemplated
thereby adopted by written consent on December 20, 2007;

 

(vii)         Certificate of Formation of Amylin Investments, dated as of
April 13, 2007, and certified by the Secretary of State of the State of Delaware
on December 19, 2007;

 

(viii)        Limited Liability Company Agreement of Amylin Investments
certified to us by the Sole Manager of Amylin Investments to be in full force
and effect as of the date hereof;

 

(ix)          Resolutions of the sole member and the sole manager of Amylin
Investments relating to the Transaction Documents and the transactions
contemplated thereby adopted by written consent on December 20, 2007;

 

(x)            copies of the Material Agreements (as defined below) listed on
Schedule A hereto;

 

(xi)          Certificate of Good Standing issued by the Secretary of State of
Delaware stating that the Company is a domestic corporation in good standing in
such state, dated as of December 19, 2007;

 

(xii)         Certificate of Good Standing issued by the Secretary of State of
Delaware stating that Amylin Ohio is a domestic limited liability company in
good standing in such state, dated as of December 19, 2007; and

 

2

--------------------------------------------------------------------------------


 

(xiii)        Certificate of Good Standing issued by the Secretary of State of
Delaware stating that Amylin Investments is a domestic limited liability company
in good standing in such state, dated as of December 19, 2007;

 

(xiv)         such other certificates of status issued by the states set forth
on Schedule B hereto, stating that a Borrower is entitled to transact intrastate
business in and is in good standing under the laws of such state (together with
items (xi), (xii) and (xiii) above, the “Good Standing Certificates”).

 

Items (i), (ii), (iv), (v), (vii) and (viii) above are collectively referred to
as the “Organizational Documents”.

 

In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Transaction Documents by the various parties and upon originals
or copies certified to our satisfaction of such records, documents,
certificates, opinions, memoranda and other instruments as in our judgment are
necessary or appropriate to enable us to render the opinions expressed below.

 

As to certain factual matters, we have relied upon certificates of officers of
each of the Borrowers and have not sought independently to verify such matters. 
Where we render an opinion “to our knowledge” or concerning an item “known to
us” or our opinion otherwise refers to our knowledge, it is based solely upon
(i) an inquiry of attorneys currently within this firm who represent the
Borrowers in this transaction, (ii) receipt of certificates executed by an
officer of each of the Borrowers covering such matters or items, and (iii) such
other investigation, if any, that we specifically set forth herein.  In
addition, with regard to our opinions in paragraphs 4 and 5 below with respect
to orders, judgments, or decrees that are binding upon the Borrowers or their
respective properties and our opinion in paragraph 7 below with respect to
pending or overtly threatened litigation, we also have checked the records of
this firm to ascertain that we are not acting as counsel of record for the
Borrowers with respect to any of the foregoing.  We have made no further
investigation.

 

In rendering the opinions expressed below, we have assumed, without
investigation:

 

(a)           the genuineness and authenticity of all signatures on original
documents (except that such assumption is not made, as to the Borrowers, with
respect to the signatures of the person(s) executing the Transaction Documents
on behalf of the Borrowers);

 

(b)           the authenticity of all documents submitted to us as originals;

 

(c)           the conformity to originals of all documents submitted to us as
copies;

 

(d)           the accuracy, completeness and authenticity of certificates of
public officials;

 

(e)           the due incorporation or formation, valid existence, good standing
in the jurisdiction of incorporation or formation and the corporate, limited
liability company or similar power to enter into and perform the Transaction
Documents in accordance with their respective

 

3

--------------------------------------------------------------------------------


 

terms, of all Persons party to any Transaction Document (except that such
assumption is not made as to the Borrowers);

 

(f)            the due authorization, execution and delivery of all documents
(except that such assumption is not made with respect to the due authorization,
execution and delivery of the Transaction Documents by the Borrowers), in each
case where the authorization, execution and delivery thereof by such parties are
prerequisites to the effectiveness of such documents;

 

(g)           the legal capacity of all individuals executing and delivering
documents to so execute and deliver;

 

(h)           compliance by Lenders or Bank of America, N.A. in its capacity as
Administrative Agent and L/C Issuer, as applicable, with any state or federal
laws or regulations applicable to the transactions contemplated by the
Transaction Documents because of the nature of such Person’s business;

 

(i)            the Transaction Documents are valid and binding obligations,
enforceable in accordance with their respective terms against all parties
thereto (except that such assumption is not made with respect to the Borrowers);
and

 

(j)            there are no extrinsic agreements or understandings among the
parties to the Transaction Documents or the Material Agreements that would
modify or interpret the terms of the Transaction Documents or such Material
Agreements or the respective rights or obligations of the parties thereunder.

 

Our opinion is expressed only (i) with respect to the federal laws of the United
States of America and the internal laws of the State of New York, (ii) for the
purposes of our opinion in paragraphs 1 and 2 below, the General Corporation Law
of the State of Delaware and the Delaware Limited Liability Company Act, and
(iii) for the purposes of our opinion in paragraph 10 below, the relevant
provisions of Revised Article 9 of the Delaware Uniform Commercial Code
(“DEUCC”) as reflected in unofficial compilations.  We did not review the
official version of the DEUCC or any decisions interpreting the DEUCC.  We did
not obtain special rulings of authorities administering the DEUCC or any opinion
of counsel in Delaware.  Our opinions with respect to the Mortgage are subject
to Section 6.23(a) of the Mortgage which specify the applicable governing law
for such documents, and we have assumed that a court would give effect to this
provision.  We express no opinion as to the provisions of the Mortgage providing
for the creation, perfection or enforcement of the liens created pursuant to the
Mortgage, and we understand that you are relying on the opinion of Dinsmore &
Shohl LLP with respect thereto.  We note that the parties to one of the Account
Control Agreements have designated the laws of the State of Pennsylvania as the
laws governing such Account Control Agreement.  Our opinion in paragraph 3 below
as to the validity, binding effect and enforceability of the such Account
Control Agreement and our opinions in paragraphs 10 and 11 below are premised
upon the result that would obtain if the securities intermediary’s jurisdiction
was the State of New York and such Account Control Agreement was governed by the
laws of the State of New York (notwithstanding the actual designation in such
Account Control Agreements of the laws of the State of Pennsylvania) to the
interpretation and enforcement of such Account Control

 

4

--------------------------------------------------------------------------------


 

Agreement.  We do not express any opinion herein covering any other laws, and
except as provided herein with respect to the laws of the State of New York, we
express no opinion as to whether the laws of any particular jurisdiction apply
and no opinion to the extent that the laws of any other jurisdiction are
applicable to the subject matter hereof.  For purposes of this Opinion, “NYUCC”
means the New York Uniform Commercial Code as in effect in the State of New York
on the date hereof.

 

We are not rendering any opinion as to any law, rule or regulation relating to
antitrust, banking, insurance, the regulation of insurers or insurance-related
companies, land use, safety, the regulation of pharmaceutical companies or
pharmaceutical products, environmental, pension, employee benefit, fraudulent
conveyance, tax or the legality of investments for regulated entities. We
express no opinion as to any local law.  Furthermore, we express no opinion with
respect to compliance with: antifraud laws, rules or regulations; laws, rules or
regulations relating to securities or the offer and sale thereof; state
securities or blue sky laws, rules or regulations; the Investment Company Act of
1940, as amended (the “Investment Company Act”), except as expressly set forth
in paragraph 12 below; or laws, rules or regulations that place limitations on
corporate distributions.

 

With regard to our opinion in paragraph 1 below with regard to (i) the valid
existence and good standing of each Borrower as a domestic corporation or
limited liability company, as the case may be, in the State of Delaware and
(ii) the qualification to do business as a foreign corporation or foreign
limited liability company, as the case may be, and good standing of each
Borrower in the jurisdictions set forth opposite the name of such Borrower on
Schedule B hereto, we have based our opinion solely upon our review of the Good
Standing Certificates.  We have made no further investigation.

With regard to our opinions in paragraph 3 below concerning the validity,
binding nature and enforceability of each Borrower’s obligations under the
Transaction Documents:

 

(i)            This opinion is subject to, and may be limited by, applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance,
debtor and creditor, and similar laws which relate to or affect creditors’
rights generally.  This opinion is also subject to, and may be limited by,
general principles of equity and the exercise of judicial discretion (regardless
of whether such validity or enforceability is considered in a proceeding in
equity or at law), including the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and concepts of
materiality, reasonableness, conscionability, good faith and fair dealing.

 

(ii)           No opinion is expressed as to the enforceability of any provision
of any Transaction Document:

 

(1)          under which any party waives any rights, defenses or offsets
afforded to it under law, constitutional provision, or as a matter of public
policy, or by which any party waives any right afforded to it by applicable law
after a default, including, without limitation, any waiver of a right to cause a
marshaling of assets or to a trial by jury;

 

5

--------------------------------------------------------------------------------


 

(2)          under which any party may be obligated to pay legal and other
professional fees incurred by or on behalf of another party or the cost of
collection following a default, to the extent a court may conclude that such
fees or costs are unreasonable;

 

(3)          under which the provisions of any Transaction Document are
severable in the event a provision that is determined by a court to be an
essential part of the agreed exchange is determined to be invalid or
unenforceable;

 

(4)          specifying that the provisions of any Transaction Document may be
waived only in writing, to the extent that an oral agreement or an implied
agreement by trade practice or course of conduct has been created that modifies
any provision of such Transaction Document;

 

(5)          under which a party’s waiver of any breach of any provision of an
agreement is not to be construed as a waiver by such party of any prior breach
of such provision or of any other provision of any agreement;

 

(6)          purporting to give any party the right to accelerate obligations or
exercise remedies without notice;

 

(7)          specifying that the liability of any indemnitor or guarantor shall
not be affected by actions or failures to act on the part of the beneficiaries
of the indemnity or guaranty or by amendments or waivers of provisions of
documents creating and governing the indemnified or guaranteed obligations if
such actions, failures to act, amendments or waivers change the essential nature
of the terms and conditions of the indemnified or guaranteed obligations;

 

(8)          regarding any provision requiring indemnification, contribution or
exculpation to the extent the same may be violative of public policy or purports
to require indemnification or contribution for a party’s own willful misconduct
or gross negligence (or if no standard of gross negligence has been agreed upon,
for a party’s own negligence);

 

(9)          providing for a right or remedy which may be held to be arbitrary
or unconscionable, a penalty or otherwise in violation of public policy;

 

(10)        restricting (or, in the case of remedies, purporting to assure) the
availability of legal or equitable remedies or defenses;

 

(11)        imposing penalties, forfeitures, higher rates of interest and/or
late payments in the event of a default or upon a delinquency in payment or
otherwise;

 

(12)        regarding “choice of forum” or “submission to jurisdiction”
provisions; or

 

(13)        purporting to assign or grant a lien upon or security interest in or
to any contract, right, agreement or other property right or the proceeds
thereof (other than assignments or security interests in accounts, general
intangibles, chattel paper or promissory

 

6

--------------------------------------------------------------------------------


 

notes to the extent provided by Sections 9-406(d), 9-407 and 9-408 of the
NYUCC), which by its terms or under applicable law, rule or regulation is not so
assignable or under which the grant of such a lien or security interest is
prohibited.

 

(iii)          Our opinions herein, insofar as they relate to the enforceability
of the choice of law provisions of the Transaction Documents designating the law
of the State of New York as the law applicable to the construction and
interpretation of the Transaction Documents, are predicated upon Section 5-1401
of the New York General Obligations Law which permits contracting parties to
specify that the law of the State of New York is applicable if the requirements
of such Section are satisfied, and are limited to such choice of law provisions
being enforced by a New York court.

 

(iv)           We have assumed that the Lenders, Administrative Agent and other
Secured Parties will act fairly, in good faith and in a commercially reasonable
and prudent manner in exercising their respective rights and will not trespass
or commit any breach of peace in any taking of possession of any of the
Collateral.

 

(v)            Any provisions of the Transaction Documents that purport to
permit any Person to sell or otherwise dispose of any Collateral or exercise any
rights with respect thereto otherwise than in accordance with applicable law may
not be enforceable.  The exercise of remedies by the Administrative Agent,
Lenders and other Secured Parties under the Transaction Documents will generally
be subject to compliance with, and the limitations imposed by, the NYUCC and
DEUCC relating to the exercise of remedies by a secured creditor including,
without limitation, the procedural requirements of Section 9-601 et seq. of the
NYUCC and DEUCC relating to the exercise of remedies by a lender.  Any
provisions of the Transaction Documents that prohibit transfers to the extent
they may include transfers described in Section 9-401 and 9-408 of the NYUCC may
not be enforceable.  We also call your attention to the fact that the right of a
secured party to enforce a security interest in proceeds is limited under
Section 9-315 of the NYUCC.  Insofar as the Transaction Documents purport to
create a security interest in after-acquired property, we advise you that such
security interest will be subject to Sections 547 and 552 of Title 11 of the
United States Code.

 

(vi)           We express no opinion as to the enforceability of any provision
of the Transaction Documents that purports to permit the Administrative Agent or
any Lender to act as any party’s agent or attorney-in-fact after the occurrence
and during the continuance of an event of default.

 

(vii)         We express no opinion as to the enforceability of any provision in
the Transaction Documents to the extent any Borrower agrees to or is otherwise
required to cause a Person other than itself or its wholly-owned subsidiary to
take or refrain from taking any action.

 

With regard to our opinion in paragraph 4 below, we have relied solely upon
(1) a list supplied to us by the Borrowers of written agreements, contracts,
undertakings, indentures or instruments (the “Material Agreements”) to which any
Borrower is a party, a copy of which is attached hereto as Schedule A, and
(2) an examination of the Material Agreements in the form provided to us by the
Borrowers.  We have made no further investigation.  Further, with regard to our

 

7

--------------------------------------------------------------------------------


 

opinion in paragraph 4 below concerning the Material Agreements, we express no
opinion as to (1) financial covenants or similar provisions therein requiring
financial calculations or determinations to ascertain compliance, (2) provisions
therein relating to the occurrence of a “material adverse event” or words of
similar import, or (3) any statement or writing that may constitute parol
evidence bearing on interpretation or construction.  We have assumed that each
Material Agreement would be governed or interpreted under New York law even in
cases where New York law is not the governing law of such Material Agreement.

 

Our opinions regarding the validity and perfection of security interests are
subject to our assumptions that (x) the Collateral exists, (y) the applicable
Borrower has rights in or title to, or the power to transfer to a secured party
rights in, the Collateral in which it has granted a security interest (and we do
not express any opinion herein as to any of such rights or title), and (z) the
applicable Borrower has received “value” (as defined in Section 1-201(44) of the
NYUCC and for purposes of NYUCC Section 9-203(b)(1)) in exchange for granting a
security interest in the Collateral.  In addition, our opinions regarding the
validity and perfection of security interests are subject to the following:

 

(i)            We have assumed that all information included in the Delaware
Financing Statements regarding the name and mailing address of the
Administrative Agent is complete and accurate;

 

(ii)           We express no opinion as to the accuracy or sufficiency of the
description of the Collateral in the Transaction Documents or the Delaware
Financing Statements; and

 

(iii)          We express no opinion as to any real property, fixtures or any
property or transactions excluded from coverage under or of a type not subject
to, Article 8 or Article 9 of the NYUCC or DEUCC, including, without limitation,
pursuant to Section 9-109 thereof.

 

(iv)           With regard to our opinion in paragraph 10 below, we have assumed
that (a) the jurisdiction of each depository bank listed on Exhibit B hereto,
within the meaning of Section 9304 of the NYUCC, is the State of New York, and
(b) the Deposit Accounts covered by the Deposit Account Control Agreements
listed on Exhibit B hereto constitute “deposit accounts” as defined in
Section 9102(a)(29) of the NYUCC.

 

(v)            With regard to our opinion in paragraph 11 below, we have assumed
that (a) each securities intermediary listed on Exhibit B is a securities
intermediary within the meaning of Section 8102(a)(14) of the NYUCC, (b) the
jurisdiction of each such securities intermediary, within the meaning of
Section 9305(a)(3) and Section 8110(e) of the NYUCC is the State of New York,
and (c) the Securities Accounts covered by the Securities Account Control
Agreements listed on Exhibit B hereto constitute “securities accounts” as
defined in Section 8501 of the NYUCC.

 

(vi)           For purposes of our opinion, we have assumed at the time of the
Closing (i) the due recording of the Mortgage in the official records of Butler
County, Ohio as required by law for perfection of the security interest
contemplated in the Mortgage, (ii) all recording and related taxes will be paid,
and (iii) that the applicable Borrowers have rights in the real and

 

8

--------------------------------------------------------------------------------


 

personal property collateral in which they purport to create a security interest
under the Mortgage.

 

On the basis of the foregoing, in reliance thereon, and subject to the
qualifications and exceptions herein contained, we are of the opinion that:

 

1.             Each Borrower has been duly formed and is validly existing and in
good standing under the laws of the State of Delaware.  Each Borrower is duly
qualified to do business as a foreign corporation or a foreign limited liability
company, as the case may be, and is in good standing under the laws of the
states identified next to the same of such Borrower on Schedule B hereof.

 

2.             The execution and delivery by each Borrower of and performance of
its obligations under the Transaction Documents to which it is a party have been
duly authorized by all necessary corporate or limited liability company action,
as the case may be, on the part of such Borrower, and the Transaction Documents
to which it is a party have been duly executed and delivered by such Borrower. 
Each Borrower has the requisite corporate or limited liability company power, as
the case may be, to enter into and perform its obligations under the Transaction
Documents to which it is a party.

 

3.             Each of the Transaction Documents to which any Borrower is a
party constitutes the legal, valid and binding obligation of each such Borrower
enforceable against such Borrower in accordance with its terms.

 

4.             Each Borrower’s execution and delivery of and performance as of
the date hereof of its obligations under the Transaction Documents to which it
is a party do not violate, or constitute a default under, (a) any provision of
such Borrower’s Organizational Documents, (b) any material term or provision of
any Material Agreement to which such Borrower is a party or (c) any order, writ,
judgment, injunction, decree, determination or award which has been entered
against such Borrower and of which we are aware, in the case of (b) and (c) to
the extent such violation or default would materially and adversely affect the
Company and its subsidiaries taken as a whole.

 

5.             The execution and delivery by the Borrowers of, and performance
as of the date hereof of their respective obligations under, the Transaction
Documents to which such Borrowers are a party do not violate or contravene any
New York state or federal statute or regulation which is applicable generally to
borrowers in commercial transactions of the nature contemplated by the
Transaction Documents, in each case to the extent the violation of which would
materially and adversely affect the Company and its subsidiaries, taken as a
whole.  We express no opinion as to any provisions of the Mortgage which by
their terms are governed by the laws of the State of Ohio.

 

6.             All orders, consents, permits or approvals of any New York state
or federal governmental authority which are applicable generally to borrowers in
commercial transactions of the nature contemplated by the Transaction Documents
and required for the execution and delivery by the Borrowers of, and performance
by the Borrowers of their respective obligations under, the Transaction
Documents to which the Borrowers are party, have been obtained,

 

9

--------------------------------------------------------------------------------


 

except for filings, recordings or registrations that are required to perfect the
Administrative Agent’s security interests in property identified as Collateral
under the Transaction Documents.

 

7.             To our knowledge, there are no actions, suits or proceedings
pending or threatened against any Borrower before any court, arbitrator or
governmental agency that questions the legality, validity or enforceability of
the Loan Documents.

 

8.             With regard to the personal property Collateral identified and
described in the Pledge and Security Agreement, the Pledge and Security
Agreement is sufficient to create a security interest under the NYUCC in such
Collateral in favor of the Administrative Agent, to the extent a security
interest can be created therein under Article 9 of the NYUCC.

 

9.             The Delaware Financing Statements to be filed by the
Administrative Agent or its counsel with the filing office of the Secretary of
State of the State of Delaware are in form sufficient for filing with such
filing office.  Upon the due filing of the Delaware Financing Statements with
the filing office of the Secretary of State of the State of Delaware, the
security interest of the Administrative Agent in the Collateral identified and
described in the Pledge and Security Agreement, to the extent identified and
described in the Delaware Financing Statements, will be perfected to the extent
that a security interest in such Collateral can be perfected under the DEUCC by
the filing of a UCC-1 financing statement in such filing office.

 

10.          The Administrative Agent will have a perfected security interest in
the Deposit Accounts identified in the Deposit Account Control Agreements listed
on Exhibit B hereto upon the execution by the parties thereto of such Deposit
Account Control Agreements.

 

11.          The Administrative Agent will have a perfected security interest in
the Securities Accounts identified in the Securities Account Control Agreements
listed on Exhibit B hereto upon the execution by the parties thereto of such
Securities Account Control Agreements.

 

12.          The Company is not an “investment company” within the meaning of
the Investment Company Act.

 

Our opinion set forth above is limited to the matters expressly set forth in
this letter, and no opinion is implied or may be inferred beyond the matters
expressly stated.  This opinion speaks only as to law and facts in effect or
existing as of the date hereof, and we undertake no obligation or responsibility
to update or supplement this letter to reflect any facts or circumstances that
may hereafter come to our attention or any changes in law that may hereafter
occur.

 

10

--------------------------------------------------------------------------------


 

Our opinion in this letter is rendered solely for the benefit of Bank of
America, in its capacity as Administrative Agent and L/C Issuer and each of the
Lenders in connection with the transactions described above and may be relied
upon only by such Persons, their respective successors, transferees and assigns,
including participants.

 

Very truly yours,

 

Cooley Godward Kronish LLP

 

 

Gian-Michele a Marca

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LENDERS

 

Banc of America Leasing & Capital, LLC

Silicon Valley Bank

RBS Asset Finance, Inc.

Comerica Bank

BMO Capital Markets Financing, Inc.

First Bank

Union Bank of California, N.A.

Bank of America, N.A.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEPOSIT ACCOUNT CONTROL AGREEMENTS,

SECURITIES ACCOUNT CONTROL AGREEMENTS AND MORTGAGE

 

Deposit Account Control Agreement dated as of December 21, 2007, among the
Company, Amylin Ohio LLC (collectively, the “Company”), Bank of America, N.A. as
lender and the Administrative Agent.

 

Control Agreement dated as of December 21, 2007, among the Company, Mellon Bank
and the Administrative Agent.

 

Uncertificated Securities Control Agreement dated as of December 21, 2007 among
the Company, the Administrative Agent, Merrill Lynch Funds for Institutions
Series and State Street Bank and Trust Company through its service provider,
Boston Financial Data Services, Inc.

 

Account Control Agreement With Activation dated as of December 21, 2007, among
the Company, the Administrative Agent and Brown Brothers Harriman & Co.

 

Account Control Agreement dated as of December 21, 2007 among Amylin Ohio, the
Administrative Agent and Fifth Third Bank.

 

Account Control Agreement dated as of December 21, 2007 among the Company, the
Administrative Agent and First Bank.

 

Open-End Mortgage, Assignment of Rents and Leases, Security Agreement and
Fixture Filing dated as of December 21, 2007 by Amylin Ohio for the benefit of
the Administrative Agent.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DELAWARE FINANCING STATEMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MATERIAL AGREEMENTS

 

Registration Rights Agreement, dated September 19, 2002, between the Company and
Eli Lilly and Company;

 

Rights Agreement, dated June 17, 2002, between the Company and American Stock
Transfer & Trust Company;

 

First Amendment to Rights Agreement, dated December 13, 2002, between the
Company and American Stock Transfer and Trust Company;

 

Form of Indemnity Agreement entered into between the Company and certain of its
directors and officers;

 

1991 Stock Option Plan, as amended (the “1991 Plan”);

 

Form of Incentive Stock Option Agreement under the 1991 Plan;

 

Form of Supplemental Stock Option Agreement under the 1991 Plan;

 

Form of Supplemental Stock Option Agreement not granted under the 1991 Plan with
Related Schedule;

 

Amended and Restated Employee Stock Purchase Plan;

 

Non-Employee Directors’ Stock Option Plan (the “Directors’ Plan”);

 

Phantom Stock Unit Agreement, dated January 4, 1995, between the Company and
Farview Management Co., L.P.;

 

Patent and Technology License Agreement, Consulting Agreement and Nonstatutory
Stock Option Agreement, dated October 1, 1996, between the Company and Dr. John
Eng;

 

Directors’ Deferred Compensation Plan;

 

Directors’ Plan Stock Option Agreement, as amended;

 

Special Form of Incentive Stock Option Agreement under the 1991 Plan;

 

Stock Option Agreement, dated March 25, 1998, between Company and Joseph C.
Cook, Jr.;

 

Development and License Agreement, dated May 15, 2000, between the Company and
Alkermes Controlled Therapeutics II, Inc.;

 

2001 Equity Incentive Plan, as amended;

 

Collaboration Agreement, dated September 19, 2002, between the Company and Eli
Lilly and Company (“Eli Lilly”);

 

U.S. Co-Promotion Agreement, dated September 19, 2002, between the Company and
Eli Lilly;

 

Milestone Conversion Agreement, dated September 19, 2002, between the Company
and Eli Lilly;

 

Stock Purchase Agreement, dated September 19, 2002, between the Company and Eli
Lilly;

 

Security Agreement, dated June 20, 2003, between the Company and Eli Lilly;

 

Device Development and Manufacturing Agreement, dated July 1, 2003, between the
Company and Eli Lilly;

 

--------------------------------------------------------------------------------


 

Form of 2001 Equity Incentive Plan Officer Stock Option Agreement, as amended;

 

Form of 2001 Equity Incentive Plan Stock Option Agreement, as amended;

 

Manufacturing Agreement, dated May 12, 2003, between the Company and UCB S.A.;

 

Exenatide Manufacturing Agreement, dated October 21, 2003, between the Company
and Mallinckrodt Inc.;

 

Commercial Supply Agreement for Exenatide, dated December 23, 2003, between the
Company and Bachem, Inc.;

 

Commercial Supply Agreement, dated February 14, 2005, between the Company and
Baxter Pharmaceutical Solutions LLC;

 

Commercial Supply Agreement, dated October 7, 2004, between the Company and CP
Pharmaceuticals Ltd.;

 

Commercial Supply Agreement, dated March 2, 2005, between the Company and Baxter
Pharmaceutical Solutions LLC;

 

Summary Description of Company’s Named Executive Officer Oral At-Will Employment
Agreements;

 

Description of Company’s Executive Cash Bonus Plan;

 

Amendment to Development and License Agreement, dated October 24, 2005, between
Company and Alkermes Controlled Therapeutics II;

 

Underwriting Agreement, dated March 29, 2006, by and between Company, Morgan
Stanley & Co. Incorporated, Goldman, Sachs & Co., Bear Stearns & Co. and Lehman
Brothers Inc.;

 

Commercial Supply Agreement, dated June 28, 2005, between Company and
Bachem, Inc.;

 

Employment Succession Agreement, dated June 1, 2006, between Company and Daniel
M. Bradbury;

 

Commercial Supply Agreement, dated October 12, 2006, between Company and
Wockhardt UK (Holdings) Ltd.;

 

Amendment to Collaboration Agreement, dated October 31, 2006, between Company
and Eli Lilly and Company;

 

Deferred Compensation Plan;

 

Employment Agreement, dated March 7, 2007, between Company and Daniel M.
Bradbury;

 

Amended and Restated Officer Change in Control Severance Benefit Plan;

 

Indenture, dated April 6, 2004, between Company and J.P. Morgan Stanley & Co.
Incorporated and Goldman, Sachs & Co.;

 

Form of 2.50% Convertible Senior Note due 2011;

 

Registration Rights Agreement, dated April 6, 2004, between Company and J.P.
Morgan Stanley & Co. Incorporated and Goldman, Sachs & Co.;

 

Indenture, dated June 8, 2007, between Company and The Bank of New York Trust
Company, N.A.;

 

Form of 3.00% Convertible Senior Note due 2014;

 

Registration Rights Agreement, dated June 8, 2007, between Company and The Bank
of New York Trust Company, N.A.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

FOREIGN QUALIFICATIONS

 

Company: California.

 

Amylin Ohio: Ohio.

 

Amylin Investments: None.

 

--------------------------------------------------------------------------------


EXHIBIT H-2

 

 

December 21, 2007

 

 

Bank of America, N.A.

1000 North Tryon Street

Charlotte, North Carolina  28255

 

Ladies and Gentlemen:

 

We have acted as local Ohio counsel to Amylin Ohio LLC (“Borrower”), a Delaware
limited liability company, in connection with the closing of a $140,000,000.00
loan (the “Loan”) from Bank of America, N.A. (“Lender”), secured by certain real
property (the “Real Property”) located in Butler County, Ohio, and related
personal property (the “Personal Property;” the Real Property and the Personal
Property being hereinafter collectively referred to as the “Property”).

 

The opinions set forth herein are limited to the laws of the State of Ohio and
applicable federal laws.

 

In connection with the Loan, we have examined the following documents (the “Loan
Documents”), executed by Borrower:

 

(a)                                  Open-End Mortgage, Assignment of Rents and
Leases, Security Agreement and Fixture Filing (the “Mortgage”);

 

(b)                                 Environmental Indemnification and Release
Agreement (the “Environmental Agreement”);

 

We have not made or undertaken to make any investigation as to factual matters
or as to the accuracy or completeness of any representation, warranty, data or
any other information, whether written or oral, that may have been made by or on
behalf of the parties to the Credit Agreement (as such term is defined in the
Mortgage) or otherwise (but have no actual knowledge of the inaccuracy or
incompleteness of any of the same), and we assume, in giving this opinion, that
none of such information, if any, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements made, in
light of the circumstances in which they are made, not misleading.  When we use
the words “actual knowledge” or “our knowledge” and similar language herein, the
relevant knowledge is limited to the actual knowledge (without any inquiry or
investigation except as expressly set forth in this opinion) of the lawyers
within our firm who have worked on the transaction described in the Credit
Agreement on behalf of the Borrower.

 

--------------------------------------------------------------------------------


 

We have not made any investigation of and do not express an opinion as to any
matters of title to the Property or any other property (whether real, personal
or mixed) or as to any title matters relating to the existence or priority of
any liens, charges or other encumbrances with respect to the Property or other
property.  We do not express any opinion as to whether the legal description of
the Property satisfy current, local requirements for conveyances upon
foreclosure of such Property.  We also do not express any opinion as to the
accuracy of the descriptions of the Property or property described in the Loan
Documents.

 

For purposes of this opinion, we have, with your permission, assumed without
independent investigation that:

 

(i)                                     the documents submitted to us as
originals are authentic and the documents submitted to us as copies conform to
the original documents;

 

(ii)                                  the Mortgage has been duly authorized,
executed and delivered by each of the parties thereto;

 

(iii)                               the persons who executed, acknowledged and
delivered the Mortgage were duly authorized;

 

(iv)                              Borrower has been duly organized in the State
of Delaware, is validly existing under the laws of the State of Delaware, and is
in good standing under the laws of the State of Delaware;

 

(v)                                 all signatures on the Loan Documents are
genuine and all documents submitted to us as certified, conformed or photostatic
copies are authentic;

 

(vi)                              the Mortgage will be properly and duly
recorded and all applicable recording fees and charges imposed thereon will be
paid;

 

(vii)                           the Borrower has an interest in the Property in
which the Borrower grants the Mortgage;

 

(viii)                        all parties to the Credit Agreement will enforce
their respective rights thereunder in circumstances and in a manner which are
commercially reasonable; and

 

(ix)                                Ohio law and New York law are the same in
all relevant respects.

 

Each of the Loan Documents is dated as of December 21, 2007.

 

On the basis of the foregoing, in reliance thereon, and subject to the
qualifications and exceptions herein contained, we are of the opinion that:

 

1.             Borrower is qualified to do business in State of Ohio.

 

--------------------------------------------------------------------------------


 

2.             The execution and delivery by Borrower of the Loan Documents, to
our knowledge, do not (a) violate any constitution, statute, regulation, rule,
order or law known to us to which Borrower or the Property is subject,
(b) constitute a breach or default under any other written agreements known to
us to which Borrower is a party or by which Borrower or the Property is bound,
or (c) violate any judicial or administrative decree, writ, judgment or order
known to us to which Borrower or the Property is subject.

 

3.             Except as set forth below, no consent, authorization or approval
of any agency or authority of the State of Ohio or filing, registration or
qualification with any governmental authority of the State of Ohio (other than
the recording of the Mortgage in the appropriate recording office) is required
for the execution, delivery, performance and enforcement of any of the Loan
Documents.  The execution, delivery, performance and enforcement of the Mortgage
will not conflict with or constitute a breach or violation of the applicable
laws of the State of Ohio.  O.R.C. § 1703.03 requires all foreign corporations
to obtain a license from the Ohio Secretary of State in order to do business
within Ohio and to bring a lawsuit in Ohio.  Similar statutes exist with respect
to limited liability companies (See O.R.C. § 1705.54), limited partnerships (See
O.R.C. § 1782.49), limited liability partnerships (See O.R.C. § 1775.64) and
business trusts (See O.R.C. § 1746.04). What constitutes doing business is
largely a factual determination.  However, the failure of a foreign entity to
qualify to do business in Ohio will not affect the validity of any contract with
such entity.  Rather, the entity is merely prevented from bringing legal action
in a court in Ohio and may have exposure for some nominal monetary penalties. 
Please note that in at least one court decision in Ohio, P.K. Springfield, Inc.
v. Hogan (Clark 1993) 621 N.E.2d 1253, it was held that an unlicensed foreign
corporation was prohibited from bringing a crossclaim in a foreclosure action to
protect its right to receive distribution in the foreclosure proceeding;
however, the same court ultimately would not exclude that corporation from the
distribution of the mortgage foreclosure proceeds since to do so would have the
effect of invalidating its mortgage contract with the debtor.  Further, if the
Lender is not a United States citizen or is not domiciled in the United States
of America (“U.S.”), O.R.C. § 5301.254 (Nonresident Alien Registration Act) may
require that informational returns be filed with the Secretary of State of
Ohio.  O.R.C. § 5301.254 requires any person who is not a U.S. citizen and who
is not domiciled in the U.S. to file such an informational return if that person
acquires, directly or indirectly, an interest in real property in Ohio.

 

4.             The Loan Documents are valid and enforceable against Borrower in
accordance with their respective terms, except to the extent that such
enforceability is limited by laws generally affecting the enforcement of
creditors’ rights, which laws will not materially prevent the realization by
Lender of the benefits intended by the Loan Documents, provided that the
Mortgage should be re-recorded within twenty-one (21) years after the original
recording thereof if the Loan is still outstanding at that time.

 

5.             The recording of the Mortgage in the real property records of the
County of Butler will provide a perfected interest in the Real Property and the
Personal Property, including fixtures, in favor of Lender.

 

--------------------------------------------------------------------------------


 

6.             To our knowledge, there is no litigation or other proceeding
pending before any court or administrative agency against Borrower or the
Property, which, if adversely determined, would have a material adverse effect
on the Property or the financial condition of Borrower.

 

Our opinions expressed above are subject to the following qualifications:

 

(a)                   Any opinion as to perfection of the Lender’s security
interest in any of the Property or any other property is subject to the
assumption that the Lender has not waived, subordinated or agreed with any third
party to any modification of the perfection of any of such security interest.

 

(b)                   No opinion is expressed with regard to whether the Lender
will be entitled to collect any pre-payment penalty in connection with an
acceleration of the Loan.

 

(c)                   This opinion letter is strictly limited to those matters
expressly addressed herein.  We express no opinion as to any matter not
specifically stated to be and numbered above as an opinion.  Except as otherwise
expressly stated in the foregoing opinions and without limiting the generality
of the foregoing, we express no opinion with respect to (i) securities laws or
regulations; (ii) banking laws or regulations; (iii) pension and employee
benefit laws and regulations; (iv) antitrust laws and unfair competition laws
and regulations; (v) tax laws and regulations, environmental, zoning, land use
or subdivision laws or regulations; (vi) patent, copyright, trademark and other
intellectual property laws and regulations; (vii) health and safety laws and
regulations; (viii) labor laws and regulations; (ix) federal and state statutes
of general application to the extent they provide for criminal prosecution; and
(x) building codes.

 

(d)                   The opinions set forth herein are subject to the effect of
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting the rights and remedies of creditors generally,
including, without limitation, the following:

 

(i)            the federal Bankruptcy Code and thus comprehends, among others,
matters of turn-over, automatic stay, avoiding powers, fraudulent transfer,
preference, discharge, conversion of a non-recourse obligation into a recourse
claim, limitations on ipso facto and anti-assignment clauses, and the coverage
of pre-petition security agreements applicable to property acquired after a
petition is filed;

 

(ii)           all other federal and state bankruptcy, insolvency,
reorganization, receivership, moratorium, arrangement and assignment for the
benefit of creditors laws that affect the rights and remedies of creditors
generally (not just creditors and specific types of debtors);

 

(iii)          all other federal bankruptcy, insolvency, reorganization,
receivership, moratorium, arrangement and assignment for the benefit of
creditors laws that have reference to or affect generally only creditors of
specific types of

 

--------------------------------------------------------------------------------


 

debtors and state laws of like character affecting generally only creditors of
financial institutions;

 

(iv)          federal and state fraudulent transfer and conveyance laws; and

 

(v)           judicially developed doctrines relevant to any of the foregoing
laws, such as substantive consolidation of entities.

 

(e)           In addition, the opinions set forth herein are subject to the
effect of general principles of equity, whether applied by a court of law or
equity, including, without limitation, such principles:

 

(i)            governing the availability of specific performance, injunctive
relief or other equitable remedies that generally place the award of such
remedies, subject to certain guidelines, in the discretion of the court to which
application for such relief is made;

 

(ii)           affording equitable defenses (e.g., waiver, laches and estoppel)
against a party seeking enforcement;

 

(iii)          requiring good faith, fair dealing and reasonableness in the
performance and enforcement of an instrument by the party seeking enforcement or
limiting or affecting the enforcement of provisions of an instrument which
purport to require waiver of the obligations of good faith, fair dealing,
diligence and reasonableness;

 

(iv)          requiring consideration of the materiality of (1) a party’s breach
and (2) the consequences of the breach to the party seeking enforcement;

 

(v)           requiring consideration of the impracticability or impossibility
of performance at the time of attempted enforcement; and

 

(vi)          affording defenses based upon the unconscionability of the
enforcing party’s conduct after the parties have entered into the instrument.

 

(f)            The opinions set forth herein are subject to the effect of
generally applicable rules of law that:

 

(i)            provide that forum selection clauses in an instrument are not
necessarily binding on the court(s) in the forum selected;

 

(ii)           limit the availability of a remedy under certain circumstances
where another remedy has been selected;

 

(iii)          limit the right of a creditor to use force or cause a breach of
the peace in enforcing rights;

 

--------------------------------------------------------------------------------


 

(iv)          relate to the sale or disposition of collateral or the
requirements of a commercially reasonable sale;

 

(v)           limit the enforceability of provisions releasing, exculpating or
exempting a party from, or requiring indemnification of a party for, liability
for its own action or inaction, to the extent the action or inaction involves
negligence, recklessness, willful misconduct or unlawful conduct;

 

(vi)          may, where less than all of an instrument may be unenforceable,
limit the enforceability of the balance of the instrument to circumstances in
which the enforceable portion is not an essential part of the agreed exchange or
limit the ability to reform the unenforceable portion;

 

(vii)         govern and afford judicial discretion regarding the determination
of damages and entitlements to attorneys’ fees and other costs;

 

(viii)        may, in the absence of a waiver or consent, discharge a guarantor
to the extent that (1) action by a creditor impairs the value of collateral
securing guaranteed debt to the detriment of the guarantor or (2) the guaranteed
debt is materially modified; and

 

(ix)           may permit a party which has materially failed to render or offer
performance required by an instrument to cure that failure unless (1) permitting
a cure would unreasonably hinder the aggrieved party from making substitute
arrangements for performance or (2) it was important in the circumstances to the
aggrieved party that performance occur by the date stated in the instrument.

 

(g)           Except to the extent expressly provided herein, we express no
opinion as to the effect of the compliance or non-compliance of the Lender with
any state or federal laws or regulations applicable because of its legal or
regulatory status or the nature of its business or its participation in the
transactions contemplated by the Credit Agreement.

 

(h)           We express no opinion as to the validity, binding effect or
enforceability of any provision in the Loan Documents that purports to:
(i) permit the Lender or any other person to sell or otherwise dispose of any of
the Property (including, without limitation, any self-help or taking possession
remedy), except in compliance with the applicable laws of the State of Ohio, the
applicable federal laws of the U.S., and other applicable state and local laws;
(ii) impose on, or waive for the benefit of the Lender’s standards for the care
of the Property or any other property in the possession of the Lender;
(iii) limit the ability of the Lender or any other person to transfer
voluntarily or involuntarily (by way of sale, creation of a security interest,
attachment, levy, garnishment or other judicial process) its right, title or
interest in or to any of the Property or any other property; (iv) waive, or
consent to waiver of, any rights of a debtor or duties owing to it, existing as
a matter of law, except to the extent that such debtor may so waive or consent
as a matter of law; (v) provide for a security interest in the proceeds of any
of the Property subject thereto; or (vi) provide for or effect a confession of
judgment on the part of the Lender in any amount.  Furthermore, we express

 

--------------------------------------------------------------------------------


 

no opinion as to the validity, binding effect, enforceability or perfection of
the Mortgage in so far as it relates to interests in or claims in or under any
policy of insurance.

 

(i)            We express no opinion with respect to provisions in the Loan
Documents (i) permitting the unilateral or ex parte appointment of a receiver;
(ii) prohibiting oral modifications to the agreement; (iii) waiving statutes of
limitations, trial by jury, notices in connection with the exercise of remedies
or the marshalling of assets; (iv) to the effect that the failure to exercise,
or a delay in exercising, a right or remedy will not operate as a waiver of such
right or remedy; (v) appointing a third party as an attorney-in-fact to act on
behalf of the Lender; (vi) providing for attorney’s fees; or (vii) providing for
remedies for the enforcement of security interests in property that conflict
with the provisions of O.R.C. § 1309.607, the provisions of which may not be
waived or varied.

 

(j)            The opinions set forth herein with respect to the Mortgage are
solely based upon and limited to the terms and provisions of the Mortgage
without reference to or incorporation of any terms or provisions of any of the
other documents, and we express no opinion with respect to any terms or
provisions of any of the other documents that replace or supersede terms or
provisions of the Mortgage or the effect that any such replacing or superseding
terms or provisions of such other documents may have upon the Mortgage.

 

(k)           We have assumed that the Lender at all times will act equitably
and in good faith in a commercially reasonable manner and in compliance with the
applicable laws and regulations.

 

(l)            We express no opinion as to the creation or perfection of any
liens on or security interests in any property (i) the nature of which would
require a filing under a federal or other specialized registry such as may be
required under the federal Copyright Act, the Lanham Act or the like; (ii) which
is or may be comprised of “deposit accounts” or “mobile goods” under the UCC;
(iii) which is brought into a state subject to a security interest perfected
under the laws of another jurisdiction as to which perfection is not
re-perfected on a timely basis; (iv) following any change of name or identity of
the Borrower made after the date of this letter; or (v) which consists of
personal property, accounts, contract rights, certificated or uncertificated
securities, security entitlements, securities accounts, commodity contracts,
commodity accounts, chattel paper, documents, instruments, general intangibles
or other intangible personal property or motor vehicles, minerals (including oil
and gas), consumer goods, farm products, crops, timber to be cut or the like or
accounts arising from the sale thereof.

 

(m)          We express no opinion as to the value of any property owned or
possessed by any party to the Credit Agreement.

 

(n)           We have assumed that the Loan Documents will not be terminated,
released and/or amended in a manner that might jeopardize their effectiveness.

 

We are admitted to practice in the State of Ohio, and the foregoing opinions are
limited to the laws of the State of Ohio (but expressly excluding any statutes,
ordinances,

 

--------------------------------------------------------------------------------


 

administrative decisions, rules or regulations of any political subdivision of
the State of Ohio except to the extent expressly provided herein).  We shall
have no continuing obligations to inform you of changes in law or fact
subsequent to the date hereof or of facts of which we become aware after the
date hereof.  References to the “O.R.C.” refer to the Ohio Revised Code as in
effect on the date of this opinion letter.

 

This opinion letter is provided to you for the exclusive use solely of yourself
and your participants and assigns in connection with the Loan and may not be
relied upon by any other person or for any other purpose without our prior
written consent.

 

Very truly yours,

 

 

 

Dinsmore & Shohl LLP

 

 

 

 

 

 

By:

 

 

 

 

Steven H. Schreiber

 

--------------------------------------------------------------------------------


EXHIBIT I

 

FORM OF

COVENANT TRIGGERING EVENT CERTIFICATE

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December [    ],
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Amylin Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), each of the Company’s wholly owned domestic
subsidiaries party thereto (collectively, with the Company, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Collateral Agent and L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                 of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrowers, and that:

 

1.             The aggregate amount of Unrestricted Cash as of [DATE] (the
“Measurement Date”) was $                              , resulting in a Covenant
Triggering Event.

 

2.             The amounts of Indebtedness and Investments set forth on Schedule
1 hereto are true and correct as of the Measurement Date.

 

3.             To the best knowledge of the undersigned, as of the date hereof,
no Default has occurred and is continuing.

 

4.             The Borrowers have maintained, at all times, the Minimum
Unrestricted Cash Balance, in accordance with Section 6.18 of the Agreement.  A
true and correct schedule of all Unrestricted Cash (including the amount on
deposit or value of Cash Equivalents in each account and, with respect to Cash
Equivalents, a complete list thereof) as of the Measurement Date is attached as
Schedule 2 hereto.

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of        
                                ,                    .

 

AMYLIN PHARMACEUTICALS, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page
Covenant Triggering Event Certificate

 

--------------------------------------------------------------------------------


SCHEDULE 1

 

A.            Indebtedness

 

Type of Indebtedness

 

AMOUNT

 

1. Aggregate amount of Indebtedness permitted under Section 7.02(g) as of the
Measurement Date(1):

 

$

 

 

 

 

 

 

 

2. Aggregate amount of Indebtedness secured by guaranties subject to
Section 7.02(i) as of the Measurement Date(1):

 

$

 

 

 

 

 

 

 

3. Aggregate amount of Indebtedness permitted under Section 7.02(j) as of the
Measurement Date(1):

 

$

 

 

 

 

 

 

 

4. Aggregate amount of Indebtedness permitted under Section 7.02(k) as of the
Measurement Date(1):

 

$

 

 

 

 

 

 

 

5. Aggregate amount of Indebtedness permitted under Section 7.02(l) as of the
Measurement Date(1):

 

$

 

 

 

 

 

 

 

6. Aggregate amount of Indebtedness permitted under Section 7.02(m) as of the
Measurement Date(1):

 

$

 

 

 

 

 

 

 

7. Aggregate amount of Indebtedness permitted under Section 7.02(n) as of the
Measurement Date(1):

 

$

 

 

 

 

 

 

 

8. Aggregate amount of Indebtedness permitted under Section 7.02(o) as of the
Measurement Date(1):

 

$

 

 

 

 

 

 

 

9. Aggregate amount of Indebtedness secured by guaranties subject to
Section 7.02(q) as of the Measurement Date(1):

 

$

 

 

 

B.            Investments

 

Type of Investments

 

AMOUNT

 

1. Aggregate amount of Investments held by the Company and its Subsidiaries
permitted under Section 7.03(a) as of the Measurement Date(2):

 

$

 

 

 

 

 

 

 

2. Aggregate amount of advances to officers, directors and employees of the
Company and Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes permitted under Section 7.03(c) as of the Measurement
Date(2):

 

$

 

 

 

--------------------------------------------------------------------------------

(1) Attach list setting forth all Indebtedness included in this calculation,
including effective date, principal amount, obligor(s), lender(s) and maturity
date.

(2) Attached list setting forth all Investments included in this calculation,
including amount actually invested and any maturity date(s).

 

--------------------------------------------------------------------------------


 

3. Aggregate amount of Investments by the Company and its Subsidiaries in their
respective Subsidiaries permitted under Section 7.03(d)(i) as of the Measurement
Date(2):

 

$

 

 

 

 

 

 

 

4. Aggregate amount of Investments by the Company and its Subsidiaries in their
respective Subsidiaries permitted under Section 7.03(d)(iv) as of the
Measurement Date(2):

 

$

 

 

 

 

 

 

 

5. Aggregate amount of Investments permitted under Section 7.03(g) as of the
Measurement Date(2):

 

$

 

 

 

 

 

 

 

6. Aggregate amount of Investments permitted under Section 7.03(h) as of the
Measurement Date(2):

 

$

 

 

 

 

 

 

 

7. Aggregate amount of Investments by the Company and its Subsidiaries permitted
under Section 7.03(i) as of the Measurement Date(2):

 

$

 

 

 

 

C.            Dispositions

 

Type of Disposition

 

AMOUNT

 

1. Aggregate amount of Dispositions by the Company and any other Loan Party
during the current fiscal year permitted under Section 7.05(j) as of the
Measurement Date(3):

 

$

 

 

 

D.            Restricted Payments

 

Type of Restricted Payment

 

AMOUNT

 

1. Aggregate amount of purchased shares of, payments made in respect of, the
Company’s Equity Interests pursuant to Section 7.06(j) as of the Measurement
Date(4):

 

$

 

 

 

E.             Aggregate Basket Amount

 

 

 

AMOUNT

 

Aggregate Basket Amount (sum of lines: A.2, A.3, A.4, A.5, A.6, A.9, B.2, B.4,
B.6, B.7 and D.1)

 

$

 

 

 

--------------------------------------------------------------------------------

(3) Attached list setting forth each Disposition included in this calculation,
including date, description of property and proceeds.

(4) Attached list setting forth each Restricted Payment included in this
calculation, including date, description of payment, payee, payor and amount.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Unrestricted Cash

 

--------------------------------------------------------------------------------


EXHIBIT J

 


POLICY TITLE:


INVESTMENT POLICY FOR AMYLIN PHARMACEUTICALS, INC.


CREATED:


2001; UPDATED 2007

APPROVED:

MARCH 6, 2007

Version:

3.0

 

Table of Contents

 

1.0

Purpose

 

 

2.0

Objectives

 

 

3.0

Scope

 

 

4.0

Approved Investments

 

 

5.0

Maturity and Diversification Requirements

 

 

6.0

Liquidity

 

 

7.0

Investment Performance

 

 

8.0

Portfolio Monitoring

 

 

9.0

Trading Guidelines

 

 

10.0

Custody

 

 

11.0

Policy Oversight / Fiduciary Discretion

 

 

12.0

Authorizations

 

EXHIBITS

 

A

Approved Investments

 

 

1.

PURPOSE

 

 

 

The purpose of this policy is to set guidelines for the parameters,
responsibilities and controls for the investment of short-term corporate funds.

 

 

2.

OBJECTIVES

 

 

 

The objectives of the policy are, in order of priority:

 

 

 

2.1

Safety and Preservation of capital.

 

1

--------------------------------------------------------------------------------


 

 

2.2

Fulfillment of liquidity needs.

 

 

 

 

2.3

To obtain the best available total return consistent with safety and liquidity.

 

 

 

 

2.4

To observe standardized guidelines throughout the Company.

 

 

 

3.

SCOPE

 

 

 

This policy applies to Amylin Pharmaceuticals, Inc. and any wholly owned
subsidiaries.  Investments are restricted to short-term investments as defined
in this policy.  For the purposes of this policy, the Chief Financial Officer,
Director – Finance and any of their appointees have the roles and
responsibilities as defined in the policy for the Company as a whole.  Such that
they might exist from time to time, this policy does not cover 401 (k), profit
sharing, deferred compensation, stock purchase or any deferred director’s fee
plans.

 

 

4.

APPROVED LIST OF SHORT-TERM INVESTMENTS

 

 

 

4.1

Exhibit  “A” sets forth the approved list of short term investments.

 

 

5.

MATURITY AND DIVERSIFICATION REQUIREMENTS

 

 

 

5.1

Maximum maturity of an individual security is 36 months.  Maximum average
effective duration for the portfolio is 18 months.  For securities that have
put, reset, or weighted average life dates, the put, reset or weighted average
life date will be used, instead of the final maturity dates, for maturity limit
purposes.  For securities that have call dates, the final maturity dates will be
used for maturity limit purposes.

 

 

 

5.2

Amylin may take simultaneous debt (borrowing) and investment positions.  In
other words, the Company may incur debt to finance various activities, capital
expenditures, etc.,  while still maintaining an overall positive cash surplus. 
The CFO has full discretion in determining the size of these positions.

 

 

 

5.3

There is no limit to the percentage of the portfolio that may be maintained in
U.S. Treasury or Agency obligations.

 

 

 

5.4

With the exception of U.S. Treasury or agency obligations, no one issuer or
group of issuers from the same holding company is to exceed 5% of the market
value of the portfolio at time of purchase.

 

 

 

5.5

To provide for diversification, investments are limited to 5% of the outstanding
issue per entity for corporate related investments.

 

2

--------------------------------------------------------------------------------


 

 

5.6

Auction - rate securities are limited to no more than 5% of the portfolio.

 

 

6.

LIQUIDITY

 

 

 

6.1

Liquidity will be governed by the Corporate Cash Forecast to be updated and
supplied at a minimum of quarterly to money management firms.6.1Liquidity will
be governed by the Corporate Cash Forecast to be updated and supplied at a
minimum of quarterly to money management firms.

 

 

 

6.2

To support the Company’s most immediate short term liquidity needs, funds may be
directly managed by the Company in an amount up to $50MM principal, invested in
such instruments as determined by the Company, subject to compliance with the
criteria set forth in Section 4 and Section 5 herein.

 

 

7.

INVESTMENT PERFORMANCE

 

 

 

7.1

The investment manager(s) will issue a quarterly investment performance analysis
using time-weighted measures.

 

 

 

7.2

A quarterly meeting will be held with the Chief Financial Officer to review
portfolio performance figures and any updated liquidity needs.

 

 

8.

PORTFOLIO MONITORING

 

 

 

8.1

Trends for a given company or industry will be reviewed periodically by the
investment manager and adjustments made accordingly.

 

 

 

8.2

The investment manager(s) will monitor the portfolio and promptly notify
Management should any investment held in the portfolio become non-compliant with
this policy due to the size or creditworthiness of the investment. Management
will respond promptly as required.

 

 

9.

TRADING GUIDELINES

 

 

 

9.1

Normal investing practice is to reinvest the funds on the day a security
matures, to minimize lost interest.

 

 

 

9.2

A transaction summary will be maintained and be available for review.

 

 

10.

CUSTODY

 

 

 

10.1

Assets are to be held in a segregated custody account with separate fiduciary
documents executed by the custodian. Assets shall not be held in the account of
a portfolio investment manager or securities dealer.

 

3

--------------------------------------------------------------------------------


 

11.

POLICY OVERSIGHT / FIDUCIARY DISCRETION

 

 

 

11.1

The Chief Financial Officer or other individual appointed by the Board and
his/her authorized designates are responsible for securing and managing
investments and cash for operations.

 

 

 

 

11.2

These individuals have full discretion to invest any excess capital subject to
strict adherence to these guidelines.

 

 

 

 

11.3

These guidelines are to be reviewed periodically with the Chief Financial
Officer and revisions made consistent with objectives set forth herein.

 

 

12.

AUTHORIZATIONS

 

 

 

12.1

The Chief Financial Officer is authorized to designate individuals to invest
corporate funds in accordance with the Investment Policy for Amylin
Pharmaceuticals, Inc.  A list of authorized investors will be distributed to
approved financial institutions and updated annually.  Approved financial
institutions may be periodically audited to verify their records of authorized
investors are accurate and current.

 

 

 

 

12.2

The designation of an external firm as an authorized Investment Manager shall be
at the recommendation of the Director-Finance and approval of the Chief
Financial Officer.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

Investment Policy for Amylin Pharmaceuticals, Inc

Approved List of Short-term Investments

 


CREATED:


2001; UPDATED 2007

APPROVED:

VERSION 3.0 REVIEWED AND APPROVED BY AUDIT COMMITTEE 2007

 


APPROVED INVESTMENTS:

·                  All investments must be U.S. Dollar denominated

·                  Tax-exempt and tax-advantaged investments are approved only
if the Company is a tax payer.

 


I.                                         U.S. TREASURY BILLS, NOTES, AND BONDS

Includes putable, callable, and floating-rate obligations

 

II.                                     U.S. AGENCY & MORTGAGE OBLIGATIONS

Includes putable, callable, and floating-rate obligations

 

III.                                 Corporate debt obligations

·                  Includes variable-rate demand notes

·                  Includes putable, callable, and floating-rate obligations

·                  Includes Eurodollar and Yankee debt obligations

Corporate debt obligations must be rated “Strong” (A-1 / A S&P) or “Superior”
(P-1 / A Moodys)

 

IV.                                Bank debt and deposit obligations

·                  Includes variable-rate demand notes

·                  Includes putable, callable, and floating-rate obligations

·                  Includes Eurodollar and Yankee debt obligations

Limited to $5MM for banks with minimum capital of $5B or greater

Limited to $10MM for banks with minimum capital of $10B or greater

Limited to 5% of portfolio for banks with minimum capital of $20B or greater

 

V.                                    SEC-registered money market funds

·                  Maintain a net asset value of $1.00/share

·                  90% of a fund or greater will be invested in securities as
designated within this policy.

 

VI.                                REPURCHASE AGREEMENTS

·                  Fully collateralized by any of the securities approved under
this policy

·                  Collateral may not have maturities in excess of 24 months

 

5

--------------------------------------------------------------------------------


 

VII.                            TAXABLE AND TAX-EXEMPT AUCTION RATE DEBT AND
PREFERRED SECURITIES

·                  Rated Long Term “High Quality” (Aa Moody’s) or “Very Strong”
(AA S&P)

·                  Rated Short Term “Strong” (A-1 S&P) or “Superior” (P-1
Moodys)

 

VIII.                        Asset-backed securities

·                  Rated Long Term “High Quality” (Aa Moody’s) or “Very Strong”
(AA S&P)

·                  Rated Short Term “Strong” (A-1 S&P) or “Superior” (P-1
Moodys)

 

IX.                                Asset-backed commercial paper

·                  Rated Long Term “High Quality” (Aa Moody’s) or “Very Strong”
(AA S&P)

·                  Rated Short Term “Strong” (A-1 S&P) or “Superior” (P-1
Moodys)

 

X.                                    Taxable and Tax Exempt Municipal Debt
Obligations

·                  Rated A or higher by Moody’s or Standard & Poor’s

·                  MIG2 or VMIG2 by Moody’s and SP1 or higher by Standard &
Poor’s

·                  P1 by Moody’s and A1 or higher by Standard & Poor’s

 

PROHIBITED INVESTMENTS:

 

·                  Equities, equity funds

 

6

--------------------------------------------------------------------------------

 